--------------------------------------------------------------------------------


Execution Version

IDAHO USG HOLDINGS, LLC

$20,000,000 5.80% Senior Secured Notes due March 31, 2023
______________


NOTE PURCHASE AGREEMENT

______________

Dated May 19, 2016

--------------------------------------------------------------------------------

TABLE OF CONTENTS

      Page         SECTION 1.  AUTHORIZATION OF NOTES 1 SECTION 2.  SALE AND
PURCHASE OF NOTES 1 SECTION 3.  CLOSING 1 SECTION 4.  CONDITIONS TO CLOSING 2
Section 4.1 Representations and Warranties 2 Section 4.2 Performance; No Default
2   Section 4.3 Compliance Certificate 2   Section 4.4 Opinions of Counsel 2  
Section 4.5 Purchase Permitted By Applicable Law, Etc 2   Section 4.6 Sale of
Other Notes 3   Section 4.7 Payment of Special Counsel and Other Fees and
Expenses 3   Section 4.8 Private Placement Number 3   Section 4.9 Changes in
Organizational Structure 3   Section 4.10 Funding Instructions 3   Section 4.11
Proceedings and Documents 3   Section 4.12 Depositary Agreement, Security
Agreement, Etc 4   Section 4.13 Reserve Accounts 5   Section 4.14 Title Policy 5
  Section 4.15 UCC Searches and Litigation Searches 6   Section 4.16 Insurance 6
  Section 4.17 Financial Statements; Pro Forma Balance Sheet 6   Section 4.18
Required Approvals 6   Section 4.19 No Material Adverse Effect 6   Section 4.20
IE Report 6   Section 4.21 Geothermal Resource Assessment Report 6   Section
4.22 Base Case Projections and Budget 7   Section 4.23 Environmental Report 7
SECTION 5.  REPRESENTATIONS AND WARRANTIES OF THE ISSUER 7   Section 5.1
Organization; Power and Authority 7   Section 5.2 Authorization, Etc 7

-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

  Section 5.3 Disclosure 7   Section 5.4 Base Case Projections 8 Section 5.5
Organization and Ownership of Interests in Issuer and Issuer Subsidiaries;
Affiliates; Officers; Issuer Subsidiaries 8   Section 5.6 Financial Statements;
Material Liabilities 8   Section 5.7 Compliance with Laws, Other Instruments,
Etc 9   Section 5.8 Governmental Authorizations, Etc 9   Section 5.9 Litigation;
Observance of Agreements, Statutes and Orders 9   Section 5.10 Taxes 9   Section
5.11 Title to Property; Leases; Real Estate; Insurance 10 Section 5.12 Material
Project Documents; Commercial Operation Date; Financing Documents 10   Section
5.13 Compliance with ERISA 11   Section 5.14 Private Offering by the Issuer 12  
Section 5.15 Use of Proceeds; Margin Regulations 12   Section 5.16 Foreign
Assets Control Regulations, Etc 13   Section 5.17 Status under Certain Statutes
14   Section 5.18 Environmental Matters 16   Section 5.19 Collateral 16  
Section 5.20 Labor Relations; Force Majeure Events 16   Section 5.21
Indebtedness 17   Section 5.22 Capitalization 17   Section 5.23 Budget 17  
Section 5.24 Firm Transmission 17  SECTION 6.  REPRESENTATIONS OF THE PURCHASERS
17   Section 6.1 Purchase for Investment 17   Section 6.2 Source of Funds 17
 SECTION 7.  INFORMATION 19   Section 7.1 Financial and Business Information 19
  Section 7.2 Officer’s Certificate 22   Section 7.3 Visitation 23

-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

      Page           Section 7.4 Electronic Delivery 23 SECTION 8.  PAYMENT AND
PREPAYMENT OF THE NOTES 24   Section 8.1 Amortization; Maturity; Mandatory
Prepayments 24   Section 8.2 Optional Prepayments with Make-Whole Amount 25  
Section 8.3 Allocation of Partial Prepayments 25   Section 8.4 Maturity;
Surrender, Etc 25   Section 8.5 Purchase of Notes 25   Section 8.6 Make-Whole
Amount 26 SECTION 9.  AFFIRMATIVE COVENANTS 27   Section 9.1 Compliance with Law
27   Section 9.2 Insurance 27   Section 9.3 Title, Water Rights, Etc 27  
Section 9.4 Payment of Taxes and Claims 28   Section 9.5 Existence, Etc 28  
Section 9.6 Books and Records 28   Section 9.7 Collateral; Further Assurances 28
Section 9.8 Material Project Documents; Federal Financing Bank Loan Documents;
LLC Agreements 28   Section 9.9 Pledged Accounts 29   Section 9.10 Annual
Servicing Fee 29   Section 9.11 Maintenance and Operation 29   Section 9.12
Resource Review; Budgets 29   Section 9.13 DSCR Notice on Payment Date 31  
Section 9.14 Perfection Opinion 31   Section 9.15 Distributions 31   Section
9.16 Use of Proceeds 32   Section 9.17 Membership Interests in Raft River
Project Company 32 Section 9.18 No Dilution of Ownership Interest in USG Oregon
Holdings and the Raft River Project Company 32 SECTION 10.  NEGATIVE COVENANTS
32   Section 10.1 Transactions with Affiliates 32

-iii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

Section 10.2 Merger, Consolidation 32 Section 10.3 Line of Business 32 Section
10.4 Terrorism Sanctions Regulations 33 Section 10.5 Liens 33 Section 10.6
Indebtedness 33 Section 10.7 Regulatory Standing 33 Section 10.8 Loans,
Advances, Investments and Contingent Liabilities 34 Section 10.9 No Subsidiaries
34 Section 10.10 Restricted Payments 34 Section 10.11 Sale of Assets, Etc 34
Section 10.12 Equity Capital 35 Section 10.13 Amendments to Constitutive
Documents 35 Section 10.14 No Employees; No ERISA Plans 35 Section 10.15 No
Margin Stock 35 Section 10.16 Reporting Practices 35 Section 10.17 Material
Project Documents; Federal Financing Bank Loan Documents; LLC Agreements 35
Section 10.18 Accounts 35 Section 10.19 Lease Obligations 36 Section 10.20
Material Contracts 36 Section 10.21 Raft River Project New Development 36
Section 10.22 No Voting as Member of USG Oregon Holdings or the Raft River
Project Company 36 SECTION 11.  EVENTS OF DEFAULT 36 SECTION 12.  REMEDIES ON
DEFAULT, ETC 41 Section 12.1 Acceleration 41 Section 12.2 Other Remedies 42
Section 12.3 Rescission 42 Section 12.4 No Waivers or Election of Remedies,
Expenses, Etc 42 SECTION 13.  REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES 43
Section 13.1 Registration of Notes 43

-iv-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

      Page         Section 13.2 Transfer and Exchange of Notes 43 Section 13.3
Replacement of Notes 43 SECTION 14.  PAYMENTS ON NOTES 44 Section 14.1 Place of
Payment 44 Section 14.2 Home Office Payment 44 SECTION 15.  EXPENSES,
INDEMNIFICATION, ETC 44   Section 15.1 Transaction Expenses 44   Section 15.2
Indemnification 45   Section 15.3 Survival 46 SECTION 16. SURVIVAL OF
REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT 46 SECTION 17. AMENDMENT AND
WAIVER 46 Section 17.1 Requirements 46 Section 17.2 Solicitation of Holders of
Notes 46 Section 17.3 Binding Effect, etc 47 Section 17.4 Notes Held by Issuer,
etc 47 SECTION 18.  NOTICES 47 SECTION 19.  REPRODUCTION OF DOCUMENTS 48 SECTION
20.  CONFIDENTIAL INFORMATION 48 SECTION 21.  SUBSTITUTION OF PURCHASER 49
SECTION 22.  MISCELLANEOUS 49 Section 22.1 Successors and Assigns 49 Section
22.2 Payments Due on Non-Business Days 49 Section 22.3 Accounting Terms 50
Section 22.4 Severability 50 Section 22.5 Construction, etc 50 Section 22.6
Counterparts 50 Section 22.7 Governing Law 50 Section 22.8 Jurisdiction and
Process; Waiver of Jury Trial 50 Section 22.9 Transaction References 51

-v-

--------------------------------------------------------------------------------

TABLE OF CONTENTS

    Page SCHEDULE A — INFORMATION RELATING TO PURCHASERS SCHEDULE B — DEFINED
TERMS Schedule
4.11(b)(ii) — Consents to be delivered at Closing Schedule
4.11(b)(iii) — Estoppels to be delivered at Closing Schedule 4.22 — Base Case
Projections Schedule 5.5 — Ownership of the Issuer and Issuer Subsidiaries;
Officers Schedule 5.8 — Required Approvals Schedule
5.12(a) — Material Project Documents Schedule
5.12(d) — Federal Financing Bank Loan Documents Schedule 8.1 — Amortization
Schedule Schedule 9.2 — Insurance Requirements       Exhibit 1 — Form of 5.80%
Senior Secured Note due March 31, 2023 Exhibit 4.10 — Form of Funding
Instruction Letter Exhibit 7.1 — Form of Monthly Operating Report Security
Documents     Exhibit S-1   Form of Depositary Agreement Exhibit S-2   Form of
Collateral Agency Agreement Exhibit S-3   Form of USG Idaho Pledge Agreement
Exhibit S-4   Form of Issuer Pledge Agreement Exhibit S-5   Form of Security
Agreement

-vi-

--------------------------------------------------------------------------------


Exhibit S-6   Form of Recapture Indemnity Agreement

vii

--------------------------------------------------------------------------------

Idaho USG Holdings, LLC
c/o U.S. Geothermal Inc.
390 E Parkcenter Boulevard, Suite 250
Boise, Idaho 83706

5.80% Senior Secured Notes due March 31, 2023

May 19, 2016

TO EACH OF THE PURCHASERS LISTED IN
SCHEDULE A HERETO:

Ladies and Gentlemen:

Idaho USG Holdings, LLC, a Delaware limited liability company (the “Issuer”),
agrees with each of the purchasers whose names appear at the end hereof (each, a
“Purchaser” and, collectively, the “Purchasers”), as follows (this “Agreement”):

SECTION 1. AUTHORIZATION OF NOTES.

The Issuer will authorize the issue and sale of $20,000,000 aggregate principal
amount of its 5.80% Senior Secured Notes due March 31, 2023 (the “Notes”, such
term to include any such notes issued in substitution therefor pursuant to
Section 13). The Notes shall be substantially in the form set out in Exhibit 1.
Certain capitalized and other terms used in this Agreement are defined in
Schedule B; and references to a “Schedule” or an “Exhibit” are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement. References to
a “Section” are, unless otherwise specified, to a Section of this Agreement.

SECTION 2. SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Issuer will issue and
sell to each Purchaser and each Purchaser will purchase from the Issuer, at the
Closing provided for in Section 3, Notes in the principal amount specified
opposite such Purchaser’s name in Schedule A at the purchase price of 100% of
the principal amount thereof. The Purchasers’ obligations hereunder are several
and not joint obligations and no Purchaser shall have any liability to any
Person for the performance or non-performance of any obligation by any other
Purchaser hereunder.

SECTION 3. CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Morgan, Lewis & Bockius LLP, 399 Park Avenue, New York, NY
10022, at 11:00 a.m., New York time, at a closing (the “Closing”) on May 19,
2016 or on such other Business Day thereafter on or prior to May 31, 2016 as may
be agreed upon by the Issuer and the Purchasers. At the Closing the Issuer will
deliver to each Purchaser the Notes to be purchased by such Purchaser in the
form of a single Note (or such greater number of Notes in denominations of at
least $500,000 as such Purchaser may request) dated the Closing Date and
registered in such Purchaser’s name (or in the name of its nominee), against
delivery by such Purchaser to the Issuer or its order of immediately available
funds in the amount of the purchase price therefor by wire transfer of
immediately available funds to an account of the Issuer designated in writing by
the Issuer prior to Closing. If at the Closing the Issuer shall fail to tender
such Notes to any Purchaser as provided above in this Section 3, or any of the
conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure or such nonfulfillment.

--------------------------------------------------------------------------------

SECTION 4. CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to the satisfaction of
such Purchaser, prior to or at the Closing, of the following conditions:

Section 4.1      Representations and Warranties. The representations and
warranties of the Issuer in this Agreement and of the Issuer and each Issuer
Party in any other Financing Document to which such Person is a party shall be
true and correct when made and at the time of the Closing.

Section 4.2       Performance; No Default. The Issuer shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing and, after
giving effect to the issue and sale of the Notes (and the application of the
proceeds thereof as contemplated by Section 5.15), no Default or Event of
Default shall have occurred and be continuing.

Section 4.3       Compliance Certificate. The Issuer shall have delivered to
each of the Secured Parties an Officer’s Certificate, dated the Closing Date,
certifying that the conditions specified in Sections 4.1 and 4.2 have been
fulfilled and each of the other conditions precedent to the occurrence of the
Closing has been satisfied or waived.

Section 4.4       Opinions of Counsel. Each Secured Party shall have received
opinions in form and substance satisfactory to such Person, dated the Closing
Date, from (a) (i) Hawley Troxell Ennis & Hawley LLP, special counsel for the
Issuer, and the Issuer hereby instructs its counsel to deliver such opinions to
the Secured Parties, and (b) Morgan, Lewis & Bockius LLP, special counsel for
the Purchasers, in each case, covering such matters incident to the transactions
contemplated hereby and by the other Transaction Documents as such Secured Party
may reasonably request.

Section 4.5       Purchase Permitted By Applicable Law, Etc. On the Closing
Date, such Purchaser’s purchase of Notes shall (a) be permitted by the laws and
regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation.

2

--------------------------------------------------------------------------------

Section 4.6       Sale of Other Notes. Contemporaneously with the Closing, the
Issuer shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in Schedule
A.

Section 4.7       Payment of Special Counsel and Other Fees and Expenses.
Without limiting the provisions of Section 15.1, the Issuer shall have paid on
or before the Closing: (a) the fees, charges and disbursements of the
Purchasers’ special counsel, Morgan, Lewis & Bockius LLP, to the extent
reflected in a statement of such counsel rendered to the Issuer at least one
Business Day prior to the Closing, (b) the initial Servicing Fee payable to the
holders of the Notes in accordance with Section 9.10 hereof in an aggregate
amount equal to $50,000, (c) a fee payable to each Purchaser of the Notes in an
amount equal to 1% of the principal amount of the Notes being purchased by such
Purchaser on the Closing Date, and (d) all other fees, out-of-pocket costs and
expenses (including legal fees and expenses, consultant fees and expenses
(including the fees and expenses of the Independent Engineer, the Geothermal
Resource Engineer and the Insurance Consultant), and title insurance premiums)
and other compensation contemplated hereby or by the other Financing Documents,
or pursuant to separate letter agreements, payable to the Purchasers, the
Collateral Agent and the Depositary at Closing.

Section 4.8       Private Placement Number. A Private Placement Number issued by
S&P’s CUSIP Service Bureau (in cooperation with the SVO) shall have been
obtained for the Notes.

Section 4.9       Changes in Organizational Structure. None of the Issuer or any
Issuer Subsidiary shall have changed its jurisdiction of formation, or been a
party to any merger or consolidation or succeeded to all or any substantial part
of the liabilities of any other entity, at any time following the date of the
most recent financial statements referred to in Section 4.17.

Section 4.10       Funding Instructions. At least three Business Days prior to
the date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Issuer confirming the
information specified in Section 3 including (a) the name and address of the
transferee bank, (b) such transferee bank’s ABA number and (c) the account name
and number into which the purchase price for the Notes is to be deposited, and
substantially in the form of Exhibit 4.10 hereto.

Section 4.11       Proceedings and Documents. The Secured Parties shall have
received the following, each to be, unless otherwise indicated, dated the
Closing Date and in form and substance satisfactory to the Purchasers:

(a)       The Notes to be purchased by the Purchasers;

(b)       (i) This Agreement and each other Financing Document duly executed,
authorized and delivered by each party thereto, (ii) the Consents listed on
Schedule 4.11(b)(ii) , duly executed, authorized and delivered by each party
thereto, (iii) copies of the Material Project Documents, including any
amendments or supplements thereto, and the Estoppels listed on Schedule
4.11(b)(iii) and (iv) copies of the Federal Financing Bank Loan Documents,
including any amendments or supplements thereto, in each case, duly authorized,
executed and delivered by each party thereto, and certified by an authorized
officer of the Issuer as being true, correct and complete and in full force and
effect on the Closing Date, each of which shall be in form and substance
satisfactory to the Purchasers;

3

--------------------------------------------------------------------------------

(c)       The certificate of formation, articles of incorporation or other
similar organizational documents of the Issuer and each Issuer Party, each
certified as of a recent date by the Secretary of State of the State of its
incorporation or formation and by such Person’s secretary or other authorized
officer;

(d)       The limited liability company agreement, by-laws and any other
organizational documents of the Issuer and each Issuer Party, certified by such
Person’s secretary or other authorized officer;

(e)       With respect to the Issuer and each Issuer Party, an incumbency
certificate signed by the secretary or an assistant secretary and one other
officer of such Person, certifying as to the names, titles and true signatures
of the officers of such Person authorized to sign this Agreement, the Notes, the
other Financing Documents to which such Person is a party and other documents to
be delivered hereunder or thereunder;

(f)       A certificate of the secretary of the Issuer and each Issuer Party
attaching resolutions of the governing body of such Person evidencing approval
of the transactions contemplated by this Agreement and the other Financing
Documents to which such Person is a party and, with respect to the Issuer, the
issuance of the Notes, and in each case, the execution, delivery and performance
thereof, and authorizing certain officers to execute and deliver the same, and
certifying that such resolutions were duly and validly adopted and have not
since been amended, revoked or rescinded;

(g)       Certificates of existence issued by the applicable Secretary of State
with respect to each of each Sponsor, the Issuer, each Issuer Subsidiary and the
Operator, certificates of qualification to do business in Oregon issued by the
Secretary of State of the State of Oregon as to the USG Oregon Project Company,
USG Oregon Holdings and the Operator and certificates of qualification to do
business in Idaho issued by the Secretary of State of the State of Idaho as to
the Raft River Project Company and the Operator;

(h)       Copies of reports listing all effective financing statements which
name the Issuer or any Issuer Party as debtor and which are filed in all
applicable offices, together with copies of such financing statements;

(i)       A schedule of all Required Approvals in effect as of the Closing Date,
together with copies thereof certified by an officer of the Issuer as being
true, correct and complete, in full force and effect and not subject to any
appeal or further proceeding; and

(j)       Such additional documents or certificates with respect to such legal
matters or limited liability company, corporate or other proceedings related to
the transactions contemplated hereby as may be reasonably requested by the
Purchasers or the Collateral Agent.

Section 4.12       Depositary Agreement, Security Agreement, Etc. The
Obligations shall be secured by a perfected first priority security interest
(subject only to Permitted Liens) in the Collateral in favor of the Collateral
Agent, for the benefit of the Secured Parties, and the Issuer will deliver or
caused to be delivered to the Collateral Agent and the Purchasers on the Closing
Date, the following, each of which shall be in full force and effect:

4

--------------------------------------------------------------------------------

(a)       A Depositary and Security Agreement in the form of Exhibit S-1, duly
executed by each of the Issuer, the Collateral Agent and the Depositary (the
“Depositary Agreement”);

(b)       A Collateral Agency Agreement in the form of Exhibit S-2, duly
executed by the Issuer, the Collateral Agent, the Depositary and the Purchasers
(the “Collateral Agency Agreement”);

(c)       A Pledge and Security Agreement in the form of Exhibit S-3, duly
executed by USG Idaho in favor of the Collateral Agent for the benefit of the
Secured Parties (the “USG Idaho Pledge Agreement”) with respect to the pledge of
the USG Idaho’s ownership interests in the Issuer, together with the
certificates representing such ownership interests and executed, undated
transfer powers (in blank) relating thereto;

(d)       A Pledge and Security Agreement in the form of Exhibit S-4, duly
executed by the Issuer in favor of the Collateral Agent for the benefit of the
Secured Parties (the “Issuer Pledge Agreement”) with respect to the pledge of
the Issuer’s ownership interests in USG Oregon Holdings and the Raft River
Project Company, together with the certificates representing such ownership
interests and executed, undated transfer powers (in blank) relating thereto;

(e)       A Security Agreement in the form of Exhibit S-5, duly executed by the
Issuer (the “Security Agreement”) in favor of the Collateral Agent for the
benefit of the Secured Parties;

(f)       An Indemnity Agreement, duly executed by the Sponsors, the Issuer and
the Collateral Agent, in the form of Exhibit S-6 (the “Recapture Indemnity
Agreement”); and

(g)       Such other pay-off letters, releases, documents, instruments and
agreements as the Collateral Agent or any of the Purchasers may reasonably
request to grant to Collateral Agent first priority perfected Liens on the
Collateral (subject only to Permitted Liens).

Section 4.13        Reserve Accounts. The Issuer shall deposit the Minimum Debt
Service Reserve Requirement in the Debt Service Reserve Account and $1,807,890
in the Maintenance Reserve Account, or, in lieu thereof, provide Acceptable
Letters of Credit in accordance with the Depositary Agreement, and the Issuer
shall deposit $3,000,000 in the Raft River Capital Expenditure Account.

Section 4.14       Title Policy. The Secured Parties shall have received copies
of (a) Policy No. 472511487576MN-STORM issued by Chicago Title Insurance Company
on February 23, 2011 with respect to the USG Oregon Site and (b) Policy No.
03207148 issued by Commonwealth Land Title Insurance Company on December 6, 2006
with respect to the Raft River Site (such policies being hereinafter referred to
collectively as the “Title Policies”).

5

--------------------------------------------------------------------------------

Section 4.15       UCC Searches and Litigation Searches. The Collateral Agent
and the Purchasers shall have received UCC and litigation searches of the Issuer
and each Issuer Party, dated a date reasonably near to the Closing Date, which
searches shall (i) confirm that no Liens other than Liens that will be released
on the Closing Date exist on the Collateral and that none of the Issuer or any
Issuer Party is subject to any litigation, and (ii) be otherwise in substance
satisfactory to the Collateral Agent and the Purchasers.

Section 4.16       Insurance. The Issuer shall have delivered to the Secured
Parties evidence of insurance in effect that meets the requirements of Section
9.2.

Section 4.17       Financial Statements; Pro Forma Balance Sheet. The Secured
Parties shall have received: (a) the unaudited financial statements of each
Issuer Subsidiary for the fiscal quarters ended September 30, 2015 and December
31, 2015, (b) the unaudited monthly financial statements of each Issuer
Subsidiary for the calendar month ended February 29, 2016, (c) the annual
audited financial statements for each Issuer Subsidiary for the calendar year
2014, (d) a pro forma balance sheet of the Issuer as of the date of Closing,
giving pro forma effect to the transactions contemplated by this Agreement, (e)
to the extent not already provided, copies of all documents provided by the USG
Oregon Project Company to the U.S. DOE pursuant to (i) Section 6.1(b) of the
Federal Financing Bank Loan Guarantee Agreement for the fiscal quarter ended
December 31, 2015 and (ii) Section 6.1(c) of the Federal Financing Bank Loan
Guarantee Agreement for the calendar year 2014, (f) to the extent not already
provided, copies of all documents provided by the Raft River Project Company to
the Raft River Members pursuant to (i) Section 6.4(a) of the Raft River LLC
Agreement for the fiscal quarter ended December 31, 2015 and (ii) Section 6.4(b)
of the Raft River LLC Agreement for the calendar year 2014, and (g) to the
extent not already provided, copies of all documents provided by USG Oregon
Holdings to the USG Oregon Holdings Members pursuant to Section 9.6 of the USG
Oregon Holdings LLC Agreement for the fiscal quarter ended December 31, 2015.

Section 4.18       Required Approvals. All Required Approvals then required to
have been obtained and to be in effect shall have been obtained and shall be in
effect, and all applicable waiting and appeal periods shall have expired without
any materially adverse action being taken by any applicable authority.

Section 4.19       No Material Adverse Effect. No event, occurrence or condition
that has had, or could reasonably be expected to have, a Material Adverse Effect
shall have occurred and be continuing. A Responsible Officer of the Issuer shall
deliver a certificate to the Purchasers dated as of the Closing Date certifying
as to the foregoing.

Section 4.20       IE Report. The Purchasers shall have received a report of the
Independent Engineer with respect to each of the Projects, addressed to the
Purchasers and in form and substance satisfactory to the Purchasers.

Section 4.21       Geothermal Resource Assessment Report. The Purchasers shall
have received a final energy production analysis for each Project prepared by
the Geothermal Resource Engineer, addressed to the Purchasers and in form and
substance satisfactory to the Purchasers (each, a “Geothermal Resource
Assessment Report”).

6

--------------------------------------------------------------------------------

Section 4.22       Base Case Projections and Budget. The Issuer shall have
furnished the Purchasers with the Base Case Projections, showing projections of
the operating results of the Issuer and each Issuer Subsidiary through 2023,
including each initial Operating Budget, each of which shall be satisfactory to
the Purchasers.

Section 4.23       Environmental Report. The Purchasers shall have received an
environmental report for each Project prepared by the Environmental Consultant,
dated as of a recent date, addressed to the Purchasers and in form and substance
satisfactory to the Purchasers.

SECTION 5.  REPRESENTATIONS AND WARRANTIES OF THE ISSUER.

The Issuer represents and warrants to the Collateral Agent and the Purchasers as
of the Closing Date that:

Section 5.1       Organization; Power and Authority. Each of the Issuer and each
Issuer Subsidiary is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware, and is
duly qualified as a foreign limited liability company and is in good standing in
each jurisdiction in which such qualification is required by law. Each of the
Issuer and each Issuer Subsidiary has the limited liability company power and
authority to own or hold under lease the properties it purports to own or hold
under lease, to transact the business it transacts and proposes to transact,
with respect to the Issuer only, to execute and deliver this Agreement and to
execute and deliver the other Transaction Documents to which it is a party and
to perform the provisions hereof and thereof.

Section 5.2       Authorization, Etc. This Agreement and the other Transaction
Documents to which the Issuer or any Issuer Subsidiary is a party have been, or
prior to their execution will be, duly authorized by all necessary limited
liability company action on the part of the Issuer or such Issuer Subsidiary,
and this Agreement and each other Transaction Document constitute, and upon
execution and delivery thereof each Note will constitute, legal, valid and
binding obligations of the Issuer or such Issuer Subsidiary, as applicable,
enforceable against the Issuer or such Issuer Subsidiary, as applicable, in
accordance with their respective terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

Section 5.3       Disclosure. This Agreement, the other Transaction Documents
and the documents, certificates or other writings delivered to the Purchasers by
or on behalf of the Issuer or an Issuer Party in connection with the
transactions contemplated hereby (including by posting on an internet or
intranet website to which the Purchasers have password-protected access), and
the financial statements described in Section 4.17 (this Agreement, the other
Transaction Documents and such documents, certificates or other writings and
such financial statements delivered to each Purchaser prior to the Closing Date
being referred to, collectively, as the “Disclosure Documents”), taken as a
whole, do not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein not misleading in
light of the circumstances under which they were made. Except as disclosed in
the Disclosure Documents, since December 31, 2015, there has been no change in
the financial condition, operations, business, properties or prospects of the
Issuer or any Issuer Subsidiary except changes that individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect.
There is no fact known to the Issuer that could be expected to have a Material
Adverse Effect that has not been set forth herein or in the Disclosure
Documents. The Issuer is not aware of any condition, fact, act or circumstance
(or absence of any of the foregoing) that could reasonably be expected to
interfere with the operation of the Projects as contemplated by the Material
Project Documents, the Federal Financing Bank Loan Documents and the LLC
Agreements, as applicable.

7

--------------------------------------------------------------------------------

Section 5.4       Base Case Projections. The Base Case Projections (a) have been
prepared with due care, (b) fairly present the Issuer’s good faith expectations
as at the Closing Date as to the matters covered thereby based on the best
information available to the Issuer at the time of such Closing, (c) are based
on reasonable assumptions as to the factual and legal matters material to the
estimates therein and (d) are consistent with the Material Project Documents,
the Federal Financing Bank Loan Documents, other than resource degradation and
operating expense assumptions under the Federal Financing Bank Loan Documents,
and the LLC Agreements.

Section 5.5       Organization and Ownership of Interests in Issuer and Issuer
Subsidiaries; Affiliates; Officers; Issuer Subsidiaries.

(a)       Schedule 5.5 contains a complete and correct list and description of
(i) the Sponsors’ direct ownership interests in the Issuer, (ii) the Issuer’s
indirect and direct ownership interests in, and other members of, the Issuer
Subsidiaries and (iii) the Issuer’s officers and the officers of each of the
Issuer Subsidiaries.

(b)       The membership interests in the Issuer are validly issued, are fully
paid and nonassessable and are owned by USG Idaho free and clear of any Lien
(except for the Lien created by the USG Idaho Pledge Agreement). The membership
interests owned by the Issuer in USG Oregon Holdings and the Raft River Project
Company are validly issued, are fully paid and nonassessable and are owned by
the Issuer free and clear of any Lien (except for the Lien created by the Issuer
Pledge Agreement). The membership interests owned by USG Oregon Holdings in the
USG Oregon Project Company are validly issued, are fully paid and nonassessable
and are owned by USG Oregon Holdings free and clear of any Lien (except for the
Lien created by the USG Oregon Pledge Agreement).

(c)       USG Idaho is the only member of the Issuer.

(d)       The Issuer’s only direct and indirect subsidiaries are the Issuer
Subsidiaries.

Section 5.6       Financial Statements; Material Liabilities. The Issuer has
delivered to the Purchasers copies of the financial statements described in
Section 4.17. All of such financial statements (including in each case the
related schedules and notes) fairly present in all material respects the
financial position of each Issuer Subsidiary as of the respective dates thereof
and the results of its operations and cash flows for the respective periods so
specified and have been prepared in accordance with GAAP consistently applied
throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). Each Issuer Subsidiary has no Indebtedness or other material
liabilities, except as disclosed on such financial statements. The Issuer has no
Indebtedness.

8

--------------------------------------------------------------------------------

Section 5.7       Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by (a) the Issuer of this Agreement, the Notes and the
other Financing Documents to which it is a party and (b) each Issuer Subsidiary
of the Transaction Documents to which it is a party do not and will not (i)
contravene, result in any breach of, or constitute a default under, or result in
the creation of any Lien (other than Permitted Liens) in respect of any property
of the Issuer or such Issuer Subsidiary under, any Material Project Document or
any indenture, mortgage, deed of trust, loan, purchase or credit agreement,
lease, organizational documents of the Issuer, or any other agreement or
instrument to which the Issuer or such Issuer Subsidiary is bound or by which
the Issuer or such Issuer Subsidiary or any of its properties may be bound or
affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Issuer or such Issuer
Subsidiary, (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Issuer or such Issuer
Subsidiary or any Approval, or (iv) require the Approval of any Person, other
than Approvals that have been obtained and are in full force and effect.

Section 5.8       Governmental Authorizations, Etc. All Required Approvals are
listed on Schedule 5.8. Each Required Approval is validly issued, final and in
full force and effect and is not subject to any current legal proceedings, and
there are no material unsatisfied conditions to the effectiveness of any such
Required Approval and all applicable waiting periods with respect to each such
Required Approval have expired without any material adverse action being taken
by the applicable authority.

Section 5.9       Litigation; Observance of Agreements, Statutes and Orders.

(a)       There are no actions, suits, investigations or proceedings pending or,
to the knowledge of the Issuer after due inquiry, threatened against or
affecting the Issuer or any Issuer Party in any court or before any arbitrator
of any kind or before or by any Governmental Authority that could reasonably be
expected to have a Material Adverse Effect, or that question the validity of any
of the Transaction Documents.

(b)       Neither the Issuer nor any Issuer Party is (i) in default under any
term of any agreement or instrument to which it is a party or by which it is
bound, or any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or (ii) in violation of any applicable law, ordinance,
rule or regulation (including without limitation Environmental Laws or the USA
PATRIOT Act) of any Governmental Authority.

Section 5.10       Taxes. Each of the Issuer and each Issuer Subsidiary has
filed all tax returns that are required to have been filed in any jurisdiction,
and has paid all taxes shown to be due and payable on such returns and all other
taxes and assessments levied upon the Issuer or such Issuer Subsidiary or its
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which is not individually
or in the aggregate material or (ii) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which (A) the Issuer or such Issuer Subsidiary has established
adequate reserves in accordance with GAAP, and (B) the nonpayment of all such
taxes, assessments, charges, levies and claims during the pendency of such
contest could not reasonably be expected to result in a Lien on property or
assets of the Issuer or such Issuer Subsidiary other than Permitted Liens. The
Issuer knows of no basis for any other tax or assessment that could reasonably
be expected to have a Material Adverse Effect. The charges, accruals and
reserves on the books of the Issuer and each Issuer Subsidiary in respect of
Federal, state or other taxes for all fiscal periods are adequate.

9

--------------------------------------------------------------------------------

Section 5.11       Title to Property; Leases; Real Estate; Insurance. Each
Project Company has good and sufficient title to, or leasehold interests in, its
Project, Site, Geothermal Resource, Water Rights and all of its other properties
that individually or in the aggregate are material to such Project Company and
its Project, free and clear of Liens (other than Permitted Liens). The
applicable Geothermal Leases and all other leases, easements and real property
interests that individually or in the aggregate are material to each Project
Company and its Project are valid and subsisting and are in full force and
effect in all respects. Neither Project Company is in default under any terms of
any Geothermal Lease to which it is a party, and no event or omission has
occurred which with the giving of notice or lapse of time, or both, would
constitute a default under any such Geothermal Lease. The real property
interests, leasehold estates, easements and other rights of each Project Company
set forth in the Title Policy, as supplemented by the Supplemental Rights:

(a)       comprise all of the property interests necessary to secure any right
required with respect to the operation or maintenance of the applicable Project
in accordance with all requirements of law, including all Required Approvals;

(b)       are sufficient to enable the applicable Project to be located,
operated and routinely maintained on the applicable Site through the Maturity
Date; and

(c)       provide adequate ingress and egress for any reasonable purpose in
connection with the operation and routine maintenance of the applicable Project.

Section 5.12       Material Project Documents; Commercial Operation Date;
Financing Documents.

(a)       The Material Project Documents listed on Schedule 5.12(a) constitute
and include all contracts and agreements that are necessary for the ownership,
operation and maintenance of each Project and the generation, transmission and
sale of energy generated by such Project. Each Material Project Document is in
full force and effect and constitutes the legal, valid and binding obligation of
the Issuer Subsidiary party thereto as of the date hereof. No Issuer Subsidiary
nor, to the Issuer’s knowledge, any other Person party to a Material Project
Document or other material agreement with the Issuer or any Issuer Subsidiary is
in default under any terms of a Material Project Document or material agreement
nor has an event or omission occurred which with the giving of notice or lapse
of time, or both, would constitute a default under any of the Material Project
Documents or other material agreements.

10

--------------------------------------------------------------------------------

(b)       The Operation Date (as defined in the USG Oregon PPA) of the USG
Oregon Project occurred on November 16, 2012. The Operation Date (as defined in
the Raft River PPA) of the Raft River Project occurred on April 3, 2008.

(c)       The current term of the Public Utility District Purchase and Sale
Agreement will expire in 2034. The current term of the Holy Cross Purchase and
Sale Agreement will expire on December 31, 2017.

(d)       The Federal Financing Bank Loan Documents listed on Schedule 5.12(d)
constitute and include all contracts and agreements providing construction or
long term financing for the USG Oregon Project. Each Federal Financing Bank Loan
Document is in full force and effect and constitutes the legal, valid and
binding obligation of the Issuer Subsidiary party thereto as of the date hereof.
No Issuer Subsidiary nor, to the Issuer’s knowledge, any other Person party to a
Federal Financing Bank Loan Document is in default under any terms of a Federal
Financing Bank Loan Document nor has an event or omission occurred which with
the giving of notice or lapse of time, or both, would constitute a default under
any of the Federal Financing Bank Loan Documents.

(e)       The Raft River LLC Agreement is the only contract or agreement
providing capital for the Raft River Project. The Raft River Project Company has
no Indebtedness for borrowed money.

Section 5.13       Compliance with ERISA.

(a)       The Issuer and each ERISA Affiliate have operated and administered
each Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither the Issuer nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could reasonably be expected to result in the incurrence of any such
liability by the Issuer or any ERISA Affiliate, or in the imposition of any Lien
on any of the rights, properties or assets of the Issuer or any ERISA Affiliate,
in either case pursuant to Title I or IV of ERISA or to section 430(k) of the
Code or to any such penalty or excise tax provisions under the Code or Federal
law or section 4068 of ERISA or by the granting of a security interest in
connection with the amendment of a Plan, other than such liabilities or Liens as
would not be individually or in the aggregate Material.

(b)       The present value of the aggregate benefit liabilities under each of
the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.

11

--------------------------------------------------------------------------------

(c)       The Issuer and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

(d)       The expected postretirement benefit obligation (determined as of the
last day of the Issuer’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Issuer is not Material.

(e)       The execution and delivery of this Agreement and the issuance and sale
of the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Issuer to each Purchaser in the first sentence of this Section 5.13(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds used to pay the
purchase price of the Notes to be purchased by such Purchaser.

Section 5.14       Private Offering by the Issuer. Neither the Issuer nor anyone
acting on its behalf has offered the Notes or any similar securities for sale
to, or solicited any offer to buy any of the same from, or otherwise approached
or negotiated in respect thereof with, any person other than the Purchasers,
each of which has been offered the Notes at a private sale for investment.
Neither the Issuer nor anyone acting on its behalf has taken, or will take, any
action that would subject the issuance or sale of the Notes to the registration
requirements of Section 5 of the Securities Act or to the registration
requirements of any securities or blue sky laws of any applicable jurisdiction.

Section 5.15       Use of Proceeds; Margin Regulations. The Issuer will apply
the proceeds of the sale of the Notes to (a) pay transaction expenses and third
party fees, (b) fund the Debt Service Reserve Account in the amount of the
Minimum Debt Service Reserve Requirement, the Maintenance Reserve Account in the
amount of $1,807,890 and the Raft River Capital Expenditure Account in the
amount of $3,000,000 and (c) fund the Closing Date Distribution. No part of the
proceeds from the sale of the Notes hereunder will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve the Issuer in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). None of the Issuer or any
Issuer Subsidiary owns or carries any margin stock. As used in this Section, the
terms “margin stock” and “purpose of buying or carrying” shall have the meanings
assigned to them in Regulation U.

Section 5.16       Foreign Assets Control Regulations, Etc.

(a)       Neither the Issuer nor any Controlled Entity is (i) a Person whose
name appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, United States Department of
the Treasury (“OFAC”) (an “OFAC Listed Person”) (ii) an agent, department, or
instrumentality of, or is otherwise beneficially owned by, controlled by or
acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or (y)
any Person, entity, organization, foreign country or regime that is subject to
any OFAC Sanctions Program, or (iii) otherwise blocked, subject to sanctions
under or engaged in any activity in violation of other United States economic
sanctions, including but not limited to, the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Comprehensive Iran Sanctions,
Accountability and Divestment Act (“CISADA”) or any similar law or regulation
with respect to Iran or any other country, the Sudan Accountability and
Divestment Act, any OFAC Sanctions Program, or any economic sanctions
regulations administered and enforced by the United States or any enabling
legislation or executive order relating to any of the foregoing (collectively,
“U.S. Economic Sanctions”) (each OFAC Listed Person and each other Person,
entity, organization and government of a country described in clause (i), clause
(ii) or clause (iii), a “Blocked Person”). Neither the Issuer nor any Controlled
Entity has been notified that its name appears or may in the future appear on a
state list of Persons that engage in investment or other commercial activities
in Iran or any other country that is subject to U.S. Economic Sanctions.

12

--------------------------------------------------------------------------------

(b)       No part of the proceeds from the sale of the Notes hereunder
constitutes or will constitute funds obtained on behalf of any Blocked Person or
will otherwise be used by the Issuer or any Controlled Entity, directly or
indirectly, (i) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, or (ii) otherwise in violation of U.S.
Economic Sanctions.

(c)       Neither the Issuer nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the Issuer’s actual
knowledge after making due inquiry, is under investigation by any Governmental
Authority for possible violation of Anti-Money Laundering Laws or any U.S.
Economic Sanctions violations, (iii) has been assessed civil penalties under any
Anti-Money Laundering Laws or any U.S. Economic Sanctions, or (iv) has had any
of its funds seized or forfeited in an action under any Anti-Money Laundering
Laws. The Issuer has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Issuer and each Controlled Entity is and will continue to be in compliance
with all applicable current and future Anti-Money Laundering Laws and U.S.
Economic Sanctions.

(d)       (1) Neither the Issuer nor any Controlled Entity (i) has been charged
with, or convicted of bribery or any other anti-corruption related activity
under any applicable law or regulation in a U.S. or any non-U.S. country or
jurisdiction, including but not limited to, the U.S. Foreign Corrupt Practices
Act and the U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (ii)
to the Issuer’s actual knowledge after making due inquiry, is under
investigation by any U.S. or non-U.S. Governmental Authority for possible
violation of Anti-Corruption Laws, (iii) has been assessed civil or criminal
penalties under any Anti-Corruption Laws or (iv) has been or is the target of
sanctions imposed by the United Nations or the European Union;

13

--------------------------------------------------------------------------------

(2)       To the Issuer’s actual knowledge after making due inquiry, neither the
Issuer nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Government Official in his or her official capacity or
such commercial counterparty, (ii) inducing a Governmental Official to do or
omit to do any act in violation of the Governmental Official’s lawful duty, or
(iii) inducing a Governmental Official or a commercial counterparty to use his
or her influence with a government or instrumentality to affect any act or
decision of such government or entity; in each case in order to obtain, retain
or direct business or to otherwise secure an improper advantage in violation of
any applicable law or regulation or which would cause any holder to be in
violation of any law or regulation applicable to such holder; and

(3)       No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any improper payments, including bribes, to
any Governmental Official or commercial counterparty in order to obtain, retain
or direct business or obtain any improper advantage. The Issuer has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Issuer and each Controlled Entity
is and will continue to be in compliance with all applicable current and future
Anti-Corruption Laws.

Section 5.17       Status under Certain Statutes.

(a)       None of the Issuer or any Issuer Party is an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

(b)       Each of the Issuer and each Issuer Subsidiary is not subject to or is
exempt from regulation under PUHCA in either case as a “public-utility company”
or as a “holding company” of a “public-utility company.”

(c)       Each Project is a QF. Those certain “Notices of Self-Certification”
that were filed with FERC in Docket Nos. QF12-389 and QF06-187 on or about
January 18, 2013, and September 20, 2007, respectively, are in full force and
effect and are factually accurate. Each Project Company (i) has obtained and
maintained status for its Project as a QF and (ii) has made the requisite QF
filings with FERC and any applicable utility and state regulatory authority.

(d)       Each Project and Project Company is entitled to the following
exemptions:

(i)       The Raft River Project and the Raft River Project Company are entitled
to (x) all of the exemptions from the FPA provided for in 18 C.F.R. § 292.601(c)
including the exemptions from Sections 205 and 206 of the FPA set forth in §
292.601(c)(1); (y) the exemption from PUHCA set forth in 18 C.F.R. § 292.602(b);
and (z) the exemption from certain state laws and regulations set forth in §
292.602(c) .

(ii)       The USG Oregon Project and the USG Oregon Project Company are
entitled to (x) all of the exemptions from the FPA provided for in 18 C.F.R. §
292.601(c) except for the exemptions from Sections 205 and 206 of the FPA set
forth in § 292.601(c)(1); (y) the exemption from PUHCA set forth in 18 C.F.R. §
292.602(b); and (z) the exemption from certain state laws and regulations set
forth in § 292.602(c) .

14

--------------------------------------------------------------------------------

(e)       The Issuer is not itself a “public utility” under the FPA. The Issuer
holds the exemption from PUHCA that is provided for by 18 C.F.R. § 366.3(a), to
the extent set forth therein.

           (f)       The USG Oregon Project Company holds “market-based rate”
authority from FERC under 18 C.F.R. Part 35 Subpart H of its regulations (“MBR
Authority”), which MBR Authority is in full force and effect. The order of FERC
in Docket No. ER13-413-002 is in full force and effect.

(g)       No suit, action, investigation, inquiry, or other legal or
administrative proceeding by any Governmental Authority, by or before FERC
(including the staff thereof), or by any other Person has been or is pending or
threatened which questions or challenges the validity of, or seeks to enjoin,
the status of either of the Projects as a QF, nor the MBR Authority of the USG
Oregon Project Company.

(h)       The PPA and Interconnection Agreement executed by each Project Company
have received all Approvals required from all applicable Governmental
Authorities. Each Interconnection Agreement is sufficient to permit the
applicable Project to: (i) inject all of such Project’s electric energy,
capacity and ancillary services up to the point of interconnection specified
therein and (ii) satisfy the electrical delivery obligations of the applicable
Project Company under the applicable PPA.

(i)       Each Project Company is in compliance with all and is not in violation
of any applicable requirements and rules of the Public Utilities Commission of
Oregon and the Public Utilities Commission of Idaho, as applicable, and FERC,
including but not limited to all requirements applicable to such Project Company
under Section 215 of the FPA. Neither the Issuer or any Issuer Subsidiary
requires permission or authorization from, and is not required to deliver any
notice to, the FERC or the Public Utilities Commission of Oregon, the Public
Utilities Commission of Idaho in order to execute and deliver the Transaction
Documents to which it is a party or to enter into and perform the transactions
contemplated thereby.

(j)       Solely as a result of the execution and delivery of the Financing
Documents and the entering into and performance of the transactions contemplated
thereby, neither the Collateral Agent nor any of the Purchasers shall become
subject to regulation either by the FERC (under either of the FPA or PUHCA), by
the Public Utilities Commission of Oregon under Oregon law or by the Public
Utilities Commission of Idaho under Idaho law, except by the exercise of certain
remedies allowed under the Financing Documents.

Section 5.18       Environmental Matters.

(a)       The Issuer has no knowledge of any claim nor has it received any
notice of any claim, and no proceeding has been instituted raising any claim
against the Issuer, any Issuer Subsidiary, either Site or any of the real
properties now or formerly owned, leased or operated by the Issuer or any Issuer
Subsidiary alleging any damage to the environment or violation of any
Environmental Laws.

15

--------------------------------------------------------------------------------

(b)       The Issuer has no knowledge of any facts which would give rise to any
claim, public or private, of violation of Environmental Laws or damage to the
environment emanating from, occurring on or in any way related to either Site or
other real properties now or formerly owned, leased or operated by the Issuer or
any Issuer Subsidiary or to other assets or its use.

(c)       None of the Issuer or any Issuer Subsidiary has stored any Hazardous
Materials on either Site or other real properties now or formerly owned, leased
or operated by the Issuer or such Issuer Subsidiary and has not disposed of any
Hazardous Materials in a manner contrary to any Environmental Laws; and

(d)       All buildings on each Site and all other real properties now owned,
leased or operated by the Issuer or any Issuer Subsidiary are in compliance with
applicable Environmental Laws.

Section 5.19       Collateral. The Collateral, as described in the Security
Documents, includes all of the personal property of the Issuer. The Issuer has
no real property. The security interests in the Collateral granted to the
Collateral Agent (for the benefit of the Secured Parties) pursuant to the
Financing Documents: (a) constitute as to personal property included in the
Collateral and, with respect to subsequently acquired personal property included
in the Collateral, will constitute, a perfected security interest and Lien under
each applicable Uniform Commercial Code, and (b) are, and, with respect to such
subsequently acquired property, will be, as to Collateral perfected under each
applicable Uniform Commercial Code, superior and prior to the rights of all
third Persons now existing or hereafter arising whether by way of mortgage,
Lien, security interests, encumbrance, assignment or otherwise, except for
Permitted Liens. All action as is necessary has been taken to establish and
perfect the Collateral Agent’s rights in and to, and the first lien priority
(subject only to Permitted Liens) of its Lien on, the Collateral for the benefit
of the Secured Parties, including any recording, filing, registration, delivery
to the Collateral Agent, giving of notice or other similar action (subject to
the timely filing of continuation statements as required under the applicable
Uniform Commercial Code). The Security Documents and financing statements
relating thereto have been duly filed or recorded in each office and in each
jurisdiction where required in order to create and perfect the Lien and security
interest described above and the priority thereof.

Section 5.20       Labor Relations; Force Majeure Events. No strike, slowdown or
stoppage is pending or, to the best of the Issuer’s knowledge, threatened,
against the Issuer, any Issuer Subsidiary, any contractors of the Issuer or an
Issuer Subsidiary or either Project. Neither the Projects nor the Issuer nor any
Issuer Subsidiary nor (to the knowledge of the Issuer) any other Project Party
has suffered any force majeure event that is continuing.

Section 5.21       Indebtedness. After giving effect to the Closing, none of the
Issuer or any Issuer Subsidiary has any Indebtedness or other material
liabilities, other than (a) Indebtedness under the Financing Documents, and (b)
Permitted Indebtedness.

16

--------------------------------------------------------------------------------

Section 5.22       Capitalization. The Issuer has sufficient capitalization to
perform the Obligations under this Agreement and the other Financing Documents.

Section 5.23       Budget. The Issuer and the Operator are in compliance with
each initial Operating Budget.

Section 5.24       Firm Transmission. The Raft River Project Company has
obtained firm transmission rights for all energy to be delivered pursuant to the
Raft River PPA.

SECTION 6. REPRESENTATIONS OF THE PURCHASERS.

Section 6.1       Purchase for Investment. Each Purchaser severally represents
that it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s Note or its property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Issuer is not required to register the Notes.

Section 6.2       Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:

(a)       the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

(b)       the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

(c)       the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Issuer in writing pursuant to this clause (c), no employee benefit plan or group
of plans maintained by the same employer or employee organization beneficially
owns more than 10% of all assets allocated to such pooled separate account or
collective investment fund; or

17

--------------------------------------------------------------------------------

(d)       the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Issuer that would cause the QPAM and the Issuer to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Issuer in writing pursuant to this clause (d);
or

(e)       the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d) of the INHAM Exemption) owns a 10% or
more interest in the Issuer and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Issuer in writing pursuant to this clause (e); or

(f)       the Source is a governmental plan; or

(g)       the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Issuer in writing pursuant to this clause (g);
or

(h)       the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

SECTION 7. INFORMATION.

Section 7.1       Financial and Business Information. The Issuer shall deliver
and cause to be delivered to each of the holders:

--------------------------------------------------------------------------------

(a)       Quarterly Statements — within 45 days after the end of each quarterly
fiscal period in each fiscal year of the Issuer and each Issuer Subsidiary,
copies of

(i)       a balance sheet of the Issuer and such Issuer Subsidiary as at the end
of such quarter, and

(ii)       profit and loss statements and cash flows statements for the Issuer
and such Issuer Subsidiary for such quarter and (in the case of each quarter
other than the first quarter) for the portion of the fiscal year ending with
such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year (except for the balance sheet, which shall
set forth in comparative form the figures as of the end of the previous fiscal
year), all in reasonable detail, prepared in accordance with GAAP applicable to
quarterly financial statements generally, or accompanied by GAAP
reconciliations, and certified by a Senior Financial Officer of the Issuer and
such Issuer Subsidiary, as applicable, as fairly presenting, in all material
respects, the financial position of the Issuer and such Issuer Subsidiary and
its results of operations and cash flows, subject to changes resulting from
year-end adjustments;

(b)       Annual Statements — within 90 days after the end of each fiscal year
of the Issuer and each Issuer Subsidiary, copies of

(i)       a balance sheet of the Issuer and such Issuer Subsidiary as at the end
of such year, and

(ii)       statements of income, profit and loss statements and cash flows
statements for the Issuer and such Issuer Subsidiary for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, or
accompanied by GAAP reconciliations, and accompanied by an opinion thereon of
Moss Adams LLP or such other independent public accountants selected by the
Issuer and approved by the Required Holders (which consent shall not be
unreasonably withheld, conditioned or delayed) (herein, the “Approved
Accountant”), which opinion shall (1) state that such financial statements
present fairly, in all material respects, the financial position of the Issuer
and such Issuer Subsidiary and its results of operations and cash flows and have
been prepared in conformity with or accurately reconciled to GAAP, and that the
examination of the Approved Accountants in connection with such financial
statements has been made in accordance with generally accepted auditing
standards, and that such audit provides a reasonable basis for such opinion in
the circumstances, and (2) not contain any “going concern” or similar
qualification or exception nor any qualification or exception as to the scope of
the audit on which such opinion is based;

(c)       Other Reports — promptly upon their becoming available, one copy of
each regular or periodic report and filing (without exhibits except as expressly
requested by a holder) made by the Issuer or any Issuer Subsidiary to or with
any state or federal regulatory body;

19

--------------------------------------------------------------------------------

(d)       Notice of Default or Event of Default — promptly, and in any case
within five Business Days, after a Responsible Officer has become aware of the
existence of any Default or Event of Default or that any Person has given any
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any notice or taken any action with respect to a claimed
default of the type referred to in Section 11(f), a written notice specifying
the nature and period of existence thereof and what action the Issuer or the
applicable Issuer Party is taking or proposes to take with respect thereto;

(e)       Audit Reports — promptly, and in any event within ten Business Days
after receipt, the results of any audit reports relating to the Issuer or any
Issuer Subsidiary;

(f)       ERISA Matters — promptly, and in any event within ten days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Issuer or an
ERISA Affiliate proposes to take with respect thereto:

(i)       with respect to any Plan, any reportable event, as defined in section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date hereof; or

(ii)       the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Issuer or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(iii)       any event, transaction or condition that could result in the
incurrence of any liability by the Issuer or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Issuer or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect;

(g)       Notices from Governmental Authority — promptly, and in any event
within 30 days of receipt (or knowledge) thereof copies of any notice to the
Issuer or any Issuer Subsidiary from any Federal, state or local Governmental
Authority that could reasonably be expected to have a Material Adverse Effect;

(h)       Other Notices — promptly, and in any event within five Business Days
of receipt (or knowledge) thereof:

(i)       any press releases and other statements made available generally by
the Issuer or any Issuer Subsidiary;

(ii)       notice of the occurrence of any condition or event that could
reasonably result in a Material Adverse Effect;

20

--------------------------------------------------------------------------------

(iii)        copies of any notice of a violation, breach, default or event of
default under any Material Project Document, Federal Financing Bank Loan
Document or LLC Agreement;

(iv)        notice of the occurrence of any condition or event that would
restrict the USG Oregon Project Company from making Restricted Payments (as
defined in the Federal Financing Bank Loan Guarantee Agreement) under the
Federal Financing Bank Loan Documents;

(v)        any actual termination or rescission or any written threat of
termination or rescission of any Material Project Document, any notice of
exercise of a right of termination or suspension of a Material Project Document
and any proposed or final amendment of any Material Project Document;

(vi)        any material pending or threatened adversarial or contested
proceeding of or before a Governmental Authority relating to either Project;

(vii)        any termination, suspension, written threat of termination or
suspension, or other loss of any Required Approval;

(viii)        any material litigation or proceeding taken or threatened in
writing against the Issuer or any Issuer Party;

(ix)        any notices or communications relating to any Cash Grant Recapture
Liability applicable to either Project; and

(x)        any claim of force majeure under any Material Project Document.

(i)        Operating Reports — within 30 days after the end of each month, a
monthly operating report substantially in the form attached hereto as Exhibit
7.1 ;

(j)        Annual Insurance Certificates — within 30 days of the end of each
fiscal year of the Issuer, evidence of insurance in effect that meets the
requirements of Section 9.2 ;

(k)        Information Required by Rule 144A — upon the request of a holder (and
shall deliver to any qualified institutional buyer designated by such holder),
such financial and other information as such holder may reasonably determine to
be necessary in order to permit compliance with the information requirements of
Rule 144A under the Securities Act in connection with the resale of Notes,
except at such times as the Issuer is subject to the reporting requirements of
section 13 or 15(d) of the Exchange Act (for the purpose of this Section 7.1(k)
, the term “qualified institutional buyer” shall have the meaning specified in
Rule 144A under the Securities Act);

(l)        Annual Geothermal Resource Report, Operating Budgets and DSCR Notices
— (i) at least 30 days prior to the end of each fiscal year of the Issuer, the
Annual Geothermal Resource Report and the proposed annual operating plan and
budget for each Project for the following three consecutive calendar years
required to be delivered pursuant to Section 9.12, and (ii) not later than five
Business Days after each Payment Date, the DSCR Notice with respect to such
Payment Date required to be delivered pursuant to Section 9.13 ;

21

--------------------------------------------------------------------------------

(m)        Material Project Documentation — promptly, and in any event within
five Business Days and to the extent not already provided hereunder, copies of
all reports, notices, certificates, projections, budgets and other documents
delivered by (i) the USG Oregon Project Company to the Power Purchaser pursuant
to Sections 8.5.2, 14.3, 14.4, 16.3 and 25.2 of the USG Oregon PPA (and all
notices of a “Material Breach” (as such term is defined in the USG Oregon PPA);
(ii) the Raft River Project Company to the Power Purchaser pursuant to Sections
7.5.2, 15.3, 15.4, 17.3 and 26.2 (including all notices of a “Material Breach”
(as such term is defined in the Raft River PPA)), of the Raft River PPA; (iii)
the Raft River Project Company to Public Utility District No. 1 of Clallam
County, Washington pursuant to the Public Utility District Purchase and Sale
Agreement (including any Confirmation Letters (as defined therein)); and (iv)
the Raft River Project Company to Holy Cross Energy pursuant to the Holy Cross
Purchase and Sale Agreement.

(n)        Project Company Information — concurrently with delivery to the U.S.
DOE or members, as applicable, and to the extent not already provided hereunder,
copies of all documents provided to (i) the U.S. DOE pursuant Article 6 of the
Federal Financing Bank Loan Guarantee Agreement, (ii) the Raft River Members
pursuant to Section 6.4 of the Raft River LLC Agreement and (iii) the USG Oregon
Holdings Members pursuant to Section 9.6 of the USG Oregon Holdings LLC
Agreement.

(o)        Operator Information — promptly, and in any event within five
Business Days of receipt (or knowledge) thereof and to the extent not already
provided hereunder, copies of all reports, notices, certificates, projections,
budgets and other documents received by (i) the USG Oregon Project Company from
the Operator pursuant to Sections 4.1.1, 4.1.4, 4.1.5, 5.2.1, 5.2.2 and 7.2 of
the USG Oregon O&M Agreement and (ii) the Raft River Project Company from the
Operator pursuant to Sections 4.1(a), 4.1(d), 4.1(e), 5.2(a), 5.2(b), and 8.2 of
the Raft River O&M Agreement.

(p)        Requested Information — with reasonable promptness, such other data
and information relating to the business, operations, affairs, financial
condition, assets or properties of the Issuer or any Issuer Party or relating to
the ability of the Issuer to perform its obligations hereunder and under the
Notes (including financial forecasts or cash flow projections) as from time to
time may be reasonably requested by a holder.

Section 7.2         Officer’s Certificate. Each set of financial statements
delivered to each of the holders pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer setting
forth a statement that such Senior Financial Officer has reviewed the relevant
terms hereof and has made, or caused to be made, under his or her supervision, a
review of the transactions and conditions of the Issuer and each Issuer
Subsidiary from the beginning of the quarterly or annual period covered by the
statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists (including, without limitation, any
such event or condition resulting from the failure of the Issuer or any Issuer
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Issuer shall have taken or
proposes to take with respect thereto.

22

--------------------------------------------------------------------------------

Section 7.3        Visitation. The Issuer shall, and shall cause each Issuer
Subsidary to, permit the representatives of each Purchaser and each holder of a
Note that is an Institutional Investor:

(a)        No Default — if no Default or Event of Default then exists, at the
expense of such Purchaser or holder and upon reasonable prior notice to the
Issuer, to visit the principal executive office of each of the Issuer and any
Issuer Subsidiary, to discuss consultant reports and the affairs, finances and
accounts of the Issuer or such Issuer Subsidiary with the Issuer or such Issuer
Subsidiary’s officers, and (with the consent of the Issuer, which consent will
not be unreasonably withheld) its independent public accountants, and (with the
consent of the Issuer, which consent will not be unreasonably withheld) to visit
the other offices and properties of the Issuer or such Issuer Subsidiary, all at
such reasonable times and as often as may be reasonably requested in writing;
and

(b)        Default — if a Default or Event of Default then exists, at the
expense of the Issuer to visit and inspect any of the offices or properties of
each of the Issuer and any Issuer Subsidiary, to examine all of its books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss consultant reports and its affairs, finances and
accounts with the Issuer or such Issuer Subsidiary’s officers and independent
public accountants (and by this provision the Issuer authorizes said accountants
to discuss the affairs, finances and accounts of the Issuer and such Issuer
Subsidiary), all at such times and as often as may be requested.

Section 7.4        Electronic Delivery. Financial statements, opinions of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered by the Issuer pursuant to
Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed to have been
delivered if the Issuer satisfies any of the following requirements with respect
thereto:

(i)        such financial statements satisfying the requirements of Section
7.1(a) or (b) and related Officer’s Certificate satisfying the requirements of
Section 7.2 are delivered to each holder of a Note by e-mail;

(ii)        such financial statements satisfying the requirements of Section
7.1(a) or Section 7.1(b) and related Officer’s Certificate(s) satisfying the
requirements of Section 7.2 are timely posted by or on behalf of the Issuer on
IntraLinks or on any other similar website to which each holder of Notes has
free access; or

(iii)        the Issuer shall have filed any of the items referred to in Section
7.1(c) with the SEC on EDGAR and shall have made such items available on its
home page on the internet or on IntraLinks or on any other similar website to
which each holder of Notes has free access;

provided however, that in the case of any of clauses (ii) or (iii), the Issuer
shall have given each holder of a Note prior written notice, which may be by
e-mail or in accordance with Section 18, of such posting or filing in connection
with each delivery, provided further, that upon request of any holder to receive
paper copies of such forms, financial statements and Officer’s Certificates or
to receive them by e-mail, the Issuer will promptly e-mail them or deliver such
paper copies, as the case may be, to such holder.

23

--------------------------------------------------------------------------------

SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES.

       Section 8.1        Amortization; Maturity; Mandatory Prepayments.

(a)        Amortization. On each Payment Date, the Issuer will prepay the
principal amounts set forth in the amortization schedule attached hereto as
Schedule 8.1 (the “Amortization Schedule”) (or such lesser principal amount as
shall then be outstanding) of the Notes at 100% of the principal amount thereof
and without payment of the Make-Whole Amount or any premium, provided that upon
any partial prepayment of the Notes pursuant to Section 8.1(b) or 8.2, the
principal amount of each required prepayment of the Notes becoming due under
this Section 8.1 on and after the date of such prepayment shall be reduced in
the same proportion as the aggregate unpaid principal amount of the Notes is
reduced as a result of such prepayment. The entire unpaid principal balance of
the Notes shall be due and payable on the Maturity Date.

(b)        Mandatory Prepayments. Except as otherwise provided in Section 8.1(a)
and this Section 8.1(b) , the Notes are not subject to mandatory prepayments of
principal.

(i)        Loss. If there occurs a Loss or series of related Losses (other than
a Major Loss) and any Loss Proceeds are distributed to the Issuer, the Issuer
shall apply such Loss Proceeds to the prepayment of the principal amount of the
Notes, together with accrued and unpaid interest thereon to the date of such
prepayment, but without any Make-Whole Amount.

(ii)        Major Loss. If a Major Loss with respect to the USG Oregon Project
or USG Oregon Site occurs, the Issuer shall, within ten Business Days following
the date on which the Issuer receives the Loss Proceeds with respect thereto,
repay the outstanding principal amount of the Notes (together with accrued and
unpaid interest thereon to the date of such prepayment, but without any
Make-Whole Amount) and all other outstanding Obligations. If a Major Loss with
respect to the Raft River Project or the Raft River Site occurs, the Issuer
shall, within ten Business Days following the date on which the Issuer receives
the Loss Proceeds with respect thereto, repay the Notes in an aggregate
principal amount equal to 15% of the aggregate outstanding principal amount of
the Notes (together with accrued and unpaid interest thereon to the date of such
prepayment, but without any Make-Whole Amount).

If the Issuer is required to prepay the Notes pursuant to clauses (i) or (ii)
above, the Issuer shall give written notice thereof to each holder. Such notice
shall (w) describe the facts and circumstances giving rise to such mandatory
prepayment, (x) refer to this Section 8.1(b) , (y) specify the date of
repayment, which date shall be on or before the date such prepayment is required
to be made as specified in clauses (i) or (ii) above, as applicable, and (z)
identify the pro rata portion of the Notes held by such holder to be prepaid (in
the case of a prepayment pursuant to clause (i) or the second sentence of clause
(ii)), which pro rata portion shall be calculated by multiplying the aggregate
amount required to be applied to the prepayment of the Notes as provided in
clause (i) above by a fraction the numerator of which is the aggregate principal
amount of the Notes held by such holder and the denominator of which the
aggregate principal amount of all outstanding Notes (in each case calculated
immediately prior to giving effect to such prepayment). On the date of
prepayment, the pro rata portion of the principal amount of the Notes held by
each holder of Notes, together with interest accrued thereon to such prepayment
date, shall become due and payable on such date.

24

--------------------------------------------------------------------------------

Section 8.2        Optional Prepayments with Make-Whole Amount. The Issuer may,
at its option, upon notice as provided below, prepay at any time all, or from
time to time any part of, the Notes, in an amount not less than $2,000,000 in
the case of a partial prepayment, at 100% of the principal amount so prepaid,
and the Make-Whole Amount determined for the prepayment date with respect to
such principal amount. The Issuer will give each holder of Notes written notice
of each optional prepayment under this Section 8.2 not less than 30 days and not
more than 60 days prior to the date fixed for such prepayment. Each such notice
shall specify such date (which shall be a Business Day), the aggregate principal
amount of the Notes to be prepaid on such date, the principal amount of each
Note held by such holder to be prepaid (determined in accordance with Section
8.3), and the interest to be paid on the prepayment date with respect to such
principal amount being prepaid, and shall be accompanied by a certificate of a
Senior Financial Officer as to the estimated Make-Whole Amount due in connection
with such prepayment (calculated as if the date of such notice were the date of
the prepayment), setting forth the details of such computation. Two Business
Days prior to such prepayment, the Issuer shall deliver to each holder of Notes
a certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified prepayment date.

Section 8.3        Allocation of Partial Prepayments. In the case of each
partial prepayment of the Notes, the principal amount of the Notes to be prepaid
shall be allocated among all of the Notes at the time outstanding in proportion,
as nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment.

Section 8.4        Maturity; Surrender, Etc. In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any. From and after such date, unless the Issuer shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Issuer and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.

Section 8.5        Purchase of Notes. The Issuer will not, and will not permit
any Affiliate to, purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes. The Issuer will promptly cancel all
Notes acquired by it or any Affiliate pursuant to any payment or prepayment of
Notes pursuant to this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.

Section 8.6        Make-Whole Amount.

25

--------------------------------------------------------------------------------

“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by the yield(s) reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on-the-run U.S. Treasury
securities (“Reported”) having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date. If there are no such U.S.
Treasury securities Reported having a maturity equal to such Remaining Average
Life, then such implied yield to maturity will be determined by (a) converting
U.S. Treasury bill quotations to bond equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly between the yields
Reported for the applicable most recently issued actively traded on-the-run U.S.
Treasury securities with the maturities (1) closest to and greater than such
Remaining Average Life and (2) closest to and less than such Remaining Average
Life. The Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of the applicable Note.

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

26

--------------------------------------------------------------------------------

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.

SECTION 9. AFFIRMATIVE COVENANTS.

The Issuer covenants that so long as any of the Notes are outstanding:

Section 9.1        Compliance with Law. Without limiting Section 10.4, the
Issuer will, and will cause each Issuer Subsidiary to, comply with all laws,
ordinances or governmental rules or regulations to which it is subject,
including, without limitation, ERISA, the USA PATRIOT Act, Environmental Laws or
any laws referenced in Section 5.16. The Issuer will, and will cause each Issuer
Subsidiary to, obtain and maintain in effect all licenses, certificates,
permits, franchises, Approvals and other governmental authorizations necessary
to the ownership of its properties, the operation and maintenance of its Project
or to the conduct of its businesses, and will promptly pay when due all
necessary license, franchise and other fees and charges due and payable
thereunder.

Section 9.2        Insurance. The Issuer will, and will cause each Issuer
Subsidiary, to, maintain, with financially sound and reputable insurers,
insurance meeting the requirements of Schedule 9.2 and as required under the
applicable Material Project Documents and Federal Financing Bank Loan Documents.
The Issuer will deliver to the holders a final report of the Insurance
Consultant prior to May 31, 2016, in form and substance reasonably satisfactory
to the Required Holders.

Section 9.3        Title, Water Rights, Etc. The Issuer shall, and shall cause
each Issuer Subsidiary to, maintain good, valid, marketable and insurable title
to, or leasehold interests in, its properties, including, as applicable, the
Projects, the Sites, the Geothermal Resources, the Water Rights and the
Collateral described in the Security Documents, and shall at all times warrant
and defend the title to such property and Collateral against all claims that do
not constitute Permitted Liens.

27

--------------------------------------------------------------------------------

Section 9.4        Payment of Taxes and Claims. The Issuer will, and will cause
each Issuer Subsidiary to, file all tax returns required to be filed in any
jurisdiction and pay and discharge all taxes shown to be due and payable on such
returns and all other taxes, assessments, governmental charges, or levies
imposed on it or any of its properties, assets, income or franchises, to the
extent the same have become due and payable, and all claims for which sums have
become due and payable; provided that the Issuer or an Issuer Subsidiary need
not pay any such tax, assessment, charge, levy or claim if (i) the amount,
applicability or validity thereof is contested by the Issuer or such Issuer
Subsidiary on a timely basis in good faith and in appropriate proceedings, and
the Issuer or such Issuer Subsidiary has established adequate reserves therefor
in accordance with GAAP on the books of the Issuer or such Issuer Subsidiary,
and (ii) the nonpayment of all such taxes, assessments, charges, levies and
claims could not reasonably be expected to result in a Lien on property or
assets of the Issuer or such Issuer Subsidiary.

Section 9.5        Existence, Etc. The Issuer will, and will cause each Issuer
Subsidiary to, at all times preserve and keep in full force and effect its
limited liability company existence and all rights and franchises of the Issuer
or such Issuer Subsidiary.

Section 9.6        Books and Records. The Issuer will, and will cause each
Issuer Subsidiary to, maintain proper books of record and account in conformity
with GAAP and all applicable requirements of any Governmental Authority having
legal or regulatory jurisdiction over the Issuer or such Issuer Subsidiary and
in a manner consistent with projects similar to the Projects.

Section 9.7        Collateral; Further Assurances. The Issuer shall, and shall
cause each Issuer Subsidiary to, obtain all consents (other than any consent
required by any Governmental Authority in connection with foreclosure under the
Security Documents) and take all actions necessary to insure that the Collateral
Agent, on behalf of the Secured Parties, has and continues to have in all
relevant jurisdictions duly and validly created, attached, perfected, and
enforceable first-priority Liens on the Collateral described in the Security
Documents (including after-acquired Collateral), subject to no Liens other than
Permitted Liens. The Issuer shall cause the Obligations to constitute direct
senior secured obligations of the Issuer and to rank senior in priority of
payment, in right of security and in all other respects to all other
Indebtedness of the Issuer.

Section 9.8        Material Project Documents; Federal Financing Bank Loan
Documents; LLC Agreements. Except as otherwise permitted by Section 10.17, the
Issuer shall, and shall cause each Issuer Subsidiary to, (i) perform and observe
all of the terms, covenants, provisions and agreements required to be performed
and observed by it under the (A) Material Project Documents, Federal Financing
Bank Loan Documents and the LLC Agreements to which it is a party and (B) other
agreements to which the Issuer or such Issuer Subsidiary is a party except where
the failure to perform and observe such other agreements could not individually
or in the aggregate have a Material Adverse Effect, (ii) take all actions
required to enforce all rights and obligations thereunder, (iii) maintain the
Material Project Documents, the Federal Financing Bank Loan Documents and the
LLC Agreements in full force and effect in accordance with the terms thereof and
(iv) deliver copies of any proposed or final amendments to the Material Project
Documents, the Federal Financing Bank Loan Documents or the LLC Agreements to
the Purchasers. The Issuer shall cause any PPA whose term would otherwise expire
prior to the Maturity Date to be renewed or extended to a date that is at least
one year after the Maturity Date.

28

--------------------------------------------------------------------------------

Section 9.9        Pledged Accounts. The Issuer shall establish and maintain the
following accounts at the Depositary in accordance with the Depositary
Agreement: (i) the Revenue Account, (ii) the Debt Service Reserve Account, (iii)
the Make-up Well Reserve Account, (iv) the Maintenance Reserve Account, and the
(v) Raft River Capital Expenditure Account. The Issuer shall fund the Pledged
Accounts as required under the Depositary Agreement. All amounts held in the
Pledged Accounts shall be held in cash or, if permitted under the Depositary
Agreement, in Permitted Investments.

Section 9.10        Annual Servicing Fee. The Issuer hereby agrees to pay to
each holder of Notes, in immediately available funds credited to such holder’s
account as specified in the Purchaser Schedule, such holder’s ratable portion of
an annual servicing fee in an aggregate amount equal to $50,000 per year (the
“Servicing Fee”), which fee will be payable in advance on the Closing Date and
annually in advance on each anniversary thereof until all Obligations are repaid
in full. The Servicing Fee shall not be refundable under any circumstances. If
the Servicing Fee is not paid when due, interest thereon shall be payable from
and including the due date until such fee is paid at the Default Rate.

Section 9.11        Maintenance and Operation. The Issuer shall cause each
Project Company to operate and maintain its Project in accordance with Good
Utility Practice(s) (as defined in the applicable PPA), all requirements of law,
all Required Approvals and all requirements of the Material Project Documents,
the Federal Financing Bank Loan Documents and the LLC Agreements.

Section 9.12        Resource Review; Budgets.

(a)        [Reserved.]

(b)        At least 30 days prior to the end of each calendar year, the Issuer
shall submit to the holders a report of the Geothermal Resource Engineer, which
report shall assess and project (i) the Geothermal Resources (based upon direct,
or inferred, reservoir pressure and enthalpy measurements) through the Maturity
Date, (ii) requirements for drilling or re-drilling wells through the Maturity
Date and (iii) related capital expenditures in each of the following three years
(each such report, an “Annual Geothermal Resource Report”). If the Annual
Geothermal Resource Report shows a negative deviation from the Geothermal
Resources characteristics predicted in either Geothermal Resource Assessment
Report, the Annual Geothermal Resource Report shall also include (A) an estimate
of the date when a new geothermal production well will be required to restore
the Projected Debt Service Coverage Ratios through March 31, 2036 to Debt
Service Coverage Ratios that equal or exceed 1.55:1.00 (using the same
assumptions used in preparing the Base Case Projections) (the “Make-Up Well
Drill Date”) and (B) the estimated cost of such new geothermal production well
that will restore the Projected Debt Service Coverage Ratios through March 31,
2036 to Debt Service Coverage Ratios that equal or exceed 1.55:1.00 (using the
same assumptions used in preparing the Base Case Projections) (the “Make-Up Well
Cost”).

29

--------------------------------------------------------------------------------

(c)        At least 15 days prior to the end of each calendar year, the Issuer
shall either (i) provide to the holders and the Depositary a new or revised
schedule (“Schedule 9.12 ”) of deposits to be made in the Make-Up Well Reserve
Account on subsequent Payment Dates, in accordance with the priorities set forth
in Section 4.1 of the Depositary Agreement, and to the extent funds are
available in the Revenue Account, in the amounts set forth opposite such Payment
Dates on such schedule (as updated from time to time in accordance with this
Section 9.12(c) , the “Required Make-Up Well Reserve Account Deposit”) to take
into account any Make-Up Well Drill Date and Make-Up Well Cost or any update in
the Make-Up Well Drill Date and the Make-Up Well Cost as set forth in the most
recent Annual Geothermal Resource Report, and submit such Schedule 9.12 for the
approval of the Required Holders, or (ii) certify to the holders that there is
no Schedule 9.12 or update necessary based upon the most recent Annual
Geothermal Resource Report.

(d)        On or before October 1 of each calendar year, the Issuer shall submit
to the holders and the Independent Engineer a draft proposed annual operating
plan and budget for each Project during each of the following three calendar
years (prepared on a month-by-month basis), and, by October 15 of each calendar
year, the final proposed operating plan and budget. The Required Holders and the
Independent Engineer will have the right to request revisions to or approve each
of the proposed operating plans and budgets promptly and in any event within 15
days after receipt of the final proposed plan and budget. After an operating
plan and budget for each Project has been approved by the Required Holders and
the Independent Engineer (as approved for the USG Oregon Project, the “USG
Oregon Operating Budget”, as approved for the Raft River Project, the “Raft
River Operating Budget”, each an “Operating Budget” and, collectively, the
“Operating Budgets”), the Issuer shall, and shall cause the applicable Issuer
Subsidiary to, follow and comply with such Operating Budget. Notwithstanding the
foregoing, for each Operating Budget, the Issuer may incur aggregate costs on an
annual basis of up to 110% of total costs detailed in such Operating Budget for
such year without the prior written consent of the Required Holders or the
Independent Engineer. Any Operating Budget may be subsequently amended with the
consent of the Required Holders. If the Issuer fails to submit a proposed annual
operating plan and budget for a Project for any calendar year or if an operating
plan and budget for such Project has not yet been approved by the Required
Holders and Independent Engineer for any calendar year, then the Issuer shall,
and shall cause each Issuer Subsidiary to, follow and comply with the applicable
Operating Budget most recently approved by the Required Holders and the
Independent Engineer, plus an increase in expenditures thereunder equal to the
CPI Adjustment (or, if any Material Project Document imposes escalation
limitations on any O&M Costs, subject to escalation in accordance with such
limitations), until such time as a new annual operating plan and budget for such
Project has been submitted to, and approved by, the Required Holders and the
Independent Engineer in accordance with this clause (h); provided that (i) any
items of the then-proposed operating plan and budget that have been approved by
the Required Holders and the Independent Engineer shall be given effect in
substitution of the corresponding items in the applicable Operating Budget most
recently in effect, and (ii) with respect to any set amount of expenses which
will be incurred under any contract which has previously been entered into in
accordance with the provisions hereof, the term of which extends into any period
beyond that of the prior applicable Operating Budget, the budgeted amount of
expenses under the operating plan and budget for such calendar year will be
based on such expenses provided for in such contract.

30

--------------------------------------------------------------------------------

(e)        On or before October 1 of each calendar year, the Issuer shall also
submit to the holders and the Independent Engineer a draft of the draft proposed
annual operating plan and budget for the USG Oregon Project to be delivered by
the USG Oregon Project Company to the Federal Financing Bank Loan Servicer
pursuant to the Federal Financing Bank Loan Guarantee Agreement and, by October
15 of each calendar year, the final proposed operating plan and budget. Each
such proposed operating plan and budget shall demonstrate a Debt Service
Coverage Ratio (as defined in the Federal Financing Bank Loan Guarantee
Agreement) of at least 1.25x for the time periods covered in such operating plan
and budget. The Required Holders and the Independent Engineer will have the
right to request revisions to the proposed operating plan and budget promptly
and in any event within 15 days after receipt of the final proposed plan and
budget. The Issuer shall deliver a copy of the final operating plan and budget
to the holders and the Independent Engineer concurrently with delivery to the
Federal Financing Bank Loan Servicer. The Issuer shall not be required to obtain
approval from the Required Holders for any revisions to an operating plan and
budget required by the Federal Financing Bank Loan Servicer or the U.S. DOE.

Section 9.13        DSCR Notice on Payment Date. Not later than five Business
Days after each Payment Date, the Issuer shall deliver to the Collateral Agent
and the holders the Issuer’s calculation of the Debt Service Coverage Ratio for
the 12-month period ending on such Payment Date (or, for any date prior to the
first anniversary of the Closing Date, for the period commencing on the Closing
Date and ending on such Payment Date) and the Projected Debt Service Coverage
Ratio for the 12-month period commencing on such Payment Date (the “DSCR
Notice”). The Required Holders shall notify the Issuer in writing of any
reasonable corrections, changes or adjustments to be made to such calculations
within ten Business Days of receipt of a DSCR Notice.

Section 9.14        Perfection Opinion. On the fourth anniversary of this
Agreement, the Issuer shall provide to the Collateral Agent and the holders an
opinion or opinions of counsel addressed to them (a) stating that all action has
been taken with respect to the filing, recording, re-filing and re-recording of
the Security Documents and/or financing statements and continuation statements
with respect thereto as is necessary to protect and preserve the rights and
interests of the Collateral Agent in and to the Collateral and the Liens on and
in the Collateral created by the Security Documents and reciting the details of
such action or referring to prior opinions of counsel in which such details are
given and (b) stating what, if any, action of the foregoing nature may
reasonably be expected to become necessary during the next 48 months in order to
protect and preserve the rights and interests of the Collateral Agent in and to
the Collateral and the Liens on and in the Collateral created by the Security
Documents.

Section 9.15        Distributions. The Issuer shall cause each Issuer Subsidiary
to distribute all of its distributable cash as and when, and to the extent
permitted under, the applicable LLC

31

--------------------------------------------------------------------------------

Section 9.16        Use of Proceeds. The Issuer shall use the proceeds of the
sale of the Notes only in accordance with the purposes set forth in Section
5.15.

Section 9.17        Membership Interests in Raft River Project Company. The
Issuer acknowledges that the Purchasers have requested that the Issuer provide
security interests in the membership interests in and assets of the Raft River
Project Company to secure the Obligations, but, although the Issuer is able to
provide a security interest in the membership interests in the Raft River
Project Company that it currently owns (which constitute 95% of the outstanding
membership interests in the Raft River Project Company), it is unable to obtain
requisite consents prior to Closing to provide a security interest in the assets
of the Raft River Project Company or the remaining membership interests. In
consideration of the Purchasers’ purchase of the Notes, the Issuer agrees that,
if the Sponsors obtain direct or indirect ownership of all of the remaining
membership interests in the Raft River Project Company, the Issuer shall take
all actions necessary to create a first priority security interest in favor of
the Collateral Agent, for the benefit of the Secured Parties, in all such
remaining membership interests and all of the assets of the Raft River Project
Company to secure the Obligations.

Section 9.18        No Dilution of Ownership Interest in USG Oregon Holdings and
the Raft River Project Company. The Issuer shall take reasonable action,
including, without limitation, making capital contributions as necessary, to
ensure that it legally and beneficially owns and controls, indirectly and
directly, at least (a) 60% of the outstanding membership or other equity
interests of USG Oregon Holdings (measured by both economic interest and voting
power) and (b) 95% of the outstanding membership or other equity interests of
the Raft River Project Company (measured by both economic interest and voting
power).

SECTION 10.        NEGATIVE COVENANTS.

The Issuer covenants that so long as any of the Notes are outstanding:

Section 10.1        Transactions with Affiliates. Except for the Material
Project Documents in effect on the date hereof, the Issuer will not, and will
not cause or permit any Issuer Subsidiary to, enter into directly or indirectly
any transaction or group of related transactions (including without limitation
the purchase, lease, sale or exchange of properties of any kind or the rendering
of any service) with any Affiliate, except in the ordinary course and pursuant
to the reasonable requirements of the Issuer or such Issuer Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Issuer or
such Issuer Subsidiary than would be obtainable in a comparable arm’s-length
transaction with a Person not an Affiliate. The Issuer will not, and will not
cause or permit any Issuer Subsidiary to, amend or waive any provision of a
Material Project Document to which an Affiliate of the Issuer or such Issuer
Subsidiary is a party except with the prior written consent of the Required
Holders (which consent will not be unreasonably withheld).

Section 10.2        Merger, Consolidation. The Issuer will not, and will not
cause or permit any Issuer Subsidiary to, consolidate or merge with any other
Person.

Section 10.3        Line of Business. The Issuer will not, and will not cause or
permit any Issuer Subsidiary to, engage in any business other than the direct or
indirect ownership, operation and maintenance of the Projects.

32

--------------------------------------------------------------------------------

Section 10.4      Terrorism Sanctions Regulations. The Issuer will not and will
not permit any Controlled Entity (a) to become (including by virtue of being
owned or controlled by a Blocked Person), own or control a Blocked Person or any
Person that is the target of sanctions imposed by the United Nations or by the
European Union, or (b) directly or indirectly to have any investment in or
engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Notes) with any
Person if such investment, dealing or transaction (i) would cause any holder to
be in violation of any law or regulation applicable to such holder, or (ii) is
prohibited by or subject to sanctions under any U.S. Economic Sanctions, or (c)
to engage, nor shall any Affiliate of either engage, in any activity that could
subject such Person or any holder to sanctions under CISADA or any similar law
or regulation with respect to Iran or any other country that is subject to U.S.
Economic Sanctions.

Section 10.5      Liens. The Issuer will not, and will not cause or permit any
Issuer Subsidiary to, directly or indirectly create, incur, assume or permit to
exist (upon the happening of a contingency or otherwise) any Lien on the
Collateral or its other assets and properties other than Permitted Liens.

Section 10.6      Indebtedness. The Issuer will not incur or in any manner
become or be liable in respect of any Indebtedness, except (a) Indebtedness
under the Financing Documents, (b) trade accounts payable (other than for
borrowed money) in the ordinary course of the Issuer’s business which do not
exceed $100,000 and are not more than 90 days past due and (c) Additional
Permitted Debt; provided, however, that (i) the Issuer may incur Additional
Permitted Debt only in a single issuance of notes within 24 months after
Closing, (ii) there is only a single purchaser of such notes (it being
understood and agreed that one or more accounts managed by a purchaser and/or
its affiliates shall qualify as a “single purchaser” of such notes), and (iii)
the terms on which such notes are issued shall be the same as, or more favorable
than, the terms on which the Notes are issued; and provided further, that, if
the terms of such notes are proposed to be more favorable, or if the covenants
proposed to be included are more restrictive than the covenants contained in
this Agreement, then such more favorable terms and/or such restrictive covenants
and any related definitions shall automatically be deemed to be incorporated
into this Agreement by reference from the time such other agreement becomes
binding upon the Issuer. Promptly but in no event more than 5 Business Days
following the execution of any agreement providing for Additional Permitted
Debt, the Issuer shall furnish each holder with a copy of such agreement. Upon
written request of the Required Holders, the Issuer will enter into an amendment
to this Agreement pursuant to which this Agreement will be formally amended to
incorporate more favorable terms and/or more restrictive covenants.

Section 10.7      Regulatory Standing. The Issuer will not, and will not cause
or permit any Issuer Subsidiary to, take or cause to be taken any action which
could reasonably be expected to result in either (a) a Project losing its QF
status, (b) the Issuer, either Project or either Project Company ceasing to hold
any of the exemptions from regulation provided under 18 C.F.R. §§ 292.601(c)
including the exception from Sections 205 and 206 of the FPA, as applicable, set
forth in §292.601(c)(1), 292.602(b) and 292.602(c), (c) any disapproval,
rejection, suspension, other action adverse to the continued effectiveness of a
PPA or Interconnection Agreement by the FERC or the Public Utilities Commission
of Oregon or Idaho, as applicable, (d) any termination, revocation, suspension,
or other action adverse to the continued effectiveness of the MBR Authority held
by the USG Oregon Project Company, or (e) any Secured Party or any “affiliate”
(as that term is defined in PUHCA) of any Secured Party, solely as a result of
the Issuer’s or any Issuer Subsidiary’s or any of their Affiliates’ actions
relating to the ownership, leasing or operation of a Project, the sale of
electricity therefrom or the entering into of any Financing Document or any
transaction contemplated thereby, becoming subject to, or not exempt from
regulation under, PUHCA or the FPA, other than any such regulation that may
result from the exercise by any Secured Party of its remedies under the
Financing Documents.

33

--------------------------------------------------------------------------------

Section 10.8      Loans, Advances, Investments and Contingent Liabilities. The
Issuer will not, and will not cause or permit any Issuer Subsidiary to, make or
permit to remain outstanding any loan or advance to, or extend credit to any
Person, or own, purchase or acquire any stock, obligations or securities of, or
any other interest in, or make any capital contribution to, any Person, or
commit to do any of the foregoing, except Permitted Investments and capital
contributions to fund capital improvements to the Projects and other
expenditures that are permitted hereunder. Notwithstanding the foregoing, the
Issuer may make capital contributions to USG Oregon Holdings and the Raft River
Project Company to the extent necessary to fulfill its obligations under Section
9.18 hereto.

Section 10.9      No Subsidiaries. None of the Issuer or any Issuer Subsidiary
shall have any subsidiaries except, in the case of the Issuer or USG Oregon
Holdings, the Issuer Subsidiaries.

Section 10.10      Restricted Payments. The Issuer shall not, directly or
indirectly, make or declare any Distribution other than the Closing Date
Distribution unless the following conditions are met (the “Restricted Payment
Conditions”):

(a)      there does not exist and, after giving effect to the proposed
Distribution, there will not exist, a Default or an Event of Default;

(b)      the Distribution is to be made no sooner than 15 days and no later than
30 days following delivery by the Issuer to the Collateral Agent and the holders
of a DSCR Notice;

(c)      all reserve accounts created under the Depositary Agreement have been
fully funded or Acceptable Letters of Credit in the amounts required to be
funded in the reserve accounts have been delivered to the Depositary in
accordance with the terms of the Depositary Agreement; and (d) the DSCR
Requirements are met.

Section 10.11      Sale of Assets, Etc. The Issuer will not, and will not cause
or permit any Issuer Subsidiary to, Transfer, or agree or otherwise commit to
Transfer, any of its assets, other than, in the case of the Project Companies
only, (a) sales in the ordinary course of business, (b) sales of Permitted
Investments for cash or other Permitted Investments, (c) sales under the terms
of the applicable PPA, (d) sales under the terms of the applicable REC Purchase
and Sale Agreement and (e) sales of equipment or other assets that are (i)
obsolete, (ii) no longer used or useful in the operation of a Project, or (iii)
are replaced by other equipment of equal value and utility, and in all cases for
which the Issuer Subsidiary shall have received consideration reflecting value
that would have been obtained in a transaction on an arm’s length basis with an
unaffiliated third party (unless such assets only have scrap value).

34

--------------------------------------------------------------------------------

Section 10.12      Equity Capital. Except to the extent permitted by Section
10.10, the Issuer will not, and will not cause or permit any Issuer Subsidiary
to, (either directly, or indirectly by the issuance of rights or options for, or
securities convertible into, such interests) purchase, redeem or reduce its
equity capital.

Section 10.13      Amendments to Constitutive Documents. The Issuer will not,
and will not cause or permit any Issuer Subsidiary to, amend or waive any
provision of its limited liability company operating agreement or of any other
constitutive documents without the prior written consent of the Required
Holders, except as may be necessary to reflect any Transfer of any limited
liability company interest in the Issuer or such Issuer Subsidiary to the extent
such Transfer is permitted under the terms of (a) this Agreement, and (b) with
respect to the membership interests of the USG Oregon Project Company only, the
USG Oregon Pledge Agreement.

Section 10.14      No Employees; No ERISA Plans. The Issuer will not, and will
not cause or permit any Issuer Subsidiary to, (a) hire or become the employer of
any employees or (b) maintain or be a participating employer in any Plan, or
enter into any indemnity agreement or similar arrangement with, or assume any
liability or obligation with respect to, any ERISA Affiliate in connection with
any Plan maintained at any time by such ERISA Affiliate or in connection with
any Plan to which any ERISA Affiliate may at any time contribute.

Section 10.15      No Margin Stock. Anything herein contained to the contrary
notwithstanding, the Issuer will not, and will not cause or permit any Issuer
Subsidiary to, or authorize any investment in, or otherwise purchase or carry,
any margin stock.

Section 10.16      Reporting Practices. The Issuer will not, and will not cause
or permit any Issuer Subsidiary to, make any change in reporting practices,
except as may be required or permitted by GAAP.

Section 10.17      Material Project Documents; Federal Financing Bank Loan
Documents; LLC Agreements. The Issuer will not, and will not cause or permit any
Issuer Subsidiary to, (a) enter into, amend, modify, supplement, vary, waive,
cancel, terminate, agree to terminate or agree or purport to do any of the
foregoing in relation to, any Material Project Document (other than to correct
minor or technical errors that do not change any Person’s rights or
obligations), except that the Issuer may allow either Project Company to enter
into additional well drilling contracts with the prior written consent of the
Required Holders, (b) without the written consent of the Required Holders (which
consent shall not be unreasonably withheld or delayed), amend, modify,
supplement, vary, waive, cancel, terminate, agree to terminate or agree or
purport to do any of the foregoing in relation to, any Federal Financing Bank
Loan Document or (c) amend, modify, supplement, vary, waive, cancel, terminate,
agree to terminate or agree or purport to do any of the foregoing in relation
to, any LLC Agreement.

Section 10.18      Accounts. The Issuer will not maintain, establish or use any
deposit or securities accounts, other than (a) the accounts established under
the Depositary Agreement and (b) the Local Account, provided that, prior to
depositing any funds into such account, the Issuer, the Collateral Agent and the
local commercial bank shall have entered into a Local Account Control Agreement.

35

--------------------------------------------------------------------------------

Section 10.19      Lease Obligations. Except for the Geothermal Leases and
leases of office space, office equipment or motor vehicles with respect to which
the aggregate lease payments do not exceed $50,000 per year as required in
connection with the operation of the Project, the Issuer will not, and will not
cause or permit any Issuer Subsidiary to, enter into, create or suffer to exist
any obligations for payment under any operating lease or agreement to lease.

Section 10.20      Material Contracts. The Issuer will not, and will not cause
or permit any Issuer Subsidiary to, execute, enter into or otherwise be bound by
any Material Contract, other than the Material Project Documents in effect on
the date hereof and agreements or contracts contemplated or permitted by the
Transaction Documents as in effect on the date hereof, without the consent of
the Required Holders. The Issuer will deliver to the holders final drafts of
such agreements or contracts and, after execution thereof, copies of the final
executed agreements or contracts.

Section 10.21      Raft River Project New Development. The Issuer will not
initiate or pursue, or cause any Issuer Subsidiary to initiate or pursue, any
new development with respect to the Raft River Project without the consent of
the Required Holders.

Section 10.22      No Voting as Member of USG Oregon Holdings or the Raft River
Project Company. The Issuer will not vote as a member of USG Oregon Holdings or
the Raft River Project Company on any matter if the outcome of such vote could
result in a violation of a provision of any Financing Document, Federal
Financing Bank Loan Document or Material Project Document.

SECTION 11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a)      the Issuer defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or

(b)      the Issuer defaults in the payment of (i) any interest on any Note or
(ii) on any fees payable under the Financing Documents, in each case for more
than five Business Days after the same becomes due and payable; or

(c)      the Issuer defaults in the performance of or compliance with any term
contained in Section 7.1(d) , Section 9.2, Section 9.5 or Section 10; or

(d)      (i) the Issuer defaults in the performance of or compliance with any
term contained herein (other than those referred to in another clause of this
Section 11) or in any other Financing Document to which it is a party or (ii)
any Issuer Party defaults in the performance of or compliance with any term
contained in any Financing Document or any Material Project Document to which it
is a party (other than the PPAs) and such default is not remedied within 30 days
after the earlier of (i) a Responsible Officer obtaining knowledge of such
default and (ii) the Issuer receiving written notice of such default from the
Collateral Agent or holder of a Note (any such written notice to be identified
as a “notice of default” and to refer specifically to this Section 11(d), or
such longer period (but not to exceed an additional 30 days) as may be required
to remedy the default so long as the Issuer is diligent by pursuing the remedy
throughout the cure period (or, if earlier, within any applicable cure period
provided in a Material Project Document); or

36

--------------------------------------------------------------------------------

(e)      (i) either Project Company defaults in the performance of or compliance
with any term contained in its PPA and such default is not remedied within any
applicable cure period under such PPA; (ii) the USG Oregon Project Company
defaults in the performance of or compliance with any term contained in any
Federal Financing Bank Loan Document and such default is not remedied within any
applicable cure period under such Federal Financing Bank Loan Document;
provided, however, that a failure to remedy any such default (other than a
payment or bankruptcy-related default) shall not result in an Event of Default
if, within the applicable cure period, (if any), the USG Oregon Project Company
has requested in writing a waiver of such default, such waiver has not been
denied and none of the Federal Financing Bank Loan Collateral Agent, U.S. DOE or
the Depositary (as defined in the Federal Financing Bank Loan Documents) has
commenced the exercise of any remedy with respect thereto or blocked withdrawals
from the accounts held by the Depositary and, within 180 days of the request for
waiver, the DOE grants the waiver; or (iii) any Issuer Subsidiary defaults in
the performance of or compliance with any term contained in its LLC Agreement
and such default is not remedied within any applicable cure period under such
LLC Agreement; or

(f)      any representation or warranty made in writing by or on behalf of the
Issuer or any Issuer Subsidiary or either Sponsor or by any officer of the
Issuer or any Issuer Subsidiary or either Sponsor in this Agreement or any other
Financing Document or in any writing furnished in connection with the
transactions contemplated hereby proves to have been false or incorrect in any
material respect on the date as of which made; or

(g)      Any Financing Document is declared by any Governmental Authority to be
null and void or otherwise unenforceable, or the Issuer or an Issuer Party
claims that any Financing Document is null, void or unenforceable or otherwise
repudiates a Financing Document to which it is a party; or

(h)      (i) the Issuer or any Issuer Subsidiary is in default (as principal or
as guarantor or other surety) in the payment of any principal of or premium or
interest on any Indebtedness (other than the Indebtedness under the Federal
Financing Bank Loan Documents) that is outstanding in an aggregate amount of at
least $250,000 beyond any period of grace provided with respect thereto, or (ii)
the Issuer or any Issuer Subsidiary is in default in the performance of or
compliance with any term of any evidence of any Indebtedness (other than the
Indebtedness under the Federal Financing Bank Loan Documents) in an aggregate
outstanding principal amount of at least $250,000 or of any mortgage, indenture
or other agreement relating thereto or any other condition exists, and as a
consequence of such default or condition such Indebtedness has become, or has
been declared (or one or more Persons are entitled to declare such Indebtedness
to be), due and payable before its stated maturity or before its regularly
scheduled dates of payment, or (iii) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Indebtedness to convert such Indebtedness into equity
interests), (x) the Issuer or any Issuer Subsidiary has become obligated to
purchase or repay Indebtedness before its regular maturity or before its
regularly scheduled dates of payment in an aggregate outstanding principal
amount of at least $250,000, or (y) one or more Persons have the right to
require the Issuer or any Issuer Subsidiary to purchase or repay such
Indebtedness; or

37

--------------------------------------------------------------------------------

(i)      the Issuer or any Issuer Subsidiary or USG Idaho (i) is generally not
paying, or admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes limited liability
company action for the purpose of any of the foregoing; or

(j)      a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Issuer or any Issuer Subsidiary or USG
Idaho, as the case may be, a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Issuer or such Issuer
Subsidiary or USG Idaho or any such petition shall be filed against the Issuer
or such Issuer Subsidiary or USG Idaho and such petition shall not be dismissed
within 60 days; or

(k)      (i) any Material Project Document is declared by any Governmental
Authority to be null and void or otherwise unenforceable; provided that, with
respect to any such Material Project Document other than the PPAs, no Event of
Default shall be deemed to have occurred under this clause (k)(i) if, within 60
days following such event, the Issuer or the applicable Issuer Party enters into
a replacement for such Material Project Document that has substantially similar
or more favorable terms to the Issuer or such Issuer Subsidiary than such
Material Project Document, with an experienced replacement counterparty whose
credit rating equals or exceeds the credit rating of the original Project Party
as of the Closing Date, or (ii) the Issuer or any Issuer Subsidiary claims that
any Material Project Document is null, void or unenforceable or otherwise
repudiates any Material Project Document; or

(l)      any “Event of Default” or similar event occurs under any Material
Project Document as a result of (i) in the case of either PPA, a payment default
of the Power Purchaser, or (ii) in the case of any Material Project Document,
any breach by any Project Party that is a party thereto (other than a breach
under either PPA addressed in clause (i) above) which continues for more than 90
consecutive days, unless, within 60 days, the Issuer or the applicable Issuer
Subsidiary enters into a replacement for such Material Project Document that has
substantially similar or more favorable terms to the Issuer or such Issuer
Subsidiary than such Material Project Document, with an experienced replacement
counterparty whose credit rating equals or exceeds the credit rating of the
original Project Party as of the Closing Date; or

38

--------------------------------------------------------------------------------

(m)      the Power Purchaser or other Project Party (i) is generally not paying,
or admits in writing its inability to pay, its debts as they become due, (ii)
files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes action for the
purpose of any of the foregoing; provided, however, that an Event of Default
shall not occur under this clause (m) with respect to any Project Party (other
than the Power Purchaser) until after the expiration of a period of 90
consecutive days; and, provided, further, that if, (x) with respect to the Power
Purchaser, within 60 days following such event, and (y) with respect to any
other Project Party, within 60 days following the expiration of the 90-day
period referenced above, the Issuer or applicable Issuer Subsidiary enters into
a replacement agreement (which shall be deemed a Material Project Document
thereafter) that has substantially similar terms or terms more favorable to the
Issuer than the agreement being replaced, with a counterparty whose credit
rating and experience equals or exceeds the credit rating and experience of the
original Project Party as of the Closing Date; or

(n)      final, non-appealable judgment or judgments for the payment of money
aggregating in excess of $250,000 are rendered against the Issuer or any Issuer
Subsidiary, and (i) enforcement proceedings are commenced with respect to such
judgment or judgments, or (ii) within 30 days after entry thereof, such judgment
or judgments are not bonded, discharged or stayed pending appeal; or

(o)      (i) any Plan fails to satisfy the minimum funding standards of ERISA or
the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan has been or is
reasonably expected to be filed with the PBGC or the PBGC has instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC has notified the Issuer or any ERISA Affiliate
that a Plan may become a subject of any such proceedings, (iii) the aggregate
“amount of unfunded benefit liabilities” (within the meaning of section
4001(a)(18) of ERISA) under all Plans, determined in accordance with Title IV of
ERISA, exceeds $250,000, (iv) the Issuer or any ERISA Affiliate has incurred or
is reasonably expected to incur any liability pursuant to Title I or IV of ERISA
or the penalty or excise tax provisions of the Code relating to employee benefit
plans, (v) the Issuer or any ERISA Affiliate withdraws from any Multiemployer
Plan, or (vi) the Issuer establishes or amends any employee welfare benefit plan
that provides post-employment welfare benefits in a manner that would increase
the liability of the Issuer thereunder; and any such event or events described
in clauses (i) through (vi) above, either individually or together with any
other such event or events, could reasonably be expected to have a Material
Adverse Effect; or

(p)      either Project Company (i) abandons its Project or (ii) suspends
operation of its Project, except if such suspension is due to (A) a default by
the Operator under the applicable O&M Agreement which is remedied within 90
days, or (B) a Force Majeure (as defined in the applicable PPA) event that
continues for less than 180 consecutive days; or

39

--------------------------------------------------------------------------------

(q)      any Lien granted to the Collateral Agent pursuant to any of the
Financing Documents is invalid, void, unenforceable or unperfected or ceases to
have first priority (subject to Permitted Liens) or the Issuer or an Issuer
Party commences any proceeding or takes any other action to render any such Lien
invalid, or to avoid any such Lien or to render any such Lien unenforceable or
unperfected or to challenge the priority of such Lien; or

(r)      (i) the Sponsors and their Affiliates, collectively, cease to legally
and beneficially own and control, indirectly and directly, at least 51% of the
outstanding membership or other equity interests of the Issuer (measured by both
economic interest and voting power), or (ii) the Issuer ceases to legally and
beneficially own and control, indirectly and directly, at least 60% of the
outstanding membership or other equity interests of USG Oregon Holdings
(measured by both economic interest and voting power) or ceases to be the
managing member or the manager of USG Oregon Holdings, (iii) the Issuer ceases
to legally and beneficially own and control, indirectly and directly, at least
95% of the outstanding membership or other equity interests of the Raft River
Project Company (measured by both economic interest and voting power) or ceases
to be the managing member or the manager of the Raft River Project Company, or
(iv) USG Oregon Holdings ceases to legally and beneficially own and control,
indirectly and directly, 100% of the outstanding membership or other equity
interests of the USG Oregon Project Company (measured by both economic interest
and voting power) or ceases to be the managing member or the manager of the USG
Oregon Project Company; or

(s)      (i) a Project loses its QF status or either Project Company ceases to
hold any of the exemptions from regulation provided under 18 C.F.R. §§
292.601(c) including the exemptions from Sections 205 and 206 set forth in
§262.601(c)(1), if applicable, and the exemptions set forth in §§292.602(b) and
292.602(c); (ii) the Issuer becomes subject to regulation as a “public utility”
under the FPA, or ceases to hold the exemption from PUHCA that is provided under
18 C.F.R. § 366.3(a); (iii) the USG Oregon Project Company’s MBR Authority is
terminated, revoked, suspended, or subject to other action adverse to its
continued effectiveness; (iv) the Issuer or any Issuer Subsidiary suffers any
regulatory disapproval, rejection, suspension, or other action adverse to the
continued effectiveness of a PPA or an Interconnection Agreement or to the
ability of the Issuer or any Issuer Subsidiary to (A) inject all of a Project’s
electric energy, capacity and ancillary services up to the point of
interconnection specified in the applicable Interconnection Agreement or (B)
satisfy all of the Issuer Subsidiary’s electrical delivery obligations under its
PPA; or (v) the Collateral Agent or any of the holders or any Affiliates thereof
become subject to or not exempt from regulation either by the FERC (under either
of the FPA or PUHCA) or by the Public Utilities Commission of Oregon or Idaho
solely as a result of the execution, delivery or performance of the Financing
Documents, other than as a result of the exercise of any remedies provided
thereunder; or

(t)      any Well Permit (other than a Well Permit for a well that has been
permanently abandoned and such abandonment could not reasonably be expected to
have a Material Adverse Effect) is suspended, revoked or otherwise terminated,
or expires, or any other Required Approval is denied, suspended or revoked or
expires, is held invalid or limited, and is not replaced within 60 days or such
longer period (but not to exceed an additional 30 days) as may be required to
obtain a replacement well permit so long as the Issuer is diligent by pursuing
the replacement permit throughout the cure period; or

40

--------------------------------------------------------------------------------

(u)      any Cash Grant Recapture Liability has been claimed against the Issuer
or an Issuer Subsidiary or any of their Affiliates pursuant to a written notice
demanding payment issued by the U.S. Treasury Department or any other applicable
Governmental Authority unless (i) such Cash Grant Recapture Liabilities are paid
in full on or prior to the deadline for payment set forth in such notice or
demand, or (ii) (A) the Issuer or Issuer Subsidiary or any relevant Affiliate
has commenced disputing in good faith the claim within the time periods required
for payment in such notice (and is thereafter diligently and in good faith
pursuing such dispute), and (B) adequate security, in form and substance
satisfactory to the Required Holders, in the full amount of such Cash Grant
Recapture Liability (as set forth in the demand notice) has been posted for the
benefit of the Secured Parties within the time periods required for payment in
such notice; or

(v)      the Recapture Indemnity Agreement ceases to be in full force and
effect, either Sponsor or any Person acting on behalf of either Sponsor shall
contest in any manner the validity, binding nature or enforceability of the
Recapture Indemnity Agreement, or the obligations of either Sponsor under the
Recapture Indemnity Agreement are not or cease to be legal, valid, binding and
enforceable in accordance with the terms of the Recapture Indemnity Agreement;
or

(w)      either Sponsor or any of its Affiliates (i) develops or drills a
production or injection well within one-half mile of the location of any well
located on property leased by either Project Company under any Geothermal Lease
(measured from the closest point of such well to the downhole location of the
proposed well to be developed or drilled) or (ii) constructs a geothermal
electric generation facility on or adjacent to a Site, unless the applicable
Project Company first demonstrates to the reasonable satisfaction of the
Required Holders, in consultation with the Geothermal Resource Engineer, that
such well(s) or facility will not interfere with, or impair the operation or
production of, the applicable Project.

As used in Section 11(n), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.

SECTION 12. REMEDIES ON DEFAULT, ETC.

Section 12.1      Acceleration.

(a)      If an Event of Default with respect to the Issuer described in Section
11(i) or (j) (other than an Event of Default described in clause (i) of Section
11(i) or described in clause (vi) of Section 11(i) by virtue of the fact that
such clause encompasses clause (i) of Section 11(i)) has occurred, all the Notes
then outstanding shall automatically become immediately due and payable.

(b)      If any other Event of Default has occurred and is continuing, any
holder or holders of more than 51% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Issuer, declare all the Notes then outstanding to be immediately due and
payable.

41

--------------------------------------------------------------------------------

(c)      If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Issuer, declare all the Notes held by it or them to be
immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Issuer
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Issuer
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Issuer in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

Section 12.2      Other Remedies. Without limiting the rights and remedies
provided to the holders under the other Financing Documents, if any Default or
Event of Default has occurred and is continuing, and irrespective of whether any
Notes have become or have been declared immediately due and payable under
Section 12.1, the holder of any Note at the time outstanding may proceed to
protect and enforce the rights of such holder by an action at law, suit in
equity or other appropriate proceeding, whether for the specific performance of
any agreement contained herein or in any Note, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise.

Section 12.3      Rescission. At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the holders of not less than 51%
in principal amount of the Notes then outstanding, by written notice to the
Issuer, may rescind and annul any such declaration and its consequences if (a)
the Issuer has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Issuer nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.

Section 12.4      No Waivers or Election of Remedies, Expenses, Etc. No course
of dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Issuer under Section 15, the Issuer will pay to the holder of
each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.

42

--------------------------------------------------------------------------------

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1      Registration of Notes. The Issuer shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Issuer shall not be affected by any notice or knowledge to the
contrary. The Issuer shall give to any holder of a Note that is an Institutional
Investor promptly upon request therefor, a complete and correct copy of the
names and addresses of all registered holders of Notes.

Section 13.2      Transfer and Exchange of Notes. Upon surrender of any Note to
the Issuer at the address and to the attention of the designated officer (all as
specified in Section 18), for registration of transfer or exchange (and in the
case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Issuer
shall execute and deliver, at the Issuer’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be substantially in the form of
Exhibit 1 and shall be payable to any financial institution as such holder may
request. Each such new Note shall be dated and bear interest from the date to
which interest shall have been paid on the surrendered Note or dated the date of
the surrendered Note if no interest shall have been paid thereon. The Issuer may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $1,000,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $1,000,000. Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representation set forth in
Section 6.2. Notwithstanding anything herein to the contrary, if any original
Purchaser proposes to transfer a Note to any Person (other than an Affiliate of
such original Purchaser) such that after giving effect to such transfer the
original Purchasers would own less that 50% of the aggregate principal amount of
the Notes then outstanding, then, unless a Default or an Event of Default has
occurred and is continuing at such time, such transfer shall require the
Issuer’s written consent (such consent not to be unreasonably withheld,
conditioned or delayed).

Section 13.3      Replacement of Notes. Upon receipt by the Issuer at the
address and to the attention of the designated officer (all as specified in
Section 18) of evidence reasonably satisfactory to it of the ownership of and
the loss, theft, destruction or mutilation of any Note (which evidence shall be,
in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

43

--------------------------------------------------------------------------------

(a)      in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $100,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b)      in the case of mutilation, upon surrender and cancellation thereof,
within ten Business Days thereafter, the Issuer at its own expense shall execute
and deliver, in lieu thereof, a new Note, dated and bearing interest from the
date to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.

SECTION 14. PAYMENTS ON NOTES.

Section 14.1      Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of
JPMorgan Chase Bank, N.A. in such jurisdiction. The Issuer may at any time, by
notice to each holder of a Note, change the place of payment of the Notes so
long as such place of payment shall be either the principal office of the Issuer
in such jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

Section 14.2      Home Office Payment. So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Issuer will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule A, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Issuer in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Issuer made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Issuer at its principal executive office or at the
place of payment most recently designated by the Issuer pursuant to Section
14.1. Prior to any sale or other disposition of any Note held by a Purchaser or
its nominee, such Purchaser will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender such Note to the Issuer in exchange for a new Note or
Notes pursuant to Section 13.2. The Issuer will afford the benefits of this
Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 14.2.

44

--------------------------------------------------------------------------------

SECTION 15. EXPENSES, INDEMNIFICATION, ETC.

Section 15.1      Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Issuer will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement or the other Financing Documents (whether or not such
amendment, waiver or consent becomes effective), including, without limitation:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement or any
other Financing Document or in responding to any subpoena or other legal process
or informal investigative demand issued in connection with this Agreement or any
other Financing Document, or by reason of being a holder of any Note, (b) the
costs and expenses, including financial advisors’ fees and other consultant’s
fees, incurred in connection with the insolvency or bankruptcy of the Issuer or
in connection with any work-out or restructuring of the transactions
contemplated hereby and by the other Financing Documents and (c) the costs and
expenses incurred in connection with the initial filing of this Agreement and
all related documents and financial information with the SVO, provided that such
costs and expenses under this clause (c) shall not exceed $3,500. In addition,
the Issuer will pay the reasonable fees and disbursements of the Independent
Engineer, the Insurance Consultant, the Geothermal Resource Engineer and other
consultants retained by the holders from time to time in connection with this
Agreement and the transactions contemplated hereby. The Issuer will pay, and
will save each Purchaser and each other holder of a Note harmless from, all
claims in respect of any fees, costs or expenses, if any, of brokers and finders
(other than those, if any, retained by a Purchaser or other holder in connection
with its purchase of the Notes).

Section 15.2      Indemnification. The Issuer will pay, and will save each
Purchaser and any other holders of the Notes, the Collateral Agent, the
Depositary and each of their Affiliates and respective officers, directors,
trustees, representatives, employees, advisors and agents (collectively, the
“Indemnified Parties”) harmless from, all claims in respect of any fees, costs
or expenses, if any, of brokers and finders (other than those, if any, retained
by a Purchaser or other holder in connection with its purchase of the Notes) and
any judgment, liability, claim, order, decree, cost, fee, expense, loss, action
or obligation resulting from the consummation of the transactions contemplated
hereby, including the use of the proceeds of the Notes by the Issuer, and any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, claims, expenses or disbursements of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any Indemnified Party in any way relating to or arising out of incurred in
respect of either Project, this Agreement, any other Financing Document or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or the enforcement of any of the terms hereof or
thereof or of any such other documents, including any Environmental Claims,
arising in connection with the Release or presence of any Hazardous Material at
either Project or either Site, whether foreseeable or unforeseeable, including
all costs of removal and disposal of such Hazardous Material, all costs required
by any Governmental Authority or under any applicable law to be incurred in
determining whether such Project or such Site is in compliance, and causing such
Project or such Site to be in compliance, with all applicable requirements of
law, all costs associated with claims for damages to persons or property, and
reasonable attorneys’ and consultants’ fees and court costs (collectively, the
“Indemnified Losses”); except to the extent that any Indemnified Loss is finally
determined by a court of competent jurisdiction to be the direct result from the
gross negligence or willful misconduct of the party seeking indemnification.

45

--------------------------------------------------------------------------------

Section 15.3      Survival. The obligations of the Issuer under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement or the Notes, and the termination of
this Agreement.

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Issuer pursuant to this Agreement
shall be deemed representations and warranties of the Issuer under this
Agreement. Subject to the preceding sentence, this Agreement and the Notes
embody the entire agreement and understanding between each Purchaser and the
Issuer and supersede all prior agreements and understandings relating to the
subject matter hereof.

SECTION 17. AMENDMENT AND WAIVER.

Section 17.1      Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Issuer and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term
(as it is used therein), will be effective as to any Purchaser unless consented
to by such Purchaser in writing, and (b) no such amendment or waiver may,
without the written consent of the holder of each Note at the time outstanding
affected thereby, (i) subject to the provisions of Section 12 relating to
acceleration or rescission, change the amount or time of any prepayment or
payment of principal of, or reduce the rate or change the time of payment or
method of computation of interest or of the Make-Whole Amount on, the Notes,
(ii) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any such amendment or waiver, or (iii) amend
any of Sections 8, 11(a), 11(b), 12, 17 or 20.

Section 17.2      Solicitation of Holders of Notes.

(a)      Solicitation. The Issuer will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of any of the other Financing Documents. The Issuer will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 17 to each holder of
outstanding Notes promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.

46

--------------------------------------------------------------------------------

(b)      Payment. The Issuer will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof or of any of the other Financing Documents, unless such
remuneration is concurrently paid, or security is concurrently granted or other
credit support concurrently provided, on the same terms, ratably to each holder
of Notes then outstanding even if such holder did not consent to such waiver or
amendment.

Section 17.3      Binding Effect, etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Issuer
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Issuer
and the holder of any Note nor any delay in exercising any rights hereunder or
under any other Financing Document shall operate as a waiver of any rights of
any holder of such Note. As used herein, the term “this Agreement” and
references thereto shall mean this Agreement as it may from time to time be
amended or supplemented.

Section 17.4      Notes Held by Issuer, etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or any other
Financing Document, or have directed the taking of any action provided herein or
in any other Financing Document to be taken upon the direction of the holders of
a specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Issuer, any Issuer Party
or any of their respective Affiliates shall be deemed not to be outstanding.

SECTION 18. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by a recognized overnight delivery service (with charges prepaid). Any
such notice must be sent:

(A)      if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Issuer in
writing,

(B)      if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Issuer in writing, and

47

--------------------------------------------------------------------------------

(C)      if to the Issuer, to the Issuer at c/o U.S. Geothermal Inc., 390 E
Parkcenter Boulevard, Suite 250, Boise, Idaho 83706, Fax No. 208-424-1030, to
the attention of Kerry Hawkley, Chief Financial Officer, or at such other
address as the Issuer shall have specified to the holder of each Note in
writing.

Notices under this Section 18 will be deemed given only when actually received.

SECTION 19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating hereto, including, without limitation,
(a) consents, waivers and modifications that may hereafter be executed, (b)
documents received by any Purchaser at the Closing (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to any Purchaser, may be reproduced by such
Purchaser by any photographic, photostatic, electronic, digital, or other
similar process and such Purchaser may destroy any original document so
reproduced. The Issuer agrees and stipulates that, to the extent permitted by
applicable law, any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made by such
Purchaser in the regular course of business) and any enlargement, facsimile or
further reproduction of such reproduction shall likewise be admissible in
evidence. This Section 19 shall not prohibit the Issuer or any other holder of
Notes from contesting any such reproduction to the same extent that it could
contest the original, or from introducing evidence to demonstrate the inaccuracy
of any such reproduction.

SECTION 20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Issuer in
connection with the transactions contemplated by or otherwise pursuant to this
Agreement that is proprietary in nature and that was clearly marked or labeled
or otherwise adequately identified when received by such Purchaser as being
confidential information of the Issuer, provided that such term does not include
information that (a) was publicly known or otherwise known to such Purchaser
prior to the time of such disclosure, (b) subsequently becomes publicly known
through no act or omission by such Purchaser or any Person acting on such
Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other than
through disclosure by the Issuer or (d) constitutes financial statements
delivered to such Purchaser under Section 7.1 that are otherwise publicly
available. Each Purchaser will maintain the confidentiality of such Confidential
Information in accordance with procedures adopted by such Purchaser in good
faith to protect confidential information of third parties delivered to such
Purchaser, provided that such Purchaser may deliver or disclose Confidential
Information to (i) its directors, officers, employees, agents, attorneys,
trustees and affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by its Notes), (ii) its auditors,
financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which it sells or offers to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (v) any Person from which it offers to purchase any security
of the Issuer (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20), (vi)
any federal or state regulatory authority having jurisdiction over such
Purchaser, (vii) the NAIC or the SVO or, in each case, any similar organization,
or any nationally recognized rating agency that requires access to information
about such Purchaser’s investment portfolio, or (viii) any other Person to which
such delivery or disclosure may be necessary or appropriate (w) to effect
compliance with any law, rule, regulation or order applicable to such Purchaser,
(x) in response to any subpoena or other legal process, (y) in connection with
any litigation to which such Purchaser is a party or (z) if an Event of Default
has occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes and this Agreement. Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 20 as though it were a party to this Agreement. On
reasonable request by the Issuer in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Issuer embodying the provisions of this Section 20.

48

--------------------------------------------------------------------------------

In the event that as a condition to receiving access to information relating to
the Issuer in connection with the transactions contemplated by or otherwise
pursuant to this Agreement, any Purchaser or holder of a Note is required to
agree to a confidentiality undertaking (whether through IntraLinks, another
secure website, a secure virtual workspace or otherwise) which is different from
this Section 20, this Section 20 shall not be amended thereby and, as between
such Purchaser or such holder and the Issuer, this Section 20 shall supersede
any such other confidentiality undertaking.

SECTION 21. SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Issuer, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Issuer of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.

SECTION 22. MISCELLANEOUS.

Section 22.1      Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.

49

--------------------------------------------------------------------------------

Section 22.2      Payments Due on Non-Business Days. Anything in this Agreement
or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.4 that the notice of any prepayment specify a Business
Day as the date fixed for such prepayment), any payment of principal of or
Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

Section 22.3      Accounting Terms. All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP. For purposes of determining compliance with the financial covenants
contained in this Agreement, any election by the Issuer to measure any financial
liability using fair value (as permitted by Accounting Standard Codification
Topic No. 825-10-25 – Fair Value Option or any similar accounting standard)
shall be disregarded and such determination shall be made as if such election
had not been made.

Section 22.4      Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.5      Construction, etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

Section 22.6      Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

50

--------------------------------------------------------------------------------

Section 22.7      GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW
OF THE STATE OF NEW YORK, EXCLUDING CHOICE OF LAW PRINCIPLES OF THE LAW OF SUCH
STATE THAT WOULD PERMIT THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN
SUCH STATE.

Section 22.8      Jurisdiction and Process; Waiver of Jury Trial.

(a)      The Issuer irrevocably submits to the non-exclusive jurisdiction of any
New York State or federal court sitting in the Borough of Manhattan, The City of
New York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Issuer irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b)      The Issuer consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Issuer agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c)      In addition to and notwithstanding the provisions of Section 22.8(b)
above, the Issuer hereby irrevocably appoints CT Corporation System as its agent
to receive on its behalf and its property service of copies of the summons and
complaint and any other process which may be served in any action or proceeding.
Such service may be made by mailing or delivering a copy of such process to the
Issuer, in care of the process agent at 111 Eighth Avenue, New York, NY 10011,
and the Issuer hereby irrevocably authorizes and directs the process agent to
accept such service on its behalf. If for any reason the process agent ceases to
be available to act as process agent, the Issuer agrees to immediately appoint a
replacement process agent satisfactory to the Required Holders. Each of the
parties hereby waives any right to stay or dismiss any action or proceeding
under or in connection with any or all of this Agreement or any other Financing
Document brought before the foregoing courts on the basis of forum non
conveniens.

(d)      Nothing in this Section 22.8 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the Issuer
in the courts of any appropriate jurisdiction or to enforce in any lawful manner
a judgment obtained in one jurisdiction in any other jurisdiction.

51

--------------------------------------------------------------------------------

(e)      The parties hereto hereby waive trial by jury in any action brought on
or with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.

Section 22.9      Transaction References. The Issuer agrees that Prudential may
(i) refer to its role in originating the purchase of the Notes from the Issuer,
as well as the identity of the Issuer and the aggregate principal amount and
issue date of the Notes, on its internet site or in marketing materials, press
releases, published “tombstone” announcements or any other print or electronic
medium and (ii) display the logo of the Issuer or either Sponsor in conjunction
with any such reference; provided, in the case of each press release, that the
release is subject to reasonable advance written notice and consent of the
Issuer, which may be withheld or conditioned in its reasonable discretion.
Neither the Issuer nor either Sponsor shall refer to Prudential or the other
Purchasers on an internet site or in marketing materials, press releases,
published “tombstone” announcements or any other print or electronic medium,
except with Prudential’s prior written consent, which may be withheld in its
sole discretion.

* * * * *

52

--------------------------------------------------------------------------------

[exhibit10-1x61x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x62x1.jpg]

--------------------------------------------------------------------------------


SCHEDULE A   INFORMATION RELATING TO PURCHASERS   Idaho USG Holdings, LLC 5.80%
Senior Secured Notes due March 31, 2023


      Aggregate               Principal     Note Registration         Amount of
Notes     Number(s): Note         to be Purchased     Denomination(s)          
          THE PRUDENTIAL INSURANCE COMPANY OF AMERICA $18,880,000     R-1;
$10,870,000               R-2; $8,010,000  


(1)

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

   

JPMorgan Chase Bank

  New York, NY

ABA No.: 021-000-021

   

Account Name: Prudential Managed Portfolio

Account No.: P86188 (please do not include spaces) (in the case

  of payments on account of the Note originally issued in the   principal amount
of $10,870,000)    

Account Name: Privest Plus

  Account No.: P86288 (please do not include spaces) (in the case

of payments on account of the Note originally issued in the

  principal amount of $8,010,000)    

Each such wire transfer shall set forth the name of the Company, a

  reference to "5.80% Senior Secured Notes due March 31, 2023,   Security No.
INV11986, PPN: 45148@ AA4" and the due date   and application (as among
principal, interest and Make-Whole   Amount) of the payment being made.     (2)

Address for all communications and notices:

   

The Prudential Insurance Company of America

  c/o Prudential Capital Group   2200 Ross Avenue, Suite 4300   Dallas, TX 75201
   

Attention: Managing Director, Energy Finance Group - Power

   

and for all notices relating solely to scheduled principal and

  interest payments to:    

The Prudential Insurance Company of America

  c/o PGIM, Inc.

Prudential Tower

Schedule A - 1

--------------------------------------------------------------------------------


655 Broad Street

  14th Floor - South Tower   Newark, NJ 07102

Attention: PIM Private Accounting Processing Team

Email: Pim.Private.Accounting.Processing.Team@prudential.com

    (3)

Address for Delivery of Notes:

   

Send physical security by nationwide overnight delivery service to:

   

Prudential Capital Group

  2200 Ross Avenue, Suite 4300   Dallas, TX 75201    

Attention: M. Jaya McClure

  Telephone: (214) 720-6207     (4)

Tax Identification No.: 22-1211670

Schedule A - 2

--------------------------------------------------------------------------------


      Aggregate               Principal     Note Registration         Amount of
Notes     Number(s): Note         to be Purchased     Denomination(s)          
          PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION $1,120,000     R-3;
$1,120,000  


(1)

All payments on account of Notes held by such purchaser shall be

  made by wire transfer of immediately available funds for credit to:    

JPMorgan Chase Bank

  New York, NY

ABA No.: 021-000-021

  Account Name: American Skandia Life - Private Placements

Account No.: P86259 (please do not include spaces)

   

Each such wire transfer shall set forth the name of the Company, a

  reference to "5.80% Senior Secured Notes due March 31, 2023,   Security No.
INV11986, PPN: 45148@ AA4" and the due date   and application (as among
principal, interest and Make-Whole   Amount) of the payment being made.     (2)

Address for all communications and notices:

   

Prudential Annuities Life Assurance Corporation

  c/o Prudential Capital Group   2200 Ross Avenue, Suite 4300   Dallas, TX 75201
   

Attention: Managing Director, Energy Finance Group - Power

   

and for all notices relating solely to scheduled principal and

  interest payments to:    

Prudential Annuities Life Assurance Corporation

  c/o PGIM, Inc.

Prudential Tower

  655 Broad Street   14th Floor - South Tower   Newark, NJ 07102

Attention: PIM Private Accounting Processing Team

Email: Pim.Private.Accounting.Processing.Team@prudential.com

    (3)

Address for Delivery of Notes:

   

Send physical security by nationwide overnight delivery service to:

   

Prudential Capital Group

  2200 Ross Avenue, Suite 4300   Dallas, TX 75201   Attention: M. Jaya McClure  
Telephone: (214) 720-6207     (4)

Tax Identification No.: 06-1241288

Schedule A - 3

--------------------------------------------------------------------------------

SCHEDULE B

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Acceptable Letter of Credit” is defined in the Depositary Agreement.

“Additional Permitted Debt” means Indebtedness of the Issuer in an amount equal
to the lesser of (a) $50,000,000 minus the principal amount of Notes issued at
Closing and (b) the maximum amount of Indebtedness that, if incurred by the
Issuer, (i) would result in a minimum trailing twelve month consolidated Debt
Service Coverage Ratio equaling or exceeding 1.50:1.00 from the Closing Date
through 2023, and (ii) would result in a trailing twelve month consolidated Debt
Service Coverage Ratio equaling or exceeding 1.55:1.00 beginning 2024 through
2036 in an update of the Base Case Projections calculated using the same
assumptions used in preparing the Base Case Projections but taking into account
only contracted revenues and assuming an interest rate that is 1% higher than
the weighted average interest rate of the Notes after taking into account the
contemplated Additional Permitted Debt; provided that the maturity date of
Additional Permitted Debt is the Maturity Date and Additional Permitted Debt is
secured by the Collateral and otherwise ranks pari passu with the Notes.

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Issuer, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Issuer or any Person of which the Issuer beneficially
owns or holds, in the aggregate, directly or indirectly, 10% or more of any
class of voting or equity interests. As used in this definition, “Control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. Unless the context
otherwise clearly requires, any reference to an “Affiliate” is a reference to an
Affiliate of the Issuer.

“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.

“Amortization Schedule” is defined in Section 8.1(a) .

“Annual Geothermal Resource Report” is defined in Section 9.12(b) .

“Anti-Corruption Laws” is defined in Section 5.16(d)(1) .

“Anti-Money Laundering Laws” is defined in Section 5.16(c) .

“Approvals” means any and all approvals, permits, permissions, licenses,
authorizations, consents, certifications, actions, orders, waivers, exemptions,
variances, franchises, filings, declarations, rulings, registrations,
applications and notices to, from or issued by any Person.

Schedule B - 1

--------------------------------------------------------------------------------

“Approved Accountant” is defined in Section 7.1(b) .

“Base Case Projections” means the Final Base Case Projections attached as
Schedule 4.22 to this Agreement.

“Blocked Person” is defined in Section 5.16(a) .

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Cash Grant” means a cash grant in lieu of electricity production credits under
Section 45 of the Code and energy credits under Section 48 of the Code from the
U.S. Department of the Treasury under Section 1603 of the American Recovery and
Reinvestment Act of 2009, or any successor or replacement law or regulation,
with respect to the Issuer’s investment in a Project.

“Cash Grant Recapture Liability” means any loss or liability to the Issuer or an
Issuer Subsidiary or any of their respective Affiliates resulting, directly or
indirectly, from all or any portion of any Cash Grant being required to be
repaid to the U.S. Treasury Department.

“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.

“Closing” is defined in Section 3.

“Closing Date” means the date upon which the Closing occurs.

“Closing Date Distribution” means a distribution in the amount of $12,834,961.46
made to USG Idaho on the Closing Date.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Collateral” means all of the Issuer’s right, title and interest in and to its
real and personal property, including without limitation, the limited liability
company interests and any other equity interests in each of USG Oregon Holdings
and the Raft River Project Company, and the limited liability company interests
and any other equity interests in the Issuer.

“Collateral Agency Agreement” is defined in Section 4.12(b) .

“Collateral Agent” means Wilmington Trust, National Association, a national
banking association, acting in its capacity as collateral agent for itself and
the other Secured Parties under the Financing Documents, or its successor in
such capacity appointed pursuant to the terms of the Collateral Agency
Agreement.

Schedule B - 2

--------------------------------------------------------------------------------

“Confidential Information” is defined in Section 20.

“Consents” means the consents listed on Schedule 4.11(b)(ii) and any additional
consent delivered to Collateral Agent.

“Contractual Obligation” means, with respect to any Person, any provision of any
document or undertaking (other than a Financing Document) to which such Person
is a party or by which it or any of its property is bound or to which any of its
property is subject.

“Controlled Entity” means (a) any of the Subsidiaries of the Issuer and any of
their or the Issuer’s respective Controlled Affiliates and (b) if the Issuer has
a parent company, such parent company and its Controlled Affiliates. As used in
this definition, “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

“CPI Adjustment” means, at any time, with respect to each of the most recent
Operating Budgets previously approved by the Required Holders and the
Independent Engineer, an increase in each applicable line item of such Operating
Budget by a percentage of such line item equal to the percentage increase in the
Consumer Price Index from the last published Consumer Price Index prior to the
approval of such Operating Budget in accordance with Section 9.12(d) hereof to
the most recently published Consumer Price Index at such time. For purposes
hereof, “Consumer Price Index” shall mean the Consumer Price Index for all Urban
Consumers, Northeast Region, as published by the United States Department of
Labor, Bureau of Labor Statistics, such successor index as may be published by
the United States Government, or such substitute index as may be mutually agreed
to by the Issuer and the Required Holders.

“Debt Service” means, for any period, all payments of principal, interest, fees,
expenses or other charges, including Make Whole Amounts, due and payable by the
Issuer in respect of all Obligations in such period.

“Debt Service Coverage Ratio” means, for any applicable period, the ratio of (a)
the sum of (i) Operating Cash Flow Available for Debt Service for such period
and (ii) Project Company Actual Debt Service for such period, minus (iii) the
Required Make-Up Well Reserve Account Deposits for such period to (b) the sum of
(i) Debt Service for such period, and (ii) the greater of (x) Project Company
Scheduled Debt Service for such period and (y) Project Company Actual Debt
Service for such period.

“Debt Service Reserve Account” is defined in the Depositary Agreement.

“Debt Service Reserve Letter of Credit” is defined in the Depositary Agreement.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means that rate of interest per annum from time to time equal to
the greater of (a) 7.80%, and (b) 2.00% over the rate of interest publicly
announced by JPMorgan Chase Bank, N.A. from time to time in New York as its
“base” or “prime” rate.

Schedule B - 3

--------------------------------------------------------------------------------

“Depositary” means Wilmington Trust, National Association, a national banking
association, in its capacity as Depositary under the Depositary Agreement, or
its successor in such capacity appointed pursuant to the terms of the Depositary
Agreement.

“Depositary Agreement” is defined in Section 4.12(a) .

“Disclosure Documents” is defined in Section 5.3.

“Distribution” means any (i) distribution of any nature or kind, either directly
or indirectly, to a member or other equity holder of the Issuer, including any
dividend or distribution in cash or property of any kind; a purchase,
redemption, reduction, return or any other payment of capital; or any repayment
or reduction of Indebtedness owing to an Issuer Party or any Affiliate of an
Issuer Party; (ii) loans or other payments to an Issuer Party or any Affiliate
of an Issuer Party; and (iii) payment for or on behalf of an Issuer Party or any
Affiliate of an Issuer Party by way of guaranty, indemnity or otherwise
including in connection with any Indebtedness; but shall not include any
payments made to the Operator pursuant to Section 6.1 and 6.2 of the USG O&M
Agreement or the Operator pursuant to Sections 6.1, 6.2, and 6.3 of the Raft
River O&M Agreement.

“DSCR Notice” is defined in Section 9.13.

“DSCR Requirements” means, as of any Payment Date, (i) the Debt Service Coverage
Ratio for the four consecutive quarters ending on such Payment Date and (ii) the
Projected Debt Service Coverage Ratio for the four consecutive quarters
immediately following such Payment Date, equals or exceeds 1.20:1.00.

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, decrees, claims, liens, judgments, warning notices,
notices of noncompliance or violation, investigations, proceedings, removal or
remedial actions or orders, or damages (foreseeable and unforeseeable, including
consequential and punitive damages), penalties, fees, out-of-pocket costs,
expenses, disbursements, attorneys’ or consultants’ fees, relating in any way to
any Environmental Law or any Required Approval issued under any such
Environmental Law (hereafter “Environmental Proceedings”), including (a) any and
all Environmental Proceedings by Governmental Authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and (b) any and all Environmental Proceedings by
any third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Material or arising
from alleged injury or threat of injury to health, safety or the environment.

“Environmental Consultant” means Full Circle Geoscience, LLC.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

Schedule B - 4

--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Issuer under section 414 of
the Code.

“Estoppels” means the estoppels listed on Schedule 4.11(b)(iii) and any
additional estoppel delivered to Collateral Agent.

“Event of Default” is defined in Section 11.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Federal Financing Bank” means The Federal Financing Bank, a body corporate and
instrumentality of the United States of America.

“Federal Financing Bank Loan Collateral Agent” means PNC Bank, National
Association, doing business as Midland Loan Services, a division of PNC Bank,
National Association.

“Federal Financing Bank Loan Documents” means the Federal Financing Bank Loan
Guarantee Agreement, the USG Oregon Pledge Agreement, the other Loan Documents
(as defined in the Federal Financing Bank Loan Guarantee Agreement) and any
other documents listed on Schedule 5.12(d), and any agreement that replaces any
of the foregoing.

“Federal Financing Bank Loan Guarantee Agreement” means that Loan Guarantee
Agreement, dated as of February 23, 2011, among the USG Oregon Project Company,
the Secretary of Energy, acting through the U.S. DOE, the Federal Financing Bank
Loan Servicer and the Federal Financing Bank Loan Collateral Agent.

“Federal Financing Bank Loan Servicer” means the U.S. DOE or its successor, as
appointed pursuant to the Federal Financing Bank Loan Guarantee Agreement.

“FERC” means the Federal Energy Regulatory Commission, or any successor agency
to its duties and responsibilities.

“Financing Documents” means, collectively, this Agreement, the Notes, the
Security Documents, the Collateral Agency Agreement, and any other documents,
agreements or instruments entered into in connection with any of the foregoing.

“FPA” means the Federal Power Act, 16 U.S.C. §§791 et seq., as amended, and the
regulations of the FERC thereunder.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

Schedule B - 5

--------------------------------------------------------------------------------

“Geothermal Lease” means each of the USG Oregon Geothermal Lease and Raft River
Geothermal Lease (collectively, the “Geothermal Leases”).

“Geothermal Resource” means each of the USG Oregon Geothermal Resource and Raft
River Geothermal Resource (collectively, the “Geothermal Resources”).

“Geothermal Resource Assessment Report” is defined in Section 4.21.

“Geothermal Resource Engineer” means Geothermal Science, Inc., a California
corporation, or a substitute resource engineer mutually acceptable to the
Purchasers and the Issuer.

“Governmental Authority” means

(a)      the government of:

(i)      the United States of America or any State or other political
subdivision thereof, or

(ii)      any other jurisdiction in which the Issuer conducts all or any part of
its business, or which asserts jurisdiction over any properties of the Issuer,
or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(a)      to purchase such indebtedness or obligation or any property
constituting security therefor;

(b)      to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(c)      to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or

Schedule B - 6

--------------------------------------------------------------------------------

(d)      otherwise to assure the owner of such indebtedness or obligation
against loss in respect thereof.

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“holder” means, with respect to any Note the Person in whose name such Note is
registered in the register maintained by the Issuer pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

“Holy Cross Purchase and Sale Agreement” means the Renewable Energy Credit
Purchase and Sale Agreement, dated as of July 29, 2006, between the Raft River
Project Company and Holy Cross Energy, as amended by the First Amendment to
Renewable Energy Credit Purchase and Sale Agreement, dated as of December 3,
2008 and the Second Amendment to Renewable Energy Credit Purchase and Sale
Agreement, dated as of December 15, 2010.

“Indebtedness” with respect to any Person means, at any time, without
duplication,

(a)      its liabilities for borrowed money and its redemption obligations in
respect of mandatorily redeemable Preferred Stock;

(b)      its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable arising in the ordinary course of
business but including all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property);

(c)      (i) all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases and (ii) all liabilities which would appear on
its balance sheet in accordance with GAAP in respect of Synthetic Leases
assuming such Synthetic Leases were accounted for as Capital Leases;

(d)      all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);

Schedule B - 7

--------------------------------------------------------------------------------

(e)      all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money);

(f)      the aggregate Swap Termination Value of all Swap Contracts of such
Person; and

(g)      any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (f) hereof.

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

“Independent Engineer” means, prior to the Closing Date, Luminate LLC, or, after
the Closing Date, any other independent engineering firm appointed by the
holders.

“Indemnified Losses” is defined in Section 15.2.

“Indemnified Parties” is defined in Section 15.2.

“INHAM Exemption” is defined in Section 6.2(e) .

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Insurance Consultant” means Moore-McNeil, LLC.

“Insurance Proceeds” means all amounts and proceeds (including instruments) in
respect of any Loss payable under any insurance policy maintained by or on
behalf of the Issuer or any Issuer Subsidiary.

“Interconnection Agreement” means each of the USG Oregon Interconnection
Agreement and the Raft River Interconnection Agreement (collectively, the
“Interconnection Agreements”).

“Issuer” is defined in the introductory paragraph of this Agreement.

“Issuer Party” means each of each Issuer Subsidiary, the Operator and each
Sponsor (collectively, the “Issuer Parties”).

“Issuer Pledge Agreement” is defined in Section 4.12(d) .

Schedule B - 8

--------------------------------------------------------------------------------

“Issuer Subsidiary” means each of each Project Company and USG Oregon Holdings
(collectively, the “Issuer Subsidiaries”).

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).

“LLC Agreement” means each of the USG Oregon LLC Agreement, the Raft River LLC
Agreement and the USG Oregon Holdings LLC Agreement (collectively, the “LLC
Agreements”).

“Local Account” means the operating deposit account of the Issuer maintained at
a local commercial bank reasonably acceptable to the Required Holders and which
is subject to the Local Account Control Agreement.

“Local Account Control Agreement” means a deposit account control agreement with
respect to the Local Account, by and among the Issuer, the Collateral Agent and
the financial institution maintaining such Local Account, in form and substance
satisfactory to the Collateral Agent.

“Loss” means any loss, theft, destruction, damage, casualty, title defect or
failure, zoning change, taking, condemnation, seizure, confiscation or
requisition of or with respect to either Project or any part thereof.

“Loss Proceeds” means the Insurance Proceeds (including, without limitation,
title insurance proceeds), other than proceeds received under business
interruption insurance, and any other proceeds paid to, or for the benefit of,
the Issuer or any Issuer Subsidiary in connection with any Loss.

“Maintenance Reserve Account” is defined in the Depositary Agreement.

“Maintenance Reserve Letter of Credit” is defined in the Depositary Agreement.

“Major Loss” means any actual or constructive total loss of either Project, a
condemnation or taking of a material portion of either Project or either Site,
or any other Loss that, in the reasonable judgment of the Required Holders and
the Independent Engineer, makes restoration or continued operation of a Project
uneconomical or unfeasible.

“Make-Up Well Cost” is defined in Section 9.12(b) .

“Make-Up Well Drill Date” is defined in Section 9.12(b) .

“Make-up Well Reserve Account” is defined in the Depositary Agreement.

“Make-Whole Amount” is defined in Section 8.6 .

Schedule B - 9

--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, operations, prospects or condition, financial or otherwise,
of the Issuer, any Issuer Subsidiary or either Project, (b) the Issuer’s ability
to perform any of its obligations under the Notes or the other Financing
Documents, (c) the ability of the Issuer or any Issuer Subsidiary to perform its
obligations under any Material Project Document, (d) the rights or remedies of
the Collateral Agent or any holder of the Notes under any Financing Document, or
(e) the validity or enforceability of the Notes or the other Financing Documents
or the validity or priority of the Collateral Agent’s Liens with respect to the
Collateral.

“Material Contract” means (a) any energy purchase or sale agreement entered into
after the Closing Date, (b) any other Contractual Obligation of the Issuer or
any Issuer Subsidiary that is material to development, financing, construction,
operation or maintenance of either Project, or (c) any Contractual Obligation
pursuant to which the aggregate payments to be made by the Issuer or the
aggregate liabilities to be incurred by the Issuer or any Issuer Subsidiary
thereunder exceed $250,000 in any calendar year or $500,000 during the term
thereof.

“Material Project Document” means the PPAs, the Geothermal Leases, the
Interconnection Agreements, the O&M Agreements, the Recapture Indemnity
Agreement, the Holy Cross Purchase and Sale Agreement, the Public Utility
District Purchase and Sale Agreement and any other documents listed on Schedule
5.12(a) , and any agreement that replaces any of the foregoing.

“Maturity Date” means March 31, 2023.

“MBR Authority” is defined in Section 5.17(f) .

“Minimum Debt Service Reserve Requirement” is defined in the Depositary
Agreement.

“Minimum Maintenance Reserve Requirement” is defined in the Depositary
Agreement.

“Moody’s” means Moody’s Investors Service, Inc., or any successor entity.

“Multiemployer Plan” means any “employee benefit plan” (as defined in section
3(3) of ERISA) to which contributions are or, within the preceding five years,
have been made or required to be made, by the Issuer or any ERISA Affiliate, or
with respect to which the Issuer or any ERISA Affiliate may have any liability
and that is a “multiemployer plan” (as such term is defined in section
4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“NAIC Annual Statement” is defined in Section 6.2(a) .

“Notes” is defined in Section 1.

Schedule B - 10

--------------------------------------------------------------------------------

“O&M Agreement” means each of the USG Oregon O&M Agreement and the Raft River
O&M Agreement (collectively, the O&M Agreements).

“O&M Costs” means, for any period, actual cash maintenance, administration and
operation costs related to either Project (including amounts payable under
Section 6.2 of the USG O&M Agreement and Section 6.2 of the Raft River O&M
Agreement) and for the purchase of goods and services in connection therewith,
or required by any requirement of law incurred and paid by a Project Company for
such Project in such period, including geothermal royalty and lease payments,
property taxes and other state or local taxes, insurance premiums, consumables,
legal fees, accounting fees and consulting fees and expenses of such Project,
fees and expenses of, and other amounts owing to, the Collateral Agent or the
Depositary, expenses of and other amounts owing to the holders and other costs
and expenses in connection with the management or operation of such Project, but
exclusive in all cases of (a) non-cash charges, including depreciation or
obsolescence charges or reserves therefor, amortization of intangibles or other
bookkeeping entries of a similar nature, (b) all payments of Debt Service
(including any Make Whole Amounts), (c) costs of restoration of such Project
paid with Loss Proceeds (other than the proceeds of business interruption
insurance), and (d) any capital expenditures, other than as contemplated in the
applicable Operating Budgets as then in effect.

“Obligation” means any loan, advance, debt, liability, and obligation of
performance, howsoever arising, owed by the Issuer to the Collateral Agent, the
Depositary or any holder of any kind or description (whether or not evidenced by
any note or instrument and whether or not for the payment of money), direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, pursuant to the terms of any Note or any of the other
Financing Document, including all principal, interest, Make-Whole Amounts, fees,
charges, expenses, attorneys’ fees and accountants fees payable or reimbursable
by the Issuer under any of the Financing Documents.

“OFAC” is defined in Section 5.16(a) .

“OFAC Listed Person” is defined in Section 5.16(a) .

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Issuer whose responsibilities extend to the subject
matter of such certificate.

“Operating Budget” is defined in Section 9.12(d) .

“Operating Cash Flow Available for Debt Service” means, for any period, all
Project Company Distributions received during such period minus all operating
expenses of the Issuer for such period.

“Operator” means US Geothermal Services, LLC, a Delaware limited liability
company.

Schedule B - 11

--------------------------------------------------------------------------------

“Payment Date” means March 31 and September 30, commencing with September 30,
2016 through the Maturity Date, and the Maturity Date.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permitted Indebtedness” means (a) with respect to the USG Oregon Project
Company only, Indebtedness incurred pursuant to or in accordance with the
Federal Financing Bank Loan Documents, (b) with respect to USG Oregon Holdings
only, Indebtedness incurred pursuant to the USG Oregon Pledge Agreement, and (c)
with respect to the Issuer only, Additional Permitted Debt.

“Permitted Investment” means any (a) marketable direct obligation of the United
States of America, (b) marketable obligation directly and fully guaranteed as to
interest and principal by the United States of America, (c) demand deposit with
the Depositary, or time deposit, certificate of deposit and banker’s acceptance
issued by any member bank of the Federal Reserve System which is organized under
the laws of the United States of America or any state thereof or any United
States branch of a foreign bank, in each case whose equity capital is in excess
of $500,000,000 and whose long-term debt securities are rated “A” or better by
S&P and “A2” or better by Moody’s, (d) commercial paper or tax exempt
obligations given the highest rating by Moody’s and S&P, (e) obligation of a
commercial bank described in clause (c) above, in respect of the repurchase of
obligations of the type as described in clauses (a) and (b) hereof, provided
that such repurchase obligation shall be fully secured by obligations of the
type described in said clauses (a) and (b) and the possession of such obligation
shall be transferred to, and segregated from other obligations owned by, any
such bank, (f) money market instrument rated “AAA” by S&P and “Aaa” by Moody’s,
(g) Eurodollar certificate of deposit issued by any bank described in clause (c)
above, (h) marketable security rated not less than “A-1” by S&P or not less than
“Prime-1” by Moody’s, and (i) with respect to the USG Oregon Project Company
only, Permitted Investments (as such term is defined in the Federal Financing
Bank Loan Guarantee Agreement). In no event shall Permitted Investments include
any obligation, certificate of deposit, acceptance, commercial paper or
instrument which by its terms matures (A) more than 180 days after the date of
investment, unless a bank meeting the requirements of clause (c) above shall
have agreed to repurchase such obligation, certificate of deposit, acceptance,
commercial paper or instrument at its purchase price plus earned interest within
no more than 90 days after its purchase thereunder or (B) after the next Payment
Date.

“Permitted Lien” means: (a) Liens created pursuant to any Financing Document;
(b) with respect to the USG Oregon Project Company only, Liens created pursuant
to any Federal Financing Bank Loan Document, (c) with respect to USG Oregon
Holdings only, Liens created pursuant to the USG Oregon Pledge Agreement, (d)
Liens for taxes, assessments or governmental charges or levies not yet due and
payable or Liens for taxes, assessments or governmental charges or levies being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established and which proceedings have the effect of
preventing the forfeiture or sale of the property or asset subject to such Lien;
(e) Liens in respect of property or assets of a Project Company arising by
operation of law, which were incurred in the ordinary course of business and do
not secure Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s and mechanics’ Liens and other similar Liens arising in the
ordinary course of business which in each and every such circumstance (i) do not
individually or in the aggregate materially detract from the value of the
property or assets of such Project Company and do not materially impair the use
thereof in the operation of the business of such Project Company or (ii) are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or asset subject
to such Lien and for which adequate reserves have been established; (f) Liens in
respect of property or assets of a Project Company set forth in Schedule B of
the applicable Title Policy and other easements, rights-of-way, restrictions
(including zoning restrictions), encroachments, protrusions and other similar
charges or encumbrances, and minor title deficiencies, in each case whether now
or hereafter in existence, which do not secure Indebtedness and do not
materially affect the value of the properties or interfere with the conduct of
the business of the Issuer or any Issuer Subsidiary; (g) pledges or deposits to
secure obligations under workers’ compensation or unemployment insurance laws or
similar legislation (other than ERISA) or to secure public or statutory
obligations or good faith deposits in connection with bids, tenders, contracts
or leases; (h) Liens arising out of judgments or awards aggregating less than
$250,000, so long as an appeal or proceeding for review is being prosecuted in
good faith and for the payment of which adequate reserves in accordance with
GAAP; and (i) Liens on assets (real or personal) of either Project Company or
either Project which assets have a fair market value of less than $250,000 in
the aggregate at any one time.

Schedule B - 12

--------------------------------------------------------------------------------

“Person” means an individual, company, corporation, limited liability company,
association, trust, unincorporated organization, business entity or Governmental
Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Issuer or
any ERISA Affiliate or with respect to which the Issuer or any ERISA Affiliate
may have any liability.

“Pledged Account” means any of (i) the Revenue Account, (ii) the Debt Service
Reserve Account, (iii) the Make-up Well Reserve Account, (iv) the Maintenance
Reserve Account, and (v) the Raft River Capital Expenditure Account.

“Power Purchaser” means the Idaho Power Company, an Idaho corporation.

“PPA” means each of the USG Oregon PPA and the Raft River PPA (collectively, the
“PPAs”).

“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.

“Project” means each of the USG Oregon Project and the Raft River Project
(collectively, the “Projects”).

“Project Company” means each of the USG Oregon Project Company and the Raft
River Project Company (collectively, the “Project Companies”).

Schedule B - 13

--------------------------------------------------------------------------------

“Project Company Actual Debt Service” means, for any period, (a) all payments
actually made of principal and payments actually made of interest, fees,
expenses or other charges due and payable by the USG Oregon Project Company
pursuant to the terms of the Federal Financing Bank Loan Documents in such
period, multiplied by (b) 0.6.

“Project Company Scheduled Debt Service” means, for any period, (a) all
scheduled payments of principal and payments of interest, fees, expenses or
other charges due and payable by the USG Oregon Project Company pursuant to the
terms of the Federal Financing Bank Loan Documents in such period, multiplied by
(b) 0.6.

“Project Company Distributions” means all distributions of available cash made
to the Issuer under the USG Oregon Holdings LLC Agreement or the Raft River LLC
Agreement.

“Project Party” means each Person party to a Material Project Document other
than the Issuer or any Issuer Subsidiary.

“Projected Debt Service Coverage Ratio” means as of any Payment Date for the
four consecutive quarters commencing on such Payment Date, the ratio of (a) the
sum of (i) projected Operating Cash Flow Available for Debt Service for such
period, and (ii) Project Company Scheduled Debt Service for such period, minus
(iii) the Required Make-Up Well Reserve Deposits for such period calculated
using the same assumptions used in preparing the Base Case Projections, to (b)
the sum of (i) scheduled principal, interest and fees in respect of the
Obligations for such period and (ii) Project Company Scheduled Debt Service for
such period, in each case, as calculated by the Issuer and approved by the
Required Holders in accordance with this Agreement.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Prudential” means Prudential Investment Management, Inc.

“PTE” is defined in Section 6.2(a) .

“Public Utility District Purchase and Sale Agreement” means the Renewable Energy
Certificate Purchase and Sale Agreement, dated as of December 15, 2010, between
the Raft River Project Company and Public Utility District No. 1 of Clallam
County, Washington.

“PUHCA” means the Public Utility Holding Company Act of 2005, as amended, and
all rules and regulations adopted thereunder.

“Purchaser” is defined in the introductory paragraph of this Agreement.

“QF” means a “qualifying small power production facility” (as that term is
defined under 16 U.S.C. § 796(17)(C) and the regulations of the FERC at 18
C.F.R. Part 292 thereunder).

“QPAM Exemption” is defined in Section 6.2(d) .

Schedule B - 14

--------------------------------------------------------------------------------

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“Raft River Capital Expenditure Account” is defined in the Depositary Agreement.

“Raft River Geothermal Lease” means each of the (a) Raft River Geothermal Lease
and Agreement, dated as of June 28, 2003, among Janice Crank and the children of
Paul Crank and USG Idaho, as amended by that Agreement for Ratification and
Amendment of Geothermal Lease Agreement, dated August 18, 2005, among USG Idaho
and Julie Crank, Judson Crank, Joshua Crank, Jarred Crank and Jason Crank and
that Second Amendment to Geothermal Lease Agreement, dated August 11, 2006, as
assigned by USG Idaho to the Raft River Project Company pursuant to that
Assignment, Assumption and Indemnity Agreement, dated September 1, 2006, (b)
Geothermal Lease and Agreement, dated April 3, 2015, between Ronda B. Doman and
the Raft River Project Company, (c) Geothermal Lease and Agreement, dated as of
January 25, 2006, between Philip Glover and USG Idaho, as assigned by USG Idaho
to the Raft River Project Company pursuant to that Assignment, Assumption and
Indemnity Agreement, dated September 1, 2006, (d) Geothermal Lease and
Agreement, dated as of April 30, 2015, between Jensen Investments, Inc. and the
Raft River Project Company, (e) Geothermal Lease and Agreement, dated as of
March 1, 2004, between Jay Newbold and USG Idaho, as assigned by USG Idaho to
the Raft River Project Company pursuant to that Assignment, Assumption and
Indemnity Agreement, dated September 1, 2006, (f) Raft River Geothermal Lease
and Agreement, dated as of October 19, 2006, between USG Idaho and the Raft
River Project Company, and (g) Geothermal Lease and Agreement, dated as of
December 1, 2004, among Reid S. Stewart and Ruth O. Stewart and USG Idaho, as
assigned by USG Idaho to the Raft River Project Company pursuant to that
Assignment, Assumption and Indemnity Agreement, dated September 1, 2006
(collectively, the “Raft River Geothermal Leases”).

“Raft River Geothermal Resource” means the electricity generating capacity of
the geothermal reservoirs subject to the Raft River Geothermal Leases and
available for use by the Raft River Project.

“Raft River Interconnection Agreement” means (i) the Interconnection and
Wheeling Agreement, dated as of March 9, 2006, between Raft River Rural Electric
Cooperative and the Raft River Project Company; and (ii) the Service Agreement
for Point-to-Point Transmission Service, dated as of October 25, 2006, between
the United States of America acting by and through the Bonneville Power
Administration and the Raft River Project Company, as amended by three documents
styled Exhibit A, Table 1A, Revision No. 1, Exhibit A, Table 1B, Revision No. 1,
and Exhibit A, Table 1C, Revision No. 1, each dated as of April 6, 2006, and
each between the United States of America acting by and through the Bonneville
Power Administration and the Raft River Project Company.

“Raft River LLC Agreement” means the Second Amended and Restated Operating
Agreement of Raft River Energy I LLC, dated as of December 14, 2015.

“Raft River Members” means the Issuer and Raft River I Holdings, LLC, as members
of the Raft River Project Company.

Schedule B - 15

--------------------------------------------------------------------------------

“Raft River O&M Agreement” means the Management Services Agreement, dated as of
August 9, 2006, between the Raft River Project Company and the Operator.

“Raft River Operating Budget” is defined in Section 9.12(d) .

“Raft River PPA” means the Power Purchase Agreement, dated September 24, 2007,
between the Raft River Project Company and the Power Purchaser, as supplemented
by the letter, dated April 14, 2008 from the Power Purchaser to the Raft River
Project Company and as amended by the First Amendment to the Firm Energy Sales
Agreement, dated February 20, 2015.

“Raft River Project” means the 13 MW (net) geothermal electric generating
facility located in Cassia County, Idaho utilizing a water cooled binary
generating unit manufactured by Ormat.

“Raft River Project Company” means Raft River Energy I LLC, a Delaware limited
liability company.

“Raft River Site” means the real property on which the Raft River Project or the
Raft River Geothermal Resource is located, the legal description of which is set
forth in the Title Policy for the Raft River Site and all related easements,
rights-of-way and other rights and interests.

“REC Purchase and Sale Agreement” means each of the Public Utility District
Purchase and Sale Agreement and the Holy Cross Purchase and Sale Agreement
(collectively, the REC Purchase and Sale Agreements)

“Recapture Indemnity Agreement” is defined in Section 4.12(f) .

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Reported” is defined in Section 8.6.

“Required Approval” means all Approvals, including the Water Rights and Well
Permits, required in connection with (a) the execution, delivery, performance,
admission into evidence or enforcement of the Transaction Documents, (b) the
ownership or operation and maintenance of the Projects, and/or (c) the
generation, transmission and sale of energy generated by the Projects as
contemplated under the Transaction Documents.

“Required Holders” means, at any time, the holders of at least 51% in principal
amount of the Notes at the time outstanding (without limiting Section 8.5,
exclusive of Notes then owned by the Issuer or any of its Affiliates).

“Required Make-Up Well Reserve Account Deposit” is defined in Section 9.12(a) .

Schedule B - 16

--------------------------------------------------------------------------------

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Issuer with responsibility for the administration of the relevant portion
of this Agreement.

“Restricted Payment Conditions” is defined in Section 10.10.

“Revenue Account” is defined in the Depositary Agreement.

“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.

“Secured Parties” means the holders, the Collateral Agent and the Depositary.

“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Security Agreement” is defined in Section 4.12(e) .

“Security Documents” means the Security Agreement, the USG Idaho Pledge
Agreement, the Issuer Pledge Agreement, any future security agreements, the
Depositary Agreement, the Local Account Control Agreement, if any, the Recapture
Indemnity Agreement, the Estoppels, any Acceptable Letter of Credit delivered to
the Depositary pursuant to the Depositary Agreement and any other security
documents, financing statements and the like filed or recorded in connection
with the foregoing.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Issuer.

“Servicing Fee” is defined in Section 9.10.

“Sites” means, collectively, the USG Oregon Site and the Raft River Site.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., or any successor thereto.

“Sponsor” means each of USG Idaho and USG Delaware (collectively, the
“Sponsors”).

“Supplemental Rights” means (a) with respect to the Raft River Site, the
easement granted pursuant to Easement from USG Idaho to Raft River Project
Company, dated December 5, 2006, and recorded as Instrument No. 312473 with the
Recorder of Cassia County, Idaho, Raft River Energy Geothermal Unit Agreement,
by Raft River Project Company, dated December 1, 2015 (Corrected Memorandum of
Geothermal Unit Agreement dated April 7, 2016, recorded on April 18, 2016 as
#2016-00157), and (b) with respect to the USG Oregon Site, mineral rights
granted pursuant to Quitclaim Deed from BRP LLC to USG Oregon Project Company,
dated December 18, 2012, and recorded as Instrument No. 2013-4885 with the
records of Malheur County, Oregon.

Schedule B - 17

--------------------------------------------------------------------------------

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including, but without limitation, any options to enter
into any of the foregoing), and (b) any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts(s) determined as the
mark-to-market values(s) for such Swap Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.

“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.

“Title Policy” is defined in Section 4.14(a) .

“Transaction Documents” means, collectively, the Financing Documents and the
Material Project Documents.

“Transfer” means, with respect to any item, the sale, exchange, conveyance,
lease, transfer or other disposition of such item.

“U.S. DOE” means the U.S. Department of Energy, an agency of the United States
of America, acting by and through the Secretary of Energy.

“U.S. Economic Sanctions” is defined in Section 5.16(a) .

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“USG Delaware” means U.S. Geothermal Inc., a Delaware corporation.

Schedule B - 18

--------------------------------------------------------------------------------

“USG Idaho” means U.S. Geothermal Inc., an Idaho corporation.

“USG Idaho Pledge Agreement” is defined in Section 4.12(c) .

“USG Oregon Geothermal Lease” means each of the (a) Hot Springs Ranch Geothermal
Lease and Agreement, dated as of January 24, 2007, between Cyprus Gold
Exploration Corporation and USG Delaware, as assigned by USG Delaware to the USG
Oregon Project Company pursuant to that Assignment, Assumption and Indemnity
Agreement, dated February 16, 2010 (as evidenced by that certain Memorandum of
Geothermal Lease Assignment, dated February 17, 2010, executed by USG Delaware
and the USG Oregon Project Company), such assignment being consented to by
Cyprus Gold Exploration Corporation pursuant to that Consent to Assignment,
dated January 29, 2010, (b) Hot Spring Ranch Geothermal Lease and Agreement,
dated as of May 24, 2006, between JR Land and Livestock Inc. and USG Delaware,
as assigned to the USG Oregon Project Company pursuant to the Assignment,
Assumption and Indemnity Agreement, dated February 16, 2010 (as evidenced by
that certain Memorandum of Geothermal Lease Assignment, dated February 17, 2010,
executed by USG Delaware and the USG Oregon Project Company), such assignment
being acknowledged by JR Land and Livestock Inc. pursuant to that
Acknowledgement of Lease Assignment/Waiver of Notice, dated September 1, 2010,
and (c) Geothermal Lease and Agreement, dated as of November 1, 2009, among John
and Kathy Jordan and USG Idaho, as assigned to the USG Oregon Project Company
pursuant to Assignment, Assumption and Indemnity Agreement, dated February 16,
2010 (as evidenced by that certain Memorandum of Geothermal Lease Assignment,
dated February 17, 2010, executed by USG Idaho and the USG Oregon Project
Company), such assignment being acknowledged by John and Kathy Jordan pursuant
to that Acknowledgement of Lease Assignment/Waiver of Notice, dated August 31,
2010 (collectively, the “USG Oregon Geothermal Leases”).

“USG Oregon Geothermal Resource” mean the electricity generating capacity of the
geothermal reservoirs subject to the USG Oregon Geothermal Leases and available
for use by the USG Oregon Project.

“USG Oregon Holdings” means Oregon USG Holdings LLC, a Delaware limited
liability company.

“USG Oregon Holdings LLC Agreement” means the Amended and Restated Liability
Company Agreement of USG Oregon Holdings, dated as of September 8, 2010, as
amended by the Written Consent and Amendment, dated August 5, 2011, the Second
Written Consent and Amendment, dated January 11, 2012, the Third Written Consent
and Amendment, dated April 23, 2012 and the Fourth Amendment and Release
Agreement, dated as of February 20, 2014.

“USG Oregon Holdings Members” mean the Issuer and Enbridge (U.S.) Inc., as
members of USG Oregon Holdings.

“USG Oregon Interconnection Agreement” means the Standard Large Generator
Interconnection Agreement, dated December 16, 2009, between USG Idaho and the
Power Purchaser, following FERC approved format, and assigned by USG Idaho to
the USG Oregon Project Company as of October 15, 2010.

Schedule B - 19

--------------------------------------------------------------------------------

“USG Oregon LLC Agreement” means the USG Oregon LLC Limited Liability Company
Agreement, dated as of August 12, 2009, as amended by the First Amendment to
Limited Liability Company Agreement, dated as of December 31, 2009.

“USG Oregon O&M Agreement” means the Management Services Agreement, dated as of
February 1, 2011, between the USG Oregon Project Company and the Operator.

“USG Oregon Operating Budget” is defined in Section 9.12(d) .

“USG Oregon Pledge Agreement” means the Equity Pledge Agreement, dated as of
February 23, 2011, among USG Oregon Holdings, the USG Oregon Project Company and
the Federal Financing Bank Loan Collateral Agent.

“USG Oregon PPA” means the Power Purchase Agreement, dated December 11, 2009,
between the USG Oregon Project Company and the Power Purchaser.

“USG Oregon Project” means the approximately 22 MW (net) geothermal electric
generating facility located in Malheur County, Oregon utilizing an air cooled
binary generating unit manufactured by TAS Energy Systems, Inc.

“USG Oregon Project Company” means USG Oregon LLC, a Delaware limited liability
company.

“USG Oregon Site” means the real property on which the USG Oregon Project or the
USG Oregon Geothermal Resource is located, the legal description of which is set
forth in the Title Policy for the USG Oregon Site and all related easements,
rights-of-way and other rights and interests.

“Water Rights” means all water and water rights (whether permitted,
certificated, vested, or decreed, and whether or not appurtenant to the Land),
applications to appropriate water filed with either the Oregon Water Resources
Department or the Idaho Department of Water Resources, ditch and ditch rights,
wells, well permits, and well rights, stock or membership interests in any
irrigation, canal, ditch, or water company, and all applications or rights to
change the point of diversion, place of use, and manner of use with respect
thereto, which are now held or are hereafter acquired by either Project Company,
or are otherwise relating to, appurtenant to, or used in connection with, all or
any part of either Site or either Project, or the use and enjoyment thereof,
including, without limitation, the following water rights permits: those certain
water rights leased by the Raft River Project Company from USG Idaho under that
certain Water Lease Agreement, dated November 2, 2006, between USG Idaho and
Raft River Project Company.

“Well Permits” means (a) 36-045-90027 (NHS-1), 36-045-90028 (NHS-2),
36-045-90030 (NHS-4), 36-045-90031 (NHS-5), 36-045-90032 (NHS-8), 36-045-90034
(NHS-10), 36-045-90035 (NHS-11) and 36-045-90037 (NHS-13) with respect to the
USG Oregon Site, and (b) 43-GR-19 (RRGE-1), 43-GR-20 (RRGE-2), 43-GR-31 (RRG-3),
43-GR-22 (RRGP-4), 43-GR-24 (RRGI-6), 43-GR-32 (RRG-7) and 43-GR-33 (RRG-11)
with respect to the Raft River Site.

Schedule B - 20

--------------------------------------------------------------------------------

RULES OF INTERPRETATION

1.

The singular includes the plural and the plural includes the singular; and words
in the masculine, neuter or feminine gender shall be read and construed as
though in either of the other genders where the context so requires.

    2.

The word “or” is not exclusive.

    3.

A reference to any law includes any amendment or modification to such law, and
all regulations, rulings and other law and regulations promulgated under such
law.

    4.

A reference to a Person includes its successors and permitted assigns.

    5.

The words “include,” “includes” and “including” are not limiting.

    6.

A reference in a document to an Article, Section, Exhibit, Schedule, Annex or
Appendix is to the Article, Section, Exhibit, Schedule, Annex or Appendix of
such document unless otherwise indicated. Exhibits, Schedules, Annexes or
Appendices to any document shall be deemed incorporated by reference in such
document.

    7.

References to “knowledge” or words of similar import refer to the actual
knowledge of the current officers of the relevant Person, without any duty of
investigation unless otherwise indicated.

    8.

References to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
and (c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, modified and supplemented from time to time and
in effect at any given time.

    9.

The words “hereof,” “herein” and “hereunder” and words of similar import when
used in any document shall refer to such document as a whole and not to any
particular provision of such document.

    10.

References to “days” shall mean calendar days, unless the term “Banking Days”
shall be used. References to a time of day shall mean such time in New York
City, unless otherwise specified.

    11.

The section and subsection headings in a document are for convenience of
reference only and shall neither be deemed to be a part of such document nor
modify, define, expand or limit any of the terms or provisions thereof.

Schedule B - 21

--------------------------------------------------------------------------------

Schedule 4.11(b)(ii)

Consents

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Agreement.

1.

Eleventh Omnibus Consent and Agreement, dated May 17, 2016, of U.S. Department
of Energy, as DOE Guarantee provider and Loan Servicer, USG Oregon, LLC and PNC
Bank, National Association, as Collateral Agent and Administrative Agent

    2.

Letter Agreement, dated as of April 18, 2016, among U.S. Geothermal Inc.,
Enbridge (U.S.) Inc. and Idaho USG Holdings, LLC

Schedule 4.11(b)(ii) - 1

--------------------------------------------------------------------------------

Schedule 4.11(b)(iii)

Estoppels

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Agreement.

1.

Estoppel Certificate, dated as of the date hereof, executed by the Power
Purchaser and the Collateral Agent with respect to the Raft River PPA

    2.

Estoppel Certificate, dated as of the date hereof, executed by the Power
Purchaser and the Collateral Agent with respect to the USG Oregon PPA

    3.

Letter to Sponsor, dated as of April 5, 2016, executed by Holy Cross Energy with
respect to the Holy Cross Purchase and Sale Agreement

    4.

Estoppel Certificate, dated as of March 10, 2016, executed by Public Utility
District No. 1 of Clallam County, Washington and the Collateral Agent with
respect to the Public Utility District Purchase and Sale Agreement

Schedule 4.11(b)(iii) - 1 )

--------------------------------------------------------------------------------


Schedule 4.22   Base Case Projections     See Attached.

Schedule 4.22

--------------------------------------------------------------------------------

[exhibit10-1x90x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x91x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x92x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x93x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x94x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x95x1.jpg]

--------------------------------------------------------------------------------


Schedule 5.5   Organization and Ownership of Interests in Issuer and Issuer
Subsidiaries; Affiliates; Officers; Issuer Subsidiaries.     See Attached.

Schedule 5.5

--------------------------------------------------------------------------------

[exhibit10-1x97x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x98x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x99x1.jpg]

--------------------------------------------------------------------------------


Schedule 5.8   Required Approvals   RAFT RIVER ENERGY I LLC REQUIRED APPROVALS
AND PERMIT SUMMARY1


Authorization Number Agency Status Geothermal Well Permit RRG-1
43-GR-19 Idaho Department of
Water Resources Issued & Active Geothermal Well Permit RRG-2
43-GR-20 Idaho Department of
Water Resources Issued & Active Geothermal Well Permit RRG-3
43-GR-31 Idaho Department of
Water Resources Issued & Active Geothermal Well Permit RRG-4
43-GR-22 Idaho Department of
Water Resources Issued & Active Geothermal Well Permit RRG-6
43-GR-24 Idaho Department of
Water Resources Issued & Active Geothermal Well Permit RRG-7
43-GR-32 Idaho Department of
Water Resources Issued & Active Geothermal Well Permit RRG-11
43-GR-33 Idaho Department of
Water Resources Issued & Active Water Rights --
Cooling Water
Wells 1, 2, 3, 4 &
Surface Water 43-02534B
43-10069
43-2167B
43-120 Idaho Department of
Water Resources Issued & Active Waste Water Reuse
Permit I-210-02 Idaho Department of
Environmental Quality Issued & Active

___________________________________
1

RRGE-1 43-GR-19 Raft River Energy, LLC transferred from USG to RRE - 10/23/2006
RRGE-2 43-GR-20 Raft River Energy, LLC transferred from USG to RRE - 10/23/2006
RRG-3 43-GR-31 Raft River Energy, LLC converted to injection well (43-GR-31);
the permit number was updated 9/24/2007 RRGP-4 43-GR-22 Raft River Energy, LLC
transferred from USG to RRE - 10/23/2006 RRG-5 43-GR-34 Raft River Energy, LLC
converted to injection well RRGI-6 43-GR-24 Raft River Energy, LLC transferred
from USG to RRE - 10/23/2006 RRG-7 43-GR-32 Raft River Energy, LLC convert from
injection to production well (43-GR-32); the permit number was updated RRG-11
43-GR-33 Raft River Energy, LLC Converted to injection permit #43GR33

Schedule 5.8 - 1

--------------------------------------------------------------------------------

USG OREGON LLC
REQUIRED APPROVALS AND PERMIT SUMMARY

Authorization Number                    Agency Status Geothermal Well Permit
36-045-90027
NHS-1 Oregon Department of
Geology and Mineral
Industries Issued & Active Geothermal Well Permit 36-045-90028
NHS-2 Oregon Department of
Geology and Mineral
Industries Issued & Active Geothermal Well Permit 36-045-90030
NHS-4 Oregon Department of
Geology and Mineral
Industries Issued & Active Geothermal Well Permit 36-045-90031
NHS-5 Oregon Department of
Geology and Mineral
Industries Issued & Active Geothermal Well Permit 36-045-90032

NHS-8

Oregon Department of
Geology and Mineral
Industries Issued & Active Geothermal Well Permit 36-045-90034
NHS-10 Oregon Department of
Geology and Mineral
Industries Issued & Active Geothermal Well Permit 36-045-90035
NHS-11 Oregon Department of
Geology and Mineral
Industries Issued & Active Geothermal Well Permit 36-045-90037
NHS-13 Oregon Department of
Geology and Mineral
Industries Issued & Active Right-of-Way OR-66537 Bureau of Land
Management Issued & Active Underground Injection
Control Permit 13281-8 Oregon Department of
Environmental Quality Issued & Active

Schedule 5.8 - 2

--------------------------------------------------------------------------------

Schedule 5.12(a)

Material Project Documents

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Agreement.

  1. USG Oregon PPA         2. Raft River PPA         3. USG Oregon Geothermal
Lease         4. Raft River Geothermal Lease         5. USG Oregon
Interconnection Agreement         6. Raft River Interconnection Agreement      
  7. USG Oregon O&M Agreement         8. Raft River O&M Agreement         9.
Recapture Indemnity Agreement         10. Holy Cross Purchase and Sale Agreement
        11. Public Utility District Purchase and Sale Agreement         12.
Fluid Injection Agreement, dated as of April 15, 2016, between USG Idaho and the
Issuer       13. Office Lease between USG Idaho and the Raft River Project
Company

Schedule 5.8 - 3

--------------------------------------------------------------------------------

Schedule 5.12(d)

Federal Financing Bank Loan Documents

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Federal Financing Bank Loan Guarantee Agreement.

  1.

Federal Financing Bank Loan Guarantee Agreement

        2.

USG Oregon Pledge Agreement

        3.

Note Purchase Agreement, dated as of February 23, 2011, by and among the Federal
Financing Bank, the USG Oregon Project Company and the U.S. DOE

        4.

Future Advance Promissory Note, dated February 23, 2011, by the USG Oregon
Project Company in favor of the Federal Financing Bank and guaranteed by the
U.S. DOE

        5.

Equity Funding and Recapture Obligation Agreement, dated as of February 23,
2011, among USG Delaware, Enbridge (U.S.), Inc., the USG Oregon Project Company
and the U.S. DOE

        6.

Leasehold Trust Deed, Security Agreement, Financing Statement, Fixture Filing
and Assignment of Leases, Rents and Security Deposits, dated as of February 23,
2011, made by the USG Oregon Project Company to Chicago Title Company of Oregon
for the benefit of the Federal Financing Bank Loan Collateral Agent

        7.

Security Agreement, dated as of February 23, 2011, between the USG Oregon
Project Company and the Federal Financing Bank Loan Collateral Agent

        8.

Depositary Agreement, dated as of February 23, 2011, among the USG Oregon
Project Company, the Federal Financing Bank Loan Collateral Agent and PNC Bank,
National Association, doing business as Midland Loan Services, a division of PNC
Bank, National Association (as administrative agent under the Federal Financing
Bank Loan Guarantee Agreement)

        9.

Depositary Accounts Control Agreement, dated as of February 23, 2011, among the
USG Oregon Project Company, PNC Bank, National Association and the Federal
Financing Bank Loan Collateral Agent

        10.

Each Direct Agreement

        11.

Warrant Agreement, dated August 2, 2011, between USG Delaware and the U.S. DOE

        12.

Omnibus Waiver and Consent Letter Agreement, dated as of April 19, 2012, among
the USG Oregon Project Company, USG Delaware, the U.S. DOE and the Federal
Financing Bank Loan Servicer.

Schedule 5.12(d) - 1

--------------------------------------------------------------------------------


  13.

Second Omnibus Waiver and Consent Letter Agreement, dated as of August 22, 2012,
among the USG Oregon Project Company, USG Delaware, the U.S. DOE and the Federal
Financing Bank Loan Servicer.

        14.

Third Omnibus Waiver and Consent Letter Agreement, dated as of December 20,
2012, 2012, among the USG Oregon Project Company, USG Delaware, the U.S. DOE and
the Federal Financing Bank Loan Servicer.

        15.

Fourth Omnibus Waiver and Consent Letter Agreement, dated as of April 5, 2013,
among the USG Oregon Project Company, USG Delaware, the U.S. DOE and the Federal
Financing Bank Loan Servicer.

        16.

Agreement Modifying Note, dated as of April 5, 2013, among the USG Oregon
Project Company, the Federal Financing Bank and the U.S. DOE.

        17.

Fifth Omnibus Waiver and Consent Letter Agreement, dated as of June 4, 2013,
among the USG Oregon Project Company, USG Delaware, the U.S. DOE and the Federal
Financing Bank Loan Servicer.

        18.

Sixth Omnibus Waiver and Consent Letter Agreement, dated as of July 25, 2013,
among the USG Oregon Project Company, USG Delaware, the U.S. DOE and the Federal
Financing Bank Loan Servicer.

        19.

Seventh Omnibus Waiver and Consent Letter Agreement, dated as of August 8, 2013,
among the USG Oregon Project Company, USG Delaware, the U.S. DOE and the Federal
Financing Bank Loan Servicer.

        20.

Eighth Omnibus Waiver and Consent Letter Agreement, dated as of November 7,
2013, among the USG Oregon Project Company, USG Delaware, the U.S. DOE and the
Federal Financing Bank Loan Servicer.

        21.

Ninth Omnibus Waiver and Consent Letter Agreement, dated as of April 13, 2015,
among the USG Oregon Project Company, USG Delaware, the U.S. DOE and the Federal
Financing Bank Loan Servicer.

        22.

Tenth Omnibus Waiver and Consent Letter Agreement, dated as of March 24, 2016,
among the USG Oregon Project Company, USG Delaware, the U.S. DOE and the Federal
Financing Bank Loan Servicer.

        23.

All other documents, certificates and instruments required to be delivered on or
before the Financial Closing Date (as defined in the Federal Financing Bank Loan
Guarantee Agreement) in connection with the foregoing.

Schedule 5.12(d) - 2

--------------------------------------------------------------------------------

[exhibit10-1x105x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x106x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x107x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x108x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x109x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x110x1.jpg]

--------------------------------------------------------------------------------


Schedule 8.1   Amortization Schedule     See Attached.

Schedule 8.1 - 1

--------------------------------------------------------------------------------

[exhibit10-1x112x1.jpg]

--------------------------------------------------------------------------------

Schedule 9.2

Insurance Requirements

  (a)

Issuer shall (and Issuer shall cause the Project Companies to), without cost to
the Secured Parties, maintain or cause to be maintained on its (or each
Project’s as applicable) behalf in effect at all times the types of insurance
required by the following provisions together with any other types of insurance
required hereunder or in any other Material Project Document or Material
Contract or Federal Financing Bank Loan Document, with insurance companies rated
A-, X or better, by Best’s Insurance Guide and Key Ratings (or an equivalent
rating by another nationally recognized insurance rating agency of similar
standing if Best’s Insurance Guide and Key Ratings shall no longer be
published), or other insurance companies of recognized responsibility
satisfactory to the Required Holders. Upon request of the Required Holders,
Issuer shall supply copies of all required insurance policies or the agreed upon
policy wordings to the extent copies of such policies are not yet available.

        (b)

The following insurance coverages shall be in form and substance reasonably
satisfactory to the Required Holders and shall be in place as of the Closing
Date and until all of the Obligations have been paid in full:


  (i)

Commercial General Liability insurance for Issuer, each Project Company and each
Project on a “per occurrence” policy form that is substantially equivalent to
Insurance Services Office’s (“ISO”) commercial general liability form CG 00 01
12 07 or later, or “AEGIS” claims-first made or equivalent claims-made policy
form, including coverage for premises/operations, products/completed operations
and personal injury, with primary coverage limits of no less than $1,000,000 per
any one occurrence and $2,000,000 in the aggregate. The Commercial General
Liability policy shall also include a severability of interest clause with no
exclusions or limitations for cross-liability. Deductibles and/or self- insured
retentions in excess of $50,000 per occurrence shall be subject to review and
approval by the Required Holders and any high deductible programs shall contain
an aggregate cap on the deductible that is satisfactory to the Required Holders.
To the extent exposures exist or if required by written contract, endorsement CG
2417 (or its equivalent) shall be included amending the definition of an insured
contract to remove the exclusion for easement or license agreements in
connection with construction or demolition operations on or within 50 feet of a
railroad.

        (ii)

Automobile Liability insurance for Issuer, each Project Company and each
Project, including coverage for owned, non-owned and hired automobiles, as
applicable, for both bodily injury and property damage and containing
appropriate no-fault insurance provisions or other endorsements in accordance
with applicable state legal requirements, with limits of no less than $1,000,000
combined single limit per accident. To the extent exposures exist or if required
by written contract, automobile liability insurance shall include coverage for
transportation of hazardous materials with a limit of not less than $1,000,000
per accident.

Schedule 9.2 - 1

--------------------------------------------------------------------------------


  (iii)

Worker’s Compensation insurance and employer’s liability insurance on a policy
form that is substantially equivalent to ISO’s worker’s compensation and
employer’s liability form WC 00 00 00 B, to the extent the Issuer or a Project
Company has employees or is required by law to provide such insurance. Such
insurance shall include a list of applicable states (according to exposures) for
coverage under the Other States section of the policy. Employer’s Liability
shall be insured with limits of not less than bodily injury by accident
$1,000,000 each accident, bodily injury by disease $1,000,000 policy limit, and
bodily injury by disease $1,000,000 each employee. These limits may be satisfied
through a combination of primary and excess policies. High deductible programs
must contain an aggregate cap on the deductible that is satisfactory to the
Required Holders.

        (iv)

Umbrella/Excess Liability insurance written on an occurrence basis or AEGIS
claims-first-made or equivalent form providing limits in excess of the primary
limits applying under policies described in Sections (b)(i), (b)(ii) and
(b)(iii) of this Schedule 9.2, with respect to Employer’s Liability. Such
insurance coverage shall have a limit of liability of not less than $19,000,000
per occurrence and in the annual aggregate. The Umbrella and/or Excess Liability
policies shall not contain endorsements which restrict coverages provided under
the underlying policies required in Sections (b)(i), (b)(ii) and (b)(iii) of
this Schedule 9.2, with respect to Employer’s Liability. If the policy or
policies provided under this Section (b)(iv) contain(s) aggregate limits and
such limits are diminished below $9,000,000 by any incident, occurrence, claim,
settlement or judgment against such insurance which has caused the carrier to
establish a reserve, Issuer shall, and shall cause the Project Companies to,
take immediate steps to restore such aggregate limits or shall provide other
equivalent insurance protection to cover such reduced aggregate limits.

        (v)

Aircraft Liability, to the extent exposure exists, for the use of any owned,
non-owned or hired aircraft used in the operation of a Project with a limit of
not less than $10,000,000.

        (vi)

Pollution liability covering sudden and accidental release of pollutants shall
be provided to protect against claims brought by third parties against Issuer,
the USG Oregon Project Company, the Collateral Agent or the Secured Parties, as
appropriate, and arising from activities of the USG Oregon Project, with a
policy limit of not less than $5,000,000 for any one occurrence. Such coverage
may be insured under the commercial general liability policy in lieu of a
separate pollution legal liability policy, and shall be renewed as required to
maintain insurance coverage in full force and effect.

Schedule 9.2 - 2

--------------------------------------------------------------------------------


  (vii)

“All-risk” Property insurance covering against physical loss or damage to the
Issuer, the Project Companies and Project assets (including (i) buried cables of
either Project site and (ii) transmission lines of which any of Issuer, either
Project Company or either Project has ownership and/or a responsibility to
insure, which may be subject to a 1,000 foot limitation or self-insured if the
value of such transmission lines is under $500,000), including fire and extended
coverage, collapse, flood, earth movement and comprehensive equipment breakdown
coverage (including pressurized equipment, electrical malfunction and mechanical
breakdown), either as part of the “all risk” property insurance or under a
separate policy (if insured separately both the “all-risk” property insurance
and equipment breakdown policy shall include a joint loss agreement). Such
insurance coverage shall include coverage for resultant damage caused by faulty
workmanship, design or materials equivalent to LEG 2/96 design clause, or
better. Such insurance coverage shall be written on a replacement cost basis
with no coinsurance clauses or penalties (or a waiver thereof) with policy
limits equal to the full replacement cost value of both Projects or a blanket
policy limit (or loss limit) reasonably acceptable to the Required Holders, if
accompanied by supporting independent loss studies, and providing:


  A.

Time Element coverage extensions for expediting and extra expense with sublimits
of not less than $1,000,000 (unless provided under the business interruption
coverage required in paragraph (b)(v)(F) below);

        B.

Debris removal with a sublimit of not less than $5,000,000;

        C.

Transit coverage, to the extent exposure exists, with limits equivalent to the
full replacement value of property at risk. If transit conveyances contemplate
any portion via ocean transit, the coverage will be amended or a separate policy
will be purchased, to include both Projects’ property and equipment being
shipped (as applicable) on a “warehouse to warehouse” basis, including land, air
and ocean transit insuring “all risks” of loss or damage on a replacement cost
basis plus freight and insurance from the time the goods are in the process of
being loaded for transit until they are finally delivered to the site of the
applicable Project, including during shipment deviation, delay, forced
discharge, re-shipment and transshipment. Such insurance shall (i) include
coverage for war, strikes, theft, pilferage, non-delivery, charges of general
average sacrifice or contribution, salvage expenses, temporary storage in route,
consolidation, repackaging, refused and returned shipments, (ii) contain a
replacement by air extension clause, difference in conditions for C.I.F.
shipments, unintentional errors and omissions clause, import duty clause,
non-vitiation clause, (iii) contain no exclusion for inadequate packing, (iv)
provide coverage on a difference in limits and difference in conditions basis
for shipments in which coverage for physical damage is being provided by a third
party and (v) provide coverage provided by paragraph (b)(vii)(F) below, if not
already provided by insurance required to be obtained in paragraph (b)(vii)(F)
below;

Schedule 9.2 - 3

--------------------------------------------------------------------------------


  D.

with respect to USG Oregon Project, earth movement and flood coverage may be
written with a sublimit of not less than 25% of the Total Insured Value to the
extent commercially available but in no event less than 125% of the probable
maximum loss (the “PML”) as supported by a qualified PML report specific to the
USG Oregon Project and other assets that could reasonably be damaged by the same
occurrence. With respect to the Raft River Project, coverage may be written with
a sublimit of not less than $5,000,000 for earth movement and $25,000,000 for
flood Coverage for terrorism is considered optional, unless required by
contract;

        E.

the policy limits shall be automatically reinstated following a loss event, with
the exception of damage from earth movement, flood, coastal windstorm (to the
extent applicable) and cleanup of hazardous material and pollution, which shall
apply on an annual aggregate basis;

        F.

with respect to each Project, business interruption insurance covering against
the same perils as set forth in this Section (b)(vii), in an amount not less
than twelve (12) months of projected revenues less non continuing expenses with
an indemnity period of not less than twelve (12) months. With respect to
establishing a combined policy limit (or blanket limit) for physical damage and
business interruption losses, the business interruption requirements shall be in
addition to the replacement cost requirements for physical damage to each
Project as set forth in this Section (b)(vii). For each Project, Issuer shall
also maintain contingent business interruption coverage to the first non-owned
substation(s) and transmission facilities or electrical distribution systems on
a blanket or specified/named location basis with a limit not less than 6 months
of projected revenues less non continuing expenses, including a provision for
debt servicing (subject to commercial availability) or such other amount
acceptable to the Required Holders. Such business interruption and contingent
business interruption coverage may be subject to a per occurrence waiting period
not to exceed thirty (30) days; and

        G.

all such policies may have deductibles of not greater than $50,000 per loss for
the USG Oregon Project and $100,000 for the Raft River Project, except two
percent (2%) of the total insured value of either Project with respect to earth
movement and Business Interruption coverage shall have a deductible not greater
than a thirty (30) day waiting period for business interruption coverage, unless
otherwise approved by the Required Holders.

Schedule 9.2 - 4

--------------------------------------------------------------------------------


  (viii)

Issuer shall obtain and maintain such other or additional insurance (as to risks
covered, policy amounts, policy provisions or otherwise) as, under prudent
industry practices, are from time to time insured against for geothermal
facilities similar in type, nature, use and location to each Project, which the
Required Holders may reasonably require in consultation with the Insurance
Consultant and Issuer.


  (c)

Issuer shall use reasonable efforts to require each contractor to maintain
insurance consistent with prudent industry practice. Such insurance, with the
exception of Workers Compensation, supplied by each contractor shall:


  (i)

add the Issuer, the Project Companies, the Collateral Agent and the Secured
Parties as additional insureds;

        (ii)

be primary and non-contributory as respects insurance provided by the Issuer,
the Project Company, the Collateral Agent and the Secured Parties;

        (iii)

waive rights of subrogation against the Issuer, the Project Companies, the
Collateral Agent and the Secured Parties;

        (iv)

provide a separation of interest / cross liability clause;

        (v)

continue in force until all obligations of contractors and sub- contractors are
fulfilled with respect to the Projects; and

        (vi)

provide that contractors and sub-contractors shall be responsible for tools and
equipment brought onto either Project site.


  (d)

With respect to the Raft River Project, all policies covering real or personal
property or business interruption shall name the Collateral Agent as the sole
loss payee in accordance with lender’s loss payable wording acceptable to the
Required Holders in consultation with the Insurance Consultant.

        (e)

All property and liability policies required herein shall:


  (A)

name (or include via blanket endorsement) the Secured Parties as additional
insureds (with the exception of workers’ compensation) under the policy;

        (B)

waive subrogation (to the extent allowed by law) against any of the Secured
Parties, either Project Company, either Project or Issuer; and

        (C)

provide that if any premium or installment is not paid when due, or if such
insurance is to be cancelled or terminated for any reason whatsoever, the
insurers (or their representatives) will promptly notify Issuer and the
Collateral Agent on behalf of the Secured Parties, and any such cancellation or
termination shall not be effective until forty-five (45) days (10 days with
regard to non-payment) after receipt of such notice by the Collateral Agent, and
that appropriate certification shall be made to Issuer by each insurer with
respect thereto.

Schedule 9.2 - 5

--------------------------------------------------------------------------------


  (D)

All policies covering real and personal property or business interruption shall
be endorsed so that interests of the Collateral Agent and the Secured Parties
shall be insured regardless of any breach or violation by Issuer, either Project
Company, either Project or any other Person, of any warranties, declarations or
conditions contained in such insurance policies.


  (f)

All liability policies required herein (except workers compensation and
employer’s liability) shall:


  (A)

include a severability of interest clause; and

        (B)

be primary and non-contributory with insurance carried by or on behalf of
additional insureds.


  (g)

In the event that Issuer (or either Project Company or Project) fails to respond
in a timely and appropriate manner (as determined by the Required Holders) to
take any steps necessary or requested by the Collateral Agent or the Required
Holders to collect from any insurers for any loss covered by any insurance
required to be maintained by this Schedule 9.2, Collateral Agent (or its
designee) shall have the right to make all proofs of loss, adjust all claims
with the insurance company or companies and/or receive all or any part of the
proceeds of the foregoing insurance policies, either in its own name or the name
of Issuer, a Project Company or a the Project; provided that Issuer shall (and
Issuer shall cause each Project Company and Project to), upon Collateral Agent’s
request (made at the direction of the Required Holders) and at Issuer’s (or the
Project Company’s or the Project’s, as applicable) own cost and expense, make
all proofs of loss and take all other steps necessary or requested by Collateral
Agent or the Required Holders to collect from insurers for any loss covered by
any insurance required to be obtained by this Schedule 9.2. Notwithstanding this
Schedule 9.2, Collateral Agent and the Secured Parties shall have the right to
participate and receive information with respect to all claims and losses.

        (h)

On or before the Closing Date and at each policy renewal (or policy cancellation
and replacement) throughout the term of this Agreement, Issuer (or its
authorized insurance representative) shall furnish evidence of insurance (in the
form of certificates of insurance, binders, cover notes or complete copies of
policies) to the Collateral Agent and the Secured Parties in accordance with
industry standards including a certificate signed by a duly authorized
representative of Issuer (or its authorized insurance representative), stating
that the insurance then maintained by or on behalf of Issuer, the Project
Companies and the Projects pursuant to this Schedule 9.2 complies in all
material aspects with the terms hereof, is in good standing and in full force
and effect without default and that all premiums then due have been paid and
that no policies are in danger or threat of cancellation for non-payment of
premiums or otherwise. Neither the Collateral Agent nor any Secured Party shall
have any obligation to verify the insurance pursuant to this Schedule 9.2 or any
information or statement contained in the certificates or opinions of Issuer (or
its authorized insurance representative), and failure of the Collateral Agent or
the Secured Parties to verify the insurance pursuant to this Schedule 9.2 does
not constitute a waiver of the required insurance or other obligations of this
Schedule 9.2. In the event that at any time the insurance required by this
Schedule 9.2 shall be reduced or cease to be maintained, then (without limiting
the rights of the Secured Parties in respect of the Event of Default which
arises as a result of such failure) Collateral Agent may on behalf of the
Secured Parties, at its option, maintain the insurance required hereby and, in
such event, Issuer shall reimburse Collateral Agent upon demand for the cost
thereof together with interest thereon at a rate per annum equal to the Default
Rate, but in no event shall the rate of interest exceed the maximum rate
permitted by law.

Schedule 9.2 - 6

--------------------------------------------------------------------------------


  (i)

In the event any insurance (including the limits, deductibles or terms and
conditions thereof) hereby required to be obtained and maintained by this
Schedule 9.2, other than insurance required by law or a Material Project
Document or Material Contract or Federal Financing Bank Loan Document to be
obtained and maintained, shall not be commercially available on reasonable terms
in the commercial insurance market, the Required Holders in consultation with
the Insurance Consultant, shall not unreasonably withhold their agreement to
waive such requirement to the extent the maintenance thereof is not so available
and/or, to the extent applicable, may allow Issuer (or a Project Company or a
Project, as applicable) to obtain the best available insurance comparable to the
requirements of this Schedule 9.2 on commercially reasonable terms then
available in the commercial insurance market; provided that (i) Issuer shall
first request any such waiver in writing, which request shall be accompanied by
written reports prepared by Issuer (or its authorized insurance representative)
and the Insurance Consultant, satisfactory to the Required Holders, certifying
that such insurance is not commercially available on reasonable terms in the
commercial insurance market for geothermal facilities similar in size, type and
location to the Projects (and, in any case where the required amount is not so
available, certifying as to the maximum amount which is so available) and
explaining in detail the basis for such conclusions and the form and substance
of such reports to be satisfactory to the Required Holders; (ii) at any time
after the granting of any such waiver, Issuer shall furnish to the Secured
Parties on each anniversary thereof, supplemental reports satisfactory to the
Required Holders updating the prior reports and reaffirming such conclusion; and
(iii) any such waiver shall be effective only so long as such insurance shall
not be commercially available on reasonable terms in the commercial insurance
market (as determined by the Required Holders in consultation with the Insurance
Consultant), it being understood that the failure of Issuer to timely furnish
any such supplemental report shall be conclusive evidence that such waiver is no
longer effective because such condition no longer exists.

Schedule 9.2 - 7

--------------------------------------------------------------------------------


  (j)

In the event that any policy is written on a “claims-made” or “occurrence
reported” basis and such policy is not renewed or the retroactive date of such
policy is to be changed, Issuer shall obtain or cause to be obtained for each
such policy or policies extended reporting period coverage or “tail” coverage
for the longest period reasonably available in the commercial insurance market
but in no event not less than a period of three (3) years for each such policy
or policies and shall provide the Secured Parties with proof that such extended
reporting period or “tail” coverage has been obtained and premiums due with
respect to such coverage have been paid in full.

Schedule 9.2 - 8

--------------------------------------------------------------------------------

EXHIBIT 1

[FORM OF NOTE]

IDAHO USG HOLDINGS, LLC

5.80% SENIOR SECURED NOTE DUE MARCH 31, 2023

No. [_____] [____ __], 20__ $[_______] PPN: 45148@ AA4

For Value Received, the undersigned, Idaho USG Holdings, LLC (herein called the
“Issuer”), a limited liability company organized and existing under the laws of
the State of Delaware, hereby promises to pay to [____________], or registered
assigns, the principal sum of [_____________________] Dollars (or so much
thereof as shall not have been prepaid) on March 31, 2023 (the “Maturity Date”),
with interest (computed on the basis of a 360-day year of twelve 30 day months)
(a) on the unpaid balance hereof at the rate of 5.80% per annum from the date
hereof, payable semiannually, on March 31 and September 30 in each year,
commencing with September 30, 2016, and on the Maturity Date, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, on any overdue payment of interest and, during the continuance
of an Event of Default, on such unpaid balance and on any overdue payment of any
Make Whole Amount, at a rate per annum from time to time equal to the greater
(i) 7.80% per annum, and (ii) 2.00% over the rate of interest publicly announced
by JPMorgan Chase Bank, N.A. from time to time in New York City, New York as its
“base” or “prime” rate, payable quarterly as aforesaid (or, at the option of the
registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York City, New York or at
such other place as the Issuer shall have designated by written notice to the
holder of this Note as provided in the Note Purchase Agreement referred to
below.

This Note is one of a series of Senior Secured Notes (herein called the “Notes”)
issued pursuant to the Note Purchase Agreement, dated as of May 19, 2016 (as
from time to time amended, the “Note Purchase Agreement”), between the Issuer
and the respective Purchasers named therein and is entitled to the benefits
thereof. Each holder of this Note will be deemed, by its acceptance hereof, to
have (i) agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement and (ii) made the representation set forth in Section
6.2 of the Note Purchase Agreement. Unless otherwise indicated, capitalized
terms used in this Note shall have the respective meanings ascribed to such
terms in the Note Purchase Agreement.

This Note is secured by the Security Documents.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Issuer
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Issuer
will not be affected by any notice to the contrary.

Exhibit 1 - 1

--------------------------------------------------------------------------------

The Issuer will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement. This Note is also subject to
mandatory and optional prepayment, in whole or from time to time in part, at the
times and on the terms specified in the Note Purchase Agreement, but not
otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Issuer and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

IDAHO USG HOLDINGS, LLC         By   Name:   Title:  

Exhibit 1 - 2

--------------------------------------------------------------------------------


Exhibit 4.10   Form of Funding Instruction Letter     Idaho USG Holdings, LLC
c/o U.S. Geothermal Inc. 390 E Parkcenter Boulevard, Suite 250 Boise, Idaho
83706   Funding Instruction Letter   ____________, 20162

TO EACH OF THE PURCHASERS LISTED IN
SCHEDULE A HERETO:

Ladies and Gentlemen:

The undersigned, a Responsible Officer of Idaho USG Holdings, LLC, a Delaware
limited liability company (the “Issuer”), hereby confirms, in accordance with
Section 4.10 of the Note Purchase Agreement, dated as of May 19, 2016, among the
Issuer and the Purchasers (the “Note Purchase Agreement”), that you are to pay
the purchase price for the Issuer’s 5.80% Senior Secured Notes due March 31,
2023 issued pursuant to the Note Purchase Agreement by wire transfer of
immediately available funds for the account of the Issuer: [Insert Bank Name and
Address], ABA # ___________, Account # [_________], Account Name [___________],
FFC: [_________], Ref: [_________].

Very truly yours,     IDAHO USG HOLDINGS, LLC         By   Name   Title  

___________________________
2 To be delivered three Business Days prior to Closing.

Exhibit 4.10 - 1

--------------------------------------------------------------------------------


Exhibit 7.1   Form of Monthly Operating Report     See attached.

Exhibit 7.1 - 1

--------------------------------------------------------------------------------

[exhibit10-1x125x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x126x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x127x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x128x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x129x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x130x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x131x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x132x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x133x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x134x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x135x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x136x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x137x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x138x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x139x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x140x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x141x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x142x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x143x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x144x1.jpg]

--------------------------------------------------------------------------------

Exhibit S-1

Form of Depositary Agreement

Exhibit S-1 - 1

--------------------------------------------------------------------------------

Execution Version

DEPOSITARY AND SECURITY AGREEMENT

This DEPOSITARY AND SECURITY AGREEMENT (this “Agreement”), dated as of May 19,
2016, is by and among (i) IDAHO USG HOLDINGS, LLC, a Delaware limited liability
company (the “Issuer”), (ii) WILMINGTON TRUST, NATIONAL ASSOCIATION, in its
capacity as collateral agent (together with its successors and assigns in such
capacity, the “Collateral Agent”), for the benefit of the Secured Parties (as
defined in the Note Agreement referred to below), and (iii) WILMINGTON TRUST,
NATIONAL ASSOCIATION, in its capacity as depositary (together with its
successors and assigns in such capacity, the “Depositary”).

RECITALS:

A.      The Issuer has entered into a Note Purchase Agreement, dated as of the
date hereof (as amended, restated, modified and supplemented from time to time,
the “Note Agreement”), with the note purchasers named therein (the
“Purchasers”), providing for the issuance and sale by the Issuer to the
Purchasers of the Issuer’s senior secured notes thereunder (as amended,
restated, modified and supplemented from time to time, collectively, the
“Notes”).

B.      The Purchasers have appointed Wilmington Trust, National Association, to
act as Collateral Agent on behalf of the Secured Parties in respect of the
transactions contemplated by the Note Agreement and the other Financing
Documents, pursuant to the terms of the Collateral Agency Agreement, dated as of
the date hereof (as amended, modified or supplemented from time to time, the
“Collateral Agency Agreement”), by and among the Collateral Agent, the
Depositary and the holders of the Notes.

C.      It is a condition precedent to the obligations of the Purchasers under
the Note Agreement that the parties hereto enter into this Agreement.

The parties therefore agree as follows:

ARTICLE 1

DEFINITIONS

1.1      General. Capitalized terms not otherwise defined in this Agreement
shall have the meanings attributed to them in the Note Agreement, or, if not
defined herein or therein, the meanings given to those terms in the Uniform
Commercial Code as in effect from time to time in the State of New York. The
rules of interpretation set forth in Schedule B of the Note Agreement shall
apply to this Agreement.

1.2      Certain Defined Terms. The following terms shall have the following
meanings (such definitions to be equally applicable to both singular and plural
forms of the terms defined):

“Acceptable Letter of Credit” means an unconditional, irrevocable, direct-pay
letter of credit, with such terms as are satisfactory to the Required Holders in
their sole discretion, for the account of a Person that is not the Issuer or an
Issuer Subsidiary, by a commercial bank or trust company organized under the
laws of the United States or a political subdivision thereof whose long-term
debt is rated at least “A-” by S&P and “A3” by Moody’s, unless such Person is
not rated by S&P and Moody’s, in which case it shall be rated not less than “A-”
by S&P or “A3” by Moody’s, naming the Depositary, on behalf of the Secured
Parties, as the beneficiary. In addition to and without limiting the foregoing,
(i) an Acceptable Letter of Credit shall have an initial expiration date at
least one year after the date of delivery of the Acceptable Letter of Credit to
the Depositary, and shall not be secured by any of the Collateral, (ii) the
documents related thereto shall not require any reimbursement by the Issuer of
any draw thereunder or payment by the Issuer of any fee or expense related
thereto, (iii) an Acceptable Letter of Credit shall entitle the beneficiary to
present draws for payment in New York, New York, and (iv) an Acceptable Letter
of Credit shall entitle the beneficiary to draw the stated amount thereof (A)
upon the occurrence of an Event of Default and (B) within the 30-day period
prior to its expiration date.

--------------------------------------------------------------------------------

“Account Collateral” is defined in Section 2.2.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.

“Capital Call” means a capital call made by either USG Oregon Holdings or the
Raft River Project Company pursuant to its LLC Agreement.

“Capital Contribution” means the proceeds of any capital contribution made by
USG Idaho to the Issuer in response to a Capital Call.

“Collateral” is defined in Section 2.2.

“Collateral Agency Agreement” is defined in Recital B.

“Collateral Agreement Account” is defined in Section 2.1(b)(vii) .

“Debt Service” means, for any period, all scheduled payments of principal and
all payments of interest, fees, expenses or other charges, including Make-Whole
Amounts, due and payable by the Issuer in respect of all Obligations pursuant to
the terms of the Financing Documents in such period.

“Debt Service Reserve Account” is defined in Section 2.1(b)(ii) .

“Debt Service Reserve Letter of Credit” is defined in Section 3.2(b) .

“Depositary Agreement Account” is defined in Section 2.1(b)(vi) .

“Disbursement Requisition” means a requisition in the form attached hereto as
Exhibit A.

“Maintenance Reserve Account” is defined in Section 2.1(b)(iii) .

“Maintenance Reserve Letter of Credit” is defined in Section 3.3(b) .

2

--------------------------------------------------------------------------------

“Maintenance Reserve Requisition” means a requisition in the form attached
hereto as Exhibit B.

“Make-Up Well Requisition” means a requisition in the form attached hereto as
Exhibit C.

“Make-Up Well Reserve Account” is defined in Section 2.1(b)(iv) .

“Minimum Debt Service Reserve Requirement” means an amount equal to scheduled
principal and interest payments on the Notes for (a) prior to the successful
extension of the RRG-2 Well, the 12-month period following such date, and (b)
following the successful extension of the RRG-2 Well, the 6-month period
following such date; provided that at the Closing the amount shall equal
$1,799,841. For the purposes of the Minimum Debt Service Reserve Requirement, a
successful extension of the RRG-2 Well means that the RRG-2 Well contributes at
least an additional $500,000 to the annual cash flow of the Raft River Project
Company.

“Minimum Maintenance Reserve Requirement” means, on any date, an amount equal to
the projected capital expenditures for the 36-month period following such date
as set forth in the current Operating Budget for such period; provided that at
Closing the amount shall equal $1,807,890.

“Monthly Date” means the last Business Day of each month.

“Note Agreement” is defined in Recital A.

“Notes” is defined in Recital A.

“Officer’s Certificate” means a certificate of the chief financial officer,
treasurer, chief executive officer or president of the Issuer.

“Payment Date” means March 31 and September 30, commencing with September 30,
2016, through the Maturity Date, and the Maturity Date, provided that if any
such date is not a Business Day, the provisions of Section 22.2 of the Note
Agreement shall apply (as specified in the applicable Payment Requisition).

“Payment Requisitions” means, collectively, the Disbursement Requisitions,
Maintenance Reserve Requisitions, the Make-Up Well Requisitions and the Raft
River Capital Expenditure Requisitions.

“Permitted Investment” means any of the following investments:

(i)      Marketable securities issued by the U.S. Government and supported by
the full faith and credit of the U.S. Treasury, either by statute or an opinion
of the Attorney General of the United States;

(ii)      Marketable debt securities issued by U. S. Government-sponsored
enterprises, U. S. Federal agencies, U. S. Federal financing banks, and
international institutions whose capital stock has been subscribed for by the
United States;

3

--------------------------------------------------------------------------------

(iii)      Certificates of Deposit, Time Deposits, and Bankers Acceptances of
any bank or trust company incorporated under the laws of the United States or
any state, provided that, at the date of acquisition, such investment, and/or
the commercial paper or other short term debt obligation of such bank or trust
company has a short-term credit rating or ratings from Moody’s and/or S&P, each
at least P-1 or A-1;

(iv)      Deposit accounts with any bank that is insured by the Federal Deposit
Insurance Corporation and whose long-term obligations are rated A2 or better by
Moody’s and/or A or better by S&P

(v)      Commercial paper of any corporation incorporated under the laws of the
United States or any state thereof which on the date of acquisition is rated by
Moody’s and/or S&P, provided each such credit rating is least P-1 and/or A-1;

(vi)      Money market mutual funds that are registered with the Securities and
Exchange Commission under the Investment Company Act of 1940, as amended, and
operated in accordance with Rule 2a-7 and that at the time of such investment
are rated Aaa-mf by Moody’s and/or AAAm by S&P, including such funds for which
the Trustee or an affiliate provides investment advice or other services;

(vii)      Tax-exempt variable rate commercial paper, tax-exempt adjustable rate
option tender bonds, and other tax-exempt bonds or notes issued by
municipalities in the United States, having a short-term rating of “MIG-1” or
“VMIG-1” or a long term rating of “Aa2” (Moody’s), or a short-term rating of
“A-1” or a long term rating of “AA” (S&P);

(viii)      Repurchase obligations with a term of not more than thirty days, 102
percent collateralized, for underlying securities of the types described in
clauses (i) and (ii) above, entered into with any bank or trust company or its
respective affiliate meeting the requirements specified in clause (iii) above;
and

(ix)      All rating requirements are based on the time of purchase.

“Pledged Accounts” is defined in Section 2.2.

“Purchasers” is defined in Recital A.

“Raft River Capital Expenditure Account” is defined in Section 2.1(b)(v) .

“Raft River Capital Expenditure Requisition” means a requisition in the form
attached hereto as Exhibit D.

“Revenue Account” is defined in Section 2.1(b)(i) .

“RRG-2 Well” means that certain production well owned by the Raft River Project
Company that is located on the Raft River Site and designated as RRG-2.

4

--------------------------------------------------------------------------------

ARTICLE 2

ESTABLISHMENT OF THE ACCOUNTS; GRANT OF SECURITY INTEREST

2.1      Creation of the Pledged Accounts.

(a)      The Issuer hereby appoints Wilmington Trust, National Association, to
act as the Depositary under this Agreement. Wilmington Trust, National
Association, hereby agrees to act as Depositary under this Agreement on the
express terms set forth herein and to receive, accept and hold on deposit all
amounts to be delivered to or held by the Depositary pursuant to the express
terms of this Agreement, and to deposit promptly all such amounts into the
Pledged Accounts specified herein. The Depositary will hold and safeguard the
Pledged Accounts during the term of this Agreement in the name of the Issuer, in
accordance with the terms of this Agreement.

(b)      The Depositary hereby establishes at its office in New York, New York
the following trust accounts which shall be maintained at all times until the
termination of this Agreement:

(i)      a special account entitled “Idaho USG Holdings, LLC Revenue Account”
(the “Revenue Account”);

(ii)      a special account entitled “Idaho USG Holdings, LLC Debt Service
Reserve Account” (the “Debt Service Reserve Account”);

(iii)      a special account entitled “Idaho USG Holdings, LLC Maintenance
Reserve Account” (the “Maintenance Reserve Account”);

(iv)      a special account entitled “Idaho USG Holdings, LLC Make-Up Well
Reserve Account” (the “Make-Up Well Reserve Account”); and

(v)      a special account entitled “Idaho USG Holdings, LLC Raft River Capital
Expenditure Account” (the “Raft River Capital Expenditure Account”);

(vi)      a special account entitled “Idaho USG Holdings, LLC Depositary
Agreement Account” (the “Depositary Agreement Account”); and

(vii)      a special account entitled “Idaho USG Holdings, LLC Collateral
Agreement Account” (the “Collateral Agreement Account”).

(c)      The account number for each of the Pledged Accounts and the
Depositary’s wiring instructions are set forth on Schedule 1 hereto. No payments
will be made out of the Pledged Accounts except for the purposes and on the
terms provided in this Agreement.

2.2      Grant of Security Interest. As security for the prompt and complete
payment of the principal of, interest (including, without limitation, interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) and
Make-Whole Amount, if any, on the Notes issued and delivered and outstanding
under the Note Agreement, the payment of all other sums owing to the Secured
Parties under the Note Agreement, the Notes and the other Financing Documents
when due (whether at stated maturity, by acceleration, because of mandatory
prepayment, or otherwise, and including the payment of amounts which would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a)), and the performance of the covenants
contained in the Note Agreement and the other Financing Documents, the Issuer
hereby assigns, conveys, mortgages, pledges, hypothecates and transfers to the
Collateral Agent, for the benefit of the Secured Parties, and grants to the
Collateral Agent, for the benefit of the Secured Parties, a continuing Lien on
and security interest in: (a) the Revenue Account, the Debt Service Reserve
Account, the Maintenance Reserve Account, the Make-Up Well Reserve Account, the
Raft River Capital Expenditure Account, the Depositary Agreement Account and the
Collateral Agreement Account (the Revenue Account, the Debt Service Reserve
Account, the Maintenance Reserve Account, the Make-Up Well Reserve Account, the
Raft River Capital Expenditure Account, the Depositary Agreement Account and the
Collateral Agreement Account each, a “Pledged Account” and, collectively, the
“Pledged Accounts”), any cash balances, securities and other investment property
and other property from time to time credited to any of the Pledged Accounts and
any and all proceeds thereof, whether now or hereafter existing or arising
(collectively, the “Account Collateral”); and (b) to the extent not already
granted pursuant to clause (a) above, (i) all Accounts of the Issuer, including
any and all accounts receivable, all amounts distributed to the Issuer pursuant
to the USG Oregon Holdings LLC Agreement or the Raft River LLC Agreement, and
all other amounts received by the Issuer from any source, and all interest,
profits or other income derived from the investment of such amounts; (ii) all
money and securities from time to time held by the Collateral Agent or the
Depositary under the terms of this Agreement and any and all other real or
personal property, whether now or in the future, by delivery or by writing of
any kind conveyed, pledged, assigned or transferred to the Collateral Agent or
the Depositary, as and for additional security hereunder by Issuer, (iii) all
funds and accounts established under this Agreement and the investments thereof,
if any, and money, securities and obligations therein (subject to disbursements
from any such fund or account upon the conditions set forth in this Agreement),
including any investment property, deposit accounts, letter-of-credit rights
securing, or commercial tort claims relating to the foregoing; and (iv) to the
extent not listed above as original collateral, the proceeds (including, without
limitation, insurance proceeds) and products of any or all of the foregoing, and
all accessions to, substitutions for or replacements of and rents and profits
from any or all of the foregoing and all of the Issuer’s rights, remedies,
security, Liens and supporting obligations, in, to and in respect of the
foregoing (collectively, those items listed in clauses (a) and (b) above are
referred to herein as the “Collateral”).

5

--------------------------------------------------------------------------------

2.3      Continuing Security Interest. This Agreement creates a continuing
security interest in the Collateral, which will remain in full force and effect
until the indefeasible payment in full in cash of the Obligations (excluding
contingent obligations and reimbursement obligations that by their terms
expressly survive the repayment in full of the Notes and for which no claim has
been asserted). If, at any time for any reason (including the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any of the Issuer, any
Issuer Subsidiary or any other Person or the appointment of any intervenor or
conservator of, or agent or similar official for any of the Issuer, any Issuer
Subsidiary or any other Person or any of their respective properties), any
payment received by the Collateral Agent, the Depositary or any holder of a Note
in respect of the Obligations is rescinded or must otherwise be restored or
returned by such Person, this Agreement will continue to be effective or will be
reinstated, if necessary, as if such payment had not been made.

6

--------------------------------------------------------------------------------

2.4      Securities Accounts.

(a)      The parties agree that each Pledged Account is and will at all times be
maintained as a Securities Account.

(b)      The Depositary agrees to act as a Securities Intermediary with respect
to the Pledged Accounts. The Issuer acknowledges that the Depositary shall act
as a Securities Intermediary with respect to the Pledged Accounts.

(c)      Upon the delivery or transfer of any cash or other Account Collateral
to the Depositary, the Depositary will indicate by book entry that such Account
Collateral has been credited to the appropriate Pledged Account or accept such
Account Collateral for credit to the appropriate Pledged Account, as applicable.
The Depositary agrees that all Account Collateral delivered or transferred to
the Depositary pursuant to this Agreement will be promptly credited to the
applicable Pledged Account. If the Depositary receives cash or other Account
Collateral without directions as to which Pledged Account the Account Collateral
is to be credited, the Depositary shall credit such Account Collateral to the
Revenue Account and request written directions from the Issuer. Upon receipt of
written directions the Depositary shall transfer such Account Collateral and
credit it to the appropriate Pledged Account set forth in such directions. All
Account Collateral credited to the Pledged Accounts shall be treated as
Financial Assets.

(d)      The Depositary agrees that all Financial Assets credited to or carried
in any Pledged Account will be registered in the name of, payable to or to the
order of, or endorsed to, the Depositary, for the benefit of the Collateral
Agent, or in blank.

(e)      To the extent that any Pledged Account is not considered a Securities
Account, such Pledged Account shall be deemed to be a Deposit Account, which the
Issuer shall maintain with the Depositary acting not as a Securities
Intermediary but as a Bank.

(f)      All parties hereto agree that, for purposes of the UCC, notwithstanding
anything to the contrary contained in any other agreement relating to the
establishment and operation of the Pledged Accounts, the jurisdiction of the
Depositary (in its capacity as the Securities Intermediary or as the Bank) is
the State of New York and the laws of the State of New York govern the
establishment and operation of the Pledged Accounts.

2.5      Exclusive Instructions. Notwithstanding any provision of this
Agreement, the Collateral Agent (acting at the direction of the Required
Holders) shall be entitled at any time to give the Depositary instructions as to
the withdrawal or disposition of funds or other Account Collateral from time to
time credited to or carried in any Pledged Account, or as to any other matters
relating to any Pledged Account or any Account Collateral, without the further
consent of the Issuer or any other Person. The Depositary hereby agrees to
comply with any such instructions received from the Collateral Agent (acting at
the direction of the Required Holders) without any further consent from the
Issuer or any other Person and, upon the occurrence and during the continuance
of a Default or an Event of Default, shall cease honoring instructions received
from the Issuer or any other Person. Such instructions may include the giving of
stop payment orders for any payments requested pursuant to a Payment
Requisition. The Depositary shall be fully entitled to rely conclusively on such
instructions from the Collateral Agent (acting at the direction of the Required
Holders), even if the instructions are contrary to any instructions or Payment
Requisitions that the Issuer may give.

7

--------------------------------------------------------------------------------

2.6      No Other Agreements. The Depositary represents and warrants to the
Collateral Agent that the Depositary has not entered, and the Depositary
covenants with the Collateral Agent that it will not enter, into any agreement
with any other Person by which the Depositary is obligated to comply with
instructions from such other Person as to the disposition of funds from any
Pledged Account or other dealings with any Account Collateral.

ARTICLE 3

DEPOSITS INTO ACCOUNTS

3.1      Revenue Account. The Issuer agrees that, and confirms that it has
instructed the managers of USG Oregon Holdings and the Raft River Project
Company that, all Project Company Distributions are to be made directly to the
Depositary for deposit into the Revenue Account. In the event that Project
Company Distributions are remitted directly to the Issuer or either Sponsor, the
Issuer or such Sponsor will promptly deliver such amounts to the Depositary for
deposit into the Revenue Account, and, until delivery, the Issuer shall hold
such amounts in trust for the Depositary. The Issuer agrees further that all
other amounts received by it from any source shall be deposited promptly into
the Revenue Account, except for Capital Contributions, which the Issuer shall
promptly contribute to USG Oregon Holdings or the Raft River Project Company, as
applicable, to be applied to the stated purpose of the applicable Capital Call.
Until so deposited, the Issuer shall hold such amounts (excluding Capital
Contributions) in trust for the Depositary.

3.2      Debt Service Reserve Account.

(a)      On the Closing Date, the Issuer will deposit $1,703,174 into the Debt
Service Reserve Account. Thereafter, on each Payment Date, the Depositary will
withdraw from the Revenue Account, subject to and in accordance with the
priorities set forth in Section 4.1, for deposit into the Debt Service Reserve
Account funds necessary to cause the balance in the Debt Service Reserve Account
(after accounting for the amount of cash then on deposit in the Debt Service
Reserve Account and any amount then available to be paid or drawn under any Debt
Service Reserve Letter of Credit) to equal the Minimum Debt Service Reserve
Requirement, all as set forth in a Disbursement Requisition.

(b)      If no Default or Event of Default has occurred and is continuing, in
lieu of depositing cash into (or in replacement of cash theretofore deposited
into) the Debt Service Reserve Account (including in lieu of making the deposit
of cash described in Section 3.2(a) ), the Issuer may cause to be delivered to
the Depositary, and the Depositary shall accept, a single Acceptable Letter of
Credit issued in an initial stated amount equal to (x) the Minimum Debt Service
Reserve Requirement or (y) such lesser amount such that the aggregate amount of
cash then on deposit in the Debt Service Reserve Account (after giving effect to
the release of any cash in accordance with the next succeeding sentence), plus
any amount then available to be paid or drawn under such Debt Service Reserve
Letter of Credit, equals or exceeds the Minimum Debt Service Reserve Requirement
(the “Debt Service Reserve Letter of Credit”). On the date the Debt Service
Reserve Letter of Credit is delivered to the Depositary in accordance with this
Section 3.2(b) , the Depositary shall withdraw cash then on deposit in the Debt
Service Reserve Account in an amount equal to the face amount of such Debt
Service Reserve Letter of Credit and transfer such cash directly to such
account(s) or to such payee(s) as designated by the Issuer in its sole
discretion. To the extent at any time thereafter the sum of (i) the amount then
available to be drawn under a Debt Service Reserve Letter of Credit plus (ii)
cash then on deposit in the Debt Service Reserve Account exceeds the Minimum
Debt Service Reserve Requirement, as set forth in an Officer’s Certificate of
the Issuer received by the Depositary, and provided that no Default or Event of
Default has occurred and is continuing, the Depositary shall promptly transfer
cash held in the Debt Service Reserve Account in the amount of such excess to
such account(s) or to such payee(s) as specified in such Officer’s Certificate.
As a condition to the delivery to the Depositary of the Debt Service Reserve
Letter of Credit, the Issuer shall deliver to the Depositary an Officer’s
Certificate stating that such letter of credit constitutes an Acceptable Letter
of Credit in the amount required hereby, and that all conditions precedent
provided for in this Section 3.2(b) to the delivery of such letter of credit
have been satisfied. The Depositary shall have no duty whatsoever to confirm
whether such letter of credit meets the requirements of an Acceptable Letter of
Credit and may conclusively rely on the certification of the Issuer.

8

--------------------------------------------------------------------------------

3.3      Maintenance Reserve Account.

(a)      On the Closing Date, the Issuer will deposit $1,807,890 into the
Maintenance Reserve Account. Thereafter, on each Payment Date, the Depositary
shall withdraw from the Revenue Account, subject to and in accordance with the
priorities set forth in Section 4.1, for deposit in the Maintenance Reserve
Account, funds necessary to cause the balance in the Maintenance Reserve Account
(after accounting for the amount of cash then on deposit in the Maintenance
Reserve Account and any amount then available to be paid or drawn under any
Maintenance Reserve Letter of Credit) to equal the Minimum Maintenance Reserve
Requirement as of such Payment Date, all as set forth in a Disbursement
Requisition.

(b)      If no Default or Event of Default has occurred and is continuing, in
lieu of depositing cash into (or in replacement of cash theretofore deposited
into) the Maintenance Reserve Account in accordance with Section 3.3(a) , the
Issuer may cause to be delivered to the Depositary, and the Depositary shall
accept an Acceptable Letter of Credit in a stated amount equal to (x) the
Minimum Maintenance Reserve Requirement on the date of such Acceptable Letter of
Credit or (y) such lesser amount such that the aggregate amount of cash then on
deposit in the Maintenance Reserve Account (after giving effect to the release
of any cash in accordance with the next succeeding sentence), plus any amount
then available to be paid or drawn under such Maintenance Reserve Letter of
Credit, equals or exceeds the Minimum Maintenance Reserve Requirement (the
“Maintenance Reserve Letter of Credit”). On the date the Maintenance Reserve
Letter of Credit is delivered to the Depositary in accordance with this Section
3.3(b) , the Depositary shall withdraw cash then on deposit in the Maintenance
Reserve Account in an amount equal to the face amount of such Maintenance
Reserve Letter of Credit and transfer such cash directly to such account(s) or
payee(s) as the Issuer designates, in its sole discretion. To the extent at any
time thereafter the sum of (i) the amount then available to be drawn under a
Maintenance Reserve Letter of Credit, plus (ii) any cash then on deposit in the
Maintenance Reserve Account exceeds the Minimum Maintenance Reserve Requirement,
as set forth in an Officer’s Certificate of the Issuer received by the
Depositary, and provided that no Default or Event of Default has occurred and is
continuing, the Depositary shall promptly transfer cash in the amount of such
excess directly to such account(s) or to such payee(s) as are specified in such
Officer’s Certificate. As a condition to the delivery to the Depositary of the
Maintenance Reserve Letter of Credit, the Issuer shall deliver to the Depositary
an Officer’s Certificate stating that such letter of credit constitutes an
Acceptable Letter of Credit in the amount required hereby, and that all
conditions precedent provided for in this Section 3.3(b) to the delivery of such
letter of credit have been satisfied. The Depositary shall have no duty
whatsoever to confirm whether such letter of credit meets the requirements of an
Acceptable Letter of Credit and may conclusively rely on the certification of
the Issuer.

9

--------------------------------------------------------------------------------

3.4      Make-Up Well Reserve Account.

(a)      On each Payment Date set forth in the most recent Schedule 9.12, if
any, the Depositary will withdraw from the Revenue Account, in accordance with
the priorities set forth in Section 4.1, for deposit in the Make-Up Well Reserve
Account, the Required Make-Up Well Reserve Account Deposit for such date plus
the amount of any Required Make-Up Well Reserve Account Deposits for prior
Payment Dates that have not yet been deposited in the MakeUp Well Reserve
Account, all as set forth in a Disbursement Requisition.

3.5      Raft River Capital Expenditure Account. On the Closing Date, the Issuer
will deposit $3,000,000 into the Raft River Capital Expenditure Account.

ARTICLE 4

WITHDRAWALS FROM ACCOUNTS

4.1      Withdrawals from the Revenue Account.

The Depositary will make withdrawals from the Revenue Account in the following
priority in accordance with a Disbursement Requisition of the Issuer if no
Default or Event of Default has occurred and is continuing or would exist upon
giving effect to the application (which shall be certified by the Issuer in each
such Disbursement Requisition), described below:

(a)      FIRST: on each Monthly Date, the Depositary will withdraw and transfer
to accounts and payees specified in a Disbursement Requisition all fees,
expenses and indemnities of the Collateral Agent, the Depositary and the holders
of the Notes then due and payable or projected to be payable before the next
Monthly Date, as set forth in the Disbursement Requisition;

(b)      SECOND: on each Monthly Date, the Depositary shall withdraw and
transfer to the account or accounts indicated in the Disbursement Requisition
the amounts then payable or projected to be payable before the next Monthly Date
for administration and operating costs of the Issuer, as set forth in the
Disbursement Requisition;

10

--------------------------------------------------------------------------------

(c)      THIRD: on each Payment Date, the Depositary will withdraw and transfer
to the holders of the Notes principal, interest, fees and Make-Whole Amounts, if
any, then due and payable, as set forth in the Disbursement Requisition;

(d)      FOURTH: on each Payment Date, the Depositary will withdraw and transfer
to the Debt Service Reserve Account the amount required to be deposited therein
in accordance with Section 3.2, as set forth in the Disbursement Requisition;

(e)      FIFTH: on each Payment Date, the Depositary will withdraw and transfer
to the Maintenance Reserve Account the amount required to be deposited therein
in accordance with Section 3.3, as set forth in the Disbursement Requisition;

(f)      SIXTH: on each Payment Date, to the extent a Required Make-Up Well
Reserve Deposit is scheduled, the Depositary will withdraw and transfer to the
Make-Up Well Reserve Account the amount required to be deposited therein in
accordance with Section 3.4, as set forth in the Disbursement Requisition;

(g)      SEVENTH: on a date specified in a Disbursement Requisition that is at
least 15 days but no more than 30 days following the most recent Payment Date,
unless the Depositary has been notified in accordance with this Agreement that
any Restricted Payment Condition has not been met on such date, the Depositary
shall withdraw any remaining funds in the Revenue Account as of the most recent
Payment Date and transfer such funds directly to the account(s) or payee(s)
designated by the Issuer in its sole discretion, as set forth in the
Disbursement Requisition.

4.2      Withdrawals from the Debt Service Reserve Account. On each Payment Date
and on each other date on which Debt Service is due and owing on the Notes, the
Depositary will, after application to the payment of Debt Service of all funds
available therefor in the Revenue Account, at the written request of the
Collateral Agent (in accordance with the directions of the Required Holders),
withdraw from the Debt Service Reserve Account and/or draw on the Debt Service
Reserve Letter of Credit and transfer to the holders of the Notes amounts
necessary to pay Debt Service then due and owing to such holders (as set forth
in such written request). If no Event of Default exists, any draw on the Debt
Service Reserve Letter of Credit shall be made only to the extent the amount of
any cash then available in the Debt Service Reserve Account is insufficient to
satisfy the amount of Debt Service then due and owing on the Notes (after
application of all funds available therefor in the Revenue Account).

4.3      Withdrawals from the Maintenance Reserve Account.

(a)      The Issuer is authorized to submit Maintenance Reserve Requisitions to
request transfers of funds to pay costs of repair and replacement of major items
of equipment for the Projects. Within three Business Days after the Depositary
receives a Maintenance Reserve Requisition, the Depositary will withdraw from
the Maintenance Reserve Account and/or draw on the Maintenance Reserve Letter of
Credit and transfer to the accounts or payees specified in the Maintenance
Reserve Requisition the amounts specified therein, provided no such transfer
shall be made if the Depositary has received written notice that a Default or
Event of Default has occurred and is continuing.

11

--------------------------------------------------------------------------------

(b)      Withdrawals from the Maintenance Reserve Account, other than those made
in accordance with Sections 4.3(a) , shall be made by the Depositary only in
accordance with the written directions of the Collateral Agent (given at the
direction of the Required Holders).

4.4      Withdrawals from Make-Up Well Reserve Account.

(a)      The Issuer is authorized to submit Make-Up Well Requisitions to request
transfers of funds to pay costs of drilling geothermal wells on the Sites.
Within three Business Days after the Depositary receives a Make-Up Well
Requisition, the Depositary will withdraw from the Make-Up Well Reserve Account
and transfer to the accounts or payees specified in the Make-Up Well Requisition
the amounts specified therein, provided no transfer shall be made if the
Depositary has received written notice that a Default or Event of Default has
occurred and is continuing.

(b)      Withdrawals from the Make-Up Well Reserve Account, other than those
made in accordance with Section 4.4(a) , shall be made by the Depositary only in
accordance with the written directions of the Collateral Agent (given at the
direction of the Required Holders).

4.5      Withdrawals from the Raft River Capital Expenditure Account.

(a)      The Issuer is authorized to submit Raft River Capital Expenditure
Requisitions to request transfers of funds to pay costs of extending the RRG-2
Well. Within three Business Days after the Depositary receives a Raft River
Capital Expenditure Requisition, the Depositary will withdraw from the Raft
River Capital Expenditure Account and transfer to the accounts or payees
specified in the Raft River Capital Expenditure Requisition the amounts
specified therein, provided no such transfer shall be made if the Depositary has
received written notice that a Default or Event of Default has occurred and is
continuing.

(b)      Withdrawals from the Raft River Capital Expenditure Account, other than
those made in accordance with Sections 4.5(a) , shall be made by the Depositary
only in accordance with the written directions of the Collateral Agent (given at
the direction of the Required Holders). Upon final completion of the extension
of the RRG-2 Well, all funds remaining in the Raft River Capital Expenditure
Account shall be released to the account(s) or payee(s) designated by the Issuer
in writing to the Depositary.

4.6      No Other Withdrawals. Except as specifically set forth in this Article
4, no withdrawals or transfers in respect of any of the Pledged Accounts shall
be made, except upon the written direction of the Collateral Agent (given at the
direction of the Required Holders).

4.7      Review of Supporting Documents and Certifications. The Depositary shall
not be required to review or confirm any documents, invoices, certifications or
calculations accompanying or contained in any Payment Requisition or other
withdrawal request other than the schedules provided for in this Agreement, the
Depositary’s sole responsibilities with respect to such documents, invoices or
certifications being to ascertain that any document, invoice, certification or
calculation referenced in a Payment Requisition or a schedule thereto or such
other withdrawal request that has been provided with the Payment Requisition or
such other withdrawal request and to deliver copies thereof to the holders upon
receipt.

12

--------------------------------------------------------------------------------

4.8      Reliance on Payment Requisitions. The Depositary may conclusively rely
on the accuracy of the information in each Payment Requisition delivered by the
Issuer hereunder and will act in accordance therewith, unless prior to the date
funds are withdrawn from any Pledged Account the Collateral Agent or any holder
delivers a written notice to the Depositary (with a copy to the Issuer) that the
amount requested to be withdrawn from any Pledged Account is incorrect or that
the Issuer has failed to include any amount required to be withdrawn. The
Depositary will conclusively rely on, and act in accordance with, any such
notice by the Collateral Agent or any holder. If the Issuer fails to timely
deliver any required Payment Requisition, the Collateral Agent (at the direction
of the Required Holders) may direct the Depositary, in writing, to make
withdrawals or apply funds in the manner contemplated by this Article 4.

4.9      Delivery of Payment Requisitions. Any Payment Requisition, direction or
notice and related certificate given by the Issuer to the Depositary under this
Agreement must (i) be delivered to the Depositary and the Collateral Agent (with
a copy to the holders of the Notes) at least three Business Days prior to the
first date specified therein for a withdrawal and transfer of funds and (ii) be
in writing and state with specificity the dollar amount, source and disposition
of funds (including wire transfer instructions) requested to be withdrawn from
any Pledged Account. Payment Requisitions shall be delivered to the Depositary
in accordance with the notice provisions in Section 8.10(a) .

4.10      Pro Rata Application. If funds remaining in the Revenue Account at any
level in Section 4.1 are insufficient to pay all amounts set forth in a
Disbursement Requisition at such level, funds shall be applied on a pro rata
basis among payees and accounts specified in a Disbursement Requisition at such
level or, solely with respect to clauses SECOND and SEVENTH of Section 4.1 and
so long as there is no Default or Event of Default, as otherwise directed by the
Issuer in writing.

ARTICLE 5

PERMITTED INVESTMENTS;
NOTICES OF DEFAULT; ETC.

5.1      Permitted Investments.

(a)      The Depositary will invest cash held in the Pledged Accounts in
Permitted Investments upon receipt of the notices specified in this Section 5.1
at the written direction of the Issuer. The Issuer shall notify the Depositary
in writing from time to time of the specific Permitted Investments in which it
desires cash in the Pledged Accounts to be invested. Any such notice shall
certify that the requested investment constitutes a Permitted Investment. The
Collateral Agent authorizes the Issuer to submit such notices (which may be
standing instructions of the Issuer) and directs the Depositary to invest cash
in the Pledged Accounts in accordance with such notices.

13

--------------------------------------------------------------------------------

(b)      The Depositary is authorized and directed to sell or liquidate all or
any of the Permitted Investments when the proceeds thereof are required for
transfer of funds pursuant to the terms of this Agreement. All earnings and
losses on any investments shall be credited or debited, as applicable, to the
Pledged Account from which such investment was made. Any income tax payable on
account of income or gain on Permitted Investments will be for the account of
the Issuer.

(c)      The Depositary shall have no obligation to invest or reinvest the funds
if deposited with the Depositary after 11:00 a.m. (New York City time) on such
day of deposit. The Depositary shall have no responsibility for any investment
losses resulting from the investment, reinvestment or liquidation of the funds.
If a selection is not made and a written direction not given to the Depositary,
the funds shall remain uninvested until a direction is received from the Issuer.
It is agreed and understood that the entity serving as Depositary or its
Affiliates may earn fees associated with the investments outlined above in
accordance with the terms of such investments. In no event shall the Depositary
be deemed an investment manager or adviser in respect of any selection of
investments hereunder. It is understood and agreed that the Depositary or its
affiliates are permitted to receive additional compensation that could be deemed
to be in the Depositary’s economic self-interest for (i) serving as investment
adviser, administrator, shareholder servicing agent, custodian or sub custodian
with respect to certain of the investments, (ii) using affiliates to effect
transactions in certain investments and (iii) effecting transactions in
investments.

5.2      Notice of Default. The Depositary shall rely conclusively on any
written notice it receives from the Collateral Agent, the Issuer or any holder
of a Note stating that a Default or an Event of Default exists. The Depositary
will not be deemed to have notice or knowledge of a Default or an Event of
Default unless and until it receives written notice from the Collateral Agent,
the Issuer, or a holder of a Note. If the Depositary has received written notice
that a Default or Event of Default exists, the Depositary shall be deemed to
have received written notice from the Collateral Agent (given at the direction
of the Required Holders) that the Restricted Payment Conditions are not met. The
Depositary will conclusively rely on a notice from the Collateral Agent or a
holder of a Note, notwithstanding any notice, direction, Payment Requisition or
certificate to the contrary received from the Issuer.

5.3      Event of Default. Notwithstanding anything in this Agreement to the
contrary, if the Depositary has received notice from the Issuer, the Collateral
Agent or any holder of a Note that a Default or Event of Default exists and
until the Depositary receives notice from (x) with respect to a Default or Event
of Default with respect to any payments owed to a holder, such holder, or (y)
with respect to any other Default or Event of Default, the Collateral Agent
(acting at the direction of the Required Holders), that such Default or Event of
Default has ceased to exist, (a) the Depositary will hold and apply the balances
in the Pledged Accounts in the manner directed by the Collateral Agent (in
accordance with directions of the Required Holders), and (b) except as provided
in clause (a), the Required Holders (acting through the Collateral Agent in
accordance with the Collateral Agency Agreement) will be entitled to give
instructions as to the disposition or investment of the Pledged Accounts and the
other Account Collateral, without the consent of the Issuer or any other Person.

14

--------------------------------------------------------------------------------

5.4      Account Balance Statements. The Depositary will, on a monthly basis and
at such other times as the Issuer or the Collateral Agent may request, provide
to the Issuer, the Collateral Agent and the holders of the Notes upon request
account balance statements in respect of the Pledged Accounts. The requirements
of this Section 5.4 shall be performed by the Depositary by granting the Issuer,
the Collateral Agent and the holders on-line read only access to the Pledged
Accounts.

ARTICLE 6

EXPENSES; INDEMNIFICATION; FEES

6.1      Indemnification. The Issuer agrees to indemnify and hold harmless the
Depositary, its officers, employees, agents and their respective Affiliates from
and against any and all claims, liabilities, obligations, losses, damages,
penalties, judgments, costs, expenses and disbursements of any kind or nature
whatsoever (including documented costs and expenses of its counsel) that may be
imposed on, incurred by, or asserted against the Depositary, its Affiliates,
employees, agents or their respective Affiliates by any Person in any way
relating to or arising out of (a) this Agreement and the transactions hereunder
(including, without limitation, enforcement of this Agreement) or (b) any action
taken or omitted by the Depositary in connection with this Agreement and the
transaction hereunder; provided, however, that the Issuer will not be liable to
the Depositary, for any portion of such claims, liabilities, obligations,
losses, damages, penalties, judgments, costs, expenses or disbursements
resulting from the Depositary’s, gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction. Notwithstanding
anything contained to the contrary herein, under no circumstances shall the
Depositary be liable for special, indirect, consequential or punitive damages
hereunder. In addition, the indemnities from the Issuer set forth in Section
15.2 of the Note Agreement and the exceptions to the requirement of the Issuer
to indemnify the parties as set forth therein shall cover the administration of
this Agreement by the Depositary as if they were fully set forth herein.

6.2      Fees. The Issuer agrees to pay to the Depositary its expenses
(including reasonable counsel fees and expenses) and the fees separately agreed
to by the Issuer and the Depositary.

6.3      Survival. The obligations of the Issuer to the Depositary under this
Article 6, Section 7.2, Section 8.11 or contained in any separate agreement
referred to in this Article 6 shall survive the termination of this Agreement
and the resignation or removal of the Depositary.

ARTICLE 7

NO SET-OFF; SUCCESSOR DEPOSITARY

7.1      Waiver. The Depositary agrees not to exercise any right of recoupment
or set-off or to assert any security interest or other Lien that the Depositary
may have against or in any of the Pledged Accounts on account of any credit
extended by the Depositary to the Issuer or any other obligation owed to the
Depositary by the Issuer or any other Person, except a security interest or
other Lien granted to the Depositary under the Financing Documents in respect of
amounts owing to the Depositary thereunder.

15

--------------------------------------------------------------------------------

7.2      Successor Depositary. Subject to the appointment and acceptance of a
successor Depositary as provided below, the Depositary may resign at any time by
giving at least 30 days’ prior written notice to the Issuer, the Collateral
Agent and the holders of the Notes, or may be removed at any time upon 30 days’
prior written notice by the Required Holders. Upon any resignation or removal,
the Required Holders will have the right to appoint a successor Depositary. If
no successor Depositary has been appointed and has accepted its appointment
within 30 days after notice of the resignation or removal of the Depositary, the
Depositary may at the expense of the Issuer petition a court of competent
jurisdiction for the appointment of a successor Depositary, which will be a
commercial bank organized under the laws of the United States or of any state
thereof and having a combined capital and surplus of at least $500,000,000. Upon
the acceptance of its appointment as Depositary, the successor Depositary will
succeed to and be vested with all the rights, powers, privileges and duties of
the Depositary, and the Depositary will be discharged from its duties and
obligations under this Agreement. After a Depositary’s resignation or removal,
the provisions of Article 6 will inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Depositary. Any corporation into
which the Depositary may be merged or converted or with which it may be
consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Depositary shall be a party, or any corporation
succeeding to all or substantially all the corporate trust or agency business of
the Depositary, shall be the successor of the Depositary hereunder; provided
that such corporation shall be otherwise eligible under this Article 7 to act as
a successor Depositary, without the execution or filing of any paper or any
further act on the part of any of the parties hereto.

ARTICLE 8

MISCELLANEOUS

8.1      Further Assurances. At any time as necessary and from time to time upon
the written request of the Depositary, the Collateral Agent or a holder, the
Issuer will execute and deliver such further documents and instruments and do
such other acts as necessary or as the Depositary, the Collateral Agent or a
holder may reasonably request in order to create, perfect, maintain and preserve
first-priority Liens on the Collateral in favor of the Collateral Agent, for the
benefit of the Secured Parties, and otherwise to carry out the purposes of this
Agreement. The Issuer authorizes the Collateral Agent, in its own name, at any
time and from time to time, to give notice to any Person of the assignment of
the Collateral to the Collateral Agent, for the benefit of the Secured Parties,
and of the Collateral Agent’s Lien and security interest in the Collateral. The
Issuer further authorizes the Collateral Agent, at any time and from time to
time as necessary, to file in any Uniform Commercial Code jurisdiction any
initial financing statements and amendments thereto that describe the Collateral
and contain other information required by the Uniform Commercial Code for the
sufficiency or filing office acceptance of any financing statement or amendment.
The Issuer agrees to furnish any such information to the Collateral Agent upon
request. Nothing herein shall require the Depositary or the Collateral Agent to
file any financing statement, continuation statement or amendment thereto in any
public office at any time or times or to otherwise take any action to perfect or
maintain the perfection of the Lien on the Collateral in favor of the Collateral
Agent or to give notice of any such Lien to any third party, all such
responsibilities being responsibilities of the Issuer. Neither the Depositary
nor the Collateral Agent, nor any of their respective officers, directors,
employees, attorneys or agents, shall be responsible for the existence,
genuineness or value of any collateral, for the legality, enforceability,
effectiveness or sufficiency of the any security arrangements with respect
thereto, for the creation, perfection, priority, sufficiency or protection of
any lien.

16

--------------------------------------------------------------------------------

8.2      Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors and assigns. The Issuer may not assign or otherwise transfer any of
its rights under this Agreement. Any holder of Notes will have the right to
transfer, assign, pledge and grant participations in their rights and interests
under this Agreement in accordance with the terms of the Note Agreement. The
Depositary may only assign or otherwise transfer its rights and obligations
hereunder to a successor in accordance with Section 7.2. The Collateral Agent
may only assign or otherwise transfer its rights and obligation hereunder to a
successor in accordance with Section 2.7 of the Collateral Agency Agreement.

8.3      Severability. In case any one or more of the provisions contained in
this Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby, and the parties hereto shall enter into
good faith negotiations to replace the invalid, illegal or unenforceable
provision.

8.4      Construction, etc. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant.

8.5      Counterparts. This Agreement may be executed in one or more duplicate
counterparts and when signed by all of the parties shall constitute a single
binding agreement. A facsimile or electronic transmission of the signature page
to this Agreement by any party hereto shall be effective as the signature page
of such party and shall be deemed to constitute an original signature of such
party to this Agreement and shall be admissible into evidence for all purposes.

8.6      Governing Law. THIS AGREEMENT, AND ANY INSTRUMENT OR AGREEMENT REQUIRED
HEREUNDER (TO THE EXTENT NOT EXPRESSLY PROVIDED FOR THEREIN), SHALL BE GOVERNED
BY, AND CONSTRUED UNDER, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO
CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION, EXCEPT TO THE EXTENT THAT REMEDIES HEREUNDER IN
RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF NEW YORK.

8.7      Consent to Jurisdiction. The parties agree that any legal action or
proceeding by or against the Issuer or with respect to or arising out of this
Agreement or any other Financing Document may be brought in or removed to the
courts of the State of New York, in and for the County of New York, or of the
United States of America for the Southern District of New York. By execution and
delivery of this Agreement, each party accepts, for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts. Each of the parties irrevocably consents to the service of process out
of any of the aforementioned courts in any such action or proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
such party at its address for notices as specified herein. Each of the parties
agrees that such service upon receipt (a) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(b) shall, to the fullest extent permitted by applicable law, be taken and held
to be valid personal service upon and personal delivery to it. Notices hereunder
shall be conclusively presumed received as evidenced by a delivery receipt
furnished by the United States Postal Service or any reputable commercial
delivery service.

17

--------------------------------------------------------------------------------

8.8      Appointment of Process Agent. In addition to and notwithstanding the
provisions of Section 8.7 above, the Issuer hereby irrevocably appoints CT
Corporation System as its agent to receive on its behalf and its property
service of copies of the summons and complaint and any other process which may
be served in any action or proceeding. Such service may be made by mailing or
delivering a copy of such process to the Issuer, in care of the process agent at
111 Eighth Avenue, New York, NY 10011, and the Issuer hereby irrevocably
authorizes and directs the process agent to accept such service on its behalf.
Nothing in this Agreement will affect the right of any party to serve legal
process in any other manner permitted by law or affect the right of any party to
bring any action or proceeding in the courts of any other jurisdiction. If for
any reason the process agent ceases to be available to act as process agent, the
Issuer agrees to immediately appoint a replacement process agent satisfactory to
the Collateral Agent (acting at the direction of the Required Holders). Each of
the parties waives any right to stay or dismiss any action or proceeding under
or in connection with any or all of this Agreement or any other Financing
Document brought before the foregoing courts on the basis of forum non
conveniens.

8.9      Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR
ACTIONS OF THE PARTIES. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES
TO ENTER INTO THIS AGREEMENT. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

8.10      Notices. All notices and communications provided for hereunder shall
be in writing and sent (a) by facsimile transmission or electronic mail with a
portable document format (.pdf) attached, in each case with confirmation of
receipt, or (b) by registered or certified mail with return receipt requested
(postage prepaid), or (c) by a recognized overnight delivery service (with
charges prepaid); provided that Payment Requisitions shall be delivered to the
Depositary by the means set forth in clause (a) above. Any such notice must be
sent to the address set forth under the intended recipient’s name set forth on
the signature pages hereto or at such other address as such Person shall have
specified to the other parties in writing. Notices will be deemed given only
when received. Notwithstanding the foregoing, (x) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, or return e-mail or other
written acknowledgement from such recipient confirming receipt), and (y)
communications or notices transmitted by facsimile or e-mail shall be deemed to
have been validly and effectively given on the day (if a Business Day and, if
not, on the next following Business Day) on which it is transmitted if
transmitted before 4:00 p.m., New York City time, and if transmitted after that
time, on the next following Business Day.

18

--------------------------------------------------------------------------------

8.11      Rights of the Depositary. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Depositary shall not have any duties
or responsibilities except those expressly set forth herein, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or shall otherwise exist against the Depositary. The
Depositary shall be entitled to rely conclusively upon and to act and refrain
from acting in reliance upon any Payment Requisition, other written requisition,
notice, request, consent, certificate, order, affidavit, letter, facsimile or
other document furnished to it hereunder and reasonably believed by it to be
genuine and to have been signed or sent by the purported proper party; and the
Depositary shall not be liable for anything it may do or refrain from doing in
connection with its duties or obligations hereunder except as shall be
determined to be the result of its own gross negligence or willful misconduct.
The Depositary shall not be under any duty to give the funds deposited with it
hereunder any greater degree of care than it gives the property of its other
customers and shall not be required to invest any funds held hereunder except as
directed in accordance with this Agreement. The Depositary may consult with
counsel selected by it with reasonable care and shall not be liable for anything
it may do or refrain from doing in good faith in accordance with the advice of
such counsel. The Depositary’s duties under this Agreement are ministerial in
nature. Except as provided herein, the Depositary shall not incur any liability
for (i) any act or failure to act made or omitted in good faith, or (ii) any
action taken or omitted in reliance upon any Payment Requisition, instrument,
order, request, direction or instruction that the Depositary shall in good faith
believe to be genuine. The Depositary shall not be responsible for determining
and verifying the authority of any person acting or purporting to act on behalf
of any party to this Agreement. The Depositary shall have no duty to risk or
advance its own funds in the performance of any of its duties hereunder or in
the exercise of any of its rights or powers, if it shall have reasonable grounds
to believe that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it. All requests, directions,
certificates and notices to be furnished to the Depositary hereunder shall be in
writing (which may be in the form of electronic mail, to the extent permitted
under Section 8.10). The Depositary shall not be required to ascertain or
inquire as to the performance by the Issuer or any other Party under any
Material Project Document or Financing Document. The Depositary shall not be
responsible for the provisions or requirements of the Note Agreement or any
other document to which the Depositary is not a party in its capacity as such.
The Depositary may execute any of the agencies or powers hereunder or perform
any duties hereunder either directly or by or through agents or attorneys, and
the Depositary shall not be responsible for any negligence or misconduct on the
part of any agent or attorney appointed by it with due care hereunder. In no
event shall the Depositary be liable for special, indirect or consequential loss
or damage of any kind whatsoever (including but not limited to lost profits),
even if the Depositary has been advised of the likelihood of such loss or damage
and regardless of the form of action. The Depositary shall be entitled to rely
on a notice from a person or persons stating that such person is a holder or
that such persons constitute the Required Holders as conclusive evidence that
such person or persons are in fact a holder or the Required Holders.
Notwithstanding anything to the contrary contained herein, the Depositary shall
not be responsible for the calculation of any amounts hereunder and shall be
entitled to conclusively rely on the accuracy of any and all amounts stated in
each Disbursement Requisition delivered hereunder. Notwithstanding the
foregoing, the Depositary shall not be relieved from liability for its own
grossly negligent action, its own grossly negligent failure to act, or from its
own willful misconduct.

19

--------------------------------------------------------------------------------

8.12      Termination. Subject to the Articles and Sections of this Agreement
which expressly survive, this Agreement shall terminate on the date on which all
amounts owing to the holders and the other Secured Parties under the Financing
Documents have been paid in full in cash (excluding contingent obligations and
reimbursement obligations that by their terms expressly survive the repayment in
full of the Notes and for which no claim has been asserted). In connection
therewith, the Depositary shall be entitled to conclusively rely, and without
any requirement to make any independent investigation, on a certificate of the
Required Holders certifying that the Obligations under the Financing Documents
have been paid in full in cash (other than contingent indemnification and
reimbursement obligations that by their terms expressly survive the repayment in
full of the Notes). Upon termination of this Agreement, the Depositary shall
transfer remaining amounts, if any, together with any earnings thereon, on
deposit in the Pledged Accounts to the party or parties specified in a
certificate of an officer of the Issuer. The Collateral Agent, the Depositary
and each other Secured Party shall execute and deliver to the Issuer, at the
Issuer’s expense, upon such termination such Uniform Commercial Code termination
statements and other documentation as shall be reasonably requested by the
Issuer to effect the termination and release of the Liens created under this
Agreement.

8.13      Incumbency Certificates. The Issuer agrees to deliver to the
Depositary concurrently with the execution and delivery of this Agreement
certificates as to the incumbency and specimen signatures of its officers
authorized to take actions in connection with this Agreement. Promptly after any
change in the officers authorized to take actions in connection with this
Agreement, the Issuer will deliver to the Depositary an updated incumbency
certificate containing specimen signatures. The Depositary shall be entitled to
conclusively rely on any such incumbency certificate until receipt of a
superseding incumbency certificate. In the absence of an initial or updated
incumbency certificate, the Depositary shall be entitled to rely on any
communication from the Issuer to be purported signed by any officer thereof.

8.14      Amendments. This Agreement may be amended, modified or waived only by
a writing signed by all of the parties.

8.15      Force Majeure. In no event shall the Depositary or the Collateral
Agent be responsible or liable for any failure or delay in the performance of
its obligations hereunder arising out of or caused by, directly or indirectly,
forces beyond its control, including, without limitation, strikes, work
stoppages, accidents, acts of war or terrorism, civil or military disturbances,
nuclear or natural catastrophes or acts of God, and interruptions, loss or
malfunctions of utilities, communications or computer (software and hardware)
services; it being understood that the Depositary and the Collateral Agent shall
use reasonable efforts which are consistent with accepted practices in the
banking industry to resume performance as soon as practicable under the
circumstances.

20

--------------------------------------------------------------------------------

8.16      Collateral Agent Provisions. The Collateral Agent shall act hereunder
only in accordance with the written directions of the Required Holders in
accordance with the terms and conditions of the Collateral Agency Agreement. Any
and all actions the Collateral Agent takes or omits to take hereunder shall be
covered by the indemnity provisions of the Collateral Agency Agreement except as
a result of the gross negligence or willful misconduct of the Collateral Agent.
In the case of a conflict between this Agreement and the Collateral Agency
Agreement, the Collateral Agency Agreement shall govern the rights and
obligations of the Collateral Agent.

8.17      USA PATRIOT Act. The parties hereto acknowledge that in order to help
the United States government fight the funding of terrorism and money laundering
activities, pursuant to federal regulations that became effective on October 1,
2003 (Section 326 of the USA PATRIOT Act) all financial institutions are
required to obtain, verify, record and update information that identifies each
person establishing a relationship or opening an account. The parties hereto
agree that they will provide to the Depositary and the Collateral Agent such
information as it may request, from time to time, in order for the Depositary
and the Collateral Agent to satisfy the requirements of the USA PATRIOT Act,
including but not limited to the name, address, tax identification number and
other information that will allow it to identify the individual or entity who is
establishing the relationship or opening the account and may also ask for
formation documents such as articles of incorporation or other identifying
documents to be provided.

8.18      Written Instructions. Notwithstanding anything else to the contrary
herein, whenever reference is made in this Agreement to any discretionary action
by, consent, designation, specification, requirement or approval of, notice,
request or other communication from, or other direction given or action to be
undertaken or to be (or not to be) suffered or omitted by the Depositary or to
any election, decision, opinion, acceptance, use of judgment, expression of
satisfaction or other exercise of discretion, rights or remedies to be made (or
not to be made) by the Depositary, it is understood that in all cases the
Depositary shall be fully justified in failing or refusing to take any such
action under this Agreement if it shall not have received written instructions
in accordance with this Agreement. This provision is intended solely for the
benefit of the Depositary and its successors and permitted assigns and is not
intended to and will not entitle the other parties hereto to any defense, claim
or counterclaim, or confer any rights or benefits on any party hereto.

[Remainder of page intentionally left blank.]

21

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties, intending to be legally bound, has
caused this Agreement to be signed on the date first above written.

IDAHO USG HOLDINGS, LLC         By:   Name: Douglas J. Glaspey   Title:
President  

Address for notices:
c/o U.S. Geothermal Inc.
390 E Parkcenter Boulevard, Suite 250
Boise, ID 83706
Attention: Kerry Hawkley, Chief Financial Officer
Telephone: 208-424-1027
Fax: 208-424-1030
Email: Khawkley@usgeothermal.com

[Signature Page to Depositary and Security Agreement]

--------------------------------------------------------------------------------


WILMINGTON TRUST, NATIONAL ASSOCIATION, solely in its capacity as Collateral
Agent and not individually             By   Name:   Title:  

Address for notices:
Wilmington Trust, National Association
1100 North Market Street
Wilmington, DE 19890
Attention: Administrator for Idaho USG Holdings, LLC
Facsimile: 302-636-4149
Email: avogelsong@wilmingtontrust.com

WILMINGTON TRUST, NATIONAL ASSOCIATION, solely in its capacity as Depositary and
not individually             By   Name:   Title:  

Address for notices:
Wilmington Trust, National Association
1100 North Market Street
Wilmington, DE 19890
Attention: Administrator for Idaho USG Holdings, LLC
Facsimile: 302-636-4149
Email: avogelsong@wilmingtontrust.com

[Signature Page to Depositary and Security Agreement]

--------------------------------------------------------------------------------

SCHEDULE 1
PLEDGED ACCOUNTS

Pledged Account Pledged Account Number     Idaho USG Holdings, LLC - Collateral
Agreement Account Account No. 115684-000     Idaho USG Holdings, LLC -
Depositary Agreement Account Account No. 115683-000     Idaho USG Holdings, LLC
Revenue Account Account No. 115-683-001     Idaho USG Holdings, LLC Debt Service
Reserve Account Account No. 115683-002     Idaho USG Holdings, LLC Maintenance
Reserve Account Account No. 115683-003     Idaho USG Holdings, LLC Make-Up Well
Reserve Account Account No. 115683-004     Idaho USG Holdings, LLC Raft River
Capital Expenditure Account Account No. 115683-005

Wiring Instructions for Depositary:
Wilmington Trust Company
ABA #031100092
Credit: (See above)
A/C#: (See above)
Attn: Adam Vogelsong


S-2

--------------------------------------------------------------------------------

EXHIBIT A TO
DEPOSITARY AND SECURITY AGREEMENT

FORM OF DISBURSEMENT REQUISITION

Depositary [Date] Wilmington Trust, National Association   1100 North Market
Street   Wilmington, DE 19890   Attention: Administrator for Idaho USG Holdings,
LLC       Collateral Agent   Wilmington Trust, National Association   1100 North
Market Street   Wilmington, DE 19890   Attention: Administrator for Idaho USG
Holdings, LLC  


  Re: Disbursement Requisition - Idaho USG Holdings, LLC

Ladies and Gentlemen:

Capitalized terms used herein and not otherwise defined have the meanings
assigned to them the Depositary and Security Agreement, dated as of May 19, 2016
(as amended, restated or otherwise modified from time to time, the “Depositary
Agreement”), by and among (i) Idaho USG Holdings, LLC, a Delaware limited
liability company (the “Issuer”), (ii) Wilmington Trust, National Association,
in its capacity as collateral agent (together with its successors and permitted
assigns in such capacity, the “Collateral Agent”), for the benefit of the
Secured Parties, and (iii) Wilmington Trust, National Association, in its
capacity as depositary (together with its successors and assigns in such
capacity, the “Depositary”).

The Issuer hereby requests that the transfers from the Revenue Account described
on Schedule I attached hereto, in the order set forth on Schedule I, be made by
the Depositary on ___________, 20__.

The undersigned hereby certifies that immediately before and after giving effect
to the payments requested hereby, no Default or Event of Default (as defined in
the Note Agreement) has occurred and is continuing or will result therefrom.

The Issuer has caused this Disbursement Requisition to be executed and delivered
on behalf of the Issuer by its duly authorized signatory this ______day of
____________, 20__.

IDAHO USG HOLDINGS, LLC     By:   Name: Title:


cc:

Holders of the Notes

A-1

--------------------------------------------------------------------------------

SCHEDULE I TO DISBURSEMENT REQUISITION
Section references are to the applicable section in the Depositary and Security
Agreement

Monthly Date: _________________

Payment Date: _________________

Transfer
Amount Transfer to Wire Instructions / Address

(1) FIRST – Section
4.1(a)

Transfers from Revenue
Account on Monthly
Dates:

         Fees, expenses, 
         indemnities, etc. of 
         Collateral Agent, 
         Depositary, other 
         Secured Parties [(may include Local Account)]

(2) SECOND – Section
4.1(b)

Transfers from Revenue
Account on Monthly
Dates:

         Administration and 
         operating costs of the 
         Issuer [(may include Local Account)]

(3) THIRD – Section 4.1(c)

Transfers from Revenue
Account on Payment
Dates:

         Payment of principal, 
         interest, fees and 
         Make-Whole Amounts 
         then due and payable

(4) FOURTH – Section
4.1(d)

Transfers from Revenue
Account on Payment
Dates:

         Current balance in 
         Debt Service Reserve 
         Account:$__________ --          Available undrawn 
         amount of Debt 
         Service Reserve Letter 
         of Credit: $_________ --          Total available: 
         $_____________ --

A-2

--------------------------------------------------------------------------------


Transfer
Amount Transfer to Wire Instructions / Address          Minimum Debt 
         Service Reserve 
         Requirement: 
         $1,799,841 --          Amount to be 
         transferred to Debt 
         Service Reserve 
         Account Debt Service Reserve Account

(5) FIFTH – Section 4.1(e)

Transfers from Revenue
Account on Payment Dates:

         Current balance in 
         Maintenance Reserve 
         Account: $_________ --          Available undrawn 
         amount of Maintenance 
         Reserve Letter of Credit: 
         $____________ --          Total available: 
         $____________ --          Minimum Maintenance 
         Reserve Requirement: 
         $____________ --          Amount to be 
         transferred to 
         Maintenance Reserve 
         Account Maintenance Reserve Account

(6) SIXTH - Section 4.1(f)

Transfers from Revenue
Account on Payment Dates:

         Amount to be 
         Transferred to Make-Up 
         Well Reserve Account Make-Up Well Reserve
Account

(7) SEVENTH - Section
4.1(g)

Distributions from Revenue
Account on [specify date at
least 15 but not more than
30 days after Payment
Date]:

         Remaining funds on 
         Payment Date Total transfers      

A-3

--------------------------------------------------------------------------------

EXHIBIT B TO
DEPOSITARY AND SECURITY AGREEMENT

FORM OF MAINTENANCE RESERVE REQUISITION

Depositary [Date] Wilmington Trust, National Association   1100 North Market
Street   Wilmington, DE 19890   Attention: Administrator for Idaho USG Holdings,
LLC       Collateral Agent   Wilmington Trust, National Association   1100 North
Market Street   Wilmington, DE 19890   Attention: Administrator for Idaho USG
Holdings, LLC  


  Re: Maintenance Reserve Requisition - Idaho USG Holdings, LLC

Ladies and Gentlemen:

Capitalized terms used herein and not otherwise defined have the meanings
assigned to them in the Depositary and Security Agreement, dated as of May 19,
2016, by and among (i) Idaho USG Holdings, LLC, a Delaware limited liability
company (the “Issuer”), (ii) Wilmington Trust, National Association, in its
capacity as collateral agent (together with its successors and permitted assigns
in such capacity, the “Collateral Agent”), for the benefit of the Secured
Parties, and (iii) Wilmington Trust, National Association, in its capacity as
depositary (together with its successors and assigns in such capacity, the
“Depositary”).

The Issuer hereby requests that the transfers from the Maintenance Reserve
Account described on Schedule I attached hereto be made by the Depositary on
___________, 20__.

The undersigned hereby certifies that immediately before and after giving effect
to the payments requested hereby, no Default or Event of Default (as defined in
the Note Agreement) has occurred and is continuing or will result therefrom. The
Issuer further certifies that amounts requested to be transferred will be
applied to pay costs of major maintenance of the Projects, as indicated in
Schedule I.

B-1

--------------------------------------------------------------------------------

The Issuer has caused this Maintenance Reserve Requisition to be executed and
delivered by its duly authorized signatory this ______day of ____________, 20__.

IDAHO USG HOLDINGS, LLC             By:   Name: Title:


cc:

Holders of the Notes

B-2

--------------------------------------------------------------------------------

SCHEDULE I
MAINTENANCE RESERVE REQUISITION

Amount Transferee Information Purpose   (including wire instructions)1  

____________________________________
1 May include a Local Account

B-3

--------------------------------------------------------------------------------

EXHIBIT C TO
DEPOSITARY AND SECURITY AGREEMENT

FORM OF MAKE-UP WELL REQUISITION

Depositary [Date] Wilmington Trust, National Association   1100 North Market
Street   Wilmington, DE 19890   Attention: Administrator for Idaho USG Holdings,
LLC       Collateral Agent   Wilmington Trust, National Association   1100 North
Market Street   Wilmington, DE 19890   Attention: Administrator for Idaho USG
Holdings, LLC  


  Re: Make-Up Well Requisition - Idaho USG Holdings, LLC

Ladies and Gentlemen:

Capitalized terms used herein and not otherwise defined have the meanings
assigned to them in the Depositary and Security Agreement, dated as of May 19,
2016, by and among (i) Idaho USG Holdings, LLC, a Delaware limited liability
company (the “Issuer”), (ii) Wilmington Trust, National Association, in its
capacity as collateral agent (together with its successors and permitted assigns
in such capacity, the “Collateral Agent”), for the benefit of the Secured
Parties, and (iii) Wilmington Trust, National Association, in its capacity as
depositary (together with its successors and assigns in such capacity, the
“Depositary”).

The Issuer hereby requests that the transfers from the Make-Up Well Reserve
Account described on Schedule I attached hereto be made by the Depositary on
___________, 20__.

The undersigned hereby certifies that immediately before and after giving effect
to the payments requested hereby, no Default or Event of Default (as defined in
the Note Agreement) has occurred and is continuing or will result therefrom. The
Issuer further certifies that amounts requested to be transferred will be
applied to pay or reimburse costs of drilling geothermal wells on the Sites, as
indicated in Schedule I.

C-1

--------------------------------------------------------------------------------

The Issuer has caused this Make-Up Well Requisition to be executed and delivered
by its duly authorized signatory this ______day of ____________, 20__.

IDAHO USG HOLDINGS, LLC             By:   Name: Title:


cc:

Holders of the Notes

C-2

--------------------------------------------------------------------------------

SCHEDULE I
MAKE-UP WELL REQUISITION

Amount Transferee Information Purpose   (including wire instructions)2  

________________________________________
2 May include accounts of Raft River Energy I, LLC

C-3

--------------------------------------------------------------------------------

EXHIBIT D TO
DEPOSITARY AND SECURITY AGREEMENT

FORM OF RAFT RIVER CAPITAL EXPENDITURE REQUISITION

Depositary [Date] Wilmington Trust, National Association   1100 North Market
Street   Wilmington, DE 19890   Attention: Administrator for Idaho USG Holdings,
LLC       Collateral Agent   Wilmington Trust, National Association   1100 North
Market Street   Wilmington, DE 19890   Attention: Administrator for Idaho USG
Holdings, LLC  


  Re: Raft River Capital Expenditure Requisition - Idaho USG Holdings, LLC

Ladies and Gentlemen:

Capitalized terms used herein and not otherwise defined have the meanings
assigned to them in the Depositary and Security Agreement, dated as of May 19,
2016, by and among (i) Idaho USG Holdings, LLC, a Delaware limited liability
company (the “Issuer”), (ii) Wilmington Trust, National Association, in its
capacity as collateral agent (together with its successors and permitted assigns
in such capacity, the “Collateral Agent”), for the benefit of the Secured
Parties, and (iii) Wilmington Trust, National Association, in its capacity as
depositary (together with its successors and assigns in such capacity, the
“Depositary”).

The Issuer hereby requests that the transfers from the Raft River Capital
Expenditure Account described on Schedule I attached hereto be made by the
Depositary on ___________, 20__.

The undersigned hereby certifies that immediately before and after giving effect
to the payments requested hereby, no Default or Event of Default (as defined in
the Note Agreement) has occurred and is continuing or will result therefrom. The
Issuer further certifies that amounts requested to be transferred will be
applied to pay costs of pay costs of extending the RRG-2 Well, as indicated in
Schedule I.

C-1

--------------------------------------------------------------------------------

The Issuer has caused this Raft River Capital Expenditure Requisition to be
executed and delivered by its duly authorized signatory this ______day of
____________, 20__.

IDAHO USG HOLDINGS, LLC             By:   Name: Title:


cc:

Holders of the Notes

C-2

--------------------------------------------------------------------------------

SCHEDULE I
RAFT RIVER CAPITAL EXPENDITURE REQUISITION

Amount Transferee Information Purpose   (including wire instructions)3  

_______________________________________
3 May include accounts of Raft River Energy I, LLC

C-3

--------------------------------------------------------------------------------

Exhibit S-2

Form of Collateral Agency Agreement

Exhibit S-2 - 1

--------------------------------------------------------------------------------

Execution Version

COLLATERAL AGENCY AGREEMENT

This COLLATERAL AGENCY AGREEMENT (this “Agreement”), dated as of May 19, 2016,
is by and among (a) Wilmington Trust, National Association, in its capacity as
collateral agent for the Secured Parties (together with its successors and
assigns in such capacity, the “Collateral Agent”), (b) Idaho USG Holdings, LLC,
a Delaware limited liability company (the “Issuer”), (c) the holders of the
Notes (as defined below) issued from time to time pursuant to the Note Agreement
(as defined below), and (d) Wilmington Trust, National Association, in its
capacity as depositary (together with its successors and assigns in such
capacity, the “Depositary”) under the Depositary and Security Agreement, dated
as of the date hereof, by and among the Issuer, the Collateral Agent and the
Depositary (as amended, modified or supplemented from time to time, the
“Depositary Agreement”).

RECITALS:

A.      The Issuer has duly authorized the issue and sale of its 5.80% Senior
Secured Notes due March 31, 2023 (as amended, modified or supplemented from time
to time, the “Notes”), subject to and in accordance with the Note Purchase
Agreement, dated as of the date hereof, among the Issuer and the holders of
Notes party thereto from time to time (as amended, modified or supplemented from
time to time, the “Note Agreement”).

B.      In connection therewith, the Issuer and U.S. Geothermal Inc., an Idaho
corporation, have agreed to grant to the Collateral Agent liens upon and
security interests in the Collateral (as defined in the Note Agreement) to
secure all of the obligations of the Issuer under the Note Agreement, the Notes
and the other Financing Documents (as defined in the Note Agreement).

C.      The Depositary and the holders of the Notes desire to appoint the
Collateral Agent as their agent with respect to the Collateral and for all other
purposes specifically provided for herein.

D.      The Depositary, the holders of the Notes and the Collateral Agent desire
to set forth the priorities for the application of any proceeds of the
Collateral and various other matters with respect to their rights in the
Collateral and otherwise.

The parties therefore agree as follows:

ARTICLE I

DEFINITIONS

1.1      General. Capitalized terms used but not otherwise defined in this
Agreement shall have the meanings assigned to them in the Note Agreement.

1.2      Certain Defined Terms. The following terms shall have the following
meanings (such definitions to be equally applicable to both singular and plural
forms of the terms defined):

--------------------------------------------------------------------------------

“Enforcement” means (a) a holder makes demand for payment of or accelerates the
time for payment prior to the scheduled payment date of its Note in accordance
with Section 12.1(c) of the Note Agreement, (b) subject to Section 2.1 hereof,
the Collateral Agent commences the enforcement of any rights or remedies under
any Security Document (other than an action solely for the purpose of
establishing or defending the Lien or security interest intended to be created
by any Security Document upon or in any Collateral as against or from claims of
third parties on or in the Collateral), to (i) setoff, freeze or otherwise
appropriate any balances held by it for the account of the Issuer, or any other
property at any time held by it for the credit or for the account of the Issuer,
or (ii) otherwise take any action to realize upon the Collateral, or (c) the
commencement by, against or with respect to the Issuer of any Insolvency
Proceeding.

“holders” means the “holders” from time to time under the Note Agreement.

“Insolvency Proceeding” means, with respect to any Person, a general assignment
by such Person for the benefit of its creditors or the institution by or against
such Person of any proceeding seeking relief as debtor, or seeking to adjudicate
such Person as bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment or composition of such Person or its debts, under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors or seeking an
appointment of a receiver, trustee, custodian or any similar official for such
Person or for any substantial part of its property.

“Losses” has the meaning given in Section 2.6.

ARTICLE II

APPOINTMENT OF COLLATERAL AGENT FOR THE HOLDERS AND THE DEPOSITARY

2.1      Authorization and Action. Each of the holders and the Depositary hereby
appoints and authorizes the Collateral Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the Financing
Documents as are expressly delegated to the Collateral Agent by the terms hereof
and thereof, provided, however, that the Collateral Agent shall not take any
action described in clause (b) of the definition of “Enforcement” except at the
written direction of the Required Holders. The Collateral Agent is hereby
authorized and directed to execute and deliver all Financing Documents dated as
of the date hereof to which the Collateral Agent is a party. The Collateral
Agent will have no duties, responsibilities, obligations or liabilities other
than those expressly set forth in this Agreement and the Security Documents, and
no additional duties, responsibilities, obligations or liabilities will be
inferred from the provisions of this Agreement or the Security Documents or
imposed on the Collateral Agent. As to matters requiring the exercise of
discretion or of a right, including the right to give any consent or make any
demand under any Security Document or to determine under any Security Document
whether any matter is acceptable or satisfactory to it, or as to matters not
expressly provided for by this Agreement or the other Security Documents, the
Collateral Agent will not be required to exercise any discretion or right or
take any action, but will be required to act or to refrain from acting (and will
be fully protected in so acting or refraining from acting) and will only be
required to act upon the written instructions of the Required Holders, and such
instructions will be binding upon all of the Secured Parties, provided that the
Collateral Agent will in no event be required to take any action which exposes
the Collateral Agent to personal liability, which is contrary to this Agreement,
the Security Documents or law or with respect to which the Collateral Agent does
not receive adequate instructions or full indemnification (subject to the
provisions of Section 2.9). In determining whether the requisite holders have
directed any action or granted an approval requiring the direction or consent of
the Required Holders, the Collateral Agent may request and rely on written
statements from each of the holders of the outstanding principal amount of its
Notes. The Collateral Agent shall not be required to take any such action or
give any such approval prior to receiving such written statements. In any event,
upon payment in full in cash of any Note, the holder thereof shall deliver
written notice to the Collateral Agent that such Note has been paid in full in
cash, and the Collateral Agent may rely thereon.

2

--------------------------------------------------------------------------------

2.2      Delegation of Duties. The Collateral Agent may delegate any of its
responsibilities or duties under the Security Documents to one or more agents
and will not be liable for the negligence or misconduct of any agent selected by
it with reasonable care.

2.3      Collateral Agent’s Reliance. None of the Collateral Agent, its agents
or any of their respective Affiliates will be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
the Security Documents, except that each will be liable for its own gross
negligence or willful misconduct as determined in a final non-appealable
judgment from a court of competent jurisdiction. Without limiting the generality
of the foregoing, the Collateral Agent: (a) may treat the Person in whose name
any Note was issued as the owner and holder of such Note until the Collateral
Agent receives written notice of the assignment or transfer of such Note signed
by such Person and in form satisfactory to the Collateral Agent; (b) may at the
expense of the Issuer consult with legal counsel, independent public accountants
and other experts selected by it and will not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (c) will incur no liability under or in respect
of this Agreement or any Security Document or otherwise by acting upon any
notice, consent, waiver, certificate or other writing or instrument (including
facsimiles and electronic transmissions) given in accordance with this Agreement
or any Security Document and believed by it, in good faith, to be genuine and
signed or sent by the proper person or persons; (d) will not be responsible for
insuring the Collateral, for the payment of taxes, charges, assessments or Liens
upon the Collateral; (e) will not be required to expend or risk its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder or under any of the Security Documents, or in the exercise of any of
its rights or powers hereunder or thereunder; and (f) shall have no
responsibility to file any financing statement, continuation statement or
amendment thereto in any public office at any time or times or to otherwise take
any action to perfect or maintain the perfection of the Lien on the Collateral
in favor of the Collateral Agent or to give notice of any such Lien to any third
party, all such responsibilities being responsibilities of the Issuer.

2.4      Notices; Defaults. The Collateral Agent shall rely on any written
notice it receives from the Issuer or a holder stating that a Default or an
Event of Default exists, and on any written notice it receives from a holder
stating that a notice of a Default or Event of Default is terminated. The
Collateral Agent shall not be deemed to have knowledge of any Default or Event
of Default unless it has received written notice thereof.

3

--------------------------------------------------------------------------------

2.5      Credit Decisions. Each holder and the Depositary acknowledges for the
benefit of the Collateral Agent that none of the Collateral Agent nor any of its
Affiliates has made any representations or warranties with respect to the Issuer
or any other matter, and agrees that no review or other action by the Collateral
Agent or any of its Affiliates will be deemed to constitute any such
representation or warranty. Each holder acknowledges, for the benefit of the
Collateral Agent and the other holders, that it has, independently and without
reliance upon the Collateral Agent or any other holder, and based on the
financial statements and such other documents and information as it has deemed
appropriate, made its own credit analysis with respect to the Issuer.

2.6      Indemnification. The Issuer agrees to indemnify and hold harmless the
Collateral Agent, the Depositary, their respective directors, officers,
employees, agents and their respective Affiliates from and against any and all
claims, liabilities (including environmental liabilities), obligations, losses,
damages, penalties, judgments, costs, expenses (including the reasonable fees
and expenses of its agents and counsel) and disbursements of any kind or nature
whatsoever (“Losses”) that may be imposed on, incurred by, or asserted against
the Collateral Agent, the Depositary or their respective directors, officers,
employees, agents or Affiliates by any Person (including any holder) in any way
relating to or arising out of (a) this Agreement or the Security Documents, the
Transaction Documents and the transactions contemplated hereby and thereby
(including, without limitation, any amendments, waivers or releases, and any
enforcement of this Agreement or any Security Document) or (b) any action taken
or omitted by the Collateral Agent or the Depositary under this Agreement or the
other Transaction Documents; provided that the Issuer will not be liable to the
Collateral Agent, the Depositary or their respective officers, directors,
employees, agents or their respective Affiliates for any portion of such Losses
determined to have been caused solely by such Person’s gross negligence or
willful misconduct. In addition, the indemnities from the Issuer set forth in
Section 15.2 of the Note Agreement and the exceptions to the requirement of the
Issuer to indemnify the parties as set forth therein shall cover the
administration of this Agreement by the Collateral Agent and the Depositary as
if they were fully set forth herein.

2.7      Resignation and Removal; Successor Agent. Subject to the appointment
and acceptance of a successor Collateral Agent as provided below, the Collateral
Agent may resign at any time by giving at least 30 days’ prior written notice to
the holders and the Issuer, or shall resign at any time at the request of the
Required Holders upon 30 days’ prior written notice from the Required Holders,
provided that (i) such resignation will not be effective until a successor
Collateral Agent has been appointed and (ii) the Issuer shall pay all fees and
expenses then due and owing to the resigning Collateral Agent prior to the
effectiveness of its resignation. Upon any resignation, the Required Holders
will have the right to appoint a successor Collateral Agent. If no successor
Collateral Agent has been appointed and has accepted its appointment within 30
days after notice of the resignation of the resigning Collateral Agent, the
resigning Collateral Agent may at the expense of the Issuer petition a court of
competent jurisdiction for the appointment of a successor Collateral Agent,
which will be a commercial bank organized under the laws of the United States or
of any state thereof and having a combined capital and surplus of at least
$500,000,000. Upon the acceptance of its appointment as Collateral Agent, the
successor Collateral Agent will succeed to and be vested with all the rights,
powers, privileges and duties of the resigning Collateral Agent, and the
resigning Collateral Agent will be discharged from its duties and obligations
under this Agreement. After any resigning Collateral Agent’s resignation, the
provisions of this Article II will (x) inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Collateral Agent and (y)
survive with respect to any indemnification claim it may have relating to this
Agreement. Any corporation into which the Collateral Agent may be merged or
converted or with which it may be consolidated, or any corporation resulting
from any merger, conversion or consolidation to which the Collateral Agent shall
be a party, or any corporation succeeding to all or substantially all the
corporate trust or agency business of the Collateral Agent, shall be the
successor of the Collateral Agent hereunder; provided that such corporation
shall be otherwise eligible under this Article II to act as a successor
Collateral Agent, without the execution or filing of any paper or any further
act on the part of any of the parties hereto. In the event that the Collateral
Agent is required to acquire title to an asset, or take any managerial action of
any kind in regard thereto, in order to perform any obligation under any
Financing Document, which in the Collateral Agent’s sole determination may cause
the Collateral Agent to incur potential liability under any environmental law,
the Collateral Agent reserves the right, instead of taking such action, to
resign as the Collateral Agent in accordance with this Section 2.7.

4

--------------------------------------------------------------------------------

2.8     Collateral Agent Expenses. The Issuer agrees to reimburse, upon demand
by the Collateral Agent (and, in any event, within 10 days following receipt of
an invoice), all out-of-pocket costs and expenses (including counsel fees and
expenses) incurred by the Collateral Agent in connection with the performance of
its duties under this Agreement or the Security Documents, any amendments,
waivers or releases, realization upon or protection of the Collateral or
enforcement or defense of any Lien on the Collateral.

2.9     Indemnification by the Holders. If the Issuer defaults in its
obligations under Section 2.6, the holders agree to indemnify the Collateral
Agent, the Depositary and their respective directors, officers, employees,
agents and Affiliates (solely to the extent not reimbursed by the Issuer),
ratably according to their percentages of the sum of the principal amount of all
Notes issued and outstanding from time to time, from and against any and all
Losses which may be imposed on, incurred by or asserted against the Collateral
Agent, the Depositary or their respective directors, officers, employees, agents
or Affiliates by any Person (including any holder) in any way relating to or
arising out of this Agreement, any Security Document, the transactions
contemplated thereunder, or any action taken or omitted by the Collateral Agent;
provided that no holder will be liable to any Person for any portion of such
Losses determined to have been caused solely by such Person’s gross negligence
or willful misconduct.

2.10     Collateral Agent Fees. The Issuer agrees to pay to the Collateral Agent
its expenses (including counsel fees and expenses) fees separately agreed to in
writing (which may be amended from time to time by the Issuer and the Collateral
Agent) by the Issuer by the date specified in such writing or, if not specified
in such writing, on demand (and, in any event, within 10 days) upon presentation
of an invoice (including upon execution of this Agreement, and the execution of
any amendment, waiver or release by the Collateral Agent).

2.11     Force Majeure. In no event shall the Collateral Agent be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Collateral Agent shall use reasonable efforts which are consistent with
accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.

5

--------------------------------------------------------------------------------

2.12     Survival. The obligations of the Issuer and the holders under this
Article II shall survive the termination of this Agreement (including without
limitation, any termination under any bankruptcy law) and the resignation or
removal of the Collateral Agent or the Depositary.

2.13     USA PATRIOT Act. The parties hereto acknowledge that in order to help
the United States government fight the funding of terrorism and money laundering
activities, pursuant to federal regulations that became effective on October 1,
2003 (Section 326 of the USA PATRIOT Act) all financial institutions are
required to obtain, verify, record and update information that identifies each
person establishing a relationship or opening an account. The parties to this
Agreement agree that they will provide to the Collateral Agent and the
Depositary such information as it may request, from time to time, in order for
the Collateral Agent and the Depositary to satisfy the requirements of the USA
PATRIOT Act, including but not limited to the name, address, tax identification
number and other information that will allow it to identify the individual or
entity who is establishing the relationship or opening the account and may also
ask for formation documents such as articles of incorporation or other
identifying documents to be provided.

2.14     Special, Consequential and Indirect Damages. In no event shall the
Collateral Agent be responsible or liable for special, indirect, punitive or
consequential loss or damage of any kind whatsoever (including, but not limited
to, loss of profit) irrespective of whether such Collateral Agent has been
advised of the likelihood of such loss or damage and regardless of the form of
action.

ARTICLE III

CERTAIN NOTICES

3.1     Notice of Default or Enforcement. Each holder agrees to use its
reasonable efforts to give to the others and the Collateral Agent, substantially
concurrently with the sending of such notice to the Issuer, (a) copies of any
notice of the occurrence or existence of a Default or Event of Default sent to
the Issuer, and (b) any notice that a Default or Event of Default has been
terminated, cured or waived. The Collateral Agent and each holder agrees to use
its reasonable efforts to give to the others notice of an Enforcement by such
party prior to commencing such Enforcement. The failure to give any of the
foregoing notices shall not affect the validity of such notice of a Default or
Event of Default given to the Issuer, notice of the termination, cure or waiver
of any Default or Event of Default or notice of an Enforcement or create a cause
of action against or cause a forfeiture of any rights of the party failing to
give such notice or create any claim or right on behalf of any third party.
Following receipt of any notice that an Event of Default has occurred, the
Collateral Agent, subject to Section 2.1, shall await direction from the
Required Holders and will act, or decline to act, as directed by the Required
Holders, in the exercise and enforcement of the Collateral Agent’s interests,
rights, powers and remedies in respect of the Collateral or under the Security
Documents or applicable law and, following the initiation of such exercise of
remedies, the Collateral Agent, subject to Section 2.1, will act, or decline to
act, with respect to the manner of such exercise of remedies as directed by the
Required Holders.

 6

--------------------------------------------------------------------------------

ARTICLE IV

PROCEEDS OF COLLATERAL

4.1     Proceeds.     Upon receipt by the Collateral Agent of written notice of
the occurrence of an Event of Default and the direction of the Required Holders
to pay and distribute funds as set forth in this Section 4.1, all proceeds of
the Collateral held or received by the Collateral Agent, the Depositary or any
of the holders and, except as provided in Section 4.2, any other payments
received, directly or indirectly, by the Collateral Agent, the Depositary or any
of the holders on or with respect to any Obligations (including, without
limitation, any payment in an Insolvency Proceeding and the proceeds from any
sale of any Obligations, or any interest therein to the Issuer or any Affiliate
of the Issuer) shall be delivered to the Collateral Agent and distributed as
follows:

(a)     first: to the (i) Collateral Agent in the amount of any sums owed to it
under or pursuant to the Financing Documents, and (ii) Depositary in the amount
of any sums owed to it under the Depositary Agreement, ratably in accordance
with the respective amounts thereof; and

(b)     second: to pay any fees, costs, charges, expenses and any other amounts,
and all principal, interest or Make-Whole Amount in respect of the Notes due and
payable to the holders of the Notes, ratably in accordance with the amounts
owing to each holder in respect of the Notes held by such holder as a percentage
of the total amounts owing to all holders in respect of all Notes.

Unless otherwise notified in writing by a holder of Notes (as applicable),
payments to such holder shall be paid in accordance with the payment
instructions set forth on Schedule A to the Note Agreement.

4.2     Remaining Proceeds. After all Obligations have been paid in full in cash
(the payment in full in cash of such Obligations, to the extent relating to
amounts due to the holders, to be evidenced to the Collateral Agent by written
certification from the holders), the balance of the proceeds of the Collateral,
if any, shall be paid to the Issuer or as otherwise required by law.

ARTICLE V

ACTIONS RELATED TO COLLATERAL

5.1     Recourse of Holders; Other Collateral. Each of the holders acknowledges
and agrees that (a) it shall only have recourse to the Collateral through the
Collateral Agent and that it shall have no independent recourse to the
Collateral, and (b) the Collateral Agent shall have no obligation to take any
action, or refrain from taking any action, except upon instructions given in
accordance with this Agreement. Nothing contained herein shall restrict a
holder’s rights to pursue remedies, by proceedings in law and equity, to enforce
the performance of and provisions of the Financing Documents in accordance with
the terms thereof to the extent that such remedies do not relate to the
Collateral or interfere with the Collateral Agent’s right to take action
hereunder or under the Security Documents.

7

--------------------------------------------------------------------------------

ARTICLE VI

DUTIES OF COLLATERAL AGENT

6.1     Actions Under the Security Documents.

(a)     The Collateral Agent shall not amend or waive any provisions of any
Security Document or release any Lien or any pledgor or guarantor, except in
each case at the written direction of the Required Holders pursuant to such
consents as may have been required under Section 17.1 of the Note Agreement or
as otherwise expressly provided in the Security Documents.

(b)     At any time when a notice of an Event of Default has been delivered to
the Collateral Agent by a holder or the Issuer, the Collateral Agent shall
exercise or refrain from exercising all rights, powers and remedies as shall be
available to it under the Security Documents in accordance with any written
instructions received from the Required Holders, subject to Section 2.1. Absent
such written instructions (a) at a time when a notice of an Event of Default has
been delivered to the Collateral Agent and has not been terminated by a written
notice delivered to the Collateral Agent by the Required Holders or a holder, or
(b) in the case of an emergency in order to protect any of the Collateral, the
Collateral Agent may take, but shall have no obligation to take, any and all
actions under the Security Documents or otherwise (other than Enforcement
actions) as it shall deem to be in the best interests of the Depositary and the
holders.

6.2     No Impairment. Nothing contained in this Agreement shall (a) prevent any
holder from imposing a default rate of interest in accordance with its Note or
any other Financing Document or prevent a holder from raising any defenses in
any action in which it has been made a party defendant or has been joined as a
third party, except that the Collateral Agent may direct and control any defense
directly relating to the Collateral or any one or more of the Security Documents
in accordance with Section 6.1, or (b) affect or impair the right any holder may
have under the Financing Documents to accelerate the Obligations.

ARTICLE VII

ACCOUNTING

The Collateral Agent, the Depositary and each of the holders agrees to render a
written accounting to the others of the amounts of its outstanding Obligations,
receipts of payments from the Issuer or from the Collateral Agent and other
items relevant to the provisions of this Agreement upon the reasonable request
from one of the others, as soon as reasonably practicable after such request.

8

--------------------------------------------------------------------------------

ARTICLE VIII

NOTICES

All notices and communications provided for hereunder shall be in writing and
sent (i) by facsimile transmission if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), (ii) by registered or certified mail with return receipt
requested (postage prepaid), (iii) by a recognized overnight delivery service
(with charges prepaid) or (iv) by electronic mail with a portable document
format (.pdf) attachment, with confirmation of receipt and (a) if to a holder,
addressed to it at the address specified for such communications in Section 18
of the Note Agreement, or at such other address as a holder shall have specified
to the Collateral Agent, in writing, (b) if to the Collateral Agent or the
Depositary addressed to it in such capacity at Wilmington Trust, National
Association, 1100 North Market Street, Wilmington, DE 19890, Attention:
Administrator for Idaho USG Holdings, LLC, Facsimile: 302-636-4149, Email:
avogelsong@wilmingtontrust.com or at such other address as the Collateral Agent
or the Depositary shall have specified to each holder and the Issuer, and (c) if
to the Issuer, addressed to it at c/o U.S. Geothermal Inc., 390 E Parkcenter
Boulevard, Suite 250, Boise, ID 83706, Attention: Jonathan Zurkoff, Facsimile:
(760)-348-2315, E-mail: jzurkoff@usgeothermal.com, or at such other address as
the Issuer shall have specified to each holder, the Depositary and the
Collateral Agent in writing. Notwithstanding the foregoing, (x) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, or return e-mail or other
written acknowledgement from such recipient confirming receipt), and (y)
communications or notices transmitted by facsimile or e-mail shall be deemed to
have been validly and effectively given on the day (if a Business Day and, if
not, on the next following Business Day) on which it is transmitted if
transmitted before 4:00 p.m., New York City time, and if transmitted after that
time, on the next following Business Day.

ARTICLE IX

CONTESTING LIENS OR SECURITY INTERESTS; NO PARTITIONING OR
MARSHALLING OF COLLATERAL; CONTESTING OBLIGATIONS

9.1     No Contest of Liens. None of the Collateral Agent, the Depositary nor
any holder shall contest the validity, perfection, priority or enforceability of
or seek to avoid, have declared fraudulent or have put aside any lien or
security interest granted to the Collateral Agent pursuant to this Agreement,
the Note Agreement or any other Financing Document, and each party hereby agrees
to cooperate in the defense of any action contesting the validity, perfection,
priority or enforceability of such liens or security interests.

9.2     No Partition. Notwithstanding anything to the contrary in this Agreement
or in any Security Document, no holder or the Depositary shall have the right to
have any of the Collateral, or any security interest or other property being
held as security for all or any part of the Obligations by the Collateral Agent,
partitioned, or to file a complaint or institute any proceeding at law or in
equity to have any of the Collateral or any such security interest or other
property partitioned, and each holder and the Depositary hereby waives any such
right.

9

--------------------------------------------------------------------------------

9.3     No Contest of Obligations. None of the Collateral Agent, the Depositary
nor any holder shall contest the validity or enforceability of or seek to avoid,
have declared fraudulent or have set aside any Obligations. Subject to Section
2.1, in the event any of the Obligations is invalidated, avoided, declared
fraudulent or set aside for the benefit of the Issuer, the Collateral Agent, the
Depositary and the holders agree that such Obligations shall nevertheless be
considered to be outstanding for all purposes of this Agreement.

ARTICLE X

NO ADDITIONAL RIGHTS FOR THE ISSUER HEREUNDER

The Issuer agrees that if the Collateral Agent, the Depositary or any holder
violates the terms of this Agreement, it shall not use such violation as a
defense to any enforcement by any such party nor assert such violation as a
counterclaim or basis for setoff or recoupment against any such party.

ARTICLE XI

INSOLVENCY PROCEEDINGS

This Agreement shall survive the commencement of any Insolvency Proceeding. In
the event of any Insolvency Proceeding relative to the Issuer or any other
Issuer Party, the Collateral Agent shall be entitled and empowered in any such
Insolvency Proceeding, at the request of the Required Holders, to (a) file and
prove a claim for the whole amount of the principal, interest, fees and
Make-Whole Amounts owing and unpaid in respect of the Notes and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Secured Parties
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Secured Parties and their respective agents and counsel)
allowed in such Insolvency Proceeding, in each case to the extent that any such
Secured Party fails to do so prior to 10 Business Days’ before the expiration of
the time to file any such proof of claim or other documents, and (b) collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same in accordance with this Agreement.

Nothing contained herein shall limit or restrict the independent right of any
holder of the Notes to initiate any Insolvency Proceeding in its individual
capacity and to appear or be heard on any matter before the bankruptcy or other
applicable court in any such Insolvency Proceeding, including, without
limitation, with respect to any question concerning the post-petition usage of
Collateral and post-petition financing arrangements. The Collateral Agent is not
authorized in any such proceeding to enter into any agreement for, or give any
authorization or consent with respect to, the post-petition usage of Collateral,
unless such agreement, authorization or consent has been approved in writing by
the Required Holders. Nothing contained herein shall be deemed to authorize the
Collateral Agent to authorize or consent to or accept or adopt on behalf of any
Secured Party any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Secured Party or to authorize the
Collateral Agent to vote in respect of the claim of any Secured Party in any
such proceeding.

10

--------------------------------------------------------------------------------

ARTICLE XII

TURNOVER OF COLLATERAL

If any holder or the Depositary acquires custody, control or possession of any
Collateral (except pursuant to the Depositary Agreement) or any proceeds thereof
by set-off or any other means other than pursuant to the terms of this
Agreement, such holder and/or the Depositary, as applicable, shall promptly
cause such Collateral or the proceeds thereof to be delivered to or put in the
custody, possession or control of the Collateral Agent for disposition and
distribution in accordance with the provisions of this Agreement. Until such
time as any such holder and/or the Depositary, as applicable, shall have
complied with the provisions of the immediately preceding sentence of this
Article XII, such holder and/or the Depositary, as applicable, shall be deemed
to hold such Collateral and the proceeds thereof in trust for the Collateral
Agent.

ARTICLE XIII

AMENDMENT

This Agreement and the provisions hereof may be amended, modified or waived only
by a writing signed by all of the parties hereto.

ARTICLE XIV

SUCCESSORS AND ASSIGNS

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and the successors and assigns of the holders who execute
and deliver a Joinder Agreement in substantially the form attached as Exhibit A
hereto. The Issuer may not assign or otherwise transfer any of its rights under
this Agreement. Any holder of Notes will have the right to transfer, assign,
pledge and grant participations in its rights and interests under this Agreement
in accordance with the terms of the Note Agreement. The Collateral Agent may
only assign or otherwise transfer and assign its rights and interests under this
Agreement to a successor in accordance with Section 2.7 hereof. The Depositary
may only assign or otherwise transfer and assign its rights and interests under
this Agreement to a successor in accordance with Section 7.2 of the Depositary
Agreement.

ARTICLE XV

SEVERABILITY

In case any one or more of the provisions contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby, and the parties shall enter into good faith negotiations to
replace the invalid, illegal or unenforceable provision.

ARTICLE XVI

CONSTRUCTION, ETC.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. The rules of
interpretation set forth in Schedule B of the Note Agreement shall apply to this
Agreement.

11

--------------------------------------------------------------------------------

ARTICLE XVII

COUNTERPARTS; SIGNATURES

This Agreement may be executed in one or more duplicate counterparts and when
signed by all of the parties shall constitute a single binding agreement. A
facsimile or electronic transmission of the signature of any party on any
counterpart shall be effective as the signature of the party executing such
counterpart and shall be deemed to constitute an original signature of such
party to this Agreement and shall be admissible into evidence for all purposes.

ARTICLE XVIII

GOVERNING LAW

THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, OTHER THAN CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD
APPLY THE LAWS OF ANOTHER JURISDICTION, EXCEPT TO THE EXTENT THAT THE VALIDITY
OF REMEDIES HEREUNDER IN RESPECT OF ANY PARTICULAR COLLATERAL IS GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

ARTICLE XIX

CONSENT TO JURISDICTION; PROCESS AGENT; WAIVER OF JURY TRIAL

19.1     Consent to Jurisdiction. The parties agree that any legal action or
proceeding arising out of this Agreement or any other Financing Document may be
brought in or removed to the courts of the State of New York, in and for the
County of New York, or of the United States of America for the Southern District
of New York, in each case, in the Borough of Manhattan. By execution and
delivery of this Agreement, each party accepts, for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts. The Issuer agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Each of the parties irrevocably
consents to the service of process out of any of the aforementioned courts in
any such action or proceeding by the mailing of copies thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid,
return receipt requested to such party at its address for notices as specified
herein. Each of the parties agrees that such service upon receipt (i) shall be
deemed in every respect effective service of process upon it in any such suit,
action or proceeding and (ii) shall, to the fullest extent permitted by
applicable law, be taken and held to be valid personal service upon and personal
delivery to it. Notices under this Section 19.1 shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.

12

--------------------------------------------------------------------------------

19.2     Appointment of Process Agent. In addition to and notwithstanding the
provisions of Section 19.1 above, the Issuer hereby irrevocably appoints CT
Corporation System as its agent to receive on its behalf and its property
service of copies of the summons and complaint and any other process which may
be served in any action or proceeding. Such service may be made by mailing or
delivering a copy of such process to the Issuer, in care of the process agent at
111 Eighth Avenue, New York, NY 10011 and the Issuer hereby irrevocably
authorizes and directs the process agent to accept such service on its behalf.
Nothing in this Agreement will affect the right of any party hereto to serve
legal process in any other manner permitted by law or affect the right of any
party hereto to bring any action or proceeding in the courts of any other
jurisdiction. If for any reason the process agent ceases to be available to act
as process agent, the Issuer agrees to immediately appoint a replacement process
agent satisfactory to the Collateral Agent. Each of the parties waives any right
to stay or dismiss any action or proceeding under or in connection with any or
all of this Agreement or any other Financing Document brought before the
foregoing courts on the basis of forum non conveniens.

19.3     WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS
OF THE PARTIES. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER
INTO THIS AGREEMENT. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.

ARTICLE XX

TERMINATION

The provisions of this Agreement and the Security Documents shall terminate on
the date on which all of the Obligations owing to the holders under the Notes
and the other Secured Parties under the Financing Documents have been paid in
full in cash (excluding contingent obligations and reimbursement obligations
that by their terms expressly survive the repayment in full of the Notes and for
which no claim has been asserted). Upon receipt of written notice from each of
the holders that the Obligations under the Financing Documents have been paid in
full in cash (excluding contingent obligations and reimbursement obligations
that by their terms expressly survive the repayment in full of the Notes), the
Collateral Agent is hereby directed to execute the documents provided to it by
the Issuer to release the Collateral. Any liability or obligation hereunder
arising prior to the termination of this Agreement shall survive such
termination (including without limitation, any termination under any bankruptcy
law). Any indemnity of any Person relating to events occurring prior to the
termination of such documents shall survive termination of this Agreement.

13

--------------------------------------------------------------------------------

ARTICLE XXI

LIMITATION RELATIVE TO OTHER AGREEMENTS

Nothing contained in this Agreement is intended to impair as between the
holders, on the one hand, and the Issuer, on the other hand, the rights of the
holders and the obligations of the Issuer under the Note Agreement and the other
Financing Documents. To the extent there is any discrepancy between provisions
of this Agreement and any other Financing Document to which the Collateral Agent
is a party, the terms of this Agreement shall govern.

[Remainder of page intentionally left blank.]

14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties, intending to be legally bound, has
caused this Agreement to be signed on the date first above written.

  Issuer:       IDAHO USG HOLDINGS, LLC               By:   Name: Douglas J.
Glaspey   Title: President

[Signature Page to Collateral Agency Agreement]

--------------------------------------------------------------------------------


  Purchasers:       THE PRUDENTIAL INSURANCE    COMPANY OF AMERICA         By:  
    Vice President         PRUDENTIAL ANNUITIES LIFE    ASSURANCE CORPORATION  
    By: PGIM, Inc., as investment manager                 By:       Vice
President

[Signature Page to Collateral Agency Agreement]

--------------------------------------------------------------------------------

Collateral Agent:

WILMINGTON TRUST, NATIONAL
ASSOCIATION, not in its
individual capacity but solely in its capacity as the
Collateral Agent

  By:     Name:     Title:  

Depositary:

WILMINGTON TRUST, NATIONAL
ASSOCIATION, not in its individual capacity but
solely in its capacity as the Depositary

  By:     Name:     Title:  

[Signature Page to Collateral Agency Agreement]

--------------------------------------------------------------------------------

Exhibit A

FORM OF JOINDER AGREEMENT

Reference is made to the Collateral Agency Agreement (the “Collateral Agency
Agreement”), dated as of May 19, 2016, by and among Wilmington Trust, National
Association, in its capacity as collateral agent for the Secured Parties and as
depositary, Idaho USG Holdings, LLC, a Delaware limited liability company, and
the holders of the Notes signatory thereto from time to time. All capitalized
terms used but not defined herein have the respective meanings ascribed thereto
in the Collateral Agency Agreement. This agreement is a Joinder Agreement
referred to in Article XIV of the Collateral Agency Agreement.

The undersigned hereby agrees that it is a party to the Collateral Agency
Agreement and is therefore bound by, and subject to, the terms of the Collateral
Agency Agreement, and that it is a “holder” under, and as defined, therein.

The undersigned certifies that on or about the date hereof it is the holder of
the following Notes:

[describe Notes]

The address for notices and wiring instructions for all payments to the
undersigned pursuant to the Collateral Agency Agreement and all other Security
Documents is as follows:

[Address and wiring instructions]

Very truly yours,

[NAME OF HOLDER OF NOTES]

  By     Name:     Title:  


--------------------------------------------------------------------------------

Exhibit S-3

Form of USG Idaho Pledge Agreement

Exhibit S-3 - 1

--------------------------------------------------------------------------------

Execution Version

PLEDGE AND SECURITY AGREEMENT

This PLEDGE AND SECURITY AGREEMENT (this “Agreement”), dated as of May 19, 2016,
is by and among U.S. Geothermal Inc., an Idaho corporation (the “Pledgor”), and
Wilmington Trust, National Association, in its capacity as collateral agent
(together with its successors and permitted assigns in such capacity, the
“Collateral Agent”), for the benefit of itself, the holders from time to time of
the Notes (as defined below) and Wilmington Trust, National Association, in its
capacity as depositary (together with its successors and assigns in such
capacity, the “Depositary”) under the Depositary and Security Agreement, dated
as of the date hereof, among the Issuer (as defined below), the Collateral Agent
and the Depositary (as amended, modified or supplemented from time to time, the
“Depositary Agreement”) (the holders of the Notes from time to time, the
Depositary and the Collateral Agent are referred to herein collectively as the
“Secured Parties”), and acknowledged and consented to by Idaho USG Holdings,
LLC, a Delaware limited liability company (the “Issuer”).

RECITALS:

The Issuer has authorized the issue and sale of its 5.80% Senior Secured Notes
due March 31, 2023 (as amended, modified or supplemented from time to time, the
“Notes”), subject to and in accordance with the Note Purchase Agreement, dated
as of the date hereof, among the Issuer and the holders of Notes party thereto
from time to time (as amended, modified or supplemented from time to time, the
“Note Agreement”).

The Pledgor owns 100% of the outstanding limited liability company interests of
the Issuer. The Pledgor will benefit from the issuance of the Notes. It is a
condition precedent to the purchase of the Notes pursuant to the Note Agreement
that the Pledgor pledge and grant the security interests described in this
Agreement, and the Pledgor wishes to pledge and grant a security interest in
favor of the Collateral Agent, for the benefit of the Secured Parties, as herein
provided.

Capitalized terms used but not defined in this Agreement have the meanings
assigned to them in the Note Agreement.

The Pledgor and the Collateral Agent therefore agree as follows:

ARTICLE I.

ASSIGNMENT AND PLEDGE

1.1.     Grant. As collateral security for the prompt and complete payment when
due of the principal, interest (including, without limitation, interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) and
Make-Whole Amount on all of the Notes issued and delivered and outstanding under
the Note Agreement, the payment of all other sums owing under the Note Agreement
and each other Financing Document, when due (whether at stated maturity, by
acceleration, because of mandatory prepayment, or otherwise) and the performance
of the covenants contained in the Note Agreement and each of the other Financing
Documents (in each case, including the payment of amounts which would become due
but for the operation of the automatic stay under Section 362(a) of the
Bankruptcy Code, 11 U.S.C. § 362(a)) and of all obligations of the Pledgor under
this Agreement (collectively, the “Secured Obligations”), and to induce the
Purchasers to purchase the Notes, the Pledgor hereby assigns, conveys,
mortgages, pledges, hypothecates and transfers to the Collateral Agent, for the
benefit of the Secured Parties, and grants to the Collateral Agent a continuing
first priority Lien on and security interest in the following:

--------------------------------------------------------------------------------

(a)     the Pledgor’s right, title and interest in and to all of the limited
liability company interests and all other ownership or equity interests of every
class which the Pledgor holds in the Issuer, as more fully described on Annex A
hereto (collectively, the “Securities”);

(b)     all of the Pledgor’s present and future rights, authority, status and
powers as a member of the Issuer, whether arising under the limited liability
company operating agreement or other constitutive document of the Issuer, at law
or otherwise, including all of the Pledgor’s rights to vote and otherwise
control or participate in the management of the business and affairs of the
Issuer;

(c)     all additional limited liability company interests or other ownership or
equity interests in the Issuer, all warrants, rights and options to acquire or
subscribe for any such interests, and all securities and instruments convertible
into or exchangeable for any such interests, in which the Pledgor at any time
has or obtains any right, title, or interest; and

(d)     all distributions, profit allocations, interest, revenues, income and
proceeds of any kind, whether cash, instruments, securities or other property,
received by or distributable to the Pledgor in respect of, or in exchange for,
its Securities or any other Pledged Collateral and all of the Pledgor’s rights
to receive the foregoing (collectively, the “Pledged Collateral”).

Notwithstanding the foregoing, the Pledged Collateral shall not include any
Distributions to the Pledgor made in compliance with Section 10.10 of the Note
Agreement.

1.2.     Continuing Security Interest. This Agreement creates a continuing
security interest in the Pledged Collateral and will remain in full force and
effect until the indefeasible payment in full in cash and performance of all
Secured Obligations. If, at any time for any reason (including the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Pledgor, the
Issuer, any Issuer Subsidiary, any guarantor, or any other Person or the
appointment of any intervenor or conservator of, or agent or similar official
for the Pledgor, the Issuer, any Issuer Subsidiary, any guarantor or any other
Person or any of their respective properties), any payment received by the
Collateral Agent or any holder of a Note in respect of the Secured Obligations
is rescinded or must otherwise be restored or returned by such Person, this
Agreement will continue to be effective or will be reinstated, if necessary, as
if such payment had not been made.

1.3.     Delivery of Certificates and Instruments. The Pledgor shall deliver at
Closing, and thereafter agrees to deliver to the Collateral Agent, immediately
upon receipt thereof, all certificates and instruments evidencing or
representing any of the Pledged Collateral, in each case properly endorsed in
blank and in suitable form for transfer by delivery and accompanied by
instruments of transfer endorsed in blank, in form and substance satisfactory to
the Collateral Agent. The Collateral Agent will hold such certificates and
instruments until all Secured Obligations have been paid in case and satisfied.
The Pledgor will not cause or permit any of the Securities to be or become
uncertificated or to constitute a security not governed by Article 8 of the
Uniform Commercial Code of the State of Delaware.

- 2 -

--------------------------------------------------------------------------------

1.4.     Waiver of Certain Operating Agreement Provisions. The Pledgor
irrevocably waives any and all provisions of its articles of incorporation,
by-laws and other constitutive documents or the limited liability company
operating agreement or other constitutive document of the Issuer that (a)
prohibit, restrict, condition or otherwise affect the grant hereunder of any
Lien on any of the Pledged Collateral or any enforcement action which may be
taken in respect of any such Lien or the transfer of the Pledged Collateral by
the Collateral Agent or any of its designees or transferees, (b) would operate
to limit or restrict the ability of the Collateral Agent or any of its designees
or transferees from becoming a full voting member of the Issuer following an
Event of Default, or (c) otherwise conflict with the terms of this Agreement.
The Issuer agrees that it shall not (and the Pledgor agrees that it shall not
cause or permit the Issuer to) issue any equity interests to any Person other
than the holders of its equity interests on the date hereof.

1.5.     Authorization to File Statements. The Pledgor authorizes the Collateral
Agent to file in any Uniform Commercial Code filing office financing statements
naming the Collateral Agent as the secured party and indicating the Pledged
Collateral as the collateral. Notwithstanding the foregoing, nothing herein
shall require the Collateral Agent to file financing statements or continuation
statements, or be responsible for maintaining the security interests purported
to be created as described herein and such responsibility shall be solely that
of the Pledgor.

ARTICLE II.

REPRESENTATIONS, WARRANTIES AND COVENANTS; WAIVERS AND
AUTHORIZATIONS, ETC.

2.1.     Representations and Warranties. As of the date of this Agreement, the
Pledgor represents and warrants to the Collateral Agent as follows:

(a)     Existence and Authority. It is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Idaho, is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction in which it is required by law to be qualified. It has all
necessary rights, franchises and privileges and full corporate power and
authority to execute, deliver and perform this Agreement and to act as a member
of the Issuer. It has taken all necessary corporate action to execute, deliver
and perform this Agreement, and this Agreement has been duly executed and
delivered by it and constitutes its legally valid and binding obligation,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by general principles of
equity;

- 3 -

--------------------------------------------------------------------------------

(b)     No Violations or Defaults. The execution, delivery and performance of
this Agreement by it do not and will not (i) violate any applicable law, (ii)
violate, or result in a default under its by-laws or other constitutive document
or the Issuer’s limited liability company operating agreement or other
constitutive document, (iii) violate, or result in a default under, any
contractual obligation to which it or the Issuer is a party, or (iv) require an
Approval or any consent from any Person that has not been obtained;

(c)     Membership Interests. All of the Securities have been duly and validly
issued and are fully paid and non-assessable, are certificated and constitute
securities governed by Article 8 of the Uniform Commercial Code of the State of
Delaware; the certificate representing the Securities has been delivered,
together with transfer powers in substantially the form of Annex B, endorsed in
blank, to the Collateral Agent; and the Securities identified on Annex A hereto
constitute all of the outstanding limited liability company interests and other
ownership interests of the Issuer;

(d)     No Liens. (i) It is the sole, direct, legal and beneficial owner of, and
has good and valid title to, the Pledged Collateral; (ii) none of the Pledged
Collateral is subject to any Lien (except the Lien of this Agreement); and (iii)
no effective security agreement (other than this Agreement), financing statement
(except for financing statements in favor of the Collateral Agent) or other
instrument similar in effect is on file or of record in the office of any
Governmental Authority with respect to any of the Pledged Collateral;

(e)     Name and Address. Its name set forth in the first paragraph of this
Agreement is its true, correct and complete name; its legal address and the
address of its principal place of business and chief executive office, its
organizational number and its EIN are all as set forth below its name on Annex C
hereto; its type of organization is a corporation, its jurisdiction of
incorporation is Idaho;

(f)     Perfection and Priority of Liens. The pledge and grant of a security
interest in, and delivery of the Pledged Collateral pursuant to this Agreement,
will create a valid and perfected Lien on and in the Pledged Collateral, and the
proceeds thereof, securing the payment of the Secured Obligations, subject to no
prior Lien, assuming continued possession of the original certificates
evidencing the Securities constituting Pledged Collateral by the Collateral
Agent.

(g)     No Litigation. There are no actions, suits, investigations or
proceedings pending or, to the knowledge of the Pledgor, threatened against or
affecting the Pledgor in any court or before any arbitrator or before or by any
Governmental Authority;

(h)     Blocked Person. It is not (i) a Person whose name appears on the list of
Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, United States Department of the Treasury (“OFAC”) (an
“OFAC Listed Person”) (ii) an agent, department, or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (iii) otherwise blocked, subject to sanctions under or engaged in
any activity in violation of other United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act (“CISADA”) or any similar law or regulation with respect to Iran
or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing (collectively, “U.S. Economic Sanctions”) (each
OFAC Listed Person and each other Person, entity, organization and government of
a country described in clause (i), clause (ii) or clause (iii), a “Blocked
Person”). The Pledgor has not been notified that its name appears or may in the
future appear on a state list of Persons that engage in investment or other
commercial activities in Iran or any other country that is subject to U.S.
Economic Sanctions;

- 4 -

--------------------------------------------------------------------------------

(i)     Anti-Money Laundering Laws. It (i) has not been found in violation of,
charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the Pledgor’s actual
knowledge after making due inquiry, is not under investigation by any
Governmental Authority for possible violation of Anti-Money Laundering Laws or
any U.S. Economic Sanctions violations, (iii) has not been assessed civil
penalties under any Anti-Money Laundering Laws or any U.S. Economic Sanctions,
or (iv) has not had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws. The Pledgor has established procedures and controls
which it reasonably believes are adequate (and otherwise comply with applicable
law) to ensure that the Pledgor is and will continue to be in compliance with
all applicable current and future Anti-Money Laundering Laws and U.S. Economic
Sanctions.

(j)                (1)     The Pledgor (i) has not been charged with, or
convicted of bribery or any other anti-corruption related activity under any
applicable law or regulation in a U.S. or any non-U.S. country or jurisdiction,
including but not limited to, the U.S. Foreign Corrupt Practices Act and the
U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (ii) to the
Pledgor’s actual knowledge after making due inquiry, is not under investigation
by any U.S. or non-U.S. Governmental Authority for possible violation of
Anti-Corruption Laws, (iii) has not been assessed civil or criminal penalties
under any Anti-Corruption Laws or (iv) has not been or is not the target of
sanctions imposed by the United Nations or the European Union;

(2)     To the Pledgor’s actual knowledge after making due inquiry, the Pledgor
has not, within the last five years, directly or indirectly offered, promised,
given, paid or authorized the offer, promise, giving or payment of anything of
value to a Governmental Official or a commercial counterparty for the purposes
of: (i) influencing any act, decision or failure to act by such Government
Official in his or her official capacity or such commercial counterparty, (ii)
inducing a Governmental Official to do or omit to do any act in violation of the
Governmental Official’s lawful duty, or (iii) inducing a Governmental Official
or a commercial counterparty to use his or her influence with a government or
instrumentality to affect any act or decision of such government or entity; in
each case in order to obtain, retain or direct business or to otherwise secure
an improper advantage in violation of any applicable law or regulation or which
would cause any holder to be in violation of any law or regulation applicable to
such holder; and

- 5 -

--------------------------------------------------------------------------------

(3)     The Pledgor has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Pledgor is and will continue to be in compliance with all applicable current
and future Anti-Corruption Laws.

2.2.     Affirmative Covenants. The Pledgor covenants and agrees that it will
perform and observe each of the following covenants:

(a)     Existence. It will preserve and maintain its existence, rights,
franchises and privileges and remain in good standing in the jurisdiction of its
incorporation, and qualify and remain qualified as a foreign company in good
standing in each jurisdiction in which such qualification is necessary in view
of its current or proposed business and operations or the ownership of its
properties;

(b)     Compliance with Laws, Approvals, and Obligations. It will comply with
all laws and Approvals to which it or its property is subject and with its
by-laws or other constitutive document and all material contractual obligations
to which it is a party. It will obtain and maintain in full force and effect all
Approvals necessary (i) for its current and proposed business and operations and
the ownership of its properties and (ii) for the execution, delivery,
performance and enforcement of this Agreement; and

(c)     Defend Title. (i) It will defend the rights of the Collateral Agent and
security interest of the Collateral Agent in the Pledged Collateral against the
claims and demands of all other persons whomsoever; and (ii) it will have like
title to and the right to pledge and grant a security interest in the Pledged
Collateral hereafter pledged or in which a security interest is granted to the
Collateral Agent, for the benefit of the Secured Parties, hereunder and will
likewise defend the rights, pledge and security interest thereof and therein of
the Collateral Agent.

2.3.     Negative Covenants. The Pledgor covenants and agrees that it will
perform and observe each of the following covenants:

(a)     Business, Name and Address. It will not change its name, the address of
its principal place of business or chief executive office, its type of
organization, its jurisdiction of incorporation or its organizational
identification number without giving the Collateral Agent and the holders of the
Notes 30 days’ prior written notice of such change;

(b)     Governing Documents. It will not permit or agree to any amendment of its
by-laws or other constitutive document or the limited liability company
operating agreement or other constitutive document of the Issuer, except in
connection with the admission of a new member or substitution of an existing
member of the Issuer in compliance with Section 2.3(d) . It will not sell,
assign, lease, or otherwise dispose of (whether in one transaction or in a
series of transactions), any or all of its rights, title or interest in the
Pledged Collateral, except as provided in Section 2.3(d) ;

- 6 -

--------------------------------------------------------------------------------

(c)     Bankruptcy. It will not take or authorize any other Person to take any
action that might result in the occurrence of a Bankruptcy Event (as defined
below) with respect to it or the Issuer or any Issuer Subsidiary. In addition,
it will not solicit, consent to or join in any such action, nor will it consent
to the appointment of a custodian, receiver, trustee or other official, or to
any other relief, for itself or for the Issuer or any Issuer Subsidiary or any
of its or their respective property. “Bankruptcy Event” means, with respect to
any Person, (i) such Person’s insolvency, inability to pay its debts as they
become due, or admission in writing of its inability to pay its debts as they
become due; (ii) a general assignment by such Person for the benefit of its
creditors; (iii) any action taken or initiated by it for its winding-up,
dissolution or liquidation or for the appointment of a receiver, trustee,
custodian or similar officer for it or for any of its assets or revenues; (iv)
the commencement by such Person of any bankruptcy, insolvency, moratorium,
reorganization or liquidation case, action or proceeding or any other proceeding
for relief under any bankruptcy law or any other law for the relief of debtors
or affecting the rights of creditors generally; (v) the commencement against
such Person by any other Person of a case, action or proceeding described in
clause (iii) or (iv) or similar in effect, which action or proceeding, for
purposes of the first sentence of this Section 2.3(c) , shall not be dismissed
or vacated within 60 days thereof; (vi) any action by which a court takes
jurisdiction of its assets or revenues; or (vii) any corporate, partnership,
member, management or other action taken or initiated by such Person
authorizing, approving, consenting to or indicating acquiescence in any case,
action or proceeding described in clause (ii), (iii), (iv), (v), or (vi);

(d) New Members. Except as set forth in this Section 2.3(d) , the Pledgor will
not permit or consent to the admission of any new or substitute members in the
Issuer, except, following an Event of Default and the exercise by the Collateral
Agent or its designee of remedies under the Financing Documents, a new or
substitute member that is the Collateral Agent or a designee of the Collateral
Agent; the Pledgor will not effect or permit any sale, transfer or encumbrance
of the Pledged Collateral, except, following an Event of Default, in connection
with an exercise of remedies by the Secured Parties. Notwithstanding the
foregoing, the Pledgor may transfer its Securities in the Issuer to a new or
substitute member so long as, in each case, after giving effect to such
transaction (x) an Event of Default under the Note Agreement does not occur, (y)
the Lien created by this Agreement continues to be a first-priority perfected
Lien in all of the Pledged Collateral (to the extent this Agreement continues
after such transfer and is not replaced by a new pledge and security agreement
in accordance with clause (z) hereof), and (z) the new or substitute member
(including any transferee of the Pledgor’s limited liability company interests
in the Issuer) executes and delivers a pledge and security agreement on
substantially the same terms and conditions as this Agreement and causes to be
delivered an opinion of counsel with respect to the matters set forth in clause
(y) above and the enforceability of the pledge and security agreement against
such new member, which opinion shall otherwise be in form and substance
reasonably satisfactory to the Required Holders.

2.4.     Protection of Secured Parties. The Pledgor agrees that:

(a)     its liabilities and obligations under its by-laws or other constitutive
document or the Issuer’s limited liability company operating agreement or other
constitutive document will not be affected by this Agreement or the Lien on the
Pledged Collateral created in favor of the Collateral Agent pursuant to this
Agreement, or the exercise by the Collateral Agent of any of its rights under
this Agreement;

- 7 -

--------------------------------------------------------------------------------

(b)     no Secured Party, unless it expressly agrees in writing, will have any
liabilities or obligations under the Issuer’s limited liability company
operating agreement or other constitutive document as a result of this Agreement
or the exercise by the Collateral Agent of its rights under this Agreement; and

(c)     no Secured Party has any obligation to enforce any contractual
obligation or claim with respect to the Pledged Collateral, or to take any other
action with respect to the Pledged Collateral except as expressly set forth in
this Agreement and the other Financing Documents.

2.5.     Waiver of Subrogation. Notwithstanding any payment made by the Pledgor
under this Agreement or any set-off or application by any Secured Party of any
funds of the Pledgor, until all of the Secured Obligations have been
indefeasibly paid in full in cash, the Pledgor will not (a) be entitled to be
subrogated to any of the rights of any Secured Party against the Issuer, any
Issuer Subsidiary or any guarantor or in any collateral security or guaranty or
right of offset held by the Collateral Agent for the payment of any Secured
Obligations; or (b) seek any reimbursement or contribution from the Issuer or
any guarantor in respect of any payment made by it under this Agreement or any
set-off or application of any of its funds.

2.6.     Additional Waivers. The Pledgor waives diligence, presentment, demand
of any kind, protests of any kind and notices of any kind, all set-offs and all
counterclaims, to the extent permitted by applicable law, and all suretyship
defenses to the extent otherwise applicable.

ARTICLE III.

RIGHTS AND REMEDIES

3.1.     Distributions and Voting Rights.

(a)     So long as no Event of Default has occurred and is continuing, the
Pledgor will be entitled to exercise any and all management, voting, consent and
other rights with respect to the Pledged Collateral for any purpose not
inconsistent with the terms of the Note Agreement or any of the Financing
Documents and to receive and retain any and all cash distributions and other
payments in respect of the Pledged Collateral made in accordance with the Note
Agreement and the other Financing Documents.

(b)     Upon the occurrence and during the continuation of an Event of Default,
all rights of the Pledgor to exercise management, voting, consent and other
rights with respect to the Pledged Collateral and to receive distributions and
other payments in respect of the Pledged Collateral will cease, and all such
rights will immediately become vested solely in the Collateral Agent or its
nominee. After the occurrence and during the continuation of an Event of
Default, any distributions and other payments in respect of the Pledged
Collateral received by the Pledgor will be held in trust for the Collateral
Agent, and the Pledgor will keep all such amounts separate and apart from all
other funds and property so as to be capable of identification as the property
of the Collateral Agent and the Pledgor will deliver such amounts promptly to
the Collateral Agent or its designee in the identical form received, properly
endorsed or assigned when required to enable the Collateral Agent or its
designee to complete collection thereof.

- 8 -

--------------------------------------------------------------------------------

3.2.     Collateral Agent’s Rights Upon Default. Upon the occurrence and during
the continuation of an Event of Default, the Collateral Agent, acting at the
direction of the Required Holders, may, but shall not be obligated to, in its
sole discretion, take any or all of the following actions, in each case at the
Pledgor’s expense and without prior notice to the Pledgor except as required
below or under applicable law:

(a)     give notice of the Event of Default to any Person, collect distributions
and other amounts constituting or payable in respect of the Pledged Collateral,
and enforce all rights of the Pledgor in the Pledged Collateral;

(b)     take possession of any or all of the Pledged Collateral, including
through agents, wherever it may be found, and hold and manage the same;

(c)     foreclose its Lien upon any or all of the Pledged Collateral;

(d)     become, or cause its nominee or a transferee to become, a substitute or
successor member of the Issuer;

(e)     sell, lease, assign and deliver or otherwise dispose of any or all of
the Pledged Collateral at public or private sale, with or without having any or
all of the Pledged Collateral at the place of sale, upon terms, in such manner,
at such time or times, and at such place or places as the Collateral Agent,
acting at the direction of the Required Holders, may determine; and

(f)     exercise any or all other rights or remedies available to the Collateral
Agent, acting at the direction of the Required Holders, under applicable law,
the Note Agreement and the other Financing Documents, or any other agreement
between the parties.

The Collateral Agent may, to the fullest extent permitted by law, exercise the
foregoing rights and remedies in such order, at such times and in such manner as
the Collateral Agent, acting at the direction of the Required Holders, may, in
its sole and exclusive judgment, determine from time to time.

3.3.     Power of Attorney. The Pledgor irrevocably constitutes and appoints the
Collateral Agent and any officer or agent thereof, with each full power of
substitution, as the Pledgor’s true and lawful attorney-in-fact and proxy, in
the Pledgor’s name or in such Collateral Agent’s name or otherwise, and at the
Pledgor’s expense, to take any or all of the following actions upon the
occurrence and during the continuation of an Event of Default, without notice to
or the consent of the Pledgor:

(a)     take any or all of the actions described in Section 3.2 and exercise any
other right or power granted to the Collateral Agent and any holder of a Note
under this Agreement or any other Financing Document or by law;

- 9 -

--------------------------------------------------------------------------------

(b)     transfer to, or register in the name of, the Collateral Agent or its
nominee any or all of the Pledged Collateral;

(c)     exercise all voting, consent, management and other rights relating to
any Pledged Collateral; and

(d)     do any and all things necessary and proper to carry out the purposes of
this Agreement.

The Pledgor recognizes and agrees that the power of attorney granted pursuant to
this Section 3.3 is coupled with an interest and is not revocable until the
termination of this Agreement in accordance with its terms. The Pledgor ratifies
and confirms all actions taken by the Collateral Agent or its agents pursuant to
this power of attorney in accordance herewith.

3.4.     Other Rights of the Collateral Agent.

(a)     The Collateral Agent will have, with respect to the Pledged Collateral,
in addition to the rights and remedies set forth in this Agreement: (i) all of
the rights and remedies available to a secured party under applicable law, as if
such rights and remedies were fully set forth in this Agreement, and (ii) all of
the rights, protections and indemnities set forth in the Collateral Agency
Agreement, which provisions are incorporated by reference and made a part of
this Agreement.

(b)     The Collateral Agent may at any time and from time to time release or
relinquish any right, remedy or Lien it has with respect to a particular item of
Pledged Collateral without thereby releasing, relinquishing or in any way
affecting its rights, remedies or Lien with respect to any other item of Pledged
Collateral.

3.5.     Disposition of Collateral.

(a)     Upon the written request by the Collateral Agent (acting at the
direction of the Required Holders) or the Required Holders after the occurrence
and during the continuation of an Event of Default, the Pledgor agrees, promptly
and at its own expense, to assemble any or all of the Pledged Collateral and
make it available to the Collateral Agent.

(b)     The Collateral Agent will be entitled to sell the Pledged Collateral on
any commercially reasonable terms, and the Pledgor agrees that a private sale or
a sale on extended payment terms, or in exchange for property, stock or other
consideration will not in and of itself be deemed to be commercially
unreasonable. The Pledged Collateral may be sold in one lot as an entirety or in
separate parcels. Any Secured Party may purchase any or all of the Pledged
Collateral sold at any public sale and, to the extent permitted by applicable
law, may purchase any or all of the Pledged Collateral sold at any private sale,
including by a credit bid.

(c)     The Collateral Agent may, at the direction of the Required Holders,
restrict the prospective bidders or purchasers at any sale as to their number,
nature of business, financial or business expertise, net worth or financial
resources and investment intention or on the basis of any other factors that are
commercially reasonable. Any sale of Pledged Collateral may be subject to the
requirement that any purchase of all or any part of the Pledged Collateral
constituting a security for purposes of the Securities Act or the Exchange Act
must be for the purpose of investment and without any intention to make a
distribution thereof.

- 10 -

--------------------------------------------------------------------------------

(d)     The Pledgor expressly agrees that the Collateral Agent need not give
more than 10 days’ prior written notice to it of the time and place of any
public sale of Pledged Collateral or of the time after which a private sale of
the Pledged Collateral may take place, and that such notice will constitute
reasonable notice under all circumstances. The Collateral Agent will not be
obligated to hold any sale pursuant to any such notice and may, without notice
or publication, adjourn any public or private sale by announcement at the time
and place fixed for such sale, and a subsequent sale may be held at the time and
place designated in such announcement without further notice or publication. To
the extent permitted by applicable law, the Pledgor irrevocably waives any right
it may have to demand performance or other demand, advertisement, judicial
hearing or notice to it or any other Person in connection with the collection,
sale or other disposition of, or realization upon, any or all of the Pledged
Collateral.

(e)     The Collateral Agent may settle, pay or discharge any or all taxes,
Liens, claims and other charges with respect to Pledged Collateral. All sums
expended by the Collateral Agent pursuant to this Section 3.5(e) will constitute
Secured Obligations secured by the Liens created by the Financing Documents.
Neither the Collateral Agent nor any other Secured Party will have any duty to
take any action authorized by this Section 3.5(e) , and no sale of Pledged
Collateral will be deemed to have been commercially unreasonable by reason of
the Collateral Agent’s decision not to take any such action.

3.6.     No Marshaling or Right of Redemption.

(a)     Except to the extent required by applicable law, neither the Collateral
Agent nor any other Secured Party will be required to marshal any Pledged
Collateral or any guaranties of the Secured Obligations, or to resort to any
item of Pledged Collateral or any guaranty in any particular order, and the
Collateral Agent’s rights with respect to the Pledged Collateral and any
guaranties will be cumulative and in addition to all other rights, however
existing or arising. To the extent permitted by applicable law, the Pledgor
irrevocably waives, and agrees that it will not invoke or assert, any law
requiring or relating to the marshaling of collateral or any other law which
could reasonably be expected to cause a delay in or impede the enforcement of
the Collateral Agent’s rights under this Agreement or any other Financing
Document.

(b)     To the extent permitted by applicable law, the Pledgor irrevocably
waives, and agrees that it will not invoke or assert, any rights to equity of
redemption or other rights of redemption, appraisement, valuation, stay,
extension or moratorium that it may have in equity, at law, or otherwise with
respect to any Pledged Collateral. The sale or other transfer pursuant to this
Agreement of any right, title or interest of the Pledgor in any item of Pledged
Collateral will operate to permanently divest the Pledgor and all Persons
claiming under or through the Pledgor of such right, title or interest, and will
be a perpetual bar, both at law and in equity, to any and all claims by the
Pledgor or any such Person with respect to such item of Pledged Collateral.

- 11 -

--------------------------------------------------------------------------------

3.7.     Application of Proceeds. After the occurrence and during the
continuation of an Event of Default, or after the exercise of remedies by the
Collateral Agent, any cash held by the Collateral Agent as Pledged Collateral
and all cash proceeds received by the Collateral Agent from any realization upon
Pledged Collateral may, at the direction of the Required Holders, be held by the
Collateral Agent as collateral security for the payment of the Secured
Obligations or applied by the Collateral Agent in accordance with the Collateral
Agency Agreement.

3.8.     Collateral Agent’s Duties.

(a)     The grant to the Collateral Agent under this Agreement of any right or
power does not impose upon the Collateral Agent any duty to exercise such right
or power. The Collateral Agent will have no obligation to take any steps to
preserve any claim or other right against any Person or with respect to any
Pledged Collateral.

(b)     To the extent permitted by applicable law, the Pledgor waives all claims
against the Collateral Agent or its agents arising out of the repossession,
taking, retention, storage, operation or sale of the Pledged Collateral except
to the extent such actions shall be determined to amount to gross negligence or
willful misconduct on the part of the Collateral Agent. To the extent permitted
by applicable law, the Pledgor waives any claim it may have based on the
allegation or fact that the price obtained for Pledged Collateral sold at a
private sale was less than could have been obtained for the same Pledged
Collateral at a public sale. All risk of loss, damage, diminution in value, or
destruction of the Pledged Collateral will be borne by the Pledgor.
Notwithstanding anything contained herein to the contrary, the Collateral Agent
will have no responsibility to the Pledgor for any act or omission of the
Collateral Agent, except to the extent such act or failure to act shall be
determined to be gross negligence or willful misconduct on the part of the
Collateral Agent. Notwithstanding anything herein to the contrary, in no event
shall the Collateral Agent be liable for special, punitive indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Collateral Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.

(c)     The Collateral Agent does not and will not make any express or implied
representations or warranties with respect to any Pledged Collateral or other
property released to the Pledgor or its successors and assigns.

(d)     The Collateral Agent will be accountable only for such proceeds as the
Collateral Agent actually receives as a result of the exercise of its rights
under this Agreement, and delivery or other accounting of such proceeds or the
Pledged Collateral by the Collateral Agent to the Pledgor or the assignee of the
Secured Obligations will discharge the Collateral Agent of all liability
therefor.

(e)     Except as expressly set forth herein or as required under applicable
law, the Collateral Agent will have no other duties or obligations under this
Agreement or with respect to the Pledged Collateral.

3.9.     Indemnity and Expenses. The Pledgor hereby indemnifies and holds
harmless the Collateral Agent, each Secured Party, and each of their respective
officers, directors, employees, agents and Affiliates (collectively, the
“Indemnified Persons”) from and against any and all claims (including
environmental claims), losses, and liabilities arising out of or resulting from
this Agreement (including enforcement of this Agreement), except claims, losses,
or liabilities determined to have been caused by the gross negligence or willful
misconduct of any such Indemnified Person. Within ten (10) days after receipt of
an invoice, the Pledgor shall pay to the Collateral Agent or such Secured Party
the amount of any and all documented expenses, including fees and disbursements
of its counsel and of any experts and agents (including attorneys’ fees and
costs) which the Collateral Agent or such Secured Party may incur in connection
with (a) the custody, preservation, use, or operation of, or the sale of,
collection from, or other realization upon, any of the Pledged Collateral, (b)
the exercise or enforcement of any of the rights of the Collateral Agent or the
Secured Parties hereunder, or (c) the failure by the Pledgor to perform or
observe any of the provisions hereof. This Section 3.9 shall survive the
termination of this Agreement and the earlier resignation or removal of the
Collateral Agent.

- 12 -

--------------------------------------------------------------------------------

ARTICLE IV.

GENERAL PROVISIONS

     4.1.     Further Assurances.

(a)     At any time and from time to time, including upon the request of the
Collateral Agent (acting at the direction of the Required Holders) or the
Required Holders, the Pledgor will, at the Pledgor’s expense, execute and
deliver and/or file such further documents, financing statements, continuation
statements, amendments and instruments and do such other acts as are, in each
case, necessary or required by applicable law in order to create, perfect,
maintain and preserve first-priority Liens on the Pledged Collateral in favor of
the Collateral Agent for the benefit of the Secured Parties and to facilitate
any sale of or other realization upon Pledged Collateral, to make any sale of or
other realization upon Pledged Collateral valid, binding and in compliance with
applicable law, and to provide for the payment of the Secured Obligations in
accordance with the terms of the Financing Documents and this Agreement.

(b)     The Pledgor shall pay all filing, registration and recording fees or
re-filing, re-registration and re-recording fees, and all expenses incident to
the execution and acknowledgment of this Agreement, and any instruments of
further assurance, and all federal, state, county and municipal stamp taxes and
other taxes, duties, imports, assessments and charges arising out of or in
connection with the execution and delivery of this Agreement, any agreement
supplemental hereto and any instruments of further assurance.

(c)     The Collateral Agent shall (at the direction of the Required Holders)
execute and deliver all such proxies, powers of attorney, distribution and other
orders and instruments as the Pledgor may reasonably require for the purpose of
enabling the Pledgor to exercise the voting rights to which it is entitled and
to receive the distributions to which it is entitled to receive prior to the
occurrence of an Event of Default.

4.2.     Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors and assigns. The Pledgor may not assign or otherwise transfer any of
its rights under this Agreement. The Collateral Agent may only assign or
otherwise transfer and assign its rights and interests under this Agreement to a
successor in accordance with Section 2.7 of the Collateral Agency Agreement. The
holders of the Notes will have the right to transfer, assign, pledge and grant
participations in their rights and interests under this Agreement in accordance
with the terms of the Note Agreement.

- 13 -

--------------------------------------------------------------------------------

4.3.     Severability. In case any one or more of the provisions contained in
this Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby, and the parties hereto shall enter into
good faith negotiations to replace the invalid, illegal or unenforceable
provision.

4.4.     Construction, etc. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant. The rules of interpretation set forth in Schedule B of the
Note Agreement shall apply to this Agreement.

4.5.     Counterparts. This Agreement may be executed in one or more duplicate
counterparts and when signed by all of the parties shall constitute a single
binding agreement. A facsimile or electronic transmission of the signature page
to this Agreement by any party hereto shall be effective as the signature page
of such party and shall be deemed to constitute an original signature of such
party to this Agreement and shall be admissible into evidence for all purposes.

4.6.     Governing Law. THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, OTHER THAN CONFLICT OF LAWS
PRINCIPLES THEREOF THAT WOULD APPLY THE LAWS OF ANOTHER JURISDICTION, EXCEPT TO
THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTERESTS OR REMEDIES
HEREUNDER IN RESPECT OF ANY PARTICULAR PLEDGED COLLATERAL IS GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

4.7.     Waiver of Jury Trial. EACH OF THE PARTIES HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF
THE PARTIES. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER
INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

- 14 -

--------------------------------------------------------------------------------

4.8.     Consent to Jurisdiction.

(a)     The parties agree that any legal action or proceeding by or against the
Pledgor or with respect to or arising out of this Agreement or any other
Financing Document may be brought in or removed to the courts of the State of
New York, in and for the County of New York, or of the United States of America
for the Southern District of New York, in each case, in the Borough of
Manhattan. By execution and delivery of this Agreement, each party accepts, for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts. The Pledgor agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Each of the parties hereto irrevocably consents to the service of process
out of any of the aforementioned courts in any such action or proceeding by the
mailing of copies thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, return receipt requested to such party
at its address for notices as specified herein. Each of the parties agrees that
such service upon receipt (i) shall be deemed in every respect effective service
of process upon it in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by applicable law, be taken and held to be valid
personal service upon and personal delivery to it. Notices under this Section
4.8(a) shall be conclusively presumed received as evidenced by a delivery
receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(b)     In addition to and notwithstanding the provisions of Section 4.8(a)
above, the Pledgor hereby irrevocably appoints CT Corporation System as its
agent to receive on its behalf and its property service of copies of the summons
and complaint and any other process which may be served in any action or
proceeding. Such service may be made by mailing or delivering a copy of such
process to the Pledgor, in care of the process agent at 111 Eighth Avenue, New
York, NY 10011, and the Pledgor hereby irrevocably authorizes and directs the
process agent to accept such service on its behalf. Nothing in this Agreement
will affect the right of any party hereto to serve legal process in any other
manner permitted by law or affect the right of any party hereto to bring any
action or proceeding in the courts of any other jurisdiction. If for any reason
the process agent ceases to be available to act as process agent, the Pledgor
agrees to immediately appoint a replacement process agent satisfactory to the
Collateral Agent. Each of the parties hereby waives any right to stay or dismiss
any action or proceeding under or in connection with any or all of this
Agreement or any other Financing Document brought before the foregoing courts on
the basis of forum non conveniens.

4.9.     Release of Liens. Upon the payment in cash and satisfaction in full of
all Secured Obligations, the Collateral Agent will, upon the written request of
the Pledgor and at the Pledgor’s expense, execute documents necessary to effect
or evidence the release of the Pledged Collateral from the Lien of this
Agreement and return to the Pledgor all certificates evidencing the Pledged
Collateral and any transfer powers with respect to such certificates.

4.10.     No Waiver by the Collateral Agent, Amendments.

(a)     Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to a written agreement entered into between the
parties hereto, with the consent of the Required Holders, and then any such
waiver, amendment or modification shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such waiver, amendment or modification shall release all or substantially all
of the Pledged Collateral in any transaction or series of related transactions,
without the written consent of each holder.

- 15 -

--------------------------------------------------------------------------------

(b)     The Collateral Agent shall not be deemed to have waived any of its
rights and remedies in respect of the Secured Obligations or the Pledged
Collateral unless such waiver shall be in accordance with paragraph (a) above.
No delay or omission on the part of the Collateral Agent in exercising any right
or remedy shall operate as a waiver of such right or remedy or any other right
or remedy. A waiver on any one occasion shall not be construed as a bar to or
waiver of any right or remedy on any future occasion. All rights and remedies of
the Collateral Agent with respect to the Secured Obligations or the Pledged
Collateral, whether evidenced hereby or by any other instrument or papers, shall
be cumulative and may be exercised singularly, alternatively, successively or
concurrently at such time or at such times as the Collateral Agent deems
expedient.

4.11.     Overdue Amounts. Until paid, all amounts due and payable by the
Pledgor under this Agreement shall be a debt secured by the Pledged Collateral
and shall bear, whether before or after judgment, interest at the Default Rate.

4.12.     Notice, etc. All notices and communications provided for hereunder
shall be in writing and sent (a) by facsimile with confirmation of receipt, (b)
by registered or certified mail with return receipt requested (postage prepaid),
(c) by a recognized overnight delivery service (with charges prepaid) or (d) as
a .pdf attachment to an email. Any such notice must be sent to the address set
forth under the intended recipient’s name set forth on the signature pages
hereto or at such other address as such Person shall have specified to the other
party hereto in writing. Notices will be deemed given only when received.

4.13.     Collateral Agency Agreement. The Collateral Agent shall act hereunder
only in accordance with the terms and conditions of this Agreement and the
Collateral Agency Agreement. Any and all actions the Collateral Agent takes or
omits to take hereunder shall be covered by the indemnity provisions of the
Collateral Agency Agreement which shall be deemed to be incorporated by
reference herein. In the case of a conflict between this Agreement (including
Section 3.8), and the Collateral Agency Agreement, the Collateral Agency
Agreement shall govern the rights and obligations of the Collateral Agent.

4.14.     Waiver of Suretyship Defenses. The obligations of the Pledgor shall
not be subject to any counterclaim, setoff, deduction or defense based upon any
claim the Pledgor may have against the Issuer or any holder or otherwise, and
shall remain in full force and effect without regard to, and (except by
indefeasible payment in full in cash of all of the Secured Obligations) shall
not be released, discharged or in any way affected by, any circumstance or
condition whatsoever (whether or not the Pledgor shall have any knowledge or
notice thereof), including, without limitation: (a) any amendment, modification
of or supplement to the Notes, the Note Agreement or any other Financing
Document or any assignment or transfer of any thereof or of any interest
therein, or any furnishing, acceptance or release of any security for the
Secured Obligations; (b) any waiver, consent, extension, indulgence or other
action or inaction under or in respect of the Notes or in respect of the Note
Agreement or any other Financing Document; (c) any bankruptcy, insolvency,
readjustment, composition, liquidation or similar proceeding with respect to the
Issuer, any Issuer Subsidiary or their property; (d) any merger, amalgamation or
consolidation of the Pledgor or of the Issuer into or with any other Person or
any sale, lease or transfer of any or all of the assets of the Issuer to any
Person; (e) any failure on the part of the Issuer for any reason to comply with
or perform any of the terms of any other agreement with the Pledgor; or (f) any
other circumstance which might otherwise constitute a legal or equitable
discharge, suretyship defense or other defense of a guarantor (whether or not
similar to the foregoing). To the extent permitted by law, the Pledgor
irrevocably and unconditionally waives any defense it might have to its
performance hereunder, based on any of the foregoing.

- 16 -

--------------------------------------------------------------------------------

4.15.     USA PATRIOT Act. The parties hereto acknowledge that in order to help
the United States government fight the funding of terrorism and money laundering
activities, pursuant to federal regulations that became effective on October 1,
2003 (Section 326 of the USA PATRIOT Act) all financial institutions are
required to obtain, verify, record and update information that identifies each
person establishing a relationship or opening an account. The parties to this
Agreement agree that they will provide to the Collateral Agent such information
as it may request, from time to time, in order for the Collateral Agent to
satisfy the requirements of the USA PATRIOT Act, including but not limited to
the name, address, tax identification number and other information that will
allow it to identify the individual or entity who is establishing the
relationship or opening the account and may also ask for formation documents
such as articles of incorporation or other identifying documents to be provided.

4.16.      Force Majeure. The Collateral Agent shall not incur any liability for
not performing any act or fulfilling any duty, obligation or responsibility
hereunder by reason of any occurrence beyond the control of the Collateral Agent
(including but not limited to any act or provision of any present or future law
or regulation or Governmental Authority, any act of God or war, civil unrest,
local or national disturbance or disaster, any act of terrorism, or the
unavailability of the Federal Reserve Bank wire or facsimile or other wire or
communication facility); it being understood that the Collateral Agent shall use
reasonable efforts that are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.

[Remainder of page intentionally left blank]

- 17 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties, intending to be legally bound, has
caused this Agreement to be signed on the date first above written.

  U.S. GEOTHERMAL INC.       By:     Name: Jonathan Zurkoff   Title: Treasurer

Address for notices:
c/o U.S. Geothermal Inc.
390 E Parkcenter Boulevard, Suite 250
Boise, ID 83706
Attention: Kerry Hawkley, Chief Financial Officer
Phone: 208-424-1027
Fax: 208-424-1030
E-mail: Khawkley@usgeothermal.com

[Signature Page to Sponsor Pledge Agreement]

--------------------------------------------------------------------------------


(STATE OF )                                                                    
               ss. (COUNTY OF )

On this ______day of ____________, 2016, before me, the undersigned notary
public, personally appeared Jonathan Zurkoff, as Treasurer of U.S. Geothermal
Inc., proved to me through satisfactory evidence of identification, which was
______________________, to be the person whose name is signed on the preceding
or attached document, and acknowledged to me that he signed it voluntarily for
its stated purpose as Treasurer of U.S. Geothermal Inc.

__________________________________
Official signature and seal of notary

My commission expires:

[Notary Page to Sponsor Pledge Agreement]

--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL
ASSOCIATION, not in its individual capacity but
solely in its capacity as the Collateral Agent

  By:     Name:     Title:  

Address:
Wilmington Trust, National Association
1100 North Market Street
Wilmington, DE 19890
Attention: Administrator for Idaho USG Holdings, LLC
Facsimile: 302-636-4149
Email: avogelsong@wilmingtontrust.com

[Signature Page to Sponsor Pledge Agreement]

--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND CONSENT

The undersigned hereby acknowledges receipt of a copy of the foregoing Pledge
and Security Agreement (the “Agreement”) and agrees to be bound thereby and to
comply with the terms thereof, any provisions of its limited liability company
operating agreement or other constitutive document to the contrary
notwithstanding. The undersigned further agrees that the Collateral Agent (as
that term is defined in the Agreement) referred to therein will not have any of
the obligations of a member of the Issuer unless the Collateral Agent
affirmatively elects to undertake such obligations in accordance with the terms
of the Agreement.

Dated as of May 19, 2016

[Acknowledgement Page to Pledge Agreement]

--------------------------------------------------------------------------------

IDAHO USG HOLDINGS, LLC

  By:     Name: Douglas J. Glaspey   Title: President

Address for notices:
c/o U.S. Geothermal Inc.
390 E Parkcenter Boulevard, Suite 250
Boise, ID 83706
Attention: Kerry Hawkley, Chief Financial Officer
Phone: 208-424-1027
Fax: 208-424-1030
E-mail: Khawkley@usgeothermal.com

[Acknowledgement Page to Pledge Agreement]

--------------------------------------------------------------------------------

ANNEX A TO PLEDGE AND SECURITY AGREEMENT

The Issuer has no authorized, issued or outstanding shares of its capital stock,
limited liability company interests, partnership interests or other equity
interests of any class or any commitments to issue any shares of its capital
stock, limited liability company interests, partnership interests or other
equity interests of any class or any securities convertible into or exchangeable
for any shares of its capital stock, limited liability company interests,
partnership interests or other equity interests of any class, except as
otherwise stated in this Annex A.

Issuer Pledgor Certificate No. % Interest
Held Idaho USG
Holdings, LLC U.S. Geothermal Inc. No. 001 100%


--------------------------------------------------------------------------------

ANNEX B TO PLEDGE AND SECURITY AGREEMENT

FORM OF TRANSFER POWER
(TO BE SIGNED IN BLANK)

FOR VALUE RECEIVED, __________________, a _______________(“Assignor”), hereby
sells, assigns and transfers unto _______________________, all of its ownership
interest(s) in Idaho USG Holdings, LLC, a Delaware limited liability company
(the“Issuer”), standing in its name on the books of the Issuer and represented
by Certificate No. [__] and does hereby irrevocably constitute and appoint
__________________, its attorney to transfer said ownership interests on the
books of the Issuer with full power of substitution in the premises.

Dated: ________________ ____ , 20___

[NAME]

  By:     Name:     Title:  

In the presence of:

__________________________________
Name:

--------------------------------------------------------------------------------

ANNEX C TO PLEDGE AND SECURITY AGREEMENT

U.S. Geothermal Inc.
Legal address/address of principal place
of business and chief executive office:

390 E Parkcenter Boulevard, Suite 250
Boise, ID 83706


Organizational number: C142711

EIN: 75-3017392

--------------------------------------------------------------------------------

Exhibit S-4

Form of Issuer Pledge Agreement

Exhibit S-4 - 1

--------------------------------------------------------------------------------

Execution Version

PLEDGE AND SECURITY AGREEMENT

This PLEDGE AND SECURITY AGREEMENT (this “Agreement”), dated as of May 19, 2016,
is by and among Idaho USG Holdings, LLC, a Delaware limited liability company
(the “Pledgor”), and Wilmington Trust, National Association, in its capacity as
collateral agent (together with its successors and permitted assigns in such
capacity, the “Collateral Agent”), for the benefit of itself, the holders from
time to time of the Notes (as defined below) and Wilmington Trust, National
Association, in its capacity as depositary (together with its successors and
assigns in such capacity, the “Depositary”) under the Depositary and Security
Agreement, dated as of the date hereof, among the Pledgor, the Collateral Agent
and the Depositary (as amended, modified or supplemented from time to time, the
“Depositary Agreement”) (the holders of the Notes from time to time, the
Depositary and the Collateral Agent are referred to herein collectively as the
“Secured Parties”), and acknowledged and consented to by Oregon USG Holdings
LLC, a Delaware limited liability company (“USG Oregon Holdings”), and Raft
River Energy I LLC, a Delaware limited liability company (the “Raft River
Project Company” and, together with USG Oregon Holdings, each a “Pledged
Subsidiary” and collectively the “Pledged Subsidiaries”).

RECITALS:

The Pledgor, as issuer, has authorized the issue and sale of its 5.80% Senior
Secured Notes due March 31, 2023 (as amended, modified or supplemented from time
to time, the “Notes”), subject to and in accordance with the Note Purchase
Agreement, dated as of the date hereof, among the Pledgor and the holders of
Notes party thereto from time to time (as amended, modified or supplemented from
time to time, the “Note Agreement”).

The Pledgor owns 60% of the outstanding limited liability company interests of
USG Oregon Holdings (the “USG Oregon Holdings Interests”) and 95% of the
outstanding limited liability company interests of the Raft River Project
Company (the “Raft River Interests”). The Pledgor will benefit from the issuance
of the Notes. It is a condition precedent to the purchase of the Notes pursuant
to the Note Agreement that the Pledgor pledge and grant the security interests
described in this Agreement, and the Pledgor wishes to pledge and grant a
security interest in favor of the Collateral Agent, for the benefit of the
Secured Parties, as herein provided.

Capitalized terms used but not defined in this Agreement have the meanings
assigned to them in the Note Agreement.

The Pledgor and the Collateral Agent therefore agree as follows:

ARTICLE I.

ASSIGNMENT AND PLEDGE

1.1.     Grant. As collateral security for the prompt and complete payment when
due of the principal, interest (including, without limitation, interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) and
Make-Whole Amount on all of the Notes issued and delivered and outstanding under
the Note Agreement, the payment of all other sums owing under the Note Agreement
and each other Financing Document, when due (whether at stated maturity, by
acceleration, because of mandatory prepayment, or otherwise) and the performance
of the covenants contained in the Note Agreement and each of the other Financing
Documents (in each case, including the payment of amounts which would become due
but for the operation of the automatic stay under Section 362(a) of the
Bankruptcy Code, 11 U.S.C. § 362(a)) and of all obligations of the Pledgor under
this Agreement (collectively, the “Secured Obligations”), and to induce the
Purchasers to purchase the Notes, the Pledgor hereby assigns, conveys,
mortgages, pledges, hypothecates and transfers to the Collateral Agent, for the
benefit of the Secured Parties, and grants to the Collateral Agent a continuing
first priority Lien on and security interest in the following:

--------------------------------------------------------------------------------

(a)     the Pledgor’s right, title and interest in and to all of the limited
liability company interests and all other ownership or equity interests of every
class which the Pledgor holds in each Pledged Subsidiary, as more fully
described on Annex A hereto (collectively, the “Securities”);

(b)     all of the Pledgor’s present and future rights, authority, status and
powers as a member of each Pledged Subsidiary, whether arising under the limited
liability company operating agreement or other constitutive document of such
Pledged Subsidiary, at law or otherwise, including all of the Pledgor’s rights
to vote and otherwise control or participate in the management of the business
and affairs of such Pledged Subsidiary;

(c)     all additional limited liability company interests or other ownership or
equity interests in each Pledged Subsidiary, all warrants, rights and options to
acquire or subscribe for any such interests, and all securities and instruments
convertible into or exchangeable for any such interests, in which the Pledgor at
any time has or obtains any right, title, or interest; and

(d)     all distributions, profit allocations, interest, revenues, income and
proceeds of any kind, whether cash, instruments, securities or other property,
received by or distributable to the Pledgor in respect of, or in exchange for,
its Securities or any other Pledged Collateral and all of the Pledgor’s rights
to receive the foregoing (collectively, the “Pledged Collateral”).

1.2.     Continuing Security Interest. This Agreement creates a continuing
security interest in the Pledged Collateral and will remain in full force and
effect until the indefeasible payment in full in cash and performance of all
Secured Obligations. If, at any time for any reason (including the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Pledgor, any
Issuer Subsidiary, any guarantor, or any other Person or the appointment of any
intervenor or conservator of, or agent or similar official for the Pledgor,
either Pledged Subsidiary, any other Issuer Subsidiary, any guarantor or any
other Person or any of their respective properties), any payment received by the
Collateral Agent or any holder of a Note in respect of the Secured Obligations
is rescinded or must otherwise be restored or returned by such Person, this
Agreement will continue to be effective or will be reinstated, if necessary, as
if such payment had not been made.

- 2 -

--------------------------------------------------------------------------------

1.3.     Delivery of Certificates and Instruments. The Pledgor shall deliver at
Closing, and thereafter agrees to deliver to the Collateral Agent, immediately
upon receipt thereof, all certificates and instruments evidencing or
representing any of the Pledged Collateral, in each case properly endorsed in
blank and in suitable form for transfer by delivery and accompanied by
instruments of transfer endorsed in blank, in form and substance satisfactory to
the Collateral Agent. The Collateral Agent will hold such certificates and
instruments until all Secured Obligations have been paid in case and satisfied.
The Pledgor will not cause or permit any of the Securities relating to the Raft
River Interests to be or become uncertificated or to constitute a security not
governed by Article 8 of the Uniform Commercial Code of the State of Delaware.
The Pledgor will not cause or permit any of the Securities relating to the USG
Oregon Holdings Interests to be or become certificated or to constitute a
security governed by Article 8 of the Uniform Commercial Code of the State of
Delaware.

1.4.     Waiver of Certain Operating Agreement Provisions. The Pledgor
irrevocably waives any and all provisions of its certificate of formation,
limited liability company operating agreement and other constitutive documents
or the limited liability company operating agreement or other constitutive
document of either Pledged Subsidiary that (a) prohibit, restrict, condition or
otherwise affect the grant hereunder of any Lien on any of the Pledged
Collateral or any enforcement action which may be taken in respect of any such
Lien or the transfer of the Pledged Collateral by the Collateral Agent or any of
its designees or transferees, (b) would operate to limit or restrict the ability
of the Collateral Agent or any of its designees or transferees from becoming a
full voting member of such Pledged Subsidiary following an Event of Default, or
(c) otherwise conflict with the terms of this Agreement. Each Pledged Subsidiary
agrees that it shall not (and the Pledgor agrees that it shall not cause or
permit such Pledged Subsidiary to) issue any equity interests to any Person
other than the holders of its equity interests on the date hereof.

1.5.     Authorization to File Statements. The Pledgor authorizes the Collateral
Agent to file in any Uniform Commercial Code filing office financing statements
naming the Collateral Agent as the secured party and indicating the Pledged
Collateral as the collateral. Notwithstanding the foregoing, nothing herein
shall require the Collateral Agent to file financing statements or continuation
statements, or be responsible for maintaining the security interests purported
to be created as described herein and such responsibility shall be solely that
of the Pledgor.

ARTICLE II.

REPRESENTATIONS, WARRANTIES AND COVENANTS; WAIVERS AND
AUTHORIZATIONS, ETC.

2.1.      Representations and Warranties. As of the date of this Agreement, the
Pledgor represents and warrants to the Collateral Agent as follows:

- 3 -

--------------------------------------------------------------------------------

(a) Existence and Authority. It is a limited liability company duly formed,
validly existing, and in good standing under the laws of the State of Delaware,
is duly qualified to do business as a foreign limited liability company and is
in good standing in each jurisdiction in which it is required by law to be
qualified. It has all necessary rights, franchises and privileges and full
limited liability power and authority to execute, deliver and perform this
Agreement and to act as a member of each Pledged Subsidiary. It has taken all
necessary limited liability company action to execute, deliver and perform this
Agreement, and this Agreement has been duly executed and delivered by it and
constitutes its legally valid and binding obligation, enforceable against it in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by general principles of equity;

(b)     No Violations or Defaults. The execution, delivery and performance of
this Agreement by it do not and will not (i) violate any applicable law, (ii)
violate, or result in a default under its limited liability company operating
agreement or other constitutive document or either Pledged Subsidiary’s limited
liability company operating agreement or other constitutive document, (iii)
violate, or result in a default under, any contractual obligation to which it or
such Pledged Subsidiary is a party, or (iv) require an Approval or any consent
from any Person that has not been obtained;

(c)     Membership Interests. All of the Securities have been duly and validly
issued and are fully paid and non-assessable, and all of the Securities relating
to the Raft River Interests are certificated and constitute securities governed
by Article 8 of the Uniform Commercial Code of the State of Delaware; the
certificates representing such Securities have been delivered, together with
transfer powers in substantially the form of Annex B, endorsed in blank, to the
Collateral Agent; and the Securities identified on Annex A hereto constitute all
of the outstanding limited liability company interests and other ownership
interests of each Pledged Subsidiary;

(d)     No Liens. (i) It is the sole, direct, legal and beneficial owner of, and
has good and valid title to, the Pledged Collateral; (ii) none of the Pledged
Collateral is subject to any Lien (except the Lien of this Agreement); and (iii)
no effective security agreement (other than this Agreement), financing statement
(except for financing statements in favor of the Collateral Agent) or other
instrument similar in effect is on file or of record in the office of any
Governmental Authority with respect to any of the Pledged Collateral;

(e)     Name and Address. Its name set forth in the first paragraph of this
Agreement is its true, correct and complete name; its legal address and the
address of its principal place of business and chief executive office, its
organizational number and its EIN are all as set forth below its name on Annex C
hereto; its type of organization is a limited liability company, its
jurisdiction of incorporation is Delaware;

(f)      Perfection and Priority of Liens. The pledge and grant of a security
interest in, and delivery of the Pledged Collateral pursuant to this Agreement,
will create a valid and perfected Lien on and in the Pledged Collateral, and the
proceeds thereof, securing the payment of the Secured Obligations, subject to no
prior Lien, assuming continued possession of the original certificates
evidencing the Securities relating to the Raft River Interests constituting
Pledged Collateral by the Collateral Agent.

- 4 -

--------------------------------------------------------------------------------

(g)     No Litigation. There are no actions, suits, investigations or
proceedings pending or, to the knowledge of the Pledgor, threatened against or
affecting the Pledgor in any court or before any arbitrator or before or by any
Governmental Authority;

(h)     Blocked Person. It is not (i) a Person whose name appears on the list of
Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, United States Department of the Treasury (“OFAC”) (an
“OFAC Listed Person”) (ii) an agent, department, or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (iii) otherwise blocked, subject to sanctions under or engaged in
any activity in violation of other United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act (“CISADA”) or any similar law or regulation with respect to Iran
or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing (collectively, “U.S. Economic Sanctions”) (each
OFAC Listed Person and each other Person, entity, organization and government of
a country described in clause (i), clause (ii) or clause (iii), a “Blocked
Person”). The Pledgor has not been notified that its name appears or may in the
future appear on a state list of Persons that engage in investment or other
commercial activities in Iran or any other country that is subject to U.S.
Economic Sanctions;

(i)     Anti-Money Laundering Laws. It (i) has not been found in violation of,
charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the Pledgor’s actual
knowledge after making due inquiry, is not under investigation by any
Governmental Authority for possible violation of Anti-Money Laundering Laws or
any U.S. Economic Sanctions violations, (iii) has not been assessed civil
penalties under any Anti-Money Laundering Laws or any U.S. Economic Sanctions,
or (iv) has not had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws. The Pledgor has established procedures and controls
which it reasonably believes are adequate (and otherwise comply with applicable
law) to ensure that the Pledgor is and will continue to be in compliance with
all applicable current and future Anti-Money Laundering Laws and U.S. Economic
Sanctions.

(j)     (1)     The Pledgor (i) has not been charged with, or convicted of
bribery or any other anti-corruption related activity under any applicable law
or regulation in a U.S. or any non-U.S. country or jurisdiction, including but
not limited to, the U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act
2010 (collectively, “Anti-Corruption Laws”), (ii) to the Pledgor’s actual
knowledge after making due inquiry, is not under investigation by any U.S. or
non-U.S. Governmental Authority for possible violation of Anti-Corruption Laws,
(iii) has not been assessed civil or criminal penalties under any
Anti-Corruption Laws or (iv) has not been or is not the target of sanctions
imposed by the United Nations or the European Union;

- 5 -

--------------------------------------------------------------------------------

(2)     To the Pledgor’s actual knowledge after making due inquiry, the Pledgor
has not, within the last five years, directly or indirectly offered, promised,
given, paid or authorized the offer, promise, giving or payment of anything of
value to a Governmental Official or a commercial counterparty for the purposes
of: (i) influencing any act, decision or failure to act by such Government
Official in his or her official capacity or such commercial counterparty, (ii)
inducing a Governmental Official to do or omit to do any act in violation of the
Governmental Official’s lawful duty, or (iii) inducing a Governmental Official
or a commercial counterparty to use his or her influence with a government or
instrumentality to affect any act or decision of such government or entity; in
each case in order to obtain, retain or direct business or to otherwise secure
an improper advantage in violation of any applicable law or regulation or which
would cause any holder to be in violation of any law or regulation applicable to
such holder; and

(3)     The Pledgor has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Pledgor is and will continue to be in compliance with all applicable current
and future Anti-Corruption Laws.

2.2.     Affirmative Covenants. The Pledgor covenants and agrees that it will
perform and observe each of the following covenants:

(a)     Existence. It will preserve and maintain its existence, rights,
franchises and privileges and remain in good standing in the jurisdiction of its
formation, and qualify and remain qualified as a foreign company in good
standing in each jurisdiction in which such qualification is necessary in view
of its current or proposed business and operations or the ownership of its
properties;

(b)     Compliance with Laws, Approvals, and Obligations. It will comply with
all laws and Approvals to which it or its property is subject and with its
limited liability company operating agreement or other constitutive document and
all material contractual obligations to which it is a party. It will obtain and
maintain in full force and effect all Approvals necessary (i) for its current
and proposed business and operations and the ownership of its properties and
(ii) for the execution, delivery, performance and enforcement of this Agreement;
and

(c)     Defend Title. (i) It will defend the rights of the Collateral Agent and
security interest of the Collateral Agent in the Pledged Collateral against the
claims and demands of all other persons whomsoever; and (ii) it will have like
title to and the right to pledge and grant a security interest in the Pledged
Collateral hereafter pledged or in which a security interest is granted to the
Collateral Agent, for the benefit of the Secured Parties, hereunder and will
likewise defend the rights, pledge and security interest thereof and therein of
the Collateral Agent.

- 6 -

--------------------------------------------------------------------------------

2.3.      Negative Covenants. The Pledgor covenants and agrees that it will
perform and observe each of the following covenants:

(a)     Business, Name and Address. It will not change its name, the address of
its principal place of business or chief executive office, its type of
organization, its jurisdiction of formation or its organizational identification
number without giving the Collateral Agent and the holders of the Notes 30 days’
prior written notice of such change;

(b)     Governing Documents. It will not permit or agree to any amendment of its
limited liability company operating agreement or other constitutive document or
the limited liability company operating agreement or other constitutive document
of either Pledged Subsidiary, except in connection with the admission of a new
member or substitution of an existing member of such Pledged Subsidiary in
compliance with Section 2.3(d) . It will not sell, assign, lease, or otherwise
dispose of (whether in one transaction or in a series of transactions), any or
all of its rights, title or interest in the Pledged Collateral, except as
provided in Section 2.3(d) ;

(c)     Bankruptcy. It will not take or authorize any other Person to take any
action that might result in the occurrence of a Bankruptcy Event (as defined
below) with respect to it, either Pledged Subsidiary or any other Issuer
Subsidiary. In addition, it will not solicit, consent to or join in any such
action, nor will it consent to the appointment of a custodian, receiver, trustee
or other official, or to any other relief, for itself or for either Pledged
Subsidiary or any other Issuer Subsidiary or any of its or their respective
property. “Bankruptcy Event” means, with respect to any Person, (i) such
Person’s insolvency, inability to pay its debts as they become due, or admission
in writing of its inability to pay its debts as they become due; (ii) a general
assignment by such Person for the benefit of its creditors; (iii) any action
taken or initiated by it for its winding-up, dissolution or liquidation or for
the appointment of a receiver, trustee, custodian or similar officer for it or
for any of its assets or revenues; (iv) the commencement by such Person of any
bankruptcy, insolvency, moratorium, reorganization or liquidation case, action
or proceeding or any other proceeding for relief under any bankruptcy law or any
other law for the relief of debtors or affecting the rights of creditors
generally; (v) the commencement against such Person by any other Person of a
case, action or proceeding described in clause (iii) or (iv) or similar in
effect, which action or proceeding, for purposes of the first sentence of this
Section 2.3(c) , shall not be dismissed or vacated within 60 days thereof; (vi)
any action by which a court takes jurisdiction of its assets or revenues; or
(vii) any corporate, partnership, member, management or other action taken or
initiated by such Person authorizing, approving, consenting to or indicating
acquiescence in any case, action or proceeding described in clause (ii), (iii),
(iv), (v), or (vi);

(d)     New Members. Except as set forth in this Section 2.3(d) , the Pledgor
will not permit or consent to the admission of any new or substitute members in
either Pledged Subsidiary, except, following an Event of Default and the
exercise by the Collateral Agent or its designee of remedies under the Financing
Documents, a new or substitute member that is the Collateral Agent or a designee
of the Collateral Agent; the Pledgor will not effect or permit any sale,
transfer or encumbrance of the Pledged Collateral, except, following an Event of
Default, in connection with an exercise of remedies by the Secured Parties.
Notwithstanding the foregoing, the Pledgor may transfer its Securities in either
Pledged Subsidiary to a new or substitute member so long as, in each case, after
giving effect to such transaction (x) an Event of Default under the Note
Agreement does not occur, (y) the Lien created by this Agreement continues to be
a first-priority perfected Lien in all of the Pledged Collateral (to the extent
this Agreement continues after such transfer and is not replaced by a new pledge
and security agreement in accordance with clause (z) hereof), and (z) the new or
substitute member (including any transferee of the Pledgor’s limited liability
company interests in such Pledged Subsidiary) executes and delivers a pledge and
security agreement on substantially the same terms and conditions as this
Agreement and causes to be delivered an opinion of counsel with respect to the
matters set forth in clause (y) above and the enforceability of the pledge and
security agreement against such new member, which opinion shall otherwise be in
form and substance reasonably satisfactory to the Required Holders.

- 7 -

--------------------------------------------------------------------------------

2.4.     Protection of Secured Parties. The Pledgor agrees that:

(a)     its liabilities and obligations under its limited liability company
operating agreement or other constitutive document or either Pledged
Subsidiary’s limited liability company operating agreement or other constitutive
document will not be affected by this Agreement or the Lien on the Pledged
Collateral created in favor of the Collateral Agent pursuant to this Agreement,
or the exercise by the Collateral Agent of any of its rights under this
Agreement;

(b)     no Secured Party, unless it expressly agrees in writing, will have any
liabilities or obligations under either Pledged Subsidiary’s limited liability
company operating agreement or other constitutive document as a result of this
Agreement or the exercise by the Collateral Agent of its rights under this
Agreement; and

(c)     no Secured Party has any obligation to enforce any contractual
obligation or claim with respect to the Pledged Collateral, or to take any other
action with respect to the Pledged Collateral except as expressly set forth in
this Agreement and the other Financing Documents.

2.5.     Waiver of Subrogation. Notwithstanding any payment made by the Pledgor
under this Agreement or any set-off or application by any Secured Party of any
funds of the Pledgor, until all of the Secured Obligations have been
indefeasibly paid in full in cash, the Pledgor will not (a) be entitled to be
subrogated to any of the rights of any Secured Party against either Pledged
Subsidiary, any other Issuer Subsidiary or any guarantor or in any collateral
security or guaranty or right of offset held by the Collateral Agent for the
payment of any Secured Obligations; or (b) seek any reimbursement or
contribution from either Pledged Subsidiary or any guarantor in respect of any
payment made by it under this Agreement or any set-off or application of any of
its funds.

2.6.     Additional Waivers. The Pledgor waives diligence, presentment, demand
of any kind, protests of any kind and notices of any kind, all set-offs and all
counterclaims, to the extent permitted by applicable law, and all suretyship
defenses to the extent otherwise applicable.

- 8 -

--------------------------------------------------------------------------------

ARTICLE III.

RIGHTS AND REMEDIES

3.1.      Distributions and Voting Rights.

(a)     So long as no Event of Default has occurred and is continuing, the
Pledgor will be entitled to exercise any and all management, voting, consent and
other rights with respect to the Pledged Collateral for any purpose not
inconsistent with the terms of the Note Agreement or any of the Financing
Documents and to receive and retain any and all cash distributions and other
payments in respect of the Pledged Collateral made in accordance with the Note
Agreement and the other Financing Documents.

(b)     Upon the occurrence and during the continuation of an Event of Default,
all rights of the Pledgor to exercise management, voting, consent and other
rights with respect to the Pledged Collateral and to receive distributions and
other payments in respect of the Pledged Collateral will cease, and all such
rights will immediately become vested solely in the Collateral Agent or its
nominee. After the occurrence and during the continuation of an Event of
Default, any distributions and other payments in respect of the Pledged
Collateral received by the Pledgor will be held in trust for the Collateral
Agent, and the Pledgor will keep all such amounts separate and apart from all
other funds and property so as to be capable of identification as the property
of the Collateral Agent and the Pledgor will deliver such amounts promptly to
the Collateral Agent or its designee in the identical form received, properly
endorsed or assigned when required to enable the Collateral Agent or its
designee to complete collection thereof.

3.2.     Collateral Agent’s Rights Upon Default. Upon the occurrence and during
the continuation of an Event of Default, the Collateral Agent (acting at the
direction of the Required Holders) may, but shall not be obligated to, in its
sole discretion, take any or all of the following actions, in each case at the
Pledgor’s expense and without prior notice to the Pledgor except as required
below or under applicable law:

(a)     give notice of the Event of Default to any Person, collect distributions
and other amounts constituting or payable in respect of the Pledged Collateral,
and enforce all rights of the Pledgor in the Pledged Collateral;

(b)     take possession of any or all of the Pledged Collateral, including
through agents, wherever it may be found, and hold and manage the same;

(c)     foreclose its Lien upon any or all of the Pledged Collateral;

(d)     become, or cause its nominee or a transferee to become, a substitute or
successor member of either Pledged Subsidiary;

(e)     sell, lease, assign and deliver or otherwise dispose of any or all of
the Pledged Collateral at public or private sale, with or without having any or
all of the Pledged Collateral at the place of sale, upon terms, in such manner,
at such time or times, and at such place or places as the Collateral Agent
(acting at the direction of the Required Holders) may determine; and

- 9 -

--------------------------------------------------------------------------------

(f)     exercise any or all other rights or remedies available to the Collateral
Agent (acting at the direction of the Required Holders) under applicable law,
the Note Agreement and the other Financing Documents, or any other agreement
between the parties.

The Collateral Agent may, to the fullest extent permitted by law, exercise the
foregoing rights and remedies in such order, at such times and in such manner as
the Collateral Agent (acting at the direction of the Required Holders) may, in
its sole and exclusive judgment, determine from time to time.

3.3.     Power of Attorney. The Pledgor irrevocably constitutes and appoints the
Collateral Agent and any officer or agent thereof, with each full power of
substitution, as the Pledgor’s true and lawful attorney-in-fact and proxy, in
the Pledgor’s name or in such Collateral Agent’s name or otherwise, and at the
Pledgor’s expense, to take any or all of the following actions upon the
occurrence and during the continuation of an Event of Default, without notice to
or the consent of the Pledgor:

(a)     take any or all of the actions described in Section 3.2 and exercise any
other right or power granted to the Collateral Agent and any holder of a Note
under this Agreement or any other Financing Document or by law;

(b)     transfer to, or register in the name of, the Collateral Agent or its
nominee any or all of the Pledged Collateral;

(c)     exercise all voting, consent, management and other rights relating to
any Pledged Collateral; and

(d)     do any and all things necessary and proper to carry out the purposes of
this Agreement.

The Pledgor recognizes and agrees that the power of attorney granted pursuant to
this Section 3.3 is coupled with an interest and is not revocable until the
termination of this Agreement in accordance with its terms. The Pledgor ratifies
and confirms all actions taken by the Collateral Agent or its agents pursuant to
this power of attorney in accordance herewith.

3.4.     Other Rights of the Collateral Agent.

(a)     The Collateral Agent will have, with respect to the Pledged Collateral,
in addition to the rights and remedies set forth in this Agreement: (i) all of
the rights and remedies available to a secured party under applicable law, as if
such rights and remedies were fully set forth in this Agreement, and (ii) all of
the rights, protections and indemnities set forth in the Collateral Agency
Agreement, which provisions are incorporated by reference and made a part of
this Agreement.

- 10 -

--------------------------------------------------------------------------------

(b)     The Collateral Agent may at any time and from time to time release or
relinquish any right, remedy or Lien it has with respect to a particular item of
Pledged Collateral without thereby releasing, relinquishing or in any way
affecting its rights, remedies or Lien with respect to any other item of Pledged
Collateral.

3.5.     Disposition of Collateral.

(a)     Upon the written request by the Collateral Agent (acting at the
direction of the Required Holders) or the Required Holders after the occurrence
and during the continuation of an Event of Default, the Pledgor agrees, promptly
and at its own expense, to assemble any or all of the Pledged Collateral and
make it available to the Collateral Agent.

(b)     The Collateral Agent will be entitled to sell the Pledged Collateral on
any commercially reasonable terms, and the Pledgor agrees that a private sale or
a sale on extended payment terms, or in exchange for property, stock or other
consideration will not in and of itself be deemed to be commercially
unreasonable. The Pledged Collateral may be sold in one lot as an entirety or in
separate parcels. Any Secured Party may purchase any or all of the Pledged
Collateral sold at any public sale and, to the extent permitted by applicable
law, may purchase any or all of the Pledged Collateral sold at any private sale,
including by a credit bid.

(c)     The Collateral Agent may, at the direction of the Required Holders,
restrict the prospective bidders or purchasers at any sale as to their number,
nature of business, financial or business expertise, net worth or financial
resources and investment intention or on the basis of any other factors that are
commercially reasonable. Any sale of Pledged Collateral may be subject to the
requirement that any purchase of all or any part of the Pledged Collateral
constituting a security for purposes of the Securities Act or the Exchange Act
must be for the purpose of investment and without any intention to make a
distribution thereof.

(d)     The Pledgor expressly agrees that the Collateral Agent need not give
more than 10 days’ prior written notice to it of the time and place of any
public sale of Pledged Collateral or of the time after which a private sale of
the Pledged Collateral may take place, and that such notice will constitute
reasonable notice under all circumstances. The Collateral Agent will not be
obligated to hold any sale pursuant to any such notice and may, without notice
or publication, adjourn any public or private sale by announcement at the time
and place fixed for such sale, and a subsequent sale may be held at the time and
place designated in such announcement without further notice or publication. To
the extent permitted by applicable law, the Pledgor irrevocably waives any right
it may have to demand performance or other demand, advertisement, judicial
hearing or notice to it or any other Person in connection with the collection,
sale or other disposition of, or realization upon, any or all of the Pledged
Collateral.

(e)     The Collateral Agent may settle, pay or discharge any or all taxes,
Liens, claims and other charges with respect to Pledged Collateral. All sums
expended by the Collateral Agent pursuant to this Section 3.5(e) will constitute
Secured Obligations secured by the Liens created by the Financing Documents.
Neither the Collateral Agent nor any other Secured Party will have any duty to
take any action authorized by this Section 3.5(e) , and no sale of Pledged
Collateral will be deemed to have been commercially unreasonable by reason of
the Collateral Agent’s decision not to take any such action.

- 11 -

--------------------------------------------------------------------------------

3.6.      No Marshaling or Right of Redemption.

(a)     Except to the extent required by applicable law, neither the Collateral
Agent nor any other Secured Party will be required to marshal any Pledged
Collateral or any guaranties of the Secured Obligations, or to resort to any
item of Pledged Collateral or any guaranty in any particular order, and the
Collateral Agent’s rights with respect to the Pledged Collateral and any
guaranties will be cumulative and in addition to all other rights, however
existing or arising. To the extent permitted by applicable law, the Pledgor
irrevocably waives, and agrees that it will not invoke or assert, any law
requiring or relating to the marshaling of collateral or any other law which
could reasonably be expected to cause a delay in or impede the enforcement of
the Collateral Agent’s rights under this Agreement or any other Financing
Document.

(b)     To the extent permitted by applicable law, the Pledgor irrevocably
waives, and agrees that it will not invoke or assert, any rights to equity of
redemption or other rights of redemption, appraisement, valuation, stay,
extension or moratorium that it may have in equity, at law, or otherwise with
respect to any Pledged Collateral. The sale or other transfer pursuant to this
Agreement of any right, title or interest of the Pledgor in any item of Pledged
Collateral will operate to permanently divest the Pledgor and all Persons
claiming under or through the Pledgor of such right, title or interest, and will
be a perpetual bar, both at law and in equity, to any and all claims by the
Pledgor or any such Person with respect to such item of Pledged Collateral.

3.7.     Application of Proceeds. After the occurrence and during the
continuation of an Event of Default, or after the exercise of remedies by the
Collateral Agent, any cash held by the Collateral Agent as Pledged Collateral
and all cash proceeds received by the Collateral Agent from any realization upon
Pledged Collateral may, at the direction of the Required Holders, be held by the
Collateral Agent as collateral security for the payment of the Secured
Obligations or applied by the Collateral Agent in accordance with the Collateral
Agency Agreement.

3.8.     Collateral Agent’s Duties.

(a)     The grant to the Collateral Agent under this Agreement of any right or
power does not impose upon the Collateral Agent any duty to exercise such right
or power. The Collateral Agent will have no obligation to take any steps to
preserve any claim or other right against any Person or with respect to any
Pledged Collateral.

(b)     To the extent permitted by applicable law, the Pledgor waives all claims
against the Collateral Agent or its agents arising out of the repossession,
taking, retention, storage, operation or sale of the Pledged Collateral except
to the extent such actions shall be determined to amount to gross negligence or
willful misconduct on the part of the Collateral Agent. To the extent permitted
by applicable law, the Pledgor waives any claim it may have based on the
allegation or fact that the price obtained for Pledged Collateral sold at a
private sale was less than could have been obtained for the same Pledged
Collateral at a public sale. All risk of loss, damage, diminution in value, or
destruction of the Pledged Collateral will be borne by the Pledgor.
Notwithstanding anything contained herein to the contrary, the Collateral Agent
will have no responsibility to the Pledgor for any act or omission of the
Collateral Agent, except to the extent such act or failure to act shall be
determined to be gross negligence or willful misconduct on the part of the
Collateral Agent. Notwithstanding anything herein to the contrary, in no event
shall the Collateral Agent be liable for special, punitive indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Collateral Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.

- 12 -

--------------------------------------------------------------------------------

(c)     The Collateral Agent does not and will not make any express or implied
representations or warranties with respect to any Pledged Collateral or other
property released to the Pledgor or its successors and assigns.

(d)     The Collateral Agent will be accountable only for such proceeds as the
Collateral Agent actually receives as a result of the exercise of its rights
under this Agreement, and delivery or other accounting of such proceeds or the
Pledged Collateral by the Collateral Agent to the Pledgor or the assignee of the
Secured Obligations will discharge the Collateral Agent of all liability
therefor.

(e)     Except as expressly set forth herein or as required under applicable
law, the Collateral Agent will have no other duties or obligations under this
Agreement or with respect to the Pledged Collateral.

3.9.     Indemnity and Expenses. The Pledgor hereby indemnifies and holds
harmless the Collateral Agent, each Secured Party, and each of their respective
officers, directors, employees, agents and Affiliates (collectively, the
“Indemnified Persons”) from and against any and all claims (including
environmental claims), losses, and liabilities arising out of or resulting from
this Agreement (including enforcement of this Agreement), except claims, losses,
or liabilities determined to have been caused by the gross negligence or willful
misconduct of such Indemnified Person. Within ten (10) days after receipt of an
invoice, the Pledgor shall pay to the Collateral Agent or such Secured Party the
amount of any and all documented expenses, including fees and disbursements of
its counsel and of any experts and agents (including attorneys’ fees and costs)
which the Collateral Agent or such Secured Party may incur in connection with
(a) the custody, preservation, use, or operation of, or the sale of, collection
from, or other realization upon, any of the Pledged Collateral, (b) the exercise
or enforcement of any of the rights of the Collateral Agent or the Secured
Parties hereunder, or (c) the failure by the Pledgor to perform or observe any
of the provisions hereof. This Section 3.9 shall survive the termination of this
Agreement and the earlier resignation or removal of the Collateral Agent.

- 13 -

--------------------------------------------------------------------------------

ARTICLE IV.

GENERAL PROVISIONS

4.1.     Further Assurances.

(a)     At any time and from time to time, including upon the request of the
Collateral Agent (acting at the direction of the Required Holders) or the
Required Holders, the Pledgor will, at the Pledgor’s expense, execute and
deliver and/or file such further documents, financing statements, continuation
statements, amendments and instruments and do such other acts as are, in each
case, necessary or required by applicable law in order to create, perfect,
maintain and preserve first-priority Liens on the Pledged Collateral in favor of
the Collateral Agent for the benefit of the Secured Parties and to facilitate
any sale of or other realization upon Pledged Collateral, to make any sale of or
other realization upon Pledged Collateral valid, binding and in compliance with
applicable law, and to provide for the payment of the Secured Obligations in
accordance with the terms of the Financing Documents and this Agreement.

(b)     The Pledgor shall pay all filing, registration and recording fees or
re-filing, re-registration and re-recording fees, and all expenses incident to
the execution and acknowledgment of this Agreement, and any instruments of
further assurance, and all federal, state, county and municipal stamp taxes and
other taxes, duties, imports, assessments and charges arising out of or in
connection with the execution and delivery of this Agreement, any agreement
supplemental hereto and any instruments of further assurance.

(c)     The Collateral Agent shall (at the direction of the Required Holders)
execute and deliver all such proxies, powers of attorney, distribution and other
orders and instruments as the Pledgor may reasonably require for the purpose of
enabling the Pledgor to exercise the voting rights to which it is entitled and
to receive the distributions to which it is entitled to receive prior to the
occurrence of an Event of Default.

4.2.     Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors and assigns. The Pledgor may not assign or otherwise transfer any of
its rights under this Agreement. The Collateral Agent may only assign or
otherwise transfer and assign its rights and interests under this Agreement to a
successor in accordance with Section 2.7 of the Collateral Agency Agreement. The
holders of the Notes will have the right to transfer, assign, pledge and grant
participations in their rights and interests under this Agreement in accordance
with the terms of the Note Agreement.

4.3.     Severability. In case any one or more of the provisions contained in
this Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby, and the parties hereto shall enter into
good faith negotiations to replace the invalid, illegal or unenforceable
provision.

4.4.     Construction, etc. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant. The rules of interpretation set forth in Schedule B of the
Note Agreement shall apply to this Agreement.

- 14 -

--------------------------------------------------------------------------------

4.5.     Counterparts. This Agreement may be executed in one or more duplicate
counterparts and when signed by all of the parties shall constitute a single
binding agreement. A facsimile or electronic transmission of the signature page
to this Agreement by any party hereto shall be effective as the signature page
of such party and shall be deemed to constitute an original signature of such
party to this Agreement and shall be admissible into evidence for all purposes.

4.6.     Governing Law. THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, OTHER THAN CONFLICT OF LAWS
PRINCIPLES THEREOF THAT WOULD APPLY THE LAWS OF ANOTHER JURISDICTION, EXCEPT TO
THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTERESTS OR REMEDIES
HEREUNDER IN RESPECT OF ANY PARTICULAR PLEDGED COLLATERAL IS GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

4.7.     Waiver of Jury Trial. EACH OF THE PARTIES HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF
THE PARTIES. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER
INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

4.8.     Consent to Jurisdiction.

(a)     The parties agree that any legal action or proceeding by or against the
Pledgor or with respect to or arising out of this Agreement or any other
Financing Document may be brought in or removed to the courts of the State of
New York, in and for the County of New York, or of the United States of America
for the Southern District of New York, in each case, in the Borough of
Manhattan. By execution and delivery of this Agreement, each party accepts, for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts. The Pledgor agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Each of the parties hereto irrevocably consents to the service of process
out of any of the aforementioned courts in any such action or proceeding by the
mailing of copies thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, return receipt requested to such party
at its address for notices as specified herein. Each of the parties agrees that
such service upon receipt (i) shall be deemed in every respect effective service
of process upon it in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by applicable law, be taken and held to be valid
personal service upon and personal delivery to it. Notices under this Section
4.8(a) shall be conclusively presumed received as evidenced by a delivery
receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

- 15 -

--------------------------------------------------------------------------------

(b)     In addition to and notwithstanding the provisions of Section 4.8(a)
above, the Pledgor hereby irrevocably appoints CT Corporation System as its
agent to receive on its behalf and its property service of copies of the summons
and complaint and any other process which may be served in any action or
proceeding. Such service may be made by mailing or delivering a copy of such
process to the Pledgor, in care of the process agent at 111 Eighth Avenue, New
York, NY 10011, and the Pledgor hereby irrevocably authorizes and directs the
process agent to accept such service on its behalf. Nothing in this Agreement
will affect the right of any party hereto to serve legal process in any other
manner permitted by law or affect the right of any party hereto to bring any
action or proceeding in the courts of any other jurisdiction. If for any reason
the process agent ceases to be available to act as process agent, the Pledgor
agrees to immediately appoint a replacement process agent satisfactory to the
Collateral Agent. Each of the parties hereby waives any right to stay or dismiss
any action or proceeding under or in connection with any or all of this
Agreement or any other Financing Document brought before the foregoing courts on
the basis of forum non conveniens.

4.9.     Release of Liens. Upon the payment in cash and satisfaction in full of
all Secured Obligations, the Collateral Agent will, upon the written request of
the Pledgor and at the Pledgor’s expense, execute documents necessary to effect
or evidence the release of the Pledged Collateral from the Lien of this
Agreement and return to the Pledgor all certificates evidencing the Pledged
Collateral relating to the Raft River Interests and any transfer powers with
respect to such certificates.

4.10.     No Waiver by the Collateral Agent, Amendments.

(a)     Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to a written agreement entered into between the
parties hereto, with the consent of the Required Holders, and then any such
waiver, amendment or modification shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such waiver, amendment or modification shall release all or substantially all
of the Pledged Collateral in any transaction or series of related transactions,
without the written consent of each holder.

(b)     The Collateral Agent shall not be deemed to have waived any of its
rights and remedies in respect of the Secured Obligations or the Pledged
Collateral unless such waiver shall be in accordance with paragraph (a) above.
No delay or omission on the part of the Collateral Agent in exercising any right
or remedy shall operate as a waiver of such right or remedy or any other right
or remedy. A waiver on any one occasion shall not be construed as a bar to or
waiver of any right or remedy on any future occasion. All rights and remedies of
the Collateral Agent with respect to the Secured Obligations or the Pledged
Collateral, whether evidenced hereby or by any other instrument or papers, shall
be cumulative and may be exercised singularly, alternatively, successively or
concurrently at such time or at such times as the Collateral Agent deems
expedient.

- 16 -

--------------------------------------------------------------------------------

4.11.     Overdue Amounts. Until paid, all amounts due and payable by the
Pledgor under this Agreement shall be a debt secured by the Pledged Collateral
and shall bear, whether before or after judgment, interest at the Default Rate.

4.12.     Notice, etc. All notices and communications provided for hereunder
shall be in writing and sent (a) by facsimile with confirmation of receipt, (b)
by registered or certified mail with return receipt requested (postage prepaid),
(c) by a recognized overnight delivery service (with charges prepaid) or (d) as
a .pdf attachment to an email. Any such notice must be sent to the address set
forth under the intended recipient’s name set forth on the signature pages
hereto or at such other address as such Person shall have specified to the other
party hereto in writing. Notices will be deemed given only when received.

4.13.     Collateral Agency Agreement. The Collateral Agent shall act hereunder
only in accordance with the terms and conditions of this Agreement and the
Collateral Agency Agreement. Any and all actions the Collateral Agent takes or
omits to take hereunder shall be covered by the indemnity provisions of the
Collateral Agency Agreement which shall be deemed to be incorporated by
reference herein. In the case of a conflict between this Agreement (including
Section 3.8), and the Collateral Agency Agreement, the Collateral Agency
Agreement shall govern the rights and obligations of the Collateral Agent.

4.14.     Waiver of Suretyship Defenses. The obligations of the Pledgor shall
not be subject to any counterclaim, setoff, deduction or defense based upon any
claim the Pledgor may have against either Pledged Subsidiary or any holder or
otherwise, and shall remain in full force and effect without regard to, and
(except by indefeasible payment in full in cash of all of the Secured
Obligations) shall not be released, discharged or in any way affected by, any
circumstance or condition whatsoever (whether or not the Pledgor shall have any
knowledge or notice thereof), including, without limitation: (a) any amendment,
modification of or supplement to the Notes, the Note Agreement or any other
Financing Document or any assignment or transfer of any thereof or of any
interest therein, or any furnishing, acceptance or release of any security for
the Secured Obligations; (b) any waiver, consent, extension, indulgence or other
action or inaction under or in respect of the Notes or in respect of the Note
Agreement or any other Financing Document; (c) any bankruptcy, insolvency,
readjustment, composition, liquidation or similar proceeding with respect to
either Pledged Subsidiary, any other Issuer Subsidiary or their property; (d)
any merger, amalgamation or consolidation of the Pledgor or of either Pledged
Subsidiary into or with any other Person or any sale, lease or transfer of any
or all of the assets of such Pledged Subsidiary to any Person; (e) any failure
on the part of either Pledged Subsidiary for any reason to comply with or
perform any of the terms of any other agreement with the Pledgor; or (f) any
other circumstance which might otherwise constitute a legal or equitable
discharge, suretyship defense or other defense of a guarantor (whether or not
similar to the foregoing). To the extent permitted by law, the Pledgor
irrevocably and unconditionally waives any defense it might have to its
performance hereunder, based on any of the foregoing.

4.15.     USA PATRIOT Act. The parties hereto acknowledge that in order to help
the United States government fight the funding of terrorism and money laundering
activities, pursuant to federal regulations that became effective on October 1,
2003 (Section 326 of the USA PATRIOT Act) all financial institutions are
required to obtain, verify, record and update information that identifies each
person establishing a relationship or opening an account. The parties to this
Agreement agree that they will provide to the Collateral Agent such information
as it may request, from time to time, in order for the Collateral Agent to
satisfy the requirements of the USA PATRIOT Act, including but not limited to
the name, address, tax identification number and other information that will
allow it to identify the individual or entity who is establishing the
relationship or opening the account and may also ask for formation documents
such as articles of incorporation or other identifying documents to be provided.

- 17 -

--------------------------------------------------------------------------------

4.16.     Force Majeure. The Collateral Agent shall not incur any liability for
not performing any act or fulfilling any duty, obligation or responsibility
hereunder by reason of any occurrence beyond the control of the Collateral Agent
(including but not limited to any act or provision of any present or future law
or regulation or Governmental Authority, any act of God or war, civil unrest,
local or national disturbance or disaster, any act of terrorism, or the
unavailability of the Federal Reserve Bank wire or facsimile or other wire or
communication facility); it being understood that the Collateral Agent shall use
reasonable efforts that are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.

[Remainder of page intentionally left blank]

- 18 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties, intending to be legally bound, has
caused this Agreement to be signed on the date first above written.

IDAHO USG HOLDINGS, LLC

  By:     Name: Douglas J. Glaspey   Title: President

Address for notices:
c/o U.S. Geothermal Inc.
390 E Parkcenter Boulevard, Suite 250
Boise, ID 83706
Attention: Kerry Hawkley, Chief Financial Officer
Telephone: 208-424-1027
Fax: 208-424-1030
Email: Khawkley@usgeothermal.com

[Signature Page to Issuer Pledge Agreement]

--------------------------------------------------------------------------------


(STATE OF )                                                                    
               ss. (COUNTY OF )

On this ______day of ____________, 2016, before me, the undersigned notary
public, personally appeared Douglas J. Glaspey, as President of Idaho USG
Holdings, LLC, proved to me through satisfactory evidence of identification,
which was ______________________, to be the person whose name is signed on the
preceding or attached document, and acknowledged to me that he signed it
voluntarily for its stated purpose as President of Idaho USG Holdings, LLC.

__________________________________
Official signature and seal of notary

My commission expires:

[Notary Page to Issuer Pledge Agreement]

--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL
ASSOCIATION, not in its individual capacity but
solely in its capacity as the Collateral Agent

  By:     Name:     Title:  

Address:
Wilmington Trust, National Association
1100 North Market Street
Wilmington, DE 19890
Attention: Administrator for Idaho
     USG Holdings, LLC
Facsimile: 302-636-4149
Email: avogelsong@wilmingtontrust.com

[Signature Page to Issuer Pledge Agreement]

--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND CONSENT

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Pledge and Security Agreement (the “Agreement”) and agrees to be bound thereby
and to comply with the terms thereof, any provisions of its limited liability
company operating agreement or other constitutive document to the contrary
notwithstanding. Each of the undersigned further agrees that the Collateral
Agent (as that term is defined in the Agreement) referred to therein will not
have any of the obligations of a member of the applicable Pledged Subsidiary
unless the Collateral Agent affirmatively elects to undertake such obligations
in accordance with the terms of the Agreement.

Dated as of May 19, 2016

[Acknowledgement Page to Issuer Pledge Agreement]

--------------------------------------------------------------------------------

OREGON USG HOLDINGS LLC

  By:     Name: Dennis J. Gilles   Title: President and CEO

Address for notices:
c/o U.S. Geothermal Inc.
390 E Parkcenter Boulevard, Suite 250
Boise, ID 83706
Attention: Kerry Hawkley, Chief Financial Officer
Telephone: 208-424-1027
Fax: 208-424-1030
Email: Khawkley@usgeothermal.com

RAFT RIVER ENERGY I LLC

  By:     Name: Dennis J. Gilles   Title: President and CEO

Address:
c/o U.S. Geothermal Inc.
390 E Parkcenter Boulevard, Suite 250
Boise, ID 83706
Attention: Kerry Hawkley, Chief Financial Officer
Telephone: 208-424-1027
Fax: 208-424-1030
Email: Khawkley@usgeothermal.com

[Acknowledgement Page to Issuer Pledge Agreement]

--------------------------------------------------------------------------------

ANNEX A TO PLEDGE AND SECURITY AGREEMENT

Neither Pledged Subsidiary has authorized, issued or outstanding shares of its
capital stock, limited liability company interests, partnership interests or
other equity interests of any class or any commitments to issue any shares of
its capital stock, limited liability company interests, partnership interests or
other equity interests of any class or any securities convertible into or
exchangeable for any shares of its capital stock, limited liability company
interests, partnership interests or other equity interests of any class, except
as otherwise stated in this Annex A.

Pledged
Subsidiary

Pledgor Certificate No.

% Interest
Held
Oregon USG
Holdings LLC Idaho USG Holdings,
LLC Not Applicable 60% Raft River
Energy I LLC Idaho USG Holdings,
LLC Nos. B-001 and
C-001 95%


--------------------------------------------------------------------------------

ANNEX B TO PLEDGE AND SECURITY AGREEMENT

FORM OF TRANSFER POWER
(TO BE SIGNED IN BLANK)

FOR VALUE RECEIVED, __________________, a _______________(“Assignor”), hereby
sells, assigns and transfers unto _______________________, all of its ownership
interest(s) in Raft River Energy I LLC, a Delaware limited liability company
(the “Pledged Subsidiary”), standing in its name on the books of the Pledged
Subsidiary and represented by Certificate No. [__] and does hereby irrevocably
constitute and appoint __________________, its attorney to transfer said
ownership interests on the books of the Pledged Subsidiary with full power of
substitution in the premises.

Dated: ____________ ____, 20___

[NAME]

  By:     Name:     Title:  

In the presence of:

__________________________________
Name:

--------------------------------------------------------------------------------

ANNEX C TO PLEDGE AND SECURITY AGREEMENT

Idaho USG Holdings, LLC
Legal address/address of principal place
of business and chief executive office:

390 E Parkcenter Boulevard, Suite 250
Boise, ID 83706

Organizational number: 5892913

EIN: 81-1487056

--------------------------------------------------------------------------------

Exhibit S-5

Form of Security Agreement

Exhibit S-5 - 1

--------------------------------------------------------------------------------

Execution Version

SECURITY AGREEMENT

This SECURITY AGREEMENT (this “Agreement”), dated as of May 19, 2016, is by and
between Idaho USG Holdings, LLC, a Delaware limited liability company (the
“Issuer”), on the one hand, and Wilmington Trust, National Association, in its
capacity as collateral agent (together with its successors and permitted assigns
in such capacity, the “Collateral Agent”), for the benefit of itself, the
holders from time to time of the Notes (as defined below) and Wilmington Trust,
National Association, in its capacity as depositary (together with its
successors and assigns in such capacity, the “Depositary”) under the Depositary
and Security Agreement, dated as of the date hereof, among the Issuer, the
Collateral Agent and the Depositary (as amended, modified or supplemented from
time to time, the “Depositary Agreement”) (the holders, the Depositary and the
Collateral Agent are referred to herein collectively as the “Secured Parties”).

RECITALS:

The Issuer has authorized the issue and sale of its 5.80% Senior Secured Notes
due March 31, 2023 (as amended, modified or supplemented from time to time, the
“Notes”), subject to and in accordance with the Note Purchase Agreement, dated
as of the date hereof, among the Issuer and the holders of Notes party thereto
from time to time (as amended, modified or supplemented from time to time, the
“Note Agreement”).

It is a condition precedent to the purchase of the Notes pursuant to the Note
Agreement that the Issuer grant the security interests described in this
Agreement, and Issuer wishes to grant security interests in favor of the
Collateral Agent, for the benefit of the Secured Parties, as herein provided.

The Issuer and the Collateral Agent therefore agree as follows:

ARTICLE I

DEFINITIONS

Capitalized terms used in this Agreement and not otherwise defined in this
Agreement have the meanings given to those terms in the Note Agreement, or if
not defined in the Note Agreement, in the Uniform Commercial Code as in effect
from time to time in the applicable jurisdiction (the “UCC”). However, if a term
is defined in Article 9 of the UCC differently from another Article of the UCC,
the term has the meaning specified in Article 9.

ARTICLE II

ASSIGNMENT AND GRANT OF SECURITY INTEREST

2.1.     Grant. (a) As collateral security for the prompt and complete payment
when due of the principal, interest (including, without limitation, interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) and
Make-Whole Amount on all of the Notes issued and delivered and outstanding under
the Note Agreement, and of all other sums owing under the Note Agreement and
each other Financing Document (whether at stated maturity, by acceleration,
because of mandatory prepayment, or otherwise, and including the payment of
amounts which would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a)), and the performance
of the covenants contained in the Note Agreement and each of the other Financing
Documents (collectively, the “Secured Obligations”) and to induce the Purchasers
to purchase the Notes, the Issuer hereby assigns, conveys, mortgages, pledges,
hypothecates and transfers to the Collateral Agent, for the benefit of the
Secured Parties, and grants to the Collateral Agent a continuing first priority
Lien on and security interest in, its interests in all of its properties, assets
and rights, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof, including: all personal and
fixture property of every kind and nature, including all goods (including
inventory, equipment and accessions thereto), instruments (including promissory
notes), timber to be cut, extracted geothermal fluid and other geothermal
substances, including all minerals, gases, salts, chemical, by-products and
other substances in solution in geothermal fluid or otherwise produced by or
from geothermal wells, the waste heat from geothermal fluid, documents
(including, if applicable, electronic documents), accounts (including
health-care-insurance receivables), chattel paper (whether tangible or
electronic), deposit accounts, letter of credit rights (whether or not the
letter of credit is evidenced by a writing), commercial tort claims, securities
and all other investment property, supporting obligations, any other contract
rights or rights to the payment of money, insurance claims and proceeds, tort
claims and all general intangibles (including payment intangibles), and any
contractual obligations entered into from time to time (collectively, the
“Collateral”). Notwithstanding anything herein to the contrary, the term
“Collateral” shall not include, and the Lien and security interest granted under
this Section 2.1 shall not attach to any lease, license, contract, property
rights or agreement to which the Issuer is a party or any of its rights or
interests thereunder if and for so long as the grant of such Lien or security
interest shall constitute or result in (i) the abandonment, invalidation or
unenforceability of any right, title or interest of the Issuer therein or (ii) a
breach or termination pursuant to the terms of, or a default under, any such
lease, license, contract property rights or agreement (other than to the extent
that any such term would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the UCC (or any successor provision or provisions) of
any relevant jurisdiction or any other applicable law or principles of equity),
provided, however, that such Lien and security interest shall attach immediately
at such time as the condition causing such abandonment, invalidation or
unenforceability shall be remedied and, to the extent severable, shall attach
immediately to any portion of such lease, license, contract, property rights or
agreement that does not result in any of the consequences specified in clauses
(i) or (ii) above, including, without limitation, any proceeds of such lease,
license, contract, property rights or agreement.

--------------------------------------------------------------------------------

(b)     Notwithstanding anything to the contrary contained herein, the Issuer
shall remain liable under its contractual obligations, all in accordance with
and pursuant to the terms and provisions thereof, and the Collateral Agent shall
have no obligation or liability under any contractual obligation by reason of or
arising out of this Agreement, nor shall the Collateral Agent be required or
obligated in any manner to perform or fulfill any obligations of the Issuer
thereunder or to make any payment, or to make any inquiry as to the nature or
sufficiency of any payment received by it, or present or file any claim, or take
any action to collect or enforce the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

-2-

--------------------------------------------------------------------------------

2.2.     Continuing Security Interest. This Agreement creates a continuing
security interest in the Collateral and will remain in full force and effect
until the indefeasible payment in full in cash and performance of all Secured
Obligations. If, at any time for any reason (including the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Issuer, any Issuer
Subsidiary, any guarantor, or any other Person or the appointment of any
intervenor or conservator of, or agent or similar official for the Issuer, any
Issuer Subsidiary, any guarantor or any other Person or any of their respective
properties), any payment received by the Collateral Agent or any holder of a
Note in respect of the Secured Obligations is rescinded or must otherwise be
restored or returned by such Person, this Agreement will continue to be
effective or will be reinstated, if necessary, as if such payment had not been
made.

2.3.     Instruments. Notwithstanding any provision herein to the contrary, so
long as no Event of Default has occurred and is continuing, the Issuer may
retain for collection in the ordinary course of business any Instruments (as
defined in Article 9 of the UCC) obtained by it in the ordinary course of
business, and the Collateral Agent will, promptly upon the request of the
Required Holders, and at the expense of the Issuer, make appropriate
arrangements for making any Instruments pledged by the Issuer available to the
Issuer for purposes of presentation, collection or renewal. Any such arrangement
shall be effected, to the extent deemed appropriate by the Collateral Agent,
against a trust receipt or like document.

2.4.     Use of Collateral. So long as no Event of Default has occurred and is
continuing, the Issuer shall be entitled to use and possess the Collateral,
subject to the rights, remedies, powers and privileges of the Collateral Agent
hereunder and the terms of the Financing Documents.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

3.1.     Perfection Certificates. The Issuer has delivered to the Collateral
Agent and each Purchaser a Perfection Certificate in the form of the certificate
attached as Exhibit A to this Agreement. The Issuer represents and warrants to
the Collateral Agent and each holder of a Note as of the date of this Agreement,
that:

(a)      the Issuer’s exact legal name is stated in its Perfection Certificate
and on the signature page hereof;

(b)     the Issuer is an organization of the type, and is organized in the
jurisdiction, set forth in its Perfection Certificate;

(c)     the Perfection Certificate accurately sets forth the Issuer’s
organizational identification number or accurately states that the Issuer has
none;

-3-

--------------------------------------------------------------------------------

(d)     the Perfection Certificate accurately sets forth as of the date hereof
the Issuer’s place of business or, if more than one, its chief executive office,
and, if different, its mailing address; and

(e)     all other information set forth in the Perfection Certificate is
accurate and complete as of the date hereof.

3.2.     Contractual Obligations; Authorization to File UCC Statements.

(a)     The Issuer agrees that:

(i)     it shall maintain the Liens created by this Agreement as first-priority
Liens and, at the sole cost and expense of the Issuer, (i) give, execute,
deliver, file and/or record any financing statement (x) to create, preserve,
perfect or validate and maintain the Liens granted pursuant hereto or (y) to
enable the Collateral Agent to exercise and enforce its rights hereunder with
respect to such Liens; and (ii) in the case of Investment Property, Deposit
Accounts, Letter-of-Credit Rights and any other relevant Collateral, take any
actions necessary to enable the Collateral Agent to obtain “control” (within the
meaning of the applicable UCC) with respect thereto;

(ii)     unless it expressly agrees in writing, neither the Collateral Agent nor
any holder of a Note will have any liabilities or obligations under any
contractual obligation of the Issuer as a result of this Agreement, the exercise
by the Collateral Agent of rights under this Agreement or otherwise; and

(iii)     neither the Collateral Agent nor any holder of a Note has any
obligation to collect or enforce any contractual obligation or claim which
constitutes part of the Collateral, or to take any other action with respect to
the Collateral except as expressly set forth in this Agreement and the other
applicable Financing Documents.

(b)     Subject to Section 6.1 hereof, the Issuer authorizes the Collateral
Agent and each holder of a Note, in its own name, at any time and from time to
time, to give notice to any Person of this Agreement and of the assignment of
the Collateral to the Collateral Agent, for the benefit of the Secured Parties,
and of the Collateral Agent’s Lien on and security interest in the Collateral.
The Issuer further irrevocably authorizes the Collateral Agent, at any time and
from time to time, to file, at the expense of the Issuer, in any UCC
jurisdiction any financing statements and amendments thereto that describe the
Collateral as all assets of the Issuer or words of similar effect, or with
greater detail, and contain other information required by the UCC for the
sufficiency of any financing statement or amendment. The Issuer agrees to
promptly furnish any information necessary to prepare such financing statements
and amendments to the Collateral Agent and each holder of a Note upon prior
written request. The Issuer also ratifies its authorization for the Collateral
Agent to have filed in any UCC jurisdiction any like financing statements or
amendments thereto as set forth in this Section 3.2(b) if filed prior to the
date hereof. Notwithstanding the foregoing, nothing herein shall require the
Collateral Agent to file financing statements or continuation statements or be
responsible for maintaining the security interest purported to be created as
described herein, and such responsibility shall be solely the responsibility of
the Issuer.

-4-

--------------------------------------------------------------------------------

3.3.     Negative Covenants. The Issuer covenants and agrees that it will
perform and observe each of the following covenants:

(a)     Business, Name and Address. It will not change its name, the address of
its principal place of business or chief executive office, its type of
organization, its jurisdiction of formation or its organizational identification
number without giving the Collateral Agent and the holders of the Notes 30 days’
prior written notice of such change; and

(b)     Amendment of Operating Agreement; Transfer of Collateral. It will not
permit or agree to any amendment of its limited liability company operating
agreement, except in connection with the admission of a new member or
substitution of an existing member as permitted under the Note Agreement and the
other Financing Documents. It will not sell, assign, lease, or otherwise dispose
of (whether in one transaction or in a series of transactions), any or all of
its rights, title or interest in the Collateral, except as permitted under the
Note Agreement and the other Financing Documents.

ARTICLE IV

RIGHTS AND REMEDIES

4.1.     Collections Prior to Default. Unless the Collateral Agent (acting at
the direction of the Required Holders) exercises its right after the occurrence
and during the continuation of an Event of Default to collect proceeds and
amounts in respect of the Collateral, the Issuer will collect with diligence,
and at the Issuer’s own expense, any and all such proceeds and amounts in the
ordinary course. Upon the occurrence and during the continuation of an Event of
Default, or after an exercise of remedies by the Collateral Agent, any such
collections made by the Issuer will be held in trust for the Collateral Agent
for the benefit of the Secured Parties, and the Issuer will keep all such
collections separate and apart from all other funds and property so as to be
capable of identification as the property of the Collateral Agent and will
deliver such collections at such time as the Collateral Agent (acting at the
direction of the Required Holders) may request to the Collateral Agent in the
identical form received, properly endorsed or assigned when required to enable
the Collateral Agent to complete collection thereof.

4.2.     Collateral Agent’s Rights Upon Default. Upon the occurrence and during
the continuation of an Event of Default, the Collateral Agent (acting at the
direction of the Required Holders) may, but shall not be obligated to, in its
sole discretion, take any or all of the following actions, in each case at the
Issuer’s expense and without prior notice to the Issuer except as specifically
set forth below and except as required under applicable law:

(a)     give notice of the Event of Default to any Person, collect proceeds and
amounts in respect of the Collateral, and enforce all rights of the Issuer in
the Collateral;

(b)     take possession of any or all of the Collateral, wherever it may be
found, using reasonable force to the extent permitted under applicable law, to
do so, and hold, store, repair, improve, operate and manage the same;

(c)     foreclose its Lien upon any or all of the Collateral;

-5-

--------------------------------------------------------------------------------

(d)     sell, lease, assign, deliver or otherwise dispose of any or all of the
Collateral at public or private sale, with or without having any or all of the
Collateral at the place of sale, upon terms, in such manner, at such time or
times, and at such place or places as the Collateral Agent (acting at the
direction of the Required Holders) may reasonably determine and as required by
law; and

(e)       exercise any or all other rights or remedies available to the
Collateral Agent (acting at the direction of the Required Holders) under
applicable law, the Financing Documents or any other agreement between the
parties.

The Collateral Agent may, to the fullest extent permitted by law, exercise the
foregoing rights and remedies in such order, at such times and in such manner as
the Collateral Agent (acting at the direction of the Required Holders) may, in
its sole and exclusive judgment, determine from time to time.

4.3.      Power of Attorney. The Issuer irrevocably constitutes and appoints the
Collateral Agent and any officer or agent thereof, each with full power of
substitution, as the Issuer’s true and lawful attorney-in-fact, in the Issuer’s
name or in such Person’s name or otherwise, and at the Issuer’s expense, to take
any or all of the following actions upon the occurrence and during the
continuation of an Event of Default, without notice to or the consent of the
Issuer:

(a)     take any or all of the actions described in Section 4.2 of this
Agreement, and exercise any other right or power granted to the Collateral Agent
and any holder of a Note under this Agreement or any other Financing Document or
by law;

(b)     endorse or execute and deliver any check, draft, note, acceptance, or
instrument, document, contract, agreement, receipt, release, bill of lading,
invoice, endorsement, assignment, bill of sale, deed or instrument of conveyance
or transfer constituting or relating to any Collateral;

(c)     assert, institute, file, defend, settle, compromise or adjust any claim
constituting or relating to any Collateral;

(d)     perform or comply with any contractual obligation that constitutes part
of the Collateral; and

(e)     do any and all things necessary and proper to carry out the purposes of
this Agreement.

The Issuer recognizes and agrees that the power of attorney granted pursuant to
this Section 4.3 is coupled with an interest and is not revocable until the
termination of this Agreement in accordance with its terms, at which time the
power of attorney shall automatically terminate. The Issuer ratifies and
confirms all actions taken by the Collateral Agent or its agents pursuant to
this power of attorney in accordance herewith.

-6-

--------------------------------------------------------------------------------

4.4.     Other Rights of Collateral Agent.

(a)     The Collateral Agent will have, with respect to the Collateral, in
addition to the rights and remedies set forth in this Agreement: (i) all of the
rights and remedies available to a secured party under applicable law, as if
such rights and remedies were fully set forth in this Agreement, and (ii) all of
the rights, protections and indemnities set forth in the Collateral Agency
Agreement, which provisions are incorporated by reference and made a part of
this Agreement.

(b)     The Collateral Agent may at any time and from time to time release or
relinquish any right, remedy or Lien it has with respect to a particular item of
Collateral without thereby releasing, relinquishing or in any way affecting its
rights, remedies or Lien with respect to any other item of Collateral.

4.5.     Disposition of Collateral.

(a)     Upon the written request by the Collateral Agent (acting at the
direction of the Required Holders) or the Required Holders after the occurrence
and during the continuation of an Event of Default, the Issuer agrees, promptly
and at its own expense, to assemble any or all of the Collateral and make it
available to the Collateral Agent.

(b)     The Collateral Agent will be entitled to sell the Collateral on any
commercially reasonable terms, and the Issuer agrees that a private sale or a
sale on extended payment terms, or in exchange for property, stock or other
consideration will not in and of itself be deemed to be commercially
unreasonable. The Collateral may be sold in one lot as an entirety or in
separate parcels. Any Secured Party may purchase any or all of the Collateral
sold at any public sale and, to the extent permitted by applicable law, may
purchase any or all of the Collateral sold at any private sale, including by a
credit bid.

(c)     The Collateral Agent may, at the direction of the Required Holders,
restrict the prospective bidders or purchasers at any sale as to their number,
nature of business, financial or business expertise, net worth or financial
resources and investment intention or on the basis of any other factors that are
commercially reasonable. Any sale of Collateral may be subject to the
requirement that any purchase of all or any part of the Collateral constituting
a security for purposes of the Securities Act or the Exchange Act must be for
the purpose of investment and without any intention to make a distribution
thereof.

(d)     The Issuer expressly agrees that the Collateral Agent need not give more
than 10 days’ notice to the Issuer of the time and place of any public sale of
Collateral or of the time after which a private sale of Collateral may take
place, and that such notice will constitute reasonable notice under all
circumstances. The Collateral Agent will not be obligated to hold any sale
pursuant to any such notice and may, without notice or publication, adjourn any
public or private sale by announcement at the time and place fixed for such
sale, and a subsequent sale may be held at the time and place designated in such
announcement without further notice or publication. To the extent permitted by
applicable law, the Issuer irrevocably waives any right it may have to make a
demand of performance or other demand, advertisement, judicial hearing or notice
to it or any other Person in connection with the collection, sale or other
disposition of, or realization upon, any or all of the Collateral.

-7-

--------------------------------------------------------------------------------

(e)     Upon the occurrence and during the continuation of an Event of Default,
before any sale or disposition of Collateral, the Collateral Agent at the
direction of the Required Holders may cause any or all of such Collateral to be
improved, repaired or reconditioned. The Collateral Agent (on behalf of the
Secured Parties) may also settle, pay or discharge any or all taxes, Liens,
claims and other charges with respect to Collateral, and may procure or continue
insurance with respect to Collateral (it being understood that nothing contained
herein shall be construed as requiring the Collateral Agent to expend its own
funds or otherwise incur any financial liability in connection with the
performance of any of its duties hereunder). All sums expended by the Secured
Parties pursuant to this Section 4.5(e) will constitute Secured Obligations
secured by the Liens created by the Financing Documents. Neither the Collateral
Agent, nor any other Secured Party will have any duty to take any action
authorized by this Section 4.5(e) , and no sale of Collateral will be deemed to
have been commercially unreasonable by reason of the Collateral Agent’s decision
not to take any such action.

4.6.      No Marshaling or Right of Redemption.

(a)     Except to the extent required by applicable law, neither the Collateral
Agent nor any other Secured Party will be required to marshal any Collateral or
any guaranties of the Secured Obligations, or to resort to any item of
Collateral or any guaranty in any particular order, and the Collateral Agent’s
rights with respect to the Collateral and any guaranties will be cumulative and
in addition to all other rights, however existing or arising. To the extent
permitted by applicable law, the Issuer irrevocably waives, and agrees that it
will not invoke or assert, any law requiring or relating to the marshaling of
collateral or any other law which could reasonably be expected to cause a delay
in or impede the enforcement of the Collateral Agent’s rights under this
Agreement or any other Financing Document.

(b)     To the extent permitted by applicable law, the Issuer irrevocably
waives, and agrees that it will not invoke or assert, any rights to equity of
redemption or other rights of redemption, appraisement, valuation, stay,
extension or moratorium that it may have in equity, at law, or otherwise with
respect to any Collateral. The sale or other transfer pursuant to this Agreement
of any right, title or interest of the Issuer in any item of Collateral will
operate to permanently divest the Issuer and all Persons claiming under or
through the Issuer of such right, title or interest, and will be a perpetual
bar, both at law and in equity, to any and all claims by the Issuer or any such
Person with respect to such item of Collateral.

4.7.     Application of Proceeds. After the occurrence and during the
continuation of an Event of Default or after an exercise of remedies by the
Collateral Agent, any cash held by the Collateral Agent and all cash proceeds
received by the Collateral Agent from any realization upon the Collateral may,
at the direction of the Required Holders, be held by the Collateral Agent as
collateral security for the payment of the Secured Obligations or applied by the
Collateral Agent in accordance with the Collateral Agency Agreement.

-8-

--------------------------------------------------------------------------------

4.8.      Collateral Agent’s Duties.

(a)     The grant to the Collateral Agent under this Agreement of any right or
power does not impose upon the Collateral Agent any duty to exercise such right
or power. The Collateral Agent will have no obligation to take any steps to
preserve any claim or other right against any Person or with respect to any
Collateral.

(b)     To the extent permitted by applicable law, the Issuer waives all claims
against the Collateral Agent or its agents arising out of the repossession,
taking, retention, storage, operation or sale of the Collateral except to the
extent such claims shall be determined to be caused by the gross negligence or
willful misconduct of the Collateral Agent. To the extent permitted by
applicable law, the Issuer waives any claim it may have based on the allegation
or fact that the price obtained for Collateral sold at a private sale made in
accordance with this Agreement was less than could have been obtained for the
same Collateral at a public sale. All risk of loss, damage, diminution in value
or destruction of the Collateral will be borne by the Issuer. Notwithstanding
anything contained herein to the contrary, the Collateral Agent will have no
responsibility for any act or omission of any carrier, warehouseman, bailee,
forwarding agency, broker, operator or any other Person. The Collateral Agent
will have no responsibility to the Issuer for any act or omission of the
Collateral Agent, except to the extent such act or failure to act shall be
determined to be gross negligence or willful misconduct on the part of the
Collateral Agent. Notwithstanding anything herein to the contrary, in no event
shall the Collateral Agent be liable for special, punitive indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Collateral Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.

(c)     The Collateral Agent will be accountable only for such proceeds as the
Collateral Agent actually receives as a result of the exercise of its rights
under this Agreement and the other Financing Documents, and delivery or other
accounting of such proceeds or the Collateral by the Collateral Agent to the
Issuer or the assignee of the Secured Obligations will discharge the Collateral
Agent of all liability therefor.

(d)     The Collateral Agent does not and will not make any express or implied
representations or warranties with respect to any Collateral or other property
released to the Issuer.

(e)     Except as set forth in this Agreement or the Collateral Agency Agreement
or as required under applicable law, the Collateral Agent will have no duties or
obligations with respect to the Collateral.

ARTICLE V

OTHER SECURITY DOCUMENTS

5.1.     Relation to Other Security Documents. The provisions of this Agreement
supplement the provisions of any other Security Document that secures the
payment or performance of any of the Secured Obligations. Nothing contained in
any such Security Document shall derogate from any of the rights or remedies of
the Collateral Agent hereunder.

-9-

--------------------------------------------------------------------------------

ARTICLE VI

GENERAL PROVISIONS

6.1.     Further Assurances.

(a)     At any time and from time to time, including upon the request of the
Collateral Agent (acting at the direction of the Required Holders) or the
Required Holders, the Issuer will, at the Issuer’s expense, execute and deliver
and/or file such further documents, financing statements, continuation
statements, amendments and instruments and do such other acts as are in each
case necessary or required by applicable law in order to create, perfect,
maintain and preserve first-priority Liens on the Collateral in favor of the
Collateral Agent for the benefit of the Secured Parties, and to facilitate any
sale of or other realization upon Collateral, to make any sale of or other
realization upon Collateral valid, binding and in compliance with applicable
law, and to provide for the payment of the Secured Obligations in accordance
with the terms of the Financing Documents and this Agreement.

(b)     The Issuer shall pay all filing, registration and recording fees or
re-filing, re-registration and re-recording fees, and all expenses incident to
the execution and acknowledgment of this Agreement, and any instruments of
further assurance, and all federal, state, county and municipal stamp taxes and
other taxes, duties, imports, assessments and charges arising out of or in
connection with the execution and delivery of this Agreement, any agreement
supplemental hereto and any instruments of further assurance.

6.2.     Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors and assigns. The Issuer may not assign or otherwise transfer any of
its rights under this Agreement. Any holder of a Note will have the right to
transfer, assign, pledge and grant participations in its rights and interests
under this Agreement in accordance with the terms of the Financing Documents.
The Collateral Agent will have the right to transfer and assign its rights and
interests under this Agreement in accordance with the terms of the Collateral
Agency Agreement.

6.3.     Severability. In case any one or more of the provisions contained in
this Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby, and the parties hereto shall enter into
good faith negotiations to replace the invalid, illegal or unenforceable
provision.

6.4.     Construction, etc. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant. The rules of interpretation set forth in Schedule B of the
Note Agreement shall apply to this Agreement.

6.5.     Counterparts. This Agreement may be executed in one or more duplicate
counterparts and when signed by all of the parties shall constitute a single
binding agreement. A facsimile or electronic transmission of the signature page
to this Agreement by any party hereto shall be effective as the signature page
of such party and shall be deemed to constitute an original signature of such
party to this Agreement and shall be admissible into evidence for all purposes.

-10-

--------------------------------------------------------------------------------

6.6.     Governing Law. THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, OTHER THAN CONFLICT OF LAWS
PRINCIPLES THEREOF THAT WOULD APPLY THE LAWS OF ANOTHER JURISDICTION, EXCEPT TO
THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTERESTS OR REMEDIES
HEREUNDER IN RESPECT OF ANY PARTICULAR COLLATERAL IS GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.

6.7.     Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS
OF THE PARTIES. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER
INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

6.8.     Consent to Jurisdiction.

(a)      The parties agree that any legal action or proceeding by or against the
Issuer or with respect to or arising out of this Agreement or any other
Financing Document may be brought in or removed to the courts of the State of
New York, in and for the County of New York, or of the United States of America
for the Southern District of New York, in each case, in the Borough of
Manhattan. By execution and delivery of this Agreement, each party accepts, for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts. The Issuer agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each of the parties hereto irrevocably consents to the service of process out of
any of the aforementioned courts in any such action or proceeding by the mailing
of copies thereof by registered or certified mail, (or any substantially similar
form of mail) postage prepaid, return receipt requested to such party at its
address for notices as specified herein. Each of the parties agrees that such
service upon receipt (i) shall be deemed in every respect effective service of
process upon it in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by applicable law, be taken and held to be valid
personal service upon and personal delivery to it. Notices under this Section
6.8(a) shall be conclusively presumed received as evidenced by a delivery
receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(b)     In addition to and notwithstanding the provisions of Section 6.8(a)
above, the Issuer hereby irrevocably appoints CT Corporation System as its agent
to receive on its behalf and its property service of copies of the summons and
complaint and any other process which may be served in any action or proceeding.
Such service may be made by mailing or delivering a copy of such process to the
Issuer, in care of the process agent at 111 Eighth Avenue, New York, NY 10011,
and the Issuer hereby irrevocably authorizes and directs the process agent to
accept such service on its behalf. Nothing in this Agreement will affect the
right of any party hereto to serve legal process in any other manner permitted
by law or affect the right of any party hereto to bring any action or proceeding
in the courts of any other jurisdiction. If for any reason the process agent
ceases to be available to act as process agent, the Issuer agrees to immediately
appoint a replacement process agent satisfactory to the Collateral Agent. Each
of the parties hereby waives any right to stay or dismiss any action or
proceeding under or in connection with any or all of this Agreement or any other
Financing Document brought before the foregoing courts on the basis of forum non
conveniens.

-11-

--------------------------------------------------------------------------------

6.9.     Release of Liens. Upon the payment in cash of all Secured Obligations,
the Collateral Agent will, upon the written request of the Issuer and at the
Issuer’s expense, execute documentation necessary to effect or evidence the
release of the Collateral from the Lien of this Agreement. The Lien of this
Agreement shall also be automatically released with respect to any portion of
the Collateral that is sold, transferred or otherwise disposed of in compliance
with the terms and conditions of the Financing Documents. Without limiting the
foregoing, the Issuer and the Collateral Agent hereby acknowledge and agree that
the Liens granted hereunder on cash which is distributed by the Issuer to any
Person in accordance with the terms of Section 4.1(g) of the Depositary
Agreement shall be automatically released at the time and the amount of such
distribution.

6.10.     No Waiver by Collateral Agent, Amendments.

(a)     Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to a written agreement entered into between the
parties hereto, with the consent of the Required Holders, and then any such
waiver, amendment or modification shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such waiver, amendment or modification shall release all or substantially all
of the Collateral in any transaction or series of related transactions, without
the written consent of each holder of Notes.

(b)     The Collateral Agent shall not be deemed to have waived any of its
rights and remedies in respect of the Secured Obligations or the Collateral
unless such waiver shall be in accordance with paragraph (a) above. No delay or
omission on the part of the Collateral Agent in exercising any right or remedy
shall operate as a waiver of such right or remedy or any other right or remedy.
A waiver on any one occasion shall not be construed as a bar to or waiver of any
right or remedy on any future occasion. All rights and remedies of the
Collateral Agent with respect to the Secured Obligations or the Collateral,
whether evidenced hereby or by any other instrument or papers, shall be
cumulative and may be exercised singularly, alternatively, successively or
concurrently at such time or at such times as the Collateral Agent deems
expedient.

-12-

--------------------------------------------------------------------------------

6.11.     Overdue Amounts. Until paid, all amounts due and payable by the Issuer
under this Agreement shall be a debt secured by the Collateral and shall bear,
whether before or after judgment, interest at the Default Rate.

6.12.     Notice, etc. All notices and communications provided for hereunder
shall be in writing and sent (a) by facsimile or as a .pdf attachment to an
email with confirmation of receipt, (b) by registered or certified mail with
return receipt requested (postage prepaid), or (c) by a recognized overnight
delivery service (with charges prepaid). Any such notice must be sent to the
address set forth under the intended recipient’s name set forth on the signature
pages hereto or at such other address as such Person shall have specified to the
other party hereto in writing. Notices will be deemed given only when actually
received.

6.13.     Collateral Agency Agreement. The Collateral Agent shall act hereunder
only in accordance with the terms and conditions of this Agreement and the
Collateral Agency Agreement. Any and all actions the Collateral Agent takes or
omits to take hereunder shall be covered by the indemnity provisions of the
Collateral Agency Agreement which shall be deemed to be incorporated by
reference herein. In the case of a conflict between this Agreement (including
Section 4.8), and the Collateral Agency Agreement, the Collateral Agency
Agreement shall govern the rights and obligations of the Collateral Agent.

6.14.     USA PATRIOT Act. The parties hereto acknowledge that in order to help
the United States government fight the funding of terrorism and money laundering
activities, pursuant to federal regulations that became effective on October 1,
2003 (Section 326 of the USA PATRIOT Act) all financial institutions are
required to obtain, verify, record and update information that identifies each
person establishing a relationship or opening an account. The parties to this
Agreement agree that they will provide to the Collateral Agent such information
as it may request, from time to time, in order for the Collateral Agent to
satisfy the requirements of the USA PATRIOT Act, including but not limited to
the name, address, tax identification number and other information that will
allow it to identify the individual or entity who is establishing the
relationship or opening the account and may also ask for formation documents
such as articles of incorporation or other identifying documents to be provided.

6.15.     Force Majeure. The Collateral Agent shall not incur any liability for
not performing any act or fulfilling any duty, obligation or responsibility
hereunder by reason of any occurrence beyond the control of the Collateral Agent
(including but not limited to any act or provision of any present or future law
or regulation or Governmental Authority, any act of God or war, civil unrest,
local or national disturbance or disaster, any act of terrorism, or the
unavailability of the Federal Reserve Bank wire or facsimile or other wire or
communication facility); it being understood that the Collateral Agent shall use
reasonable efforts that are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.

[Remainder of page intentionally left blank]

-13-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties, intending to be legally bound, has
caused this Agreement to be signed on the date first above written.

IDAHO USG HOLDINGS, LLC

  By:     Name: Douglas J. Glaspey   Title: President

Address for notices:
c/o U.S. Geothermal Inc.
390 E Parkcenter Boulevard, Suite 250
Boise, ID 83706
Attention: Kerry Hawkley, Chief Financial Officer
Telephone: 208-424-1027
Fax: 208-424-1030
Email: Khawkley@usgeothermal.com

[Signature Page to Security Agreement]

--------------------------------------------------------------------------------


(STATE OF )                      ss. (COUNTY OF )

On this ______day of ____________, 2016, before me, the undersigned notary
public, personally appeared Douglas J. Glaspey, as President of Idaho USG
Holdings, LLC, proved to me through satisfactory evidence of identification,
which was ______________________, to be the person whose name is signed on the
preceding or attached document, and acknowledged to me that he signed it
voluntarily for its stated purpose as President of Idaho USG Holdings, LLC.

________________________________
Official signature and seal of notary

My commission expires:

[Notary Page to Security Agreement]

--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL
ASSOCIATION, not in its individual capacity but
solely in its capacity as the Collateral Agent

  By:           Name:     Title:  

Address:
Wilmington Trust, National Association
1100 North Market Street
Wilmington, DE 19890
Attention: Administrator for Idaho USG Holdings, LLC
Facsimile: 302-636-4149
Email: avogelsong@wilmingtontrust.com

[Signature Page to Security Agreement]

)

--------------------------------------------------------------------------------

Exhibit A

PERFECTION CERTIFICATE

Dated as of [________], 2016

The undersigned, the [__________] of Idaho USG Holdings, LLC, a Delaware limited
liability company (the “Issuer”), hereby certifies as follows:

1.     Name. The exact legal name of the Issuer is ___________________________.

2.     Other Identifying Factors.

(a)     The mailing address of the Issuer is ____________________________.

(b)     If different from its mailing address, the Issuer’s place of business
or, if more than one, its chief executive office is located at:

  Address County State

(c)     The type of organization of the Issuer is a _______________.

(d)     The jurisdiction of the Issuer’s organization is _____________.

(e)     The Issuer’s state issued organizational identification number [state
“None” if the state does not issue such a number] is ________________.

(f)     The Issuer’s EIN is _________________.

3.     Other Names.

(a)     The following is a list of all other names (including trade names or
similar appellations) used by the Issuer, or any other business or organization
to which the Issuer became the successor by merger, consolidation, acquisition,
change in form, nature or jurisdiction of organization or otherwise, now or at
any time during the past five years:

eement]

)

 

)

)

--------------------------------------------------------------------------------

4.     Other Current Locations.

(a)     The following are all other locations in which the Issuer maintains any
books or records relating to its accounts, instruments, chattel paper, general
intangibles or mobile goods:

  Address County State

(b)     The following are all other places of business of the Issuer:

  Address County State

(c)     The following are all other locations where any of the Issuer’s
inventory or equipment is located:

  Address County State

(d)     The following are the names and addresses of all persons or entities
other than the Issuer, such as lessees, consignees, warehousemen or purchasers
of chattel paper, which have possession or are intended to have possession of
any of the Issuer’s instruments, chattel paper, inventory or equipment:

  Name Mailing Address County State


--------------------------------------------------------------------------------

5.     Prior Locations.

(a)     Set forth below is each location or place of business maintained by the
Issuer during the past five years:

  Address County State

(b)     Set forth below is each other location at which, or other person or
entity with which, any of the Issuer’s inventory or equipment has been held
during the past twelve months:

  Name Address County State

6.     Fixtures. Set forth below is a description of the real property on which
any of the Collateral consisting of fixtures are or are to be located (including
reference to a book and page number in the applicable recording office and the
name of the record owner of the real property) and the name and address of each
real estate recording office where a mortgage on the real estate on which such
fixtures are or are to be located would be recorded:

7.     Intellectual Property. Set forth below is a complete list of all United
States and foreign patents, copyrights, trademarks, trade names and service
marks registered or for which applications are pending in the name of the
Issuer:

8.     Securities; Instruments. Set forth below is a complete list of all
stocks, bonds, debentures, notes and other securities and investment property
owned by the Issuer (provide name of Issuer, a description of security and
value):

--------------------------------------------------------------------------------

9.     Bank Accounts. Set forth below is a complete list of all bank accounts
(including securities and commodities accounts) maintained by the Issuer:

  Depositary Bank Bank Address Type of Account Account No.

10.     Commercial Tort Claims. Set forth below is a brief written description
of each commercial tort claim which the Issuer holds:

[Remainder of page intentionally left blank.]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has signed this Certificate as of the date
first set forth above.

  Name:   Title:

]

)

 

 

)

 

 

)

)

--------------------------------------------------------------------------------

Exhibit S-6

Form of Recapture Indemnity Agreement

Exhibit S-6 - 1

--------------------------------------------------------------------------------

Execution Version

INDEMNITY AGREEMENT

This INDEMNITY AGREEMENT, dated as of May 19, 2016 (this “Agreement”), is made
and entered into by U.S. GEOTHERMAL INC., a Delaware corporation (“USG
Delaware”), and U.S. GEOTHERMAL INC., an Idaho corporation (“USG Idaho” and,
together with USG Delaware, each a “Sponsor” and collectively, the “Sponsors”),
in favor of IDAHO USG HOLDINGS, LLC, a Delaware limited liability company (the
“Issuer”), and WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent
(together with its successors and permitted assigns in such capacity, the
“Collateral Agent”, and together with the Issuer and the Secured Parties, the
“Beneficiaries”).

PRELIMINARY STATEMENTS

The Issuer has authorized the issue and sale of its 5.80% Senior Secured Notes
due March 31, 2023 (the “Notes”), subject to and in accordance with the Note
Purchase Agreement, dated as of the date hereof, among the Issuer and the
holders of the Notes party thereto from time to time (as amended, modified or
supplemented from time to time, the “Note Agreement”).

It is a condition precedent to the obligations of the holders under the Note
Agreement that the parties enter into this Agreement.

In consideration of the foregoing premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, each
Sponsor hereby agrees with the Beneficiaries, as follows:

AGREEMENT

SECTION 1.     Definitions. Capitalized terms not otherwise defined in this
Agreement have the meanings given to them in the Note Agreement. As used in this
Agreement, the following terms shall have the following meanings:

“Indemnified Person” has the meaning given in Section 2 hereof.

“Losses” has the meaning given in Section 2 hereof.

“Recapture Liability” means any loss or liability of the Issuer or any Issuer
Subsidiary resulting, directly or indirectly, from all or any portion of a Cash
Grant being required to be repaid to the U.S. Treasury Department or any other
Governmental Authority, including any interest and penalties related thereto.
The term “Recapture Liabilities” has a correlative meaning.

SECTION 2.     Recapture Indemnity. (a) Each Sponsor absolutely, irrevocably and
unconditionally agrees to jointly and severally indemnify and hold harmless the
Beneficiaries, their Affiliates and their officers, directors, employees, agents
and controlling persons (each, an “Indemnified Person”) from and against any and
all (i) Recapture Liabilities and (ii) demands, claims, suits, actions, causes
of action, judgments, fines, penalties, assessments, taxes, out of pocket
losses, damages, liabilities, settlement amounts, out of pocket costs and
expenses, including without limitation attorneys’ fees and expenses incurred by
any Beneficiary in the enforcement and/or preservation of any rights under this
Agreement (collectively, “Losses”).

--------------------------------------------------------------------------------

(b)     Promptly after receipt by any Indemnified Person of notice of any claim,
liability or the commencement of any action in respect of Losses under this
Section 2, such Indemnified Person shall notify Sponsors in writing of the
claim, liability or the commencement of such action; provided, however, that the
failure by the Indemnified Person to so notify Sponsors shall not relieve either
Sponsor from any liability which it may have under this Section 2. Sponsors
shall reimburse each Indemnified Person for any and all Losses promptly and in
any event no later than ten (10) Business Days after receiving demand therefor.
Each Indemnified Party shall be entitled to make demand upon Sponsors at any
time upon the incurrence of any Loss.

(c)     The obligations of each Sponsor under this Section 2 are absolute and
unconditional, irrespective of the value, genuineness, validity or
enforceability of any Transaction Document or any other agreement or instrument
referred to herein or therein, or any substitution, release or exchange of any
other guarantee of, or security for, any of the Obligations, and, to the fullest
extent permitted by law, irrespective of any other circumstance whatsoever that
might otherwise constitute a legal or equitable discharge or defense of their
undertakings hereunder, it being the intent of this Section 2 that the
obligations of each Sponsor hereunder shall be absolute and unconditional, under
any and all circumstances. Without limiting the generality of the foregoing, it
is agreed that the occurrence of one or more of the following shall not alter or
impair the liability of either Sponsor hereunder which shall remain absolute and
unconditional as described above:

(i)     at any time or from time to time, without notice to either Sponsor, the
time for any performance of, or compliance with, any of the Obligations or any
of the obligations of any Issuer Party under any Transaction Document shall be
extended, or such performance or compliance shall be waived;

(ii)     any failure or omission to assert or enforce or agreement or election
not to assert or enforce, or the stay or enjoining, by order of court, by
operation of law or otherwise, of the exercise or enforcement of, any claim or
demand or any right, power or remedy (whether arising under the Transaction
Documents, at law, in equity or otherwise) with respect to the Obligations or
any agreement relating thereto, or with respect to any other guaranty of or
security for the payment of the Obligations;

(iii)     any of the acts mentioned in any of the provisions of any Transaction
Document or any other agreement or instrument referred to herein or therein
shall be done or omitted;

(iv)     any rescission, waiver, amendment or modification of, or any consent to
departure from, any of the terms or provisions (including provisions relating to
events of default) hereof, any of the other Transaction Documents or any
agreement or instrument executed pursuant thereto, or of any other guaranty or
security for the Obligations, in each case whether or not in accordance with the
terms hereof or such Transaction Document or any agreement relating to such
other guaranty or security;

2

--------------------------------------------------------------------------------

(v)     the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, waived, supplemented or amended in any
respect, or shall at any time be found to be illegal, invalid or unenforceable
in any respect, or any right under any Transaction Document or any other
agreement or instrument referred to herein or therein shall be waived or any
other guarantee of any of the Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with;

(vi)     any Lien or security interest granted to, or in favor of, the
Collateral Agent or any other Secured Party or any party to a Transaction
Document as security for any of the Obligations (including without limitation
Liens intended to be created by the Security Documents) shall fail to be
perfected or shall be released;

(vii)     the performance or failure to perform by either Sponsor of its
obligations hereunder or by the Issuer or any Issuer Subsidiary of its
obligations under any other agreement, or by the condition (financial, legal or
otherwise), affairs, status, nature or actions of the Issuer or any Issuer
Subsidiary;

(viii)     any change in ownership of the Issuer or any Issuer Subsidiary;

(ix)     the voluntary or involuntary liquidation, dissolution, sale of assets,
marshaling of assets and liabilities, receivership, conservatorship,
custodianship, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, arrangement, readjustment or similar proceeding affecting any
Person;

(x)      any defenses, set offs or counterclaims which either Sponsor or the
Issuer or any Issuer Subsidiary may allege or assert against any Beneficiary in
respect of the Obligations, including failure of consideration, breach of
warranty, payment, statute of frauds, statute of limitations, accord and
satisfaction and usury; or

(xi)     any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of either
Sponsor as an obligor under this Agreement.

(d)     Each Sponsor hereby expressly waives, for the benefit of the
Beneficiaries, diligence, presentment, demand of payment, protest and all
notices whatsoever (other than any notices required under this Agreement, but
subject to the provisions hereof) and any requirement that the Collateral Agent
or any other Secured Party or any party to a Transaction Document exhaust any
right, power or remedy or proceed against the Issuer or any Issuer Subsidiary
under any Transaction Document or any other agreement or instrument referred to
herein or therein, or against any other Person under any other guarantee of, or
security for, any of the Obligations, or pursue any other remedy in the power of
the Collateral Agent or such other Secured Party whatsoever. Each Sponsor hereby
further expressly waives, for the benefit of the Beneficiaries, (i) any defense
arising by reason of the incapacity, lack of authority or any disability or
other defense of the Issuer or any Issuer Subsidiary including any defense based
on or arising out of the lack of validity or the unenforceability of the
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of the Issuer or any Issuer Subsidiary from any cause
other than payment in full of the Obligations, (ii) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal, (iii) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Obligations, except behavior which amounts to gross
negligence or willful misconduct (iv) (A) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms hereof
and any legal or equitable discharge of either Sponsor’s obligations hereunder,
(B) any rights to set offs, recoupments and counterclaims, and (C) promptness,
diligence and any requirement that any Beneficiary protect, secure, perfect or
insure any security interest or Lien or any property subject thereto, (v)
notices, demands, presentments protests, notices of protest, notices of dishonor
and notices of any action or inaction, including acceptance hereof, notices of
default hereunder, under the other Transaction Documents or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Obligations or any agreement related thereto, notices of any extension of
credit to the Issuer or any Issuer Subsidiary and any right to consent to any
thereof, and (vi) any defenses or benefits that may be derived from or afforded
by law which limit the liability of or exonerate guarantors or sureties, or
which may conflict with the terms hereof.

3

--------------------------------------------------------------------------------

(e)     The obligations of each Sponsor under this Section 2 shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of either Sponsor under this Agreement is rescinded or must be
otherwise restored by any Beneficiary to such Sponsor as a result of any
proceedings in bankruptcy, and each Sponsor agrees that it will indemnify each
Beneficiary on demand for all reasonable costs and expenses (including
reasonable and documented fees and expenses of counsel) incurred by such
Beneficiary in connection with such rescission or restoration. This Section 2(e)
shall survive the termination of this Agreement.

(f)     This Agreement is a primary obligation of each Sponsor and not merely a
contract for surety.

SECTION 3.     Representations and Warranties. Each Sponsor represents and
warrants to the Beneficiaries that, as of the date of this Agreement:

(a)     Such Sponsor is a corporation duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation. Such Sponsor
is not subject to any current orders for winding up, or appointment of a
receiver or liquidator or to any notice of any proposed deregistration.

(b)     The execution, delivery and performance by such Sponsor of this
Agreement are within such Sponsor’s corporate powers, have been duly authorized
by all necessary corporate action and do not conflict with or result in a breach
of its organizational documents, or any applicable law or regulation, or any
order, writ, injunction or decree of any court or governmental authority or
agency, or any material agreement or instrument to which such Sponsor is a party
or by which such Sponsor is bound or to which such Sponsor is subject, or
constitute a default under any such agreement or instrument, or result in the
creation or imposition of any lien, charge, claim or encumbrance upon any of
such Sponsor’s revenues or assets pursuant to the terms of any such agreement or
instrument.

4

--------------------------------------------------------------------------------

(c)     No consent, action of authorization or approval or registration,
declaration or filing with, any governmental authority or regulatory body or any
other third party is required for the due execution, delivery and performance by
such Sponsor of this Agreement.

(d)     This Agreement has been duly executed and delivered by such Sponsor.
This Agreement is a legal, valid and binding obligation of such Sponsor,
enforceable against such Sponsor in accordance with its terms, except to the
extent that enforceability may be limited by bankruptcy, insolvency or other
laws affecting creditors’ rights generally.

(e)     There is no action, suit or proceeding now pending before any court,
administrative body or arbitral tribunal, or, to the best of such Sponsor’s
knowledge, threatened against such Sponsor, which could reasonably be expected
to have an adverse effect on such Sponsor’s ability to perform its obligations
under this Agreement.

(f)     The obligations of such Sponsor under this Agreement rank pari passu
with all other unsecured unsubordinated indebtedness of such Sponsor.

SECTION 4.     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
INTERPRETED IN ALL RESPECTS IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, UNITED STATES OF AMERICA, WITHOUT REFERENCE TO CONFLICTS OF LAWS (OTHER
THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

SECTION 5.     Refunds. If either Sponsor pays any Losses hereunder and the U.S.
Treasury Department refunds all or a portion of the Losses, the amount refunded
shall be paid to such Sponsor together with any interest thereon paid by the
U.S. Treasury Department.

SECTION 6.     Consent to Jurisdiction; Waiver of Immunity; Joinder.

(a)     The parties agree that any legal action or proceeding by or against
either Sponsor or the Issuer or with respect to or arising out of this Agreement
or any other Transaction Document may be brought in or removed to the courts of
the State of New York, in and for the County of New York, or of the United
States of America for the Southern District of New York, in each case, in the
Borough of Manhattan. By execution and delivery of this Agreement, each party
accepts, for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each of each Sponsor
and the Issuer agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Each of the parties hereto
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, (or any substantially similar form of mail)
postage prepaid, return receipt requested to such party at its address for
notices as specified herein. Each of the parties agrees that such service upon
receipt (i) shall be deemed in every respect effective service of process upon
it in any such suit, action or proceeding and (ii) shall, to the fullest extent
permitted by applicable law, be taken and held to be valid personal service upon
and personal delivery to it. Notices under this Section 6(a) shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.

5

--------------------------------------------------------------------------------

(b)     In addition to and notwithstanding the provisions of Section 6(a) above,
each of each Sponsor and the Issuer hereby irrevocably appoints CT Corporation
System as its agent to receive on its behalf and its property service of copies
of the summons and complaint and any other process which may be served in any
action or proceeding. Such service may be made by mailing or delivering a copy
of such process to such Sponsor, the Issuer or such Issuer Subsidiary, in care
of the process agent at 111 Eighth Avenue, New York, NY 10011, and each of such
Sponsor and the Issuer hereby irrevocably authorizes and directs the process
agent to accept such service on its behalf. Nothing in this Agreement will
affect the right of any party hereto to serve legal process in any other manner
permitted by law or affect the right of any party hereto to bring any action or
proceeding in the courts of any other jurisdiction. If for any reason the
process agent ceases to be available to act as process agent, each of each
Sponsor and the Issuer agrees to immediately appoint a replacement process agent
satisfactory to the Collateral Agent. Each of the parties hereby waives any
right to stay or dismiss any action or proceeding under or in connection with
any or all of this Agreement or any other Transaction Document brought before
the foregoing courts on the basis of forum non conveniens.

(c)     To the extent that a party hereto has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, such
party hereby irrevocably waives such immunity in respect of its obligations
under this Agreement.

SECTION 7.     Waiver of Jury Trial. EACH OF THE PARTIES HERETO KNOWINGLY,
VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVES ANY RIGHT IT MAY NOW OR
HEREAFTER HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED HEREIN, OR ARISING OUT
OF, UNDER, OR IN RESPECT OF THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE BENEFICIARIES OR
EITHER SPONSOR.

SECTION 8.     Amendments, Etc. The terms of this Agreement may be waived,
altered or amended only by an instrument in writing duly executed by each party
hereto. Any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

SECTION 9.     Addresses for Notices. All notices, requests and other
communications provided for hereunder shall be in writing (including facsimile)
and will be deemed to have been duly given if delivered personally, by facsimile
transmission or as a .pdf attachment to an email with confirmation of receipt,
by overnight courier service or by certified mail (postage prepaid) to each of
the parties at the “Address for Notices” specified below each party’s name on
the signature pages hereof.

SECTION 10.     No Waiver; Remedies. No failure on the part of a party to
exercise, and no course of dealing with respect to, and no delay in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise by a party of any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies herein provided are cumulative and
not exclusive of any remedies provided by law.

6

--------------------------------------------------------------------------------

SECTION 11.     Severability. In case any one or more of the provisions
contained in this Agreement should be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
shall not in any way be affected or impaired thereby.

SECTION 12.     Counterparts. This Agreement may be executed in one or more
counterparts. Delivery of an executed signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart thereof.

SECTION 13.     Entire Agreement. This Agreement and any agreement, document or
instrument referred to herein integrate all the terms and conditions mentioned
herein or incidental hereto and supersede all oral negotiations and prior
writings in respect of the subject matter hereof.

SECTION 14.     Benefit; Successors and Permitted Assigns.

(a)     This Agreement is intended solely for the benefit of and is enforceable
by the Beneficiaries and their respective successors or permitted assigns and is
not for the benefit of or enforceable by any other Person. This Agreement shall
be binding upon each Sponsor and its successors and permitted assigns and shall
inure to the benefit of the successors and permitted assigns of the
Beneficiaries.

(b)     This Agreement and all obligations of each Sponsor hereunder to the
Beneficiaries shall be assignable by such Sponsor only with the prior written
consent of each Beneficiary.

[Signature pages follow]

7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties, intending to be legally bound, has
caused this Agreement to be signed on the date first above written.

U.S. GEOTHERMAL INC.,
a Delaware corporation

  By:     Name: Dennis J. Gilles   Title: CEO

Address for Notices:
390 E Parkcenter Boulevard, Suite 250
Boise, ID 83706
Attention: Kerry Hawkley, Chief Financial Officer
Telephone: 208-424-1027
Facsimile: 208-424-1030
Email: Khawkley@usgeothermal.com

U.S. GEOTHERMAL INC.,
an Idaho corporation

  By:     Name: Jonathan Zurkoff   Title: Treasurer

Address for Notices:
390 E Parkcenter Boulevard, Suite 250
Boise, ID 83706
Telephone: 208-424-1027
Facsimile: 208-424-1030
Attention: Kerry Hawkley

[Signature Page to Indemnity Agreement]

--------------------------------------------------------------------------------

IDAHO USG HOLDINGS, LLC

  By:     Name: Douglas J. Glaspey   Title: President

Address for notices:
c/o U.S. Geothermal Inc.
390 E Parkcenter Boulevard, Suite 250
Boise, ID 83706
Attention: Kerry Hawkley, Chief Financial Officer
Telephone: 208-424-1027
Fax: 208-424-1030
Email: Khawkley@usgeothermal.com

[Signature Page to Indemnity Agreement]

--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL
ASSOCIATION, solely in its
capacity as Collateral Agent and not individually

  By     Name:     Title:  

Address for notices:
Wilmington Trust, National Association
1100 North Market Street
Wilmington, DE 19890
Attention: Administrator for Idaho USG Holdings, LLC
Facsimile: 302-636-4149
Email: avogelsong@wilmingtontrust.com

--------------------------------------------------------------------------------